Exhibit 10.1

 

 

 

 

AGREEMENT AND PLAN OF MERGER

 

 

by and among

 

 

LAWSON SOFTWARE AMERICAS, INC.,

 

 

LAWSON HCM, INC.,

 

 

ENWISEN, INC.,

 

 

KARL MATTHIES

 

 

and

 

 

JOE UEBERROTH

 

 

Dated as of December 17, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I THE MERGER

1

1.1

The Merger

1

1.2

Closing; Effective Time

2

1.3

Effects of the Merger

2

1.4

Certificate of Incorporation and Bylaws

2

1.5

Directors; Officers

2

1.6

Subsequent Actions

2

1.7

Conversion of Stock; Options; Warrants

2

1.8

Dissenting Shares

6

1.9

Payment of Merger Consideration

6

1.10

Withholding Rights

7

1.11

Stockholder Representatives

8

1.12

Letter of Transmittal

10

1.13

Earn-out Consideration and Earn-out Bonuses

10

1.14

Working Capital Adjustment

12

1.15

Cash/Indebtedness Adjustment

14

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY

16

2.1

Organization, Qualification, Power and Authority

16

2.2

Capitalization

16

2.3

Non-contravention; Consents and Approvals

16

2.4

Brokers’ Fees

17

2.5

Title to Assets

17

2.6

Subsidiaries

17

2.7

Financial Statements

17

2.8

Subsequent Events

17

2.9

Undisclosed Liabilities

19

2.10

Legal Compliance

19

2.11

Tax Matters

19

2.12

Real Property

21

2.13

Intellectual Property

21

2.14

Tangible Assets

23

2.15

Contracts

24

2.16

Company Permits

25

2.17

Accounts Receivable

25

2.18

Powers of Attorney

25

2.19

Insurance

25

2.20

Litigation

25

2.21

Employment Matters

26

2.22

Employee Benefits

26

2.23

Environmental, Health and Safety Matters

27

2.24

Banking Arrangements

28

2.25

Software Warranty

28

2.26

Customers and Suppliers

28

2.27

Transactions with Affiliates

29

 

i

--------------------------------------------------------------------------------


 

2.28

Privacy and Security Commitments

29

2.29

No Other Representations or Warranties

29

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB

29

3.1

Organization of Parent and Sub

29

3.2

Authorization of Transaction

29

3.3

Noncontravention

30

3.4

Litigation

30

3.5

Sufficient Funds

30

3.6

Brokers’ Fees

30

3.7

Investment

30

3.8

No Other Representations or Warranties

30

 

 

 

ARTICLE IV CONDITIONS TO THE TRANSACTIONS

31

4.1

No Order

31

4.2

HSR Approval

31

4.3

Conditions to the Obligations of Parent and Sub

31

4.4

Conditions to the Obligations of the Company

32

 

 

 

ARTICLE V HOLD HARMLESS; INDEMNIFICATION

33

5.1

Survival of Representations and Warranties

33

5.2

Indemnification

33

5.3

Indemnification Procedures

35

5.4

Manner of Indemnification

36

5.5

Limits on Indemnification; Calculation of Losses

38

5.6

Exclusion of Other Remedies

39

5.7

No Circular Recovery

39

 

 

 

ARTICLE VI COVENANTS

39

6.1

Conduct of Business Prior to the Closing

39

6.2

Exclusivity

41

6.3

Confidentiality

41

6.4

Stockholder Approval

42

6.5

HSR Approval

42

6.6

Indemnification of Directors and Officers

42

6.7

Employee Matters

42

6.8

Tax Matters

43

6.9

Full Access

44

 

 

 

ARTICLE VII TERMINATION

44

7.1

Termination

44

7.2

Termination Fee

45

7.3

Effect of Termination

45

 

 

 

ARTICLE VIII GENERAL PROVISIONS

46

8.1

Notices

46

8.2

Certain Definitions

47

8.3

Entire Agreement

53

8.4

Severability

54

8.5

Assignment; Binding Effect

54

8.6

Incorporation of Exhibits

54

 

ii

--------------------------------------------------------------------------------


 

8.7

Disclosure on Company Disclosure Schedule; Supplemental Disclosure

54

8.8

Governing Law; Forum

54

8.9

Waiver of Jury Trial

55

8.10

Time of the Essence

55

8.11

No Public Announcement

55

8.12

Amendment

55

8.13

Waiver

55

8.14

Construction and Interpretation

55

8.15

Third Party Beneficiaries

56

8.16

Further Assurances

56

8.17

Headings

56

8.18

Counterparts

56

8.19

Fees and Expenses

56

8.20

Specific Performance

56

 

EXHIBITS AND SCHEDULES

 

Exhibit A

Escrow Agreement

Exhibit B

Expense Escrow Agreement

Exhibit C

Cash True-Up Escrow Agreement

Exhibit D

Certificate of Merger

Exhibit E

Letter of Transmittal

Exhibit F

Payment Agent Agreement

Exhibit G

Form of Non-Solicitation Agreement

 

 

Schedule 1.7(f)

Stockholder Loans

Schedule 1.14

Working Capital Line Items; Accounting and Calculation Methodology

Schedule 6.1

Conduct of the Business

Schedule A

Software

Company Disclosure Schedule

 

iii

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER, dated as of December 17, 2010 (this
“Agreement”), is among (i) Lawson Software Americas, Inc., a Delaware
corporation (“Parent”), (ii) Lawson HCM, Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Sub”), (iii) Enwisen, Inc., a Delaware
corporation (the “Company”), and (iv) Karl Matthies and Joe Ueberroth, each
solely in his capacity as a Stockholder Representative and only for the express
purposes provided for herein and for no other purposes.

 

A.            (i) The Boards of Directors of each of Parent, the Company and Sub
have determined that the merger of Sub with and into the Company upon the terms
and conditions set forth in this Agreement (the “Merger”) would be advisable and
fair to, and in the best interests of, their respective stockholders, (ii) the
Board of Directors of Parent has approved the Merger upon the terms and subject
to the conditions set forth in this Agreement pursuant to the Delaware General
Corporation Law (“Delaware Law”), and (iii) (a) the Board of Directors of the
Company has (i) approved this Agreement and the Merger upon the terms and
conditions set forth in this Agreement, and (ii) resolved to recommend adoption
of this Agreement and approval of the Merger upon the terms and conditions set
forth in this Agreement by the stockholders of the Company, and (b) the Board of
Directors of Sub has (i) approved this Agreement and the Merger upon the terms
and conditions set forth in this Agreement, and (ii) recommended adoption of
this Agreement and approval of the Merger upon the terms and conditions set
forth in this Agreement by its sole stockholder;

 

B.            Concurrently with the execution of this Agreement, and as a
condition and inducement to Parent’s willingness to enter into this Agreement,
(a) the Company will deliver to its stockholders, optionholders, warrantholders
and holders of other rights to acquire capital stock of the Company
(“Securityholders”) a written consent of stockholders for purposes of the
approval of this Agreement (the “Stockholder Written Consent”), to be signed by
stockholders of the Company constituting the holders of the Company’s capital
stock required for the Requisite Stockholder Consent, and (b) certain of the
stockholders of the Company have executed and delivered Support Agreements in
favor of Parent (the “Support Agreements”) pursuant to which they have agreed to
execute the Stockholder Written Consent within five days after the date hereof;
and

 

C.            Certain capitalized terms used in this Agreement are defined
throughout this Agreement, including in Section 8.2 hereof.

 

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

ARTICLE I

 

THE MERGER

 

1.1          The Merger.  Upon the terms and subject to the conditions of this
Agreement, at the Effective Time and in accordance with Delaware Law, Sub shall
be merged with and into the Company pursuant to which (i) the separate corporate
existence of Sub shall cease, (ii) the Company shall be the surviving
corporation in the Merger (the “Surviving Corporation”) and shall continue its
corporate existence under the laws of the State of Delaware as a subsidiary of
Parent, and (iii) all of the properties, rights, privileges, powers and
franchises of the Company will vest in the Surviving Corporation, and all of the
debts, liabilities, obligations and duties of the Company will become the debts,
liabilities, obligations and duties of the Surviving Corporation.

 

--------------------------------------------------------------------------------


 

1.2          Closing; Effective Time.

 

(a)           The closing of the Merger (the “Closing”) shall take place at the
offices of Gray, Plant, Mooty, Mooty & Bennett, P.A., 500 IDS Center, 80 South
Eighth Street, Minneapolis, Minnesota 55402, at 10:00 A.M., central time, on the
later of December 31, 2010 or the business day following the satisfaction or, to
the extent permitted by applicable Law, waiver of all conditions to the
obligations of the parties set forth in Article IV (other than such conditions
as may, by their terms, only be satisfied at the Closing or on the Closing
Date), or at such other place or at such other time or on such other date as the
parties mutually may agree in writing. The day on which the Closing takes place
is referred to as the “Closing Date.”

 

(b)           As soon as practicable on the Closing Date, the parties shall
cause a certificate of merger substantially in the form attached as Exhibit D to
be executed and filed with the Secretary of State of the State of Delaware (the
“Certificate of Merger”), executed in accordance with the relevant provisions of
Delaware Law.  The Merger shall become effective upon the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware or at
such other time as the parties shall agree and as shall be specified in the
Certificate of Merger.  The date and time when the Merger shall become effective
is herein referred to as the “Effective Time.”

 

1.3          Effects of the Merger.  The Merger shall have the effects provided
for herein and in the applicable provisions of Delaware Law.

 

1.4          Certificate of Incorporation and Bylaws.  From and after the
Effective Time, (a) the certificate of incorporation of the Company, as amended
to be identical to the certificate of incorporation of Sub, as in effect
immediately prior to the Effective Time, shall be the certificate of
incorporation of the Surviving Corporation until amended in accordance with the
provisions thereof and applicable Law, and (b) the bylaws of Sub, as in effect
immediately prior to the Effective Time, shall be the bylaws of the Surviving
Corporation until amended in accordance with the provisions thereof and
applicable Law.

 

1.5          Directors; Officers.  From and after the Effective Time, (a) the
directors of Sub serving immediately prior to the Effective Time shall be the
directors of the Surviving Corporation until the earlier of their resignation or
removal or until their respective successors are duly elected and qualified, as
the case may be, and (b) the officers of Sub serving immediately prior to the
Effective Time shall be the officers of the Surviving Corporation until the
earlier of their resignation or removal or until their respective successors are
duly elected and qualified, as the case may be.

 

1.6          Subsequent Actions.  If, at any time after the Effective Time, the
Surviving Corporation shall consider or be advised that any deeds, bills of
sale, assignments, assurances or any other actions or things are necessary to
vest, perfect or confirm of record or otherwise in the Surviving Corporation its
right, title or interest in, to or under any of the rights, properties or assets
of either the Company or Sub acquired or to be acquired by the Surviving
Corporation as a result of or in connection with the Merger or otherwise to
carry out this Agreement, the officers and directors of the Surviving
Corporation shall be authorized to execute and deliver, in the name of and on
behalf of either the Company or Sub, all such deeds, bills of sale, assignments
and assurances and to take and do, in the name and on behalf of each of such
corporations or otherwise, all such other actions and things as may be necessary
to vest, perfect or confirm any and all right, title and interest in, to and
under such rights, properties or assets in the Surviving Corporation or
otherwise to carry out this Agreement.

 

1.7          Conversion of Stock; Options; Warrants.  At the Effective Time, by
virtue of the Merger and without any further action on the part of Parent, Sub,
the Company or any holder of any shares of

 

2

--------------------------------------------------------------------------------


 

capital stock of the Company (“Shares”) or any shares of capital stock of Sub or
any option, warrant or other right to acquire Shares, each of the following will
occur:

 

(a)           Each Share of Company Common Stock and Company Preferred Stock
issued and outstanding immediately prior to the Effective Time (other than any
Shares described in Section 1.7(b) and any Dissenting Shares) shall be converted
into the right to receive the Per Share Cash Amount, the Per Share Escrow Amount
and the Per Share Earn-out Amount.

 

(b)           Each Share that is held in the treasury of the Company or owned by
the Company immediately prior to the Effective Time shall automatically be
cancelled and retired and shall cease to exist, and no cash or other
consideration shall be delivered or deliverable in exchange therefor.

 

(c)           Each share of common stock of Sub issued and outstanding
immediately prior to the Effective Time shall be converted into one fully paid
share of common stock of the Surviving Corporation.

 

(d)           Each option to acquire any Shares, whether vested or unvested,
that is outstanding and unexercised immediately prior to the Effective Time
shall become fully vested and exercisable and shall be cancelled, in each case
as of the Effective Time.  Each such option with a per Share exercise price of
less than the Per Share Total Amount (a “Converted Option”) will be converted
into the right to receive the following:

 

(i)            an amount, in cash, equal to the product of (A) the aggregate
number of Shares for which such Converted Option is exercisable as of
immediately prior to the Effective Time, multiplied by (B) the Adjusted Per
Share Cash Amount;

 

(ii)           an amount, in cash, equal to the product of (A) the aggregate
number of Shares for which such Converted Option is exercisable as of
immediately prior to the Effective Time, multiplied by (B) the Per Share Escrow
Amount; and

 

(iii)          an amount, in cash, equal to the product of (A) the aggregate
number of Shares for which such Converted Option is exercisable as of
immediately prior to the Effective Time, multiplied by (B) the Per Share
Earn-out Amount.

 

Notwithstanding the foregoing, the holder of any option (including Converted
Options) shall have the right to exercise his, her or its option as of
immediately prior to the Effective Time and any options so exercised will be
cancelled and the Shares issued pursuant to such exercise shall be entitled to
receive the amounts described in Section 1.7(a). From and after the Effective
Time, any cancelled options (including Converted Options) shall no longer be
exercisable by the former holder thereof, options other than Converted Options
shall have no right to receive any portion of the Merger Consideration and the
holders of Converted Options shall only be entitled to the consideration
described in this Section 1.7(d).  For purposes of reporting compensation income
and calculating the applicable income and employment Tax withholding with
respect to the payment of Merger Consideration to Securityholders that
constitutes employment compensation, including the Per Share Escrow Amount, the
Per Share Earn-out Amount, Earn-Out Bonuses and Discretionary Bonuses, the
applicable information reporting and the timing and amounts subject to income
and employment Tax withholding shall be based upon the amounts actually received
by such Securityholders, with the exception that amounts deposited in the
Expense Escrow Fund with the respect to such Securityholders shall be treated as
paid to such Securityholders when amounts are deposited in the Expense Escrow
Fund.  For the avoidance of doubt, in no event will the treatment of the Merger
Consideration described in the preceding sentence limit the rights of the Parent
Indemnified Parties to indemnification under Article V.

 

3

--------------------------------------------------------------------------------


 

(e)           Each warrant to acquire any Shares that is outstanding and
unexercised immediately prior to the Effective Time shall be cancelled.  Each
such warrant with a per Share exercise price of less than the Per  Share Total
Amount (a “Converted Warrant”) will be converted into the right to receive the
following:

 

(i)            an amount, in cash, equal to the product of (A) the aggregate
number of Shares for which such Converted Warrant is exercisable as of
immediately prior to the Effective Time, multiplied by (B) the Adjusted Per
Share Cash Amount;

 

(ii)           an amount, in cash, equal to the product of (A) the aggregate
number of Shares for which such Converted Warrant is exercisable as of
immediately prior to the Effective Time, multiplied by (B) the Per Share Escrow
Amount; and

 

(iii)          an amount, in cash, equal to the product of (A) the aggregate
number of Shares for which such Converted Warrant is exercisable as of
immediately prior to the Effective Time, multiplied by (B) the Per Share
Earn-out Amount.

 

Notwithstanding the foregoing, the holder of any warrant (including Converted
Warrants) shall have the right to exercise his, her or its warrant as of
immediately prior to the Effective Time and any warrants so exercised will be
cancelled and the Shares issued pursuant to such exercise shall be entitled to
receive the amounts described in Section 1.7(a). From and after the Effective
Time, any cancelled warrants (including Converted Warrants) shall no longer be
exercisable by the former holder thereof, warrants other than Converted Warrants
shall have no right to receive any portion of the Merger Consideration and the
holders of Converted Warrants shall only be entitled to the consideration
described in this Section 1.7(e).

 

(f)            For purposes hereof, the following terms have the following
respecting meanings:

 

“Adjusted Per Share Cash Amount” means an amount, in cash, equal to difference
of the following:  (i) the Per Share Cash Amount, less (ii) the exercise price
per Share issuable pursuant to the applicable Converted Option or Converted
Warrant.

 

“Aggregate Exercise Price” means the dollar amount that is equal to the sum of
the exercise prices of all outstanding Covered Securities.

 

“Covered Securities” means the Shares (other than Shares described in
Section 1.7(b) and Dissenting Shares), Converted Options and Converted Warrants.

 

“Covered Securityholders” means the holders of Covered Securities.

 

“Earn-out Bonuses” means bonuses in an aggregate equal $750,000 paid to such
employees of the Company as of the Effective Time and in such proportions as
determined by a Stockholder Representative, only if the Earn-out Conditions set
forth in Section 1.13 have been satisfied; provided, however, that no Earn-out
Bonuses shall be paid if the Earn-out Conditions set forth in Section 1.13 have
not been satisfied.  The Earn-out Bonuses will be subject to potential reduction
pursuant to Parent’s rights set forth in Section 5.4(e).

 

“Earn-out Consideration” means an amount in cash equal to $4,250,000, if the
Earn-out Conditions set forth in Section 1.13 have been satisfied; provided,
however, that no Earn-out Consideration will be due and owing under this
Agreement if the Earn-out Conditions set forth in

 

4

--------------------------------------------------------------------------------


 

Section 1.13 have not been satisfied.  Any Earn-out Consideration will be
subject to potential reduction pursuant to Parent’s rights set forth in
Section 5.4(e).

 

“Initial Cash Consideration” means an amount, in cash, equal to the following: 
(i) $63,800,000; plus (ii) an amount equal to the Estimated Closing Cash (as set
forth on the Cash and Indebtedness Certificate), minus (iii) an amount equal to
the Estimated Closing Indebtedness (as set forth on the Cash and Indebtedness
Certificate), including Selling Expenses, and minus (iv) an amount equal to the
Estimated Adjustment, if any.

 

“Loan Repayment Amount” means, with respect to each outstanding Stockholder
Loan, an amount equal to the outstanding principal amount of such Stockholder
Loan plus any accrued and unpaid interest owing thereon.

 

“Merger Consideration” means an amount, in cash, equal to the following: 
(i) $70,000,000; plus (ii) an amount equal to the Estimated Closing Cash (as set
forth on the Cash and Indebtedness Certificate), minus (iii) an amount equal to
the Estimated Closing Indebtedness (as set forth on the Cash and Indebtedness
Certificate), including Selling Expenses; minus (iv) an amount equal to the
Estimated Adjustment, if any; plus (v) an amount equal to the adjustment
required for purposes of the Final Adjustment in accordance with
Section 1.14(d) (which may be a positive or negative number); plus (vi) an
amount equal to the adjustment required for purposes of the Final Closing Cash
and the Final Closing Indebtedness in accordance with Section 1.15(d) (which may
be a positive or a negative number); and plus (vii) the Earn-out Consideration,
if earned following the full satisfaction of the Earn-out Conditions (and
subject to Parent’s rights set forth in Section 5.4(e)).

 

“Per Share Cash Amount” means an amount, in cash, equal to the quotient of the
following:  (i) the Initial Cash Consideration plus the aggregate Loan Repayment
Amount plus the Aggregate Exercise Price; divided by (ii) the Total Company
Share Number.

 

“Per Share Earn-out Amount” means an amount, in cash, equal to the quotient of
the following:  (i) any amounts in cash provided to the Payment Agent in
accordance with this Agreement or the Transaction Documents representing
portions of the Earn-out Consideration that are to be paid to the Covered
Securityholders by the Payment Agent following the Closing Date; divided by
(ii) the Total Company Share Number.

 

“Per Share Escrow Amount” means an amount, in cash, equal to the quotient of the
following:  (i) any amounts in cash provided to the Payment Agent in accordance
with this Agreement or the Transaction Documents that are to be paid to the
Covered Securityholders by the Payment Agent following the Closing Date
representing portions of the Escrow Fund, the Expense Escrow Fund, the Cash
True-Up Escrow Fund, any amounts due under Section 1.14(d) with respect to the
Final Adjustment, and any amounts due under Section 1.15(d) with respect to the
Final Closing Cash and the Final Closing Indebtedness; divided by (ii) the Total
Company Share Number.

 

“Per Share Total Amount” means an amount, in cash, equal to the sum of the
following:  (i) the Per Share Cash Amount; plus (ii) the Per Share Earn-out
Amount assuming the Earn-out Conditions are satisfied; plus (iii) the Per Share
Escrow Amount.

 

“Stockholder Loan” means each of the loans set forth on Schedule 1.7(f) made by
the Company to certain of the stockholders of the Company.

 

“Total Company Share Number” means the sum of the following:  (i) the total
number of Shares (including all Company Common Stock and Company Preferred
Stock) issued and outstanding

 

5

--------------------------------------------------------------------------------


 

immediately prior to the Closing Date, on a fully converted to Company Common
Stock basis, including any Dissenting Shares; plus (ii) the total number of
Shares that would be issuable upon the exercise of all unexercised Converted
Options and Converted Warrants immediately prior to the Closing Date.

 

1.8          Dissenting Shares.  Notwithstanding anything in this Agreement to
the contrary, Shares (other than any Shares to be cancelled pursuant to
Section 1.7(b)) outstanding immediately prior to the Effective Time and held by
a holder who has appraisal rights for such Shares in the Merger under
Section 262 of Delaware Law (“Dissenting Shares”), shall not be converted into
or be exchangeable for the right to receive a portion of the Merger
Consideration unless and until such holder loses such holder’s right to
appraisal and payment under Delaware Law.  If, after the Effective Time, any
such holder loses such holder’s right to appraisal, such Dissenting Shares shall
thereupon be treated as if they had been converted as of the Effective Time into
the right to receive the portion of the Merger Consideration to which such
holder is entitled, without interest, and such holder shall have all of the
other rights of a stockholder set forth hereunder. Prior to the Closing, the
Company shall give Parent and, after the Closing, Parent shall give the
Stockholder Representatives prompt notice of any demands received by the Company
or the Surviving Corporation for appraisal of Shares, attempted written
withdrawals of such demands, and any other instruments served pursuant to
Delaware Law and received by the Company or the Surviving Corporation relating
to stockholders’ rights to appraisal with respect to the Merger.  Parent shall
have the opportunity to direct all negotiations and proceedings with respect to
any exercise of such appraisal rights under Delaware Law.  The Company shall
not, except with the prior written consent of Parent, voluntarily make any
payment with respect to any demands for payment of fair value for capital stock
of the Company or offer to settle or settle any such demands.

 

1.9          Payment of Merger Consideration.

 

(a)           Concurrently with the Effective Time, Parent shall, or shall cause
the Surviving Corporation to, deposit or cause to be deposited the Initial Cash
Consideration into account(s) established by the Payment Agent pursuant to the
Payment Agent Agreement.

 

(b)           Concurrently with the Effective Time, Parent shall deposit or
cause to be deposited the Escrow Amount with the Escrow Agent for deposit into
the escrow established pursuant to the Escrow Agreement.  The Escrow Fund shall
be held, invested and distributed as provided in the Escrow Agreement and this
Agreement.

 

(c)           Concurrently with the Effective Time, Parent shall deposit or
cause to be deposited the Cash True-Up Escrow Amount with the Cash True-Up
Escrow Agent for deposit into the escrow established pursuant to the Cash
True-Up Escrow Agreement.  The Cash True-Up Escrow Fund shall be held, invested
and distributed as provided in the Cash True-Up Escrow Agreement and this
Agreement.

 

(d)           Concurrently with the Effective Time, Parent shall deposit or
cause to be deposited the Expense Escrow Amount with the Expense Escrow Agent
for deposit into the escrow established pursuant to the Expense Escrow
Agreement.  The Expense Escrow Fund shall be held, invested and distributed as
provided in the Expense Escrow Agreement and this Agreement.

 

(e)           Upon surrender of certificates representing Shares or agreements
or documents representing Converted Options and Converted Warrants at or after
the Closing to Wells Fargo Bank, National Association (the “Payment Agent”),
together with a Letter of Transmittal, the applicable Covered Securityholder
shall be entitled to receive from the Payment Agent in exchange therefor his,
her or its portion of the Initial Cash Consideration in accordance with
Section 1.7, less, to the extent that such holder is a debtor to an outstanding
Stockholder Loan, the Loan Prepayment Amount owing immediately

 

6

--------------------------------------------------------------------------------


 

prior to the Effective Time with respect to such Stockholder Loan (it being
understood that the holder shall be deemed to have repaid the Stockholder Loan,
and shall have no further obligations with respect thereto).  Until surrendered
in accordance with the provisions of this Section 1.9, any Covered Securities
shall be deemed, at any time after the Effective Time, to represent only the
right to receive the portion of the Merger Consideration payable with respect
thereto, without interest, as contemplated herein.

 

(f)            At the Effective Time, the stock transfer books of the Company
shall be closed and there shall be no further registration of transfers of any
Shares thereafter on the records of the Company.  If, after the Effective Time,
any Shares (other than Shares described in Section 1.7(b)), options, warrants or
other rights to purchase Shares are presented to the Surviving Corporation, they
shall be deemed cancelled and exchanged as provided in this Section 1.9.

 

(g)           All cash paid upon conversion of Covered Securities in accordance
with the terms of this Section 1.9 and all cash deposited with the Payment
Agent, the Escrow Agent, the Cash True-Up Escrow Agent and the Expense Escrow
Agent pursuant to this Section 1.9 shall be deemed to have been paid in full
satisfaction of all rights pertaining to the Covered Securities; provided,
however, that the foregoing shall not restrict or limit the rights of the
Covered Securityholders under this Agreement, including the right to receive the
Earn-out Consideration, if any, and any amounts due under Section 1.14(d) and
Section 1.15(d) with respect to the Final Adjustment, the Final Closing Cash and
the Final Closing Indebtedness.  From and after the Effective Time, the
Securityholders shall cease to have any rights with respect to Covered
Securities, except as otherwise provided in this Agreement, the Transaction
Documents or by applicable Law.

 

(h)           In the event any certificate representing Shares or agreement or
document representing Converted Options and Converted Warrants has been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the person
claiming such certificate, agreement or document to be lost, stolen or destroyed
and containing an indemnity reasonably satisfactory to Parent (which may, if
reasonably requested by Parent, include a requirement to post a bond or other
security), the Payment Agent Agreement will provide that the Payment Agent shall
issue in exchange for such lost, stolen or destroyed certificate, agreement or
document the Merger Consideration deliverable in respect thereof as determined
in accordance with this Section 1.9.

 

(i)            Following the date that is twelve (12) months after the Effective
Time, the Payment Agent will deliver to the Surviving Corporation or Parent any
portion (including any earnings) of the Initial Cash Consideration deposited
with the Payment Agent pursuant to this Agreement that has not been properly
claimed pursuant to a delivery of the applicable Letter of Transmittal. 
Following such delivery to the Surviving Corporation or Parent, the Covered
Securityholders shall be entitled to look to Parent only as a general creditor
thereof with respect to any portion of the Merger Consideration payable upon due
surrender of their certificates, agreements or documents representing Covered
Securities, without interest.  Notwithstanding anything to the contrary in this
Section 1.9, to the fullest extent permitted by Law, neither Parent nor the
Surviving Corporation shall be liable to any Securityholder for any amount
properly delivered to a public official pursuant to any applicable abandoned
property, escheat or similar Law.

 

1.10        Withholding Rights.  Each of Parent and the Surviving Corporation
shall be entitled to deduct and withhold from any consideration otherwise
payable to any person pursuant to this Agreement such amounts as it is required
to deduct and withhold with respect to the making of such payment under the Code
or any provision of applicable Law.  To the extent that such amounts are so
withheld or paid over to or deposited with the relevant Governmental Entity by
Parent or the Surviving Corporation, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the applicable person in
respect to which such deduction and withholding was made.  The employer portion
of any

 

7

--------------------------------------------------------------------------------


 

payroll Taxes owed by the Surviving Corporation that result from the payment of
any portion of the Merger Consideration, will either be paid from the Initial
Cash Consideration, Cash, or from the Escrow Fund prior to any distribution to
Covered Securityholders.  The foregoing will not apply to any employee Taxes
(e.g., employee social security, Medicare and income tax withholding) withheld
by the Company in accordance with Section 1.10.

 

1.11        Stockholder Representatives.

 

(a)           The parties hereto agree that it is desirable to designate each of
Karl Matthies and Joe Ueberroth as a representative of the Securityholders and
as their attorney in fact (each, a  “Stockholder Representative” and
collectively, the “Stockholder Representatives”), with full power of
substitution to act on behalf of the Securityholders to the extent and in the
manner set forth in this Agreement and the Transaction Documents.  The Company
has designated the Stockholder Representatives as the representatives of the
Securityholders for purposes of this Agreement and the Transaction Documents,
and approval of this Agreement and the Merger by such holders pursuant to the
Stockholder Written Consent and each Letter of Transmittal shall constitute
ratification and approval of such designation on the terms set forth herein and
therein.  All decisions, actions, consents and instructions by any Stockholder
Representative with respect to this Agreement and the Transaction Documents
shall be binding upon all of the Securityholders in their capacities as such at
and following the Effective Time under this Agreement and the Transaction
Documents, and no such Securityholder shall have the right to object to, dissent
from, protest or otherwise contest the same.  Parent and Sub shall be entitled
to rely on any decision, action, consent or instruction of any Stockholder
Representative as being the decision, action, consent or instruction of the
Securityholders, and Parent and Sub are hereby relieved from any liability to
any person for acts done by them in accordance with any such decision, act,
consent or instruction. By way of amplification and not limitation, as a
Stockholder Representative, each Stockholder Representative shall be authorized
and empowered, as agent of and on behalf of all Securityholders to give and
receive notices and communications as provided herein, to object to any Parent
Indemnification Claims, purchase price adjustments or matters related to the
Earn-out Consideration, the Earn-out Bonuses and the Discretionary Bonuses, to
agree to, negotiate, enter into settlements and compromises of, and comply with
orders of courts and awards of arbitrators with respect to, such Parent
Indemnification Claims, Losses, purchase price adjustments or matters related to
the Earn-out Consideration, the Earn-out Bonuses and the Discretionary Bonuses,
to waive after the Effective Time any breach or default of Parent or Sub of any
obligation to be performed by it under this Agreement, to receive service of
process on behalf of each Securityholder in connection with any claims against
such Securityholder arising under or in connection with this Agreement, any
document or instrument provided for hereby or any of the transactions
contemplated hereby or under any Transaction Document, and to take all other
actions that are either (i) necessary or appropriate in the judgment of such
Stockholder Representative for the accomplishment of the foregoing, or
(ii) specifically mandated by the terms thereof.  Notices or communications to
or from any Stockholder Representative shall constitute notice to or from the
Securityholders.  Any writing signed or action taken by a Stockholder
Representative shall be  sufficient to constitute a writing signed or action
taken on behalf of the Securityholders, whether or not the other Stockholder
Representative has also signed such writing or taken such action.

 

(b)           A Stockholder Representative may resign at any time, and in the
event of the death, incapacity or resignation of a Stockholder Representative, a
new Stockholder Representative may be appointed by the vote or written consent
of Securityholders holding a majority of the Shares and the Shares underlying
the Converted Options and Converted Warrants represented by the Total Company
Share Number, voting as a single class.  Notice of such vote or a copy of the
written consent appointing such new Stockholder Representative shall be sent to
Parent and, after the Effective Time, to the Surviving Corporation, such
appointment to be effective upon the later of the date indicated in such consent
and the date such consent is received by Parent and, after the Effective Time,
the Surviving

 

8

--------------------------------------------------------------------------------


 

Corporation; provided that until such notice is received, Parent, Sub and the
Surviving Corporation, as applicable, shall be entitled to rely on the
decisions, actions, consents and instructions of such prior Stockholder
Representative as described in Section 1.11(a).

 

(c)           In dealing with this Agreement and any notice, instrument,
agreement or document relating thereto, and in exercising or failing to exercise
all or any of the powers conferred upon each Stockholder Representative
hereunder or thereunder, (i) each Stockholder Representative and his, her or its
agents, counsel, accountants and other Representatives shall not assume any, and
shall not incur any, responsibility whatsoever (in each case, to the extent
permitted by applicable Law) to any stockholder, optionholder or warrantholder
of the Company, Parent, the Company, Sub or the Surviving Corporation, including
by reason of any error in judgment or other act or omission performed or omitted
hereunder or in connection with this Agreement or any such other agreement,
instrument or document, except to the extent such actions shall have been
determined by a court of competent jurisdiction to have constituted willful
misconduct or fraud, and (ii) each Stockholder Representative shall be entitled
to rely in good faith on the advice of counsel, public accountants or other
independent experts experienced in the matter at issue, and any error in
judgment or other act or omission of such Stockholder Representative pursuant to
such advice shall in no event subject such Stockholder Representative to
liability to any stockholder, optionholder or warrantholder of the Company,
Parent, the Company, Sub or the Surviving Corporation.

 

(d)           The grant of authority provided for in this Section 1.11 is
coupled with an interest and is being granted, in part, as an inducement to
Parent and Sub to enter into this Agreement and the Transaction Documents, and
shall be irrevocable and survive the dissolution, liquidation or bankruptcy of
the Company or the death, incompetency, liquidation or bankruptcy of any
Securityholder, shall be binding on any successor thereto and shall survive the
assignment by any Securityholder of the whole or any portion of his, her or its
interest in the Merger Consideration.

 

(e)           All of the immunities and powers granted to the Stockholder
Representatives under this Agreement with respect to this Agreement and the
Transaction Documents shall survive the Closing and/or any termination of this
Agreement, except that such powers shall terminate upon termination of this
Agreement and if applicable the Transaction Documents.

 

(f)            The Expense Escrow Fund may be used at the discretion of each
Stockholder Representative solely for (i) reasonable and documented expenses
incurred in the administration of his, her or its duties under this Section 1.11
or the Transaction Documents and (ii) compensation payable to such Stockholder
Representative or his, her or its agents for the services rendered in the
administration of the duties of such Stockholder Representative under this
Section 1.11 and the Transaction Documents, which compensation shall be earned
at a rate not to exceed $110 per hour. As soon as practicable following the
Escrow Termination Date (as defined below), the Expense Escrow Agent shall,
subject to the terms set forth in the Expense Escrow Agreement, deliver to the
Payment Agent any portion of the Expense Escrow Fund which exceeds any amounts
on that date reserved against pending expenses of, and earned and unpaid
compensation owing to, such Stockholder Representative or his, her or its agents
for disbursement to the holders of Covered Securities.  Such disbursement shall
be made as instructed by such Stockholder Representative; provided, however,
expenses projected to be incurred in the reasonable determination of such
Stockholder Representative for the administration of his, her or its duties in
connection with claims unresolved as of the Escrow Termination Date may be
retained in the Expense Escrow Fund for such purpose after the Escrow
Termination Date.  In the event the Expense Escrow Fund is insufficient to
satisfy the reasonable out-of-pocket expenses (including attorneys’ and
accountants’ fees and expenses) incurred by a Stockholder Representative and any
earned and unpaid compensation owing to such Stockholder Representative or his,
her or its agents in serving in that capacity (the “Unsatisfied Expenses”), such
Stockholder Representative shall have the right to recover from the Escrow Fund,

 

9

--------------------------------------------------------------------------------


 

immediately prior to any distribution to the Covered Securityholders (but only
after any disbursement from the Escrow Fund to the Escrow Agent or Parent
pursuant to terms and conditions of the Escrow Agreement, and subject to any
pending claims of the Parent Indemnified Parties), such Stockholder
Representative’s Unsatisfied Expenses.  In the event the Escrow Fund is
insufficient to satisfy the Unsatisfied Expenses, then each Covered
Securityholder will be obligated to pay a percentage of the Unsatisfied Expenses
in excess of the available amounts in the Escrow Fund proportionate to such
person’s allocable share of the Escrow Fund.

 

1.12        Letter of Transmittal.  The Company shall provide to each
Securityholder: (a) a letter of transmittal and release in the form attached
hereto as Exhibit E (“Letter of Transmittal”) requiring, among other things,
that each such Securityholder releases all claims against the Company arising on
or prior to the Effective Time, acknowledges and agrees to the authority of the
Stockholder Representatives and agrees to be bound by the indemnification
provisions of Article V and the other applicable provisions of this Agreement,
and (b) instructions for use in effecting the surrender of certificates,
agreements or documents representing the Shares or options, warrants or other
rights to purchase Shares, as the case may be.

 

1.13        Earn-out Consideration and Earn-out Bonuses.  The Covered
Securityholders shall be eligible to receive and shall collectively be paid, if
earned and in accordance with Section 1.7, additional payments equal to the
Earn-out Consideration, and the Earn-out Bonuses shall be paid, upon the
satisfaction of the Earn-out Conditions and in accordance with the provisions
set forth in this Section 1.13.

 

(a)           Earn-out Conditions.  The Earn-out Consideration shall be earned,
and the Earn-out Bonuses shall be paid, if both of the following occur
(collectively, the “Earn-out Conditions”):  (i) the average closing price of the
common stock of Parent traded on the NASDAQ National Market is equal to or
greater than $11.00 per share for a period of at least 30 consecutive trading
days during the period beginning on January 4, 2011 and ending on June 30, 2012;
and (ii) the Surviving Corporation’s Gross Revenue for Parent’s fiscal year
beginning on June 1, 2011 and ending on May 31, 2012 is in excess of
$45,000,000.

 

(b)           Interim Reporting.  Within sixty (60) days after the end of each
of the first three fiscal quarters during the fiscal year ending May 31, 2012,
Parent shall deliver for information purposes only to the Stockholder
Representatives Parent’s good faith estimate of the Surviving Corporation’s
Gross Revenue for such fiscal quarter.

 

(c)           Earn-out Report.  Within ninety (90) days of the end of Parent’s
fiscal year ending May 31, 2012, Parent shall provide to the Stockholder
Representatives a report, which shall include (i) Parent’s determination of the
Surviving Corporation’s Gross Revenue for Parent’s fiscal year ending on May 31,
2012, including a summary of Parent’s calculation of such amount, and
(ii) Parent’s determination as to whether or not the Earn-out Conditions have
been satisfied (the “Earn-out Report”). The Stockholder Representatives shall
have sixty (60) days from receipt of the Earn-out Report to either accept or
reject Parent’s determinations set forth therein (the “Earn-out Review
Period”).  From the date of delivery of the Earn-out Report until the expiration
of the Earn-out Review Period, Parent shall provide the Stockholder
Representatives, and each of their advisors, accountants and Representatives,
with reasonable access to all financial information, work papers, schedules,
memoranda and other documents and information reasonably necessary for a review
thereof.  If either Stockholder Representative objects to Parent’s calculation
of the Surviving Corporation’s Gross Revenue for the fiscal year ending May 31,
2012 on or prior to the expiration of the Earn-out Review Period, then the
Stockholder Representatives and Parent shall attempt in good faith to resolve
and finally determine such amount.  If the Stockholder Representatives and
Parent are unable to resolve the disagreement and reach a written agreement to

 

10

--------------------------------------------------------------------------------


 

resolve any timely and properly made good faith dispute within thirty (30) days
following the delivery of notice by a Stockholder Representative that it objects
to Parent’s calculation, then a mutually acceptable, nationally recognized
independent accounting firm that is unaffiliated with any of the Surviving
Corporation, the Stockholder Representatives and Parent (the “Independent
Accountant”) shall resolve the disagreement and make a determination with
respect thereto.  Each of the Stockholder Representative and Parent shall submit
a written submission to the Independent Accountant setting forth its position
with respect to any unresolved objections to the Earn-out Report.  The scope of
the Independent Accountant’s engagement (which will not be an audit) shall be
limited to the determination of such unresolved objections . The Independent
Accountant shall act as an expert and not an arbitrator.  The determination made
by the Independent Accountant will be set forth in writing and will be final,
non-appealable and binding upon the parties. The costs of the Independent
Accountant will be borne by Parent and the Stockholder Representatives in
proportion to the difference of each such party’s determination of the Surviving
Corporation’s Gross Revenue and the determination of the Independent Accountant,
or equally by Parent and the Stockholder Representatives if the determination by
the Independent Accountant is equidistant from the determinations of each of the
parties.  For example, if the Stockholder Representatives claim the Surviving
Corporation’s Gross Revenue is $1,000 greater than the amount determined by
Parent and set forth in the Earn-out Report, and if the Independent Accountant
ultimately determines the Surviving Corporation’s Gross Revenue is $300 greater
than the amount set forth in the Earn-out Report, then the cost of the
Independent Accountant will be allocated 30% (i.e. 300/1,000) to Parent and 70%
(700/1,000) to the Stockholder Representatives.  If the Stockholder
Representatives fail to object to Parent’s determinations set forth in the
Earn-out Report within the Earn-out Review Period, then the Stockholder
Representatives shall be deemed to have accepted Parent’s determinations set
forth in the Earn-out Report.

 

(d)           Payment of the Earn-out Consideration and the Earn-out Bonuses.
Upon and subject to a final determination that the Earn-out Conditions have been
satisfied in accordance with Section 1.13(c) and subject to Parent’s rights
under Section 5.4(e), Parent will cause an amount equal to the Earn-out
Consideration and the Earn-out Bonuses to be delivered to the Payment Agent
within five (5) business days after such date.  Thereafter, (i) the Covered
Securityholders shall be entitled to receive their portion of the Earn-out
Consideration from the Payment Agent pursuant to Section 1.7 and the Payment
Agent Agreement, and (ii) the Stockholder Representative shall direct the
Payment Agent to pay the Earn-out Bonuses to such employees of the Company as of
the Effective Time that it so determines.

 

(e)           Post-Closing Covenants.

 

(i)            Parent agrees to operate the business of the Surviving
Corporation (A) in good faith, and (B) in a commercially reasonable manner. To
the extent consistent with the foregoing sentence, Parent will have sole
discretion in operating the Business and the Surviving Corporation following the
Closing and will have the exclusive right to establish the terms, prices and
discounts, payment terms and all other terms and conditions related to the
operation of the Business, regardless of how its decisions affect the
satisfaction of the Earn-out Conditions.  Without limiting the generality of the
foregoing, to the extent consistent with the first sentence of this clause (i),
Parent will have no obligation to promote, operate, manage, finance or sustain
in any way the Surviving Corporation or the Business at any time after the
Effective Time and may, in its sole discretion, dismantle, cease to operate,
sell, liquidate or otherwise dispose of any of the capital stock of the
Surviving Corporation or its assets, subject only to the possibility of an
acceleration payment pursuant to Section 1.13(e)(ii).  Parent will not, however,
intentionally take or fail to take any action with the principal purpose of
causing the Earn-out Conditions to not be satisfied.

 

(ii)           Parent (or its successors or permitted assigns) will fully
satisfy its obligations to pay the Earn-out Consideration and the Earn-out
Bonuses by paying to the Payment Agent

 

11

--------------------------------------------------------------------------------


 

a lump sum payment equal to the then-present value (assuming that the Earn-out
Consideration would be payable on July 1, 2012 and using a discount rate equal
to 3%) of the Earn-out Consideration and the Earn-out Bonuses, if (A) Parent
shall sell or otherwise transfer all or a substantial portion of the capital
stock or the assets of the Surviving Corporation, to any person that is not a
Subsidiary or parent of Parent (or its successors or permitted assigns) on or
before May 31, 2012, or (B) Parent or any of its successors or assigns shall on
or before May 31, 2012 (1) consolidate with or merge into any other person and
shall not be the continuing or surviving person of such consolidation or merger,
or (2) transfer all or substantially all of its properties and assets to any
person. Such lump sum payment shall be made on the date of the closing of the
transaction giving rise to the obligation to make such lump sum payment. Any
payment made for the purpose of terminating Parent’s obligations to pay the
Earn-out Consideration will be subject to any right of offset and
indemnification as set forth in Article V. Nothing contained in this
Section 1.13 or elsewhere in this Agreement will prohibit Parent from
transferring or assigning any of the capital stock or the assets of the
Surviving Corporation to any Subsidiary or parent of Parent, and such an event
does not trigger the acceleration events described in this Section 1.13(e)(ii),
provided that Parent’s obligations under this Section 1.13 may not be delegated
to any such Subsidiary or parent of Parent.

 

1.14        Working Capital Adjustment.

 

(a)           Prior to the Closing Date, the Company will prepare and deliver to
Parent an estimated Net Working Capital statement (“Estimated Net Working
Capital Statement”), certified by an appropriate officer of the Company, setting
forth (i) a reasonably detailed calculation of the estimated Net Working Capital
as of the close of business on the Closing Date (“Estimated Net Working
Capital”) in substantially the same form as, and using the same line items,
accounting and calculation methodology (which shall be in accordance with U.S.
GAAP, except for exceptions expressly stated in the sample statement on Schedule
1.14) set forth in, the sample statement on Schedule 1.14, and (ii) a
calculation of the Estimated Adjustment. For purposes of this Agreement, the
“Estimated Adjustment” will be the amount, if any, by which the Estimated Net
Working Capital is less than the Net Working Capital Target.  If the Net Working
Capital Target exceeds the Estimated Net Working Capital, then the Merger
Consideration will be decreased by the absolute value of the Estimated
Adjustment, subject to further adjustment in accordance with this Section 1.14. 
For the avoidance of doubt, if the Estimated Net Working Capital exceeds the Net
Working Capital Target, the Estimated Adjustment shall be zero.

 

(b)           Within sixty (60) days following the Closing Date, Parent will
prepare and deliver to the Stockholder Representatives a statement (“Final Net
Working Capital Statement”), certified by an appropriate officer of Parent,
setting forth (i) a reasonably detailed calculation of the Net Working Capital
as of the close of business on the Closing Date (“Final Net Working Capital”),
in substantially the same form as, and using the same line items, accounting and
calculation methodology (which shall be in accordance with U.S. GAAP, except for
exceptions expressly stated sample statement on Schedule 1.14) set forth in, the
sample statement on Schedule 1.14, and (ii) a calculation of the Final
Adjustment.  Parent will make available to the Stockholder Representatives and
each of their accountants the work papers and back-up materials used in
preparing the Final Working Capital Statement, the books and records of the
Surviving Corporation or Parent, and upon reasonable advance notice, those
employees of the Surviving Corporation or Parent who participated in the
preparation of the Final Working Capital Statement.  For purposes of this
Agreement, the “Final Adjustment,” which may be positive or negative, will be an
amount equal to the difference between the following:  (1) the lesser of the Net
Working Capital Target and the Final Net Working Capital, minus (2) an amount
equal to the Net Working Capital Target minus the Estimated Adjustment, if any.

 

(c)           If the Stockholder Representatives do not deliver any objections
to Parent’s determination of the Final Working Capital Statement and the Final
Adjustment within sixty (60) days after receiving such calculations, then
Parent’s determination will be final, non-appealable and binding on

 

12

--------------------------------------------------------------------------------


 

the parties. If either Stockholder Representative has any objections to the
Final Working Capital Statement, then such Stockholder Representative must
deliver a detailed statement describing the objections to Parent’s determination
of the Final Working Capital Statement or the Final Adjustment within sixty (60)
days after receiving such Final Working Capital Statement and corresponding
statement, including any supporting schedules, analyses, working papers and
other documentation relating to such objections, and setting forth such
Stockholder Representative’s determination of the Final Working Capital
Statement and the Final Adjustment. Parent and the Stockholder Representatives
will use commercially reasonable efforts to resolve any such objections
themselves through good faith negotiation.  If they are able to negotiate a
mutually agreeable resolution of each objection, the Final Working Capital
Statement and the calculation of the Final Adjustment based thereon, as adjusted
to reflect such resolution, will be deemed final, non-appealable and binding for
purposes of this Agreement. If the parties do not obtain a final resolution of
all objections within the 30-day period after delivery of a Stockholder
Representative’s objections to the Final Working Capital Statement, then Parent
and the Stockholder Representatives will select a mutually acceptable,
nationally-recognized accounting firm that is unaffiliated with any of the
Surviving Corporation, the Stockholder Representatives or Parent to resolve any
remaining objections (the “Accounting Referee”).  Each of the Stockholder
Representatives and Parent shall submit a written submission to the Accounting
Referee setting forth its position with respect to any unresolved objections to
the Final Working Capital Statement and the calculation of the Final Adjustment
based thereon. The Accounting Referee will determine only with respect to the
disputed items submitted whether and to what extent, if any, the Final Working
Capital Statement and calculation of the Final Adjustment delivered by Parent
requires adjustment.  Further, the Accounting Referee will make its
determination based solely on the written submissions by the Stockholder
Representatives and Parent and not on independent review.  The Accounting
Referee shall act as an expert and not an arbitrator.  The Accounting Referee
shall only review such items that remain in dispute and shall make no
adjustments that would cause any such item to be greater than the higher of, or
less than the lower of, the amounts proposed by Parent and the Stockholder
Representatives for such item.  The determination made by the Accounting Referee
will be set forth in writing and will be final, non-appealable and binding upon
the parties. The costs of the Accounting Referee will be borne by Parent and the
Stockholder Representatives in proportion to the difference of each such party’s
determination of the Final Adjustment and the determination of the Accounting
Referee, or equally by Parent and the Stockholder Representatives if the
determination by the Accounting Referee is equidistant from the determinations
of each of the parties.  For example, if the Stockholder Representatives claim
the Final Adjustment is $1,000 greater than the amount determined by Parent in
accordance with Section 1.14(b) above, and Parent contests only $500 of the
amount claimed by the Stockholder Representatives, and if the Accounting Referee
ultimately resolves the dispute by awarding the Stockholder Representatives $300
of the $500 contested, then the cost of the Accounting Referee will be allocated
60% (i.e. 300/500) to Parent and 40% (i.e. 200/500) to the Stockholder
Representatives.

 

(d)           Following the final determination of the Final Working Capital
Statement and the Final Adjustment, (i) if the Final Adjustment is a positive
number (i.e., the lesser of the Net Working Capital Target and the Final Net
Working Capital exceeds an amount equal to the Net Working Capital Target minus
the Estimated Adjustment, if any), then the Merger Consideration will be
increased by the amount of the Final Adjustment, and Parent will pay to the
Payment Agent for the benefit of the Covered Securityholders, by wire transfer
or delivery of other immediately available funds, an amount equal to the Final
Adjustment, or (ii) if the Final Adjustment is a negative number (i.e., the
lesser of the Net Working Capital Target and the Final Net Working Capital is
less than an amount equal to the Net Working Capital Target minus the Estimated
Adjustment, if any), then the Merger Consideration will be decreased by the
absolute value of the Final Adjustment, and the Escrow Agent will pay to Parent
out of the Escrow Fund, by wire transfer or delivery of other immediately
available funds, an amount in cash equal to the absolute value of the Final
Adjustment.

 

13

--------------------------------------------------------------------------------


 

1.15        Cash/Indebtedness Adjustment.

 

(a)           At or prior to the Effective Time, the Company will deliver to
Parent a certificate, executed by an appropriate officer of the Company (the
“Cash and Indebtedness Certificate”), setting forth (i) a reasonable, good faith
estimate of the amounts of Cash and Indebtedness as of the date of delivery of
the Cash and Indebtedness Certificate, and (ii) a reasonable, good faith
estimate of the Closing Cash and the Closing Indebtedness. At the Closing,
Parent will pay in full, or cause to be paid in full by the Payment Agent, the
Indebtedness (including the Selling Expenses).

 

(b)           Within thirty (30) days following the Closing Date, Parent will
prepare and deliver to the Stockholder Representatives a statement (“Closing
Cash and Indebtedness Statement”), certified by an appropriate officer of
Parent, setting forth its calculations of the Closing Cash and Closing
Indebtedness.  Parent will make available to the Stockholder Representatives and
each of their accountants the work papers and back-up materials used in
preparing its calculations of the Closing Cash and Closing Indebtedness, the
books and records of the Surviving Corporation or Parent, and upon reasonable
advance notice, those employees of the Surviving Corporation or Parent who
participated in preparing its calculations of the Closing Cash and Closing
Indebtedness.

 

(c)           If the Stockholder Representatives do not deliver any objections
to Parent’s determination of the Closing Cash and Indebtedness Statement within
sixty (60) days after receiving such calculations, then Parent’s determination
will be final, non-appealable and binding on the parties.  If either Stockholder
Representative has any objections to the Closing Cash and Indebtedness
Statement, then such Stockholder Representative must deliver a detailed
statement describing the objections to Parent’s determination of the Closing
Cash and/or Closing Indebtedness within sixty (60) days after receiving such
Closing Cash and Indebtedness Statement, including any supporting schedules,
analyses, work papers and other documentation relating to such objections, and
setting forth such Stockholder Representative’s determination of the Closing
Cash and Closing Indebtedness.  Parent and the Stockholder Representatives will
use commercially reasonable efforts to resolve any such objections themselves
through good faith negotiation.  If they are able to negotiate a mutually
agreeable resolution of each objection, the calculation of the Closing Cash and
Closing Indebtedness, as adjusted to reflect such resolution, will be deemed
final, non-appealable and binding for purposes of this Agreement.  If the
parties do not obtain a final resolution of all objections within the 30-day
period after delivery of a Stockholder Representative’s objections to the
Closing Cash and Indebtedness Statement, then Parent and the Stockholder
Representatives will select a mutually acceptable, nationally-recognized
accounting firm that is unaffiliated with any of the Surviving Corporation, the
Stockholder Representatives or Parent to resolve any remaining objections (the
“Accountant”).  Each of the Stockholder Representatives and Parent shall submit
a written submission to the Accountant setting forth its position with respect
to any unresolved objections to the Closing Cash and Indebtedness Statement and
the calculation of the Closing Cash and Closing Indebtedness based thereon. The
Accountant will determine only with respect to the disputed items submitted
whether and to what extent, if any, the calculation of Closing Cash and/or
Closing Indebtedness delivered by Parent requires adjustment.  Further, the
Accountant will make its determination based solely on the written submissions
by the Stockholder Representatives and Parent and not on independent review. 
The Accountant shall act as an expert and not an arbitrator.  The Accountant
shall only review such items that remain in dispute and shall make no
adjustments that would cause any such item to be greater than the higher of, or
less than the lower of, the amounts proposed by Parent and the Stockholder
Representatives for such item.  The determination made by the Accountant will be
set forth in writing and will be final, non-appealable and binding upon the
parties.  The costs of the Accountant will be borne by Parent and the
Stockholder Representative in proportion to the difference of each such party’s
determination of Closing Cash and/or Closing Indebtedness and the determination
of the Accountant, or equally by Parent and the Stockholder Representatives if
the determination by the Accountant is equidistant from the determinations of
each of the parties.

 

14

--------------------------------------------------------------------------------


 

(d)           Following the final determination of the Closing Cash and Closing
Indebtedness, (i) if the amount of Closing Cash as so finally determined (the
“Final Closing Cash”) is more than, or the amount of Closing Indebtedness as so
finally determined (the “Final Closing Indebtedness”) is less than, the
respective amount set forth on the Cash and Indebtedness Certificate
(respectively, the “Estimated Closing Cash” and the “Estimated Closing
Indebtedness”), then the Merger Consideration will be increased by the amount by
which the Final Closing Cash exceeds the Estimated Closing Cash, or the amount
by which the Estimated Closing Indebtedness exceeds the Final Closing
Indebtedness (as the case may be) and Parent will pay to the Payment Agent, for
the benefit of the Covered Securityholders, by wire transfer or delivery of
other immediately available funds, an amount equal to such excess or excesses
(as the case may be), (ii) if the amount of Final Closing Cash is less than the
Estimated Closing Cash, or the amount of Final Closing Indebtedness is more than
the Estimated Closing Indebtedness, then the Merger Consideration will be
decreased by the amount by which the Estimated Closing Cash exceeds the Final
Closing Cash and the amount by which the Final Closing Indebtedness exceeds the
Estimated Closing Indebtedness (as the case may be) and the Cash True-Up Escrow
Agent will pay to Parent out of the Cash True-Up Escrow Fund, by wire transfer
or delivery of other immediately available funds, an amount, in cash, equal to
such excess or excesses (as the case may be) (the “Parent Cash True-Up Claim”)
up to the Cash-True Up Escrow Amount, and if the amount Parent Cash True-Up
Claim exceeds the Cash-True Up Escrow Fund, then the Escrow Agent will pay to
Parent out of the Escrow Fund, by wire transfer or delivery of other immediately
available funds, an amount, in cash, equal to Parent Cash-True Up Claim minus
the Cash-True Up Escrow Fund, and (iii) the Cash True-Up Escrow Agent shall
disburse (A) a portion, determined by a Stockholder Representative in its sole
discretion, of the Cash True-Up Escrow Fund remaining after payment of the
Parent Cash True-Up Claim, to the Payment Agent for the payment of bonuses to
such employees of the Company or the Surviving Corporation, and in such
allocations as such Stockholder Representative directs (collectively, the
“Discretionary Bonuses”), and (B) such remaining portion of the Cash True-Up
Escrow Fund remaining after payment of the Parent Cash True-Up Claim and the
payment to the Payment Agent of an amount equal to the Discretionary Bonuses, to
the Payment Agent for distribution to the Covered Securityholders in accordance
with the Cash True-Up Escrow Agreement and the Payment Agent Agreement.

 

(e)           To provide a fund against which Parent may assert Parent Cash
True-Up Claims, the Cash-True Up Escrow Amount shall be deposited into escrow
pursuant to the Cash-True Up Escrow Agreement in accordance with Section 1.9. 
The Cash-True Up Escrow Fund shall be held and distributed in accordance with
this Section 1.15 and the Cash-True Up Escrow Agreement.  A Parent Cash True-Up
Claim shall be made only in accordance with this Section 1.15 and the Cash-True
Up Escrow Agreement. Parent shall seek recourse for the Parent Cash True-Up
Claim by offset against the Cash-True Up Escrow Fund first.  Any interest or
other income paid on the Cash True-Up Escrow Amount shall be treated in
accordance with Section 5.4(f).  Parent, Sub and the Company shall file all Tax
Returns consistently with the foregoing. Subject to the terms and conditions of
this Agreement, the entire amount of the Cash True-Up Escrow Fund shall be
available to Parent on a joint and several basis for satisfaction of any Parent
Cash True-Up Claim.  No Securityholder may recover from Parent, and Parent has
no Liability for, any amount by which the Cash True-Up Escrow Fund is properly
reduced thereby in accordance with this Agreement and the Cash True-Up Escrow
Agreement.

 

(f)            Once the Final Closing Cash and the Final Closing Indebtedness
have been determined in accordance with this Section 1.15, a Stockholder
Representative and Parent will furnish to the Cash True-Up Escrow Agent a
memorandum setting forth the disbursement of the Cash True-Up Escrow Fund to the
Payment Agent for payment of the Parent Cash True-Up Claim, the Discretionary
Bonuses and distribution to the Covered Securityholders in accordance with
Section 1.15(d) and the Cash True-Up Escrow Agreement.

 

15

--------------------------------------------------------------------------------


 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Parent and Sub as follows:

 

2.1          Organization, Qualification, Power and Authority.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  The Company is duly authorized to conduct business
and is in good standing under the Laws of each jurisdiction where such
qualification is required (each of which is listed on Section 2.1 of the Company
Disclosure Schedule), except where the failure to be so qualified or authorized
to conduct business and in good standing is not reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company has
full corporate power and authority to carry on the business in which it is
engaged, and to own and use the properties owned and used by it.  The Company
has full corporate power and authority to execute and deliver this Agreement and
the Transaction Documents to which the Company is a party (the “Company
Transaction Documents”).  This Agreement and the Company Transaction Documents
constitute the valid and legally binding obligations of the Company, enforceable
in accordance with their respective terms and conditions, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity (the “Enforceability
Exceptions”).  The Requisite Stockholder Consent includes the only votes of the
holders of any class or series of the Company’s capital stock necessary to
approve and adopt this Agreement, the Company Transaction Documents and the
Merger.  The Securityholders that are party to the Support Agreements represent
the requisite votes of the holders of the Company’s capital stock necessary to
effect the Requisite Stockholder Consent. To the knowledge of the Company, the
Support Agreements constitute the valid and legally binding obligations of the
applicable Securityholders, enforceable in accordance with their respective
terms and conditions, subject to the Enforceability Exceptions.

 

2.2          Capitalization.  The authorized capital stock of the Company
consists of 380,000,000 Shares, of which (a) 260,000,000 shares are designated
Company Common Stock, of which as of the date hereof 95,752,042 shares are
issued and outstanding; (b) 80,000,000 shares are designated Series A Preferred
Stock, of which as of the date hereof 41,872,267 shares are issued and
outstanding; and (c) 40,000,000 shares are designated Series A-1 Preferred
Stock, of which as of the date hereof 24,212,338 shares are issued and
outstanding.  All of the Shares have been duly authorized, are validly issued,
fully paid and nonassessable, and are held of record as set forth in Section 2.2
of the Company Disclosure Schedule.  Section 2.2 of the Company Disclosure
Schedule sets forth as of the date hereof all shares of Company Common Stock
that are reserved for issuance and issuable upon or otherwise deliverable in
connection with the exercise of outstanding options and warrants.  Except as set
forth in Section 2.2 of the Company Disclosure Schedule, there are no
outstanding or authorized options, warrants, purchase rights, conversion rights,
phantom stock or other contracts or commitments that could require the Company
to issue, sell or otherwise cause to become outstanding any of their equity
securities.  There are no outstanding or authorized appreciation, phantom
interest, profit participation or similar rights with respect to the Company. 
To the knowledge of the Company, there are no voting trusts, proxies or other
agreements or understandings with respect to the voting of the Shares except the
Support Agreements.

 

2.3          Non-contravention; Consents and Approvals. Neither the execution
and the delivery of this Agreement or the Company Transaction Documents, nor the
consummation of the transactions contemplated hereby or thereby, will, assuming
that all consents, approvals, authorizations, filings and other actions
described in Section 2.3 of the Company Disclosure Schedule have been obtained,
made or complied with, (a) violate any Law; (b) violate any provision of the
Certificate of Incorporation or bylaws of the Company; (c) conflict with, result
in a breach of, constitute a default under, result in the

 

16

--------------------------------------------------------------------------------


 

acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice or consent under any agreement, contract,
lease, license, instrument or other arrangement to which the Company is a party
or by which the Company is bound or to which any of the assets of the Company is
subject (or result in the imposition of any Lien upon such assets); or
(d) result in the cancellation, forfeiture, revocation, suspension or adverse
modification of any Company Permit, except in the case of clauses (c) and (d),
as would not have a Material Adverse Effect.  Except for any filings required
under the HSR Act and the consents, approvals, authorizations, filings and other
actions described in Section 2.3 of the Company Disclosure Schedule, the Company
does not need to give any notice to, make any filing with, or obtain any
authorization, consent or approval of, any person (including any Governmental
Entity) in order for the parties hereto to consummate the transactions
contemplated by this Agreement.

 

2.4          Brokers’ Fees.  Except as set forth on Section 2.4 of the Company
Disclosure Schedule, the Company has no Liability to pay any fees or commissions
to any broker, finder or agent with respect to the transactions contemplated by
this Agreement for which Parent or the Surviving Corporation could become liable
or obligated.

 

2.5          Title to Assets.  The Company has good and valid title to, or a
valid license, leasehold or other enforceable interest in, all properties and
assets (tangible and intangible) used by it, or shown on the Most Recent Balance
Sheet or acquired after the date of the Most Recent Balance Sheet, and holds
such properties and assets free and clear of all Liens (other than Permitted
Liens), except for properties and assets disposed of in the ordinary course of
business since the date of the Most Recent Balance Sheet.

 

2.6          Subsidiaries.  The Company does not own, of record or beneficially,
or control any direct or indirect equity or other interest, or any right
(contingent or otherwise) to acquire the same, in any person, joint venture,
association or other entity. Except as otherwise set forth on Section 2.6 of the
Company Disclosure Schedule, the Company has not made any investment and does
not hold any interest in or have any outstanding loan or advance to or from, any
person, including any officer, manager or stockholder of the Company, other than
advances made in the ordinary course to officers and employees for business
expenses.

 

2.7          Financial Statements.  The Company has delivered or made available
to Parent the following financial statements (collectively, the “Financial
Statements”):  (a) audited balance sheet and statements of income, stockholders’
equity, and cash flows as of and for the fiscal year ended March 31, 2010 for
the Company (the “Most Recent Fiscal Year End”); and (b) unaudited balance
sheets and statements of income, stockholders’ equity and cash flows as of and
for the month ended October 31, 2010 for the Company (the “Most Recent Financial
Statements”).  Except as otherwise set forth on Section 2.7 of the Company
Disclosure Schedule, the Financial Statements (including the notes) have been
prepared in accordance with U.S. GAAP applied on a consistent basis throughout
the periods covered (except as may be indicated in the notes thereto or, in the
case of the Most Recent Financial Statements, as permitted by U.S. GAAP),
present fairly in all material respects the financial condition and the results
of operations of the Company for those periods and are correct in all material
respects, except that the Most Recent Financial Statements are subject to
customary adjustments and lack footnotes and other presentation items.

 

2.8          Subsequent Events.  Since the Most Recent Fiscal Year End there
have been no changes in the assets, condition or affairs, financial or
otherwise, of the Company that have individually or in the aggregate resulted in
or are reasonably likely to result in a Material Adverse Effect.  Without
limiting the foregoing, since that date and except as otherwise set forth on
Section 2.8 of the Company Disclosure Schedule:

 

17

--------------------------------------------------------------------------------


 

(a)           the Company has not sold, leased, transferred, licensed,
sublicensed or assigned any of its assets, tangible or intangible, including the
Intellectual Property, other than in the ordinary course of business;

 

(b)           the Company has not entered into any material agreement, contract,
lease or license (or series of related agreements, contracts, leases and
licenses) outside the ordinary course of business;

 

(c)           no party (including the Company) has terminated or cancelled prior
to the scheduled expiration or terminate date any agreement, contract, lease or
license (or series of related agreements, contracts, leases and licenses)
involving more than $50,000 to which the Company is a party or by which the
Company is bound;

 

(d)           the Company has not imposed, or had imposed against it, any Lien
(other than Permitted Liens) upon any of its assets, tangible or intangible,
including the Software;

 

(e)           the Company has not made any capital investment in, any loan to or
any acquisition of the securities or assets of, any other person (or series of
related capital investments, loans and acquisitions) outside the ordinary course
of business;

 

(f)            the Company has not issued any note, bond or other debt security
or created, incurred, assumed or guaranteed any indebtedness for borrowed money
or capitalized lease obligation;

 

(g)           the Company has not cancelled, compromised, waived or released any
right or claim (or series of related rights and claims) either involving more
than $50,000 or outside the ordinary course of business;

 

(h)           there has been no change made or authorized in the certificate of
incorporation or bylaws of the Company;

 

(i)            the Company has not declared, set aside or paid any dividend or
made any distribution with respect to its equity securities (whether in cash or
in kind) or redeemed, purchased or otherwise acquired any of its equity
securities;

 

(j)            the Company has not made any loan to or received a loan from any
of its Affiliates, directors, officers, managers and employees;

 

(k)           the Company has not modified the terms of any employment contract
(other than any at-will employment contract) or collective bargaining agreement
to which it is a party and has not made any other material change in employment
terms for any of its directors, officers, managers and employees;

 

(l)            the Company has not adopted or terminated any material Employee
Benefit Plan or any bonus, profit-sharing, incentive, severance or other plan
contract or commitment for the benefit of any of its directors, officers,
employees and consultants (or taken any such action with respect to any other
Employee Benefit Plan);

 

(m)          the Company has not experienced any material damage, destruction or
loss (whether or not covered by insurance) to its property;

 

18

--------------------------------------------------------------------------------


 

(n)           the Company has not granted any increase in the base compensation
of any of its directors, officers, managers and employees outside the ordinary
course of business;

 

(o)           the Company has not committed to make any charitable contribution
in excess of $5,000;

 

(p)           there has not been any other material occurrence, event, incident,
action, failure to act or transaction outside the ordinary course of business
involving the Company; and

 

(q)           the Company has not committed to do any of the items described in
this Section 2.8.

 

2.9          Undisclosed Liabilities.  Except as set forth on Section 2.9 of the
Company Disclosure Schedule, the Company has no Liabilities, except for
(a) Liabilities stated or adequately reserved against in the Most Recent Balance
Sheet, (b) Liabilities that have arisen after the date of the Most Recent
Balance Sheet in the ordinary course of business, including pursuant to
agreements (none of which results from, arises out of, relates to, is in the
nature of or was caused by any breach of contract, breach of warranty, tort,
infringement or violation of Law) and (c) Selling Expenses.

 

2.10        Legal Compliance.  Except as set forth on Section 2.10 of the
Company Disclosure Schedule, the Company is and, to the knowledge of the
Company, has been in compliance in all material respects with all applicable
Laws.

 

2.11        Tax Matters.

 

(a)           The Company has timely filed all required Tax Returns. All such
Tax Returns were correct and complete in all material respects and were prepared
in compliance in all material respects with all applicable Law.  All Taxes owed
by the Company (whether or not shown on any Tax Return) have been paid.  Except
as set forth on Section 2.11 of the Company Disclosure Schedule, the Company is
not currently the beneficiary of any extension of time within which to file any
Tax Return.  There are no pending or, to the knowledge of the Company,
threatened claims in writing by a Governmental Entity that the Company is or may
be subject to taxation by a jurisdiction where it does not file Tax Returns. 
The Company does not have and has never had, a permanent establishment or other
taxable presence in any foreign country, as determined pursuant to applicable
foreign Law and any applicable Tax treaty or convention between the United
States and such foreign country.  The Company has no controlled foreign
corporations within the meaning of Section 957 of the Code.  No assets of the
Company are subject to a Lien (other than Permitted Liens) that arose in
connection with any failure (or alleged failure) to pay any Tax.

 

(b)           The Company has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts owing to any employee, independent
contractor, creditor, stockholder or other third party, and all Forms W-2 and
1099 required with respect thereto have been properly completed and timely
filed.

 

(c)           None of the Tax Returns filed by the Company or Taxes payable by
the Company are subject to any pending or, to the Company’s knowledge,
threatened audit, action, suit, proceeding, claim, examination, deficiency or
assessment by any Governmental Entity for which the Company has received written
notice.  The Company has delivered or made available to Parent correct and
complete copies of all Income Tax Returns, examination reports and statements of
deficiencies assessed against or agreed to by the Company since January 1, 2007.

 

19

--------------------------------------------------------------------------------


 

(d)           The Company has not waived any statute of limitations or agreed to
any extension of time with respect to a Tax assessment or deficiency, which
waiver or extension is still in effect.

 

(e)           The unpaid Taxes of the Company (i) did not, as of October 31,
2010, exceed the reserve for Tax liability (rather than any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth on the Most Recent Balance Sheet (rather than in its notes) and (ii)  will
not exceed that reserve as adjusted for operations and transactions through the
Closing Date in accordance with the past custom and practice of the Company
in its Tax Returns.

 

(f)            The Company is not a party to any agreement, contract,
arrangement or plan that has resulted or could result, separately or in the
aggregate, in the payment of any excess parachute payment within the meaning of
Section 280G of the Code (or any corresponding provision of state, local or
foreign Tax Law).  The Company has not been a United States real property
holding corporation within the meaning of Section 897(c)(2) of the Code during
the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.  The
Company has disclosed on its federal Income Tax Returns all positions taken that
could give rise to a substantial understatement of federal Income Tax within the
meaning of Section 6662 of the Code.  The Company: (i) has not been a member of
an Affiliated Group filing a consolidated federal Income Tax Return (other than
a group the common parent of which was the Company); or (ii) has no liability
for the Taxes of any person (other than any of the Company) under
Reg. Section 1.1502-6 (or any similar provision of Law), as a transferee or
successor, by contract or otherwise.

 

(g)           There are no Tax sharing or allocation agreements or similar
agreements (including indemnification agreements or arrangements) with respect
to or involving the Company.

 

(h)           The Company has not participated in any way in any “reportable
transaction” within the meaning of Section 6707A(c)(1) of the Code and Treasury
Reg. Section 1.6011-4(b).  The Company is not a party to any transaction lacking
in economic substance (within the meaning of Section 7701(o) of the Code) to
which the penalty under Section 6662(b)(6) of the Code could apply to the
Company.  The Company has not distributed the stock or membership interests of
another person, or had its stock or membership interests distributed by another
person, in a transaction that was purported or intended to be governed in whole
or in part Section 355 or Section 361 of the Code.

 

(i)            No property owned by the Company is: (i) tax-exempt use property
within the meaning of Section 168(h) of the Code, or (ii) tax-exempt bond
financed property within the meaning of Section 168(g)(5) of the Code.

 

(j)            The Company is not an owner of an interest in a limited liability
company and is not a party to or a partner in any joint venture, partnership or
other arrangement or contract that could be treated as a partnership for federal
income Tax purposes.

 

(k)           The Company will not be required to include any item of income in,
or exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any:

 

(i)            change in method of accounting for a taxable period ending on or
prior to the Closing Date;

 

20

--------------------------------------------------------------------------------


 

(ii)           “closing agreement” as described in Section 7121 of the Code (or
any corresponding or similar provision of state, local or non-U.S. income Tax
Law) executed on or prior to the Closing Date;

 

(iii)          intercompany transaction or excess loss account described in
Treasury Regulations under Section 1502 of the Code (or any corresponding
provision of state, local or foreign income Tax Law) with respect to
transactions occurring on or before the Closing Date or, in the case of an
excess loss account, existing on the Closing Date;

 

(iv)          installment sale or open transaction disposition made on or prior
to the Closing Date; or

 

(v)           prepaid amount received on or prior to the Closing Date.

 

2.12         Real Property.  The Company does not own and has not owned any real
property.  The addresses of all real property leased or subleased by the Company
are listed on Section 2.12 of the Company Disclosure Schedule.  The Company has
delivered or made available to Parent correct and complete copies of the leases
and subleases listed in Section 2.12 of the Company Disclosure Schedule (as
amended to date), and with respect to each lease and sublease listed in
Section 2.12 of the Company Disclosure Schedule:

 

(a)           the Company has not assigned, transferred, conveyed, mortgaged,
deeded in trust or otherwise encumbered any interest in the leasehold or
subleasehold; and

 

(b)           to the Company’s knowledge, there are no pending or contemplated
eminent domain or similar proceedings pursuant to which any of the Company’s
leased or subleased real property would be acquired for public use.

 

2.13         Intellectual Property.

 

(a)           The Company owns or has the right to use pursuant to license,
sublicense, agreement or permission all Intellectual Property reasonably
necessary for the operation of the business of the Company as presently
conducted. Assuming that all of the consents, approvals, authorizations, filings
and other actions described in Section 2.13(a) of the Company Disclosure
Schedule are obtained or made, each item of Intellectual Property owned or used
by the Company immediately before the Closing will be owned or available for use
by Parent on identical terms and conditions immediately after the Closing.  The
Company has taken all commercially reasonable actions to maintain and protect
each item of Intellectual Property that it owns.

 

(b)           To the Company’s knowledge, the Company has not interfered with,
infringed upon, misappropriated or otherwise come into conflict with any
Intellectual Property rights of third parties.  The Company has not received any
written charge, complaint, claim, demand or notice alleging any such
interference, infringement, misappropriation or violation (including any claim
that the Company must license or refrain from using any Intellectual Property
rights of any third party).  To the Company’s knowledge, no third party has
interfered with, infringed upon, misappropriated or otherwise come into conflict
with any Intellectual Property rights of the Company.

 

(c)           Section 2.13(c) of the Company Disclosure Schedule identifies the
following:  (i) each patent or registration that has been issued to the Company
for any Intellectual Property; (ii) each pending patent application or
application for registration that the Company has made for any Intellectual
Property; and (iii) each trade name, registered or unregistered trademark, or
copyright used by the

 

21

--------------------------------------------------------------------------------


 

Company in connection with its business.  The Company has delivered or made
available to Parent correct and complete copies of all such patents,
registrations and applications (as amended to date) and has made available to
Parent correct and complete copies of all other written documentation evidencing
ownership of each item.

 

(d)           With respect to each item of Intellectual Property required to be
identified in Section 2.13(c) of the Company Disclosure Schedule: (i) the
Company possesses all right, title and interest in and to the item, free and
clear of any Lien (other than Permitted Liens); (ii) the item is not subject to
any outstanding injunction, judgment, order, decree, ruling or charge; and
(iii) except as set forth in Section 2.13(d) of the Company Disclosure Schedule
and except for agreements between the Company and its customers made in the
ordinary course of business, the Company has not agreed to indemnify any person
for or against any interference, infringement, misappropriation or other
conflict with respect to such item.

 

(e)           Section 2.13(e) of the Company Disclosure Schedule identifies each
item of Intellectual Property that is material to the operation of the Company’s
business and that any third party owns and that the Company uses pursuant to
license, sublicense, agreement or permission.  Except as set forth on
Section 2.13(e) of the Company Disclosure Schedule, no third party software is
embedded in any of the Company’s Software.  The Company has delivered or made
available to Parent correct and complete copies of all licenses, sublicenses,
agreements and permissions (as amended to date) for its use of any Ancillary
Software.

 

(f)            With respect to each item of Intellectual Property required to be
identified in Section 2.13(e) of the Company Disclosure Schedule:  (i) the
license, sublicense, agreement or permission covering the item is legal, valid,
binding, enforceable and in full force and effect against the Company and, to
the Company’s knowledge, the other parties thereto, subject to the
Enforceability Exceptions, and, assuming that all of the consents, approvals,
authorizations, filings and other actions described in Section 2.3 of the
Company Disclosure Schedule related to Ancillary Software or other third party
Intellectual Property are obtained or made, will remain so on identical terms
following the consummation of the contemplated transactions; (ii) the Company is
not and to the Company’s knowledge, no other party to any of such license,
sublicense, agreement or permission is in material breach or material default,
and no event has occurred that, with notice or lapse of time, would constitute a
material breach or material default or permit termination, material modification
or acceleration; (iii) no party to the license, sublicense, agreement or
permission has repudiated any provision thereof; (iv) to the Company’s
knowledge, the underlying item of Intellectual Property is not subject to any
outstanding injunction, judgment, order, decree, ruling or charge; (v) to the
Company’s knowledge, no action, suit, proceeding, hearing, investigation,
charge, complaint, claim or demand is pending or is threatened that challenges
the legality, validity or enforceability of the underlying item of Intellectual
Property; and (vi) the Company has not granted any sublicense or similar right
with respect to the license, sublicense, agreement or permission in violation of
the terms of such license, sublicense, agreement or permission.

 

(g)           To the Company’s knowledge, the Company has not employed any
Intellectual Property that any of its employees or independent contractors may
have created in any former employment by, or contractual relationship with, any
third party in the development of any products, inventions, procedures or
methods of manufacturing or processing that are material to the business of the
Company.

 

(h)           The Company owns all components included in the Software.  The
Intellectual Property does not contain any Publicly Available Software and the
Company has not used any Publicly Available Software in whole or in part in the
development of any part of the Intellectual Property in a manner that may
subject the Intellectual Property, in whole or in part, to all or part of the
license

 

22

--------------------------------------------------------------------------------


 

obligations of any Publicly Available Software.  The Company owns, possesses and
controls all source code, object code, documentation, benchmark tests,
programmer level documentation, user level documentation, specifications and
other materials necessary for the use of the Software. The Company has not
provided any copies of the Software’s source code or object code to any third
parties.  The Company has not provided to third parties any copies of programmer
level documentation, benchmark tests or any other documentation disclosing trade
secrets relating to the Software, except pursuant to written confidentiality
agreements.

 

(i)            The Company has not provided and is not obligated to provide the
source code for any of the Software to any other person, other than pursuant to
agreements where the Company is required to deliver source code to a third party
escrow agent upon request of a customer or reseller, or in the event the Company
ceases to operate, enters bankruptcy, or ceases the sale, licensing, maintenance
or support of the Software subject to escrow or similar circumstances.  The
Company has not, by license, transfer, sale, escrow or otherwise, granted any
other person the express right to reverse engineer, disassemble or decompile any
of the Software, including data files, source code, object code, application
programming interfaces, databases and other software-related specifications and
documentation.

 

(j)            All former and current employees, consultants, contractors and
other persons who have ever been involved in any aspect of the design or
creation of any of the Company’s Intellectual Property, including the Software,
have executed valid and, to the Company’s knowledge, enforceable written
agreements that cause ownership to accrue to or that assign to the Company any
and all rights to all Intellectual Property, including inventions, improvements
or discoveries, whether patentable or not, made by them during and in the scope
of their service to the Company.  The Company has delivered or made available to
Parent correct and complete copies of all such written agreements.

 

(k)           No (i) government funding, or (ii) facilities of a university,
college or other educational institution or research center was used in the
development of the Company’s Intellectual Property.  To the Company’s knowledge,
no current or former employee, consultant or independent contractor of the
Company who was involved in or contributed to the creation or development of any
of the Company’s Intellectual Property has performed services for any
government, university, college or other educational institution or research
center during a period of time during which such employee, consultant or
independent contractor was also performing services for the Company.

 

(l)            The Company has taken all commercially reasonable steps to
protect and preserve the confidentiality of all Confidential Information. 
Former and current employees, consultants, contractors and other persons who
have ever had access to Confidential Information that is material to the
operation of the Business as presently conducted have executed valid and
enforceable written confidentiality agreements.  All disclosure of Confidential
Information that is material to the operation of the Business as presently
conducted to any third party has been pursuant to the terms of a written
confidentiality agreement between the Company and such third party which to the
Company’s knowledge is valid and enforceable.

 

(m)          Except for the reseller agreements set forth on Section 2.15 of the
Company Disclosure Schedule (i) the Company does not resell or otherwise deliver
the products of any third party, and (ii) no third party is authorized by the
Company to resell or deliver the products of the Company.

 

2.14         Tangible Assets.  The Company owns or leases all equipment and
other tangible assets reasonably necessary for the conduct of its business as
presently conducted.  The tangible assets of the Company, taken as a whole, are
in good operating condition and repair (subject to normal wear and tear), and
are suitable for the purposes for which they presently are used.

 

23

--------------------------------------------------------------------------------


 

2.15         Contracts.  Section 2.15 of the Company Disclosure Schedule
contains a complete and accurate listing of all of the following contracts,
whether written or oral, to which the Company is a party and which are in effect
(excluding any Employee Benefit Plan):

 

(a)           any agreement pursuant to which the Company has made payments
greater than $150,000 in the twelve (12) months ended October 31, 2010;

 

(b)           any agreement with a customer that constitutes a top 50 customer
of the Company based on invoices issued in the twelve (12) months ended
October 31, 2010;

 

(c)           any agreement (or group of related agreements) for the lease of
personal property to or from any person outside the ordinary course of business;

 

(d)           any agreement for the lease of real property;

 

(e)           any agreement concerning a legal partnership or joint venture;

 

(f)            any agreement (or group of related agreements) under which the
Company has created, incurred or assumed any indebtedness for borrowed money, or
any capitalized lease obligation, under which a Lien has been imposed on any of
its assets, tangible or intangible;

 

(g)           any agreement that contains a non-compete, exclusivity,
non-solicitation, no-hire or similar provision that restricts the conduct of the
Company, other than non-solicitation or no-hire provisions in customer or vendor
agreements;

 

(h)           any alliance, co-marketing, system integration, reseller (upstream
or downstream) or similar agreements;

 

(i)            any agreement relating to the voting, information rights, right
of first refusal or co-sale rights or registration rights of a Securityholder;

 

(j)            any collective bargaining agreement, works council agreement, or
any similar agreement that obligates the Company in any jurisdiction in the
world;

 

(k)           any agreements or other arrangements, other than offer letters or
other agreements or arrangements for at-will employees, for the employment of
any individual to which the Company is a party, and any agreements to which the
Company is a party that provide for severance;

 

(l)            any agreement under which the Company has advanced or loaned any
amount to any of its directors, officers, managers and employees other than
advances in the ordinary course for business expenses; and

 

(m)          any agreement of guarantee, assumption or endorsement of, or any
similar commitment with respect to, the Liabilities or indebtedness of any
person.

 

The Company has delivered or made available to Parent a correct and complete
copy of each written agreement listed in Section 2.15 of the Company Disclosure
Schedule (as amended to date) (collectively, the “Material Contracts”).  With
respect to each Material Contract, (i) such Material Contract is legal, valid,
binding, enforceable and in full force and effect against the Company, and to
the Company’s knowledge, against any other party thereto, subject only to the
effect, if any, of the Enforceability Exceptions, and, assuming that all
consents, approvals, authorizations and other actions described in

 

24

--------------------------------------------------------------------------------


 

Section 2.3 of the Company Disclosure Schedule have been obtained or made, will
remain so on identical terms following the consummation of the transactions
contemplated hereby, (ii) the Company is not in material breach or material
violation of, or material default under, such Material Contract and, to the
Company’s knowledge, no other party to such Material Contract is in material
breach or material violation thereof or material default thereunder, and, to the
Company’s knowledge, no event has occurred that, with notice or lapse of time,
would constitute a breach or default, or permit termination, modification, or
acceleration, under such Material Contract, and (iii) no party has repudiated
any provision of such Material Contract. The Company is current in its payment
of invoices from Harbinger Net Genica Private Limited and its Affiliates
(“Harbinger”) and has paid in full and has no outstanding past-due obligations
under any of its agreements with Harbinger.

 

2.16         Company Permits.  The Company has in its possession all material
franchises, grants, authorizations, licenses, permits, easements, variances,
exceptions, consents, certificates, approvals and orders of any Governmental
Entity necessary for the Company to own, lease and otherwise hold and operate
its properties and other assets and to carry on its business as it is now being
conducted (the “Company Permits”).  The Company has not received any written
notice of any actual or possible violation of or failure to comply with any term
or requirement of any Company Permit.

 

2.17         Accounts Receivable.  All notes and accounts receivable of the
Company are reflected properly on its books and records and are valid
receivables subject, to the Company’s knowledge, to no setoffs or counterclaims.

 

2.18         Powers of Attorney.  There are no outstanding powers of attorney
executed on behalf of the Company.

 

2.19         Insurance.  Section 2.19 of the Company Disclosure Schedule
contains an accurate description of the insurance policies currently maintained
by the Company, including all insurers and coverage limits, and including all
self-insurance arrangements.  All such policies are in full force and effect and
are enforceable, there are no claims pending by the Company under any insurance
policies currently in effect and covering the property, business or employees of
the Company, and all premiums due and payable with respect to the policies
maintained by the Company have been paid to date.  The Company is not in
material breach or material default under any policy listed on Section 2.19 of
the Company Disclosure Schedule and, to the Company’s knowledge, no event has
occurred that, with notice or lapse of time, would constitute a material breach
or material default, or permit termination, modification or acceleration under
such policy.  To the knowledge of the Company, any pending or threatened claims
against the Company that may be insured have been properly tendered or otherwise
presented to the insurers listed on Section 2.19 of the Company Disclosure
Schedule.

 

2.20         Litigation.  Except as set forth on Section 2.20 of the Company
Disclosure Schedule, the Company (a) is not and has not during the past three
years been subject to any injunction, judgment, order, decree, ruling, complaint
or charge, and (b) is not and has not during the past three years been a party,
or to Company’s knowledge threatened to be made a party, to any action, suit,
proceeding, hearing or investigation of, in or before any Governmental Entity. 
There is no action, suit, proceeding, hearing, complaint or, to the knowledge of
the Company, investigation pending against or, to the knowledge of the Company,
threatened against or affecting the Company before any Governmental Entity which
in any manner challenges or seeks to prevent, enjoin, alter or materially delay
the transactions contemplated by this Agreement.

 

25

--------------------------------------------------------------------------------


 

2.21         Employment Matters.

 

(a)           The Company is not a party to or bound by any collective
bargaining agreement, nor has the Company experienced any strikes, grievances,
claims of unfair labor practices or other collective bargaining disputes.  The
Company has not committed any unfair labor practice.  To the Company’s
knowledge, no current key employee of the Company intends to terminate his or
her employment with the Company.

 

(b)           The Company has not treated any person as an independent
contractor who should have been treated as an employee under any Law or
otherwise.

 

(c)           All current employees of the Company are employees at will and may
be terminated by the Company at any time and for any lawful reason or no reason
without severance.

 

(d)           Except to the extent described on Section 2.21 of the Company
Disclosure Schedule, the Company has correctly categorized each employee as
“exempt” or “non-exempt” according to the Laws of the jurisdiction in which the
employee is employed.

 

2.22         Employee Benefits.

 

(a)           Section 2.22 of the Company Disclosure Schedule lists each
material Employee Benefit Plan that the Company or any ERISA Affiliate maintains
or to which the Company or any ERISA Affiliate contributes or has any obligation
to contribute.  The Company has delivered or made available to Parent correct
and complete copies of the plan documents, plan amendments and summary plan
descriptions, the three most recent Form 5500 Annual Reports (including all
attachments and schedules), and all related trust agreements, insurance and
annuity contracts and other funding agreements that fund each Employee Benefit
Plan.  Each Employee Benefit Plan (and each related trust, insurance contract or
fund) complies in form and in operation in all material respects with the
applicable requirements of ERISA, the Code and other applicable Laws.  All
required reports and descriptions (including Form 5500 Annual Reports, summary
annual reports, any “PBGC-1” and summary plan descriptions) have been timely
filed and distributed appropriately with respect to each Employee Benefit Plan. 
Each Employee Pension Benefit Plan that is intended to be a qualified retirement
plan within the meaning of Code Section 401(a) has received or is the process of
applying for a favorable determination, opinion, notification or advisory
letter, as applicable, from the Internal Revenue Service, which has not yet
expired under the Internal Revenue Service’s determination letter procedures. 
To the Company’s knowledge, no facts or circumstances exist which would
adversely affect the qualified status of such Employee Pension Benefit Plan.

 

(b)           With respect to each Employee Benefit Plan that the Company or any
ERISA Affiliate maintains or to which any of them contributes:

 

(i)            No such Employee Benefit Plan that is an Employee Pension Benefit
Plan (other than any Multiemployer Plan) has been completely or partially
terminated or been the subject of a Reportable Event as to which notices would
be required to be filed with the Pension Benefit Guaranty Corporation.  No
proceeding by the Pension Benefit Guaranty Corporation to terminate any Employee
Pension Benefit Plan (other than any Multiemployer Plan) has been instituted or,
to the Company’s knowledge, threatened.

 

(ii)           There have been no Prohibited Transactions with respect to any
Employee Benefit Plan.

 

(iii)          No Fiduciary has any material Liability for breach of fiduciary
duty or any other failure to act or comply in connection with the investment of
the assets or administration of any

 

26

--------------------------------------------------------------------------------


 

Employee Benefit Plan, nor has any Fiduciary, to the Company’s knowledge,
engaged in any activity or failed to engage in any activity that might
reasonably be anticipated to constitute a breach of fiduciary duty or lead to
claims of such breach.  No action, suit, proceeding, hearing or investigation
with respect to the investment of the assets or administration of any Employee
Benefit Plan (other than routine claims for benefits) is pending or, to the
Company’s knowledge, threatened.  To the Company’s knowledge, there is no basis
for any such action, suit, proceeding, hearing or investigation.

 

(c)           Neither the Company nor any ERISA Affiliate contributes to, has
contributed to or has been required to contribute to any plan subject to Code
Section 412 or any Multiemployer Plan or has any Liability (including withdrawal
liability as defined in ERISA Section 4201) under any such plan or Multiemployer
Plan.

 

(d)           Neither the Company nor any ERISA Affiliate has, now or in the
past, maintained or contributed to, or been required to contribute to, any
Employee Welfare Benefit Plan providing medical, health or life insurance or
other welfare-type benefits for retirees (current and future or terminated
employees, their spouses or their dependents (other than in accordance with
COBRA, or other applicable statute).

 

(e)           With respect to any Employee Benefit Plan that is a group health
plan, the Company and all ERISA Affiliates have complied in form and operation
with all requirements of any Laws governing group health plans, including the
Health Insurance Portability and Accountability Act of 1996, the Mental Health
Parity and Addiction Equity Act, the Genetic Information Nondiscrimination Act,
COBRA and the Patient Protection and Affordable Care Act of 2010.

 

(f)            With respect to any Employee Benefit Plan that is a nonqualified
deferred compensation plan within the meaning of Code Section 409A, such
Employee Benefit Plan complies, in form and operation, with all requirements of
Code Section 409A.

 

(g)           All premiums or other payments owed by the Company or otherwise
required to be remitted by the Company, in each case, under applicable Law for
all periods ending on or before the Closing Date have been paid with respect to
each Employee Welfare Benefit Plan or accrued in accordance with the past custom
and practice of the Company.

 

(h)           Except as otherwise set forth on Section 2.22 of the Company
Disclosure Schedule, the Company does not sponsor, maintain, contribute to or
have any Liability under any Employee Benefit Plan not subject to the Laws of
the United States or any state (“Foreign Plan”).  With respect to Foreign Plans
set forth on Section 2.22 of the Company Disclosure Schedule, no Foreign Plan is
causing and will not cause the Company to incur any Tax, Liability or Losses as
a result of the transactions contemplated by this Agreement.

 

2.23         Environmental, Health and Safety Matters.  Except as would not
reasonably be expected to result in a Material Adverse Effect, the Company has
complied and is in compliance with all Laws concerning public health and safety,
worker health and safety, and pollution or protection of the environment, the
presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, control or cleanup of any hazardous materials,
substances or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, each as amended and in effect,
now or in the future. Notwithstanding any other provision in this Agreement to
the contrary, the representations and warranties of the Company in this
Section 2.23 constitute the sole representations and warranties of the Company
with respect to any matter relating to environmental laws and hazardous
materials.

 

27

--------------------------------------------------------------------------------


 

2.24         Banking Arrangements.  All of the arrangements that the Company has
with any banking or financial institutions are completely and accurately
described in Section 2.24 of the Company Disclosure Schedule, indicating with
respect to each of such arrangements the type of arrangement maintained (such as
checking accounts, borrowing arrangements, safe deposit boxes, etc.) and the
person authorized in respect to each account.  Except as set forth in
Section 2.24 of the Company Disclosure Schedule, none of the cash held in such
accounts is restricted cash under U.S. GAAP.

 

2.25         Software Warranty.  All software or other products manufactured,
sold, licensed, leased, serviced or delivered by the Company, including the
Software, has been in conformity in all material respects with all applicable
contractual commitments and all express and implied warranties, and the Company
has no material Liability for replacement or repair of, or damages to, such
software or other products in excess of reserves for such Liabilities that are
reflected on the Most Recent Balance Sheet.

 

2.26         Customers and Suppliers.

 

(a)           Except as otherwise described in Section 2.26(a) of the Company
Disclosure Schedule, during the past 12 months, none of the top 50 customers and
licensees of the Company based on payments invoiced in the twelve (12) months
ended October 31, 2010 has given written notice, and to the Company’s knowledge
no such customer or licensee has given verbal notice, of non-renewal to the
Company with respect to the provision of maintenance, support, hosting or
subscription services that will represent a decrease or reduction of such
services during the current or next term of such agreement.

 

(b)           Except as set forth in Section 2.26(b) of the Company Disclosure
Schedule, during the past 12 months, none of the top 50 suppliers of the Company
has indicated that it will stop or decrease the rate of supplying materials,
products or services to the Company.

 

(c)           For each services agreement that has not been fully completed and
accepted by the respective customers as of the Closing Date, and which has any
“fixed fee,” “not to exceed,” “target price” or similar pricing terms (i) the
fees and expenses invoiced for services provided through the Closing Date will
not exceed the corresponding milestone for those services and (ii) other than
those services agreements for which the aggregate overage does not exceed
$200,000, the Company will be able to fully complete all services within the
agreed contract price, without the need for the Company to provide any free
services or write off any invoices or unbilled fees or expenses.

 

(d)           For each services agreement that has not been fully completed and
accepted by the respective customer as of the Closing Date, and which has “time
and materials” or similar pricing terms, the Surviving Corporation will be able
to fully complete all services under that agreement without the need for the
Surviving Corporation to provide any free services or write off any invoices or
unbilled fees or expenses.

 

(e)           Each contract between the Company and any of its top 50 customers
that is currently in effect and which requires automatic renewal of any
maintenance, subscription, hosting or other service period, allows either the
customer or the Company to elect not to renew following the expiration of an
applicable period by giving the other party advance written notice of
non-renewal.

 

(f)            Except as set forth in Section 2.26(f) of the Company Disclosure
Schedule (listed with customer name contract), no contract between the Company
and a top 50 customer of the Company based on payments received in the twelve
(12) months ended October 31, 2010 that is currently in effect and which has
annual or periodic fees for maintenance, subscription, hosting or other
services, limits the ability of the Company to increase such annual or periodic
fees for any renewal period.

 

28

--------------------------------------------------------------------------------


 

2.27         Transactions with Affiliates.  Section 2.27 of the Company
Disclosure Schedule lists all contracts and agreements between the Company, on
one hand, and any of the stockholders, directors or Executives of the Company
or, to the Company’s knowledge, their Affiliates, on the other (other than any
stock purchase agreement, at-will employment agreements or arrangements and
confidentiality agreements).  Except as set forth in Section 2.27 of the Company
Disclosure Schedule, all such contracts and agreements (other than
indemnification, confidentiality, customer and nonsolicitation agreements) will
be terminated immediately prior to the Closing Date without any obligation to
the Company.

 

2.28         Privacy and Security Commitments.  With respect to all Personally
Identifiable Information or other information protected by Law obtained by the
Company, and all agreements, terms, conditions and privacy certification license
agreements applicable to such Personally Identifiable Information (collectively,
the “Privacy Commitments”): (a) the Company is in material compliance with the
Privacy Commitments; (b) the Company has not received written inquiry from any
Governmental Entity regarding the Privacy Commitments; (c) if applicable, the
Privacy Commitments have not been rejected by any applicable certification
organization that has reviewed the Privacy Commitments or to which any of the
Privacy Commitments have been submitted; (d) no applicable certification
organization has found the Company to be out of compliance with the Privacy
Commitments; and (e) to the Company’s knowledge, there have been no security
breaches with respect to any of the Company’s products or related data resulting
in unauthorized access to or acquisition of any Personally Identifiable
Information.

 

2.29         No Other Representations or Warranties.  Except for the
representations and warranties contained in Article II (as modified by the
Company Disclosure Schedule), neither the Company, any of its Affiliates,
officers, directors, employees, agents or Representatives, nor any other person
makes any other express or implied representation or warranty with the respect
to the Company or the transactions contemplated by this Agreement, and the
Company disclaims any other representations or warranties, whether made by the
Company or any of its Affiliates, officers, directors, employees, agents or
Representatives.  Except for the representations and warranties contained in
Article II (as modified by the Company Disclosure Schedule), the Company hereby
disclaims all Liability for any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to Parent or its Affiliates or Representatives (including any opinion,
information, projection, or advice that may have been or may be provided to
Parent by any director, officer, employee, agent, consultant, or representative
of the Company or any of their Affiliates).

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB

 

Parent and Sub, jointly and severally, represent and warrant to the Company as
follows:

 

3.1           Organization of Parent and Sub.  Each of Parent and Sub is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.

 

3.2           Authorization of Transaction.  Each of Parent and Sub has full
corporate power and authority to execute and deliver this Agreement and the
Transaction Documents to which it is a party (the “Parent Transaction
Documents”), and to perform its obligations under this Agreement and the Parent
Transaction Documents.  This Agreement and the Parent Transaction Documents
constitute the valid and legally binding obligations of Parent or Sub, as
applicable, enforceable in accordance with their respective terms and
conditions, subject to the Enforceability Exceptions.  Neither Parent nor Sub
need give any notice to, make any filing with, or obtain any authorization,
consent or approval of, any Governmental Entity or any other person in order to
consummate the transactions contemplated by this Agreement and

 

29

--------------------------------------------------------------------------------


 

the Parent Transaction Documents, except for the filings required by the HSR
Act.  Each of Parent and Sub has duly authorized the execution, delivery and
performance of this Agreement and the Parent Transaction Documents.

 

3.3           Noncontravention.  Neither the execution and the delivery of this
Agreement or the Parent Transaction Documents, nor the consummation of the
contemplated transactions, will (a) violate any Law, or any provision of
Parent’s or Sub’s organizational documents, or (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel, or require any
notice under any agreement, contract, lease, license, instrument, permit or
other arrangement to which Parent or Sub is a party or by which Parent or Sub is
bound or to which any of their assets is subject, except for such violations,
defaults, breaches or other occurrences that do not, individually or in the
aggregate, have a material adverse effect on the ability of Parent or Sub to
enter into and perform its obligations under this Agreement or the Parent
Transaction Documents.

 

3.4           Litigation.  There is no action, suit, proceeding, hearing,
complaint or, to the knowledge of Parent, investigation pending against or, to
the knowledge of Parent, threatened against or affecting Parent or Sub before
any Governmental Entity which in any manner challenges or seeks to prevent,
enjoin, alter or materially delay the transactions contemplated by this
Agreement.

 

3.5           Sufficient Funds.  As of the Effective Time, Parent will have
sufficient cash, available lines of credit or other sources of readily available
funds to enable it to pay: (a) the Initial Cash Consideration; (b) all amounts
required to be deposited in the escrow fund under the Escrow Agreement; (c) all
amounts required to be deposited in the escrow fund under the Expense Escrow
Agreement; (d) all amounts required to be deposited in the escrow fund under the
Cash True-Up Escrow Agreement; and (e) all amounts otherwise necessary to effect
the Merger.

 

3.6           Brokers’ Fees.  Neither Parent nor Sub has any Liability to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which the Company could become
liable or obligated.

 

3.7           Investment.  Parent is not acquiring the capital stock of the
Surviving Corporation with a view to or for the sale in connection with any
distribution of such stock within the meaning of the Securities Act of 1933, as
amended.

 

3.8           No Other Representations or Warranties.  Except for the
representations and warranties contained in this Article III, neither Parent,
Sub, any of their respective Affiliates, officers, directors, employees, agents
or Representatives, nor any other person makes any other express or implied
representation or warranty with the respect to Parent, Sub or the transactions
contemplated by this Agreement, and Parent and Sub disclaim any other
representations or warranties, whether made by Parent, Sub or any of their
respective Affiliates, officers, directors, employees, agents or
Representatives.  Except for the representations and warranties contained in
Article III hereof, Parent and Sub hereby disclaim all Liability for any
representation, warranty, projection, forecast, statement, or information made,
communicated, or furnished (orally or in writing) to the Company or its
Affiliates or Representatives (including any opinion, information, projection,
or advice that may have been or may be provided to the Company by any director,
officer, employee, agent, consultant, or representative of Parent, Sub or any of
their respective Affiliates).

 

30

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS TO THE TRANSACTIONS

 

The respective obligations of the Company, Parent and Sub to consummate the
Merger are subject to the satisfaction or waiver (where permissible) of the
following conditions:

 

4.1           No Order.  No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, decree,
judgment, injunction or other order, whether temporary, preliminary or permanent
which is then in effect and has the effect of making the Merger or any of the
other transactions contemplated by this Agreement and the Transaction Documents
a violation of any Law or otherwise prohibiting consummation of the Merger or
any of the other transactions contemplated by this Agreement and the Transaction
Documents.

 

4.2           HSR Approval.  All approvals of and consents to the Merger
required to be obtained pursuant to the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and the rules and regulations promulgated thereunder
(the “HSR Act”), shall have been obtained and all applicable waiting periods
(and if applicable, any extensions) under the HSR Act will have expired or
otherwise been terminated.

 

4.3           Conditions to the Obligations of Parent and Sub.  The obligations
of Parent and Sub to consummate the Merger and any of the other transactions
contemplated by this Agreement and the Transaction Documents are subject to the
satisfaction or waiver (where permissible) of the following additional
conditions:

 

(a)           No Restraints.  There shall not be pending any suit, action,
investigation or proceeding before any Governmental Entity seeking to prohibit
the consummation of the Merger or any of the other transactions contemplated by
this Agreement and the Transaction Documents.

 

(b)           Representations and Warranties.  The representations and
warranties of the Company set forth in Article II shall be true and correct as
of the Closing Date as if made on and as of the Closing Date (other than
representations and warranties which by their terms are made as of a specific
earlier date, which representations and warranties shall be true and correct as
of such earlier date), in each case, except for failures to be true and correct
that would not have a Material Adverse Effect; provided, however, that for
purposes of determining the accuracy of such representations and warranties all
materiality and Material Adverse Effect qualifications limiting the scope of
such representations and warranties shall be disregarded.

 

(c)           Covenants.  The Company shall have performed in all material
respects all obligations and agreements and complied in all material respects
with all covenants and conditions required by this Agreement or any Company
Transaction Documents to be performed or complied with by it prior to or at the
Closing.

 

(d)           Certificate.  Parent shall have received from the Company a
certificate signed by an appropriate officer of the Company to the effect that
the conditions specified in Section 4.3(a) through (c) are satisfied in all
respects.

 

(e)           Escrow Agreement, Cash-True Up Escrow Agreement and Payment Agent
Agreement.  Parent shall have received an executed counterpart to the Escrow
Agreement, the Cash True-Up Escrow Agreement and the Payment Agent Agreement,
signed by the Stockholder Representatives and as applicable the Escrow Agent,
the Cash-True Up Escrow Agent and the Payment Agent

 

(f)            FIRPTA Certificate.  The Company will have delivered to Parent a
properly executed statement and corresponding notice to the Internal Revenue
Service dated as of the Closing Date in a form required under Treasury
Regulation §1.897-2(h) and in a form reasonably acceptable to Parent

 

31

--------------------------------------------------------------------------------


 

certifying that the Company is not and has not been a United States real
property holding corporation within the meaning of Section 897 of the Code.

 

(g)           Stockholder Approval.  The Requisite Stockholder Consent shall
have been obtained approving the Merger, this Agreement and the transactions
contemplated thereby, whether pursuant to the Stockholder Written Consent or
otherwise.  The holders of not more than ten percent (10%) of the Shares shall
have notified the Company of such holder’s intent to exercise dissenter or
appraisal rights with respect to the Merger under Delaware Law.

 

(h)           401(k) Plan Termination.  The Company will have terminated the
Company’s Employee Benefit Plan named the “Enwisen Inc. 401(k) Plan” pursuant to
such agreements, documents and instruments reasonably acceptable to Parent.

 

(i)            Non-Solicitation Agreements.  The Company shall have obtained
from each of Walter Smith, Deepjot Chhabra and Barry Maxon a non-solicitation
agreement in the form attached hereto as Exhibit G.

 

(j)            Incumbency Certificate.  The Company will have delivered a
certificate of incumbency dated as of the Closing Date as to the officers of the
Company executing this Agreement and any of the Company Transaction Documents,
and any certificate, instrument or document to be delivered by the Company at
the Closing.

 

(k)           Authorizing Resolutions.  The Company will have delivered a
certified copy of the resolutions authorizing its execution and delivery of this
Agreement and consummation of the transactions contemplated by this Agreement,
including the Stockholder Written Consent and such actions taken by the
Company’s Board of Directors.

 

(l)            Resignations.  All directors and officers of the Company shall
have submitted letters of resignation in a form reasonably acceptable to Parent
effective as of the Effective Time.

 

(m)          Continued Employment.  All of the Executives shall be employees of
the Surviving Corporation immediately after the Effective Time.

 

(n)           Directors and Officers Tail Insurance.  The Company will have
delivered evidence reasonably satisfactory to Parent that the premiums required
to extend the directors and officers insurance policies of the Company for a
period of six (6) years following the Effective Time have been paid in full by
the Company before the Effective Time.

 

4.4           Conditions to the Obligations of the Company.  The obligations of
the Company to consummate the Merger are subject to the satisfaction or waiver
(where permissible) of the following additional conditions:

 

(a)           No Restraints.  There shall not be pending any suit, action,
investigation or proceeding before any Governmental Entity seeking to prohibit
the consummation of the Merger or any of the other transactions contemplated by
this Agreement.

 

(b)           Representations and Warranties.  The representations and
warranties of Parent set forth in Article III shall be true and correct as of
the Closing Date in all material respects.

 

(c)           Covenants.  Parent shall have performed in all material respects
all obligations and agreements and complied in all material respects with all
covenants and conditions required by this

 

32

--------------------------------------------------------------------------------


 

Agreement or any Parent Transaction Documents to be performed or complied with
by it prior to or at the Closing.

 

(d)           Certificate.  The Company shall have received from Parent a
certificate signed by an appropriate officer of Parent to the effect that the
conditions specified in Section 4.4(a) through (c) are satisfied in all
respects.

 

(e)           Escrow Agreement, Cash-True Up Escrow Agreement, Payment Agent
Agreement.  The Company shall have received an executed counterpart to the
Escrow Agreement, the Cash-True Up Escrow Agreement and the Payment Agent
Agreement, signed by Parent and as applicable the Escrow Agent, the Cash True-Up
Escrow Agent and the Payment Agent.

 

ARTICLE V

 

HOLD HARMLESS; INDEMNIFICATION

 

5.1           Survival of Representations and Warranties.  The representations
and warranties of the Company contained in this Agreement or in any schedule or
certificate required to be delivered pursuant to this Agreement or any
representations and warranties of the Covered Securityholders contained in each
Letter of Transmittal executed by any Covered Securityholder shall survive the
Closing until June 30, 2012 (the “Survival Period”); provided, however, that
such Survival Period shall not apply with respect to (a) the representations and
warranties contained in such Letter of Transmittal and Sections 2.1
(Organization, Qualification, Power and Authority), 2.2 (Capitalization), 2.4
(Brokers) and 2.11 (Tax Matters) (collectively, the “Fundamental
Representations”), which shall survive for the applicable statute of
limitations, and (b) fraud and intentional misrepresentation (but specifically
excluding negligent misrepresentation) (such clauses (a) and (b) collectively,
the “Excluded Claims”).  The covenants and agreements set forth herein or any
Transaction Document requiring performance (i) prior to the Closing, shall
survive for a period of 3 months after the Closing, or (ii) after the Closing,
shall survive until fully performed.  If written notice of a claim has been
given prior to the expiration of the applicable representations and warranties
by a party hereto to another party hereto in accordance with Section 5.3(a),
then the relevant representations and warranties shall survive as to such claim
until such claim has been finally resolved and, as to any such claim, such
applicable expiration will not affect the rights to indemnification of the party
making such claim.

 

5.2           Indemnification.

 

(a)           Subject to the provisions of this Article V, after the Closing the
Covered Securityholders, pro rata in proportion to their Pro Rata Share of any
Merger Consideration received by such person, shall save, defend, indemnify and
hold harmless Parent and Sub and each of their respective Affiliates,
Representatives, successors and assigns (collectively, the “Parent Indemnified
Parties”) from and against any and all Losses which may be, directly or
indirectly, sustained or suffered by any such Parent Indemnified Party based
upon, arising out of, or by reason of:

 

(i)            any breach of any representation or warranty made by the Company
contained in this Agreement or in any schedule or certificate required to be
delivered pursuant hereto or thereto or any representation made by a Covered
Securityholder in any Letter of Transmittal; provided, however, for purposes of
the foregoing and notwithstanding the provisions of Section 4.3(b), the parties
acknowledge and agree that the Company has made such representations and
warranties for purposes of this Article V at the Closing Date;

 

33

--------------------------------------------------------------------------------


 

(ii)           the breach of any covenant or agreement by the Company contained
in this Agreement or in any schedule or certificate required to be delivered
pursuant hereto or thereto;

 

(iii)          any payments made or Losses incurred in respect of Dissenting
Shares in excess of the amounts payable for such Shares pursuant to this
Agreement;

 

(iv)          any Taxes (or the non-payment of Taxes) of the Company with
respect to any Tax period or portion thereof ending on or before the Closing
Date (or for any Tax period beginning before and ending after the Closing Date
to the extent allocable to the portion of such period beginning before and
ending on the Closing Date as provided in Section 6.8), to the extent such Taxes
are not reflected in the Specified Current Liabilities shown on the face of the
Final Net Working Capital Statement, excluding (A) any Taxes resulting from an
election being made under Section 338(g) of the Code (or any comparable
provisions of any state, local or foreign laws) with respect to the acquisition
of the Shares pursuant to this Agreement, and (B) any Taxes incurred on the
Closing Date as a result of transactions or payments actually occurring after
the Closing and not contemplated by this Agreement;

 

(v)           all Taxes of any member of an affiliated, consolidated, combined
or unitary group of which the Company (or any predecessor thereof) is or was a
member on or prior to the Closing Date, including pursuant to Treasury Reg.
Section 1.1502-6 (or any similar provision of Law) and any Taxes of any person
(other than the Company) imposed on the Company as a transferee or successor, by
contract or otherwise, which Taxes relate to an event or transaction occurring
at or prior to the Closing, to the extent such Taxes are not reflected in
Specified Current Liabilities shown on the face of the Final Net Working Capital
Statement;

 

(vi)          any Losses arising from (i) the allocation of the Merger
Consideration among the Securityholders and any other persons, or (ii) the
relationship of the Company with JMP Securities LLC before the Closing Date,
including any Liabilities arising under that certain Letter Agreement among the
Company and JMP Securities LLC dated March 30, 2010; and

 

(vii)         any lost revenues in excess of $750,000 in the aggregate arising
from the termination or cancellation of any customer contract of the Company as
a direct result of the failure to provide notice to or obtain consent from the
customer to such contract as required in connection with the Merger.

 

By executing his, her or its Letter of Transmittal, each Covered Securityholder
will agree to be (A) jointly and severally liable for the indemnification
obligations set forth in this Section 5.2(a) to the extent of each such person’s
Pro Rata Share of the Escrow Fund, the Cash True-Up Escrow Fund and the Earn-out
Consideration, and (B) severally but not jointly liable for any indemnification
obligations set forth in this Section 5.2(a) following the release of the Escrow
Fund and the Cash True-Up Escrow Fund and the delivery of the Earn-out
Consideration (to the extent it is paid or payable pursuant to the satisfaction
of the Earn-out Conditions and subject to Parent’s rights under Section 5.4(e)).

 

(b)           Subject to the provisions of this Article V, after the Closing
Parent and the Surviving Corporation shall save, defend, indemnify and hold
harmless the Covered Securityholders and their Affiliates, Representatives,
successors and assigns (the “Company Indemnified Parties”), acting solely
through the Stockholder Representatives, from and against any and all Losses
asserted against, incurred, sustained or suffered by any of the foregoing as a
result of, arising out of or relating to:

 

(i)            any breach of any representation or warranty made by Parent or
Sub contained in this Agreement; and

 

34

--------------------------------------------------------------------------------


 

(ii)           any breach of any covenant or agreement by Parent or Sub
contained in this Agreement.

 

5.3           Indemnification Procedures.

 

(a)           For purposes of this Section 5.3, a party against which
indemnification may be sought is referred to as the “Indemnifying Party” and the
party which may be entitled to indemnification is referred to as the
“Indemnified Party.” Promptly following the incurrence of any Losses or
discovery of any potential Losses by an Indemnified Party who believes that such
party is or will be entitled to indemnification pursuant to this Article V, the
Indemnified Party shall notify the Indemnifying Party of the Loss (or potential
Loss) for which such Indemnified Party is entitled to indemnification pursuant
to this Article V.  The failure of any Indemnified Party to give timely notice
hereunder shall not affect rights to indemnification hereunder, except to the
extent (and only to the extent) that the Indemnifying Party is actually and
materially prejudiced by such failure.

 

(b)           The obligations and liabilities of Indemnifying Parties under this
Article V with respect to Losses arising from actual or threatened claims or
demands by any third party which are subject to the indemnification provided for
in this Article V (“Third Party Claims”) shall be governed by and contingent
upon the following additional terms and conditions:  if an Indemnified Party
shall receive notice of any Third Party Claim, the Indemnified Party shall give
the Indemnifying Party notice of such Third Party Claim promptly following the
receipt by the Indemnified Party of such notice.  The failure of any Indemnified
Party to give timely notice hereunder shall not affect rights to indemnification
hereunder, except to the extent (and only to the extent) that the Indemnifying
Party is actually and materially prejudiced by such failure.  Such notice shall
be accompanied by copies of all relevant documentation with respect to such
Third Party Claim, including any summons, complaint or other pleading which may
have been served, any written demand or any other document or instrument.

 

(c)           The Indemnifying Party shall be entitled to assume and control the
defense of any Third Party Claim through counsel of its choice (such counsel to
be reasonably acceptable to the Indemnified Party) if it gives notice of its
intention to do so to the Indemnified Party within 30 days of its receipt of
notice regarding the Third Party Claim.  The Indemnified Party shall cooperate
with the Indemnifying Party in such defense and make available to the
Indemnifying Party, at the Indemnifying Party’s expense, all witnesses,
pertinent records, materials and information in the Indemnified Party’s
possession or under the Indemnified Party’s control relating thereto as is
reasonably requested by the Indemnifying Party.  If the Indemnifying Party does
not assume control of such defense, the Indemnified Party shall control such
defense but the Indemnifying Parties will not be bound by any compromise or
settlement effected without its consent, such consent not to be unreasonably
withheld or delayed.  The party not controlling such defense may participate
therein at its own expense; provided that if the Indemnifying Party assumes
control of such defense and the Indemnified Party reasonably concludes based on
advice of counsel that the Indemnifying Party and the Indemnified Party have
actual or potential conflicting interests with respect to such action, suit,
proceeding or claim, the reasonable fees and expenses of counsel to the
Indemnified Party solely in connection therewith shall be paid on a current
basis (subject to reimbursement if it is determined that the Indemnifying Party
is not entitled to indemnification hereunder); provided, however, that in no
event shall the Indemnifying Party be responsible for the fees and expenses of
more than one counsel for all Indemnified Parties.  The party controlling such
defense shall keep the other party advised of any significant developments with
respect to such action, suit, proceeding or claim and the defense thereof and
shall consider recommendations made by the other party with respect thereto. 
Except with the written consent of the Indemnified Party (not to be unreasonably
withheld or delayed), the Indemnifying Party will not, in the defense of a Third
Party Claim, consent to the entry of any judgment or enter into any settlement
(i) which does not include as an unconditional term thereof the giving to the
Indemnified Party by the third party of a release from

 

35

--------------------------------------------------------------------------------


 

all Liability with respect to such Third Party Claim; or (ii) that does not
include a complete release of the Indemnified Party from all Liability with
respect thereto. In addition, for any Third Party Claim with respect to Taxes,
the Indemnifying Party may not consent to the entry of any judgment or enter
into any settlement without the written consent of the Indemnified Party (which
consent may not be unreasonably withheld or delayed).

 

(d)           Any payment made to a Parent Indemnified Party pursuant to this
Article V shall be treated for tax purposes as an adjustment to the Merger
Consideration paid by Parent for the Covered Securities.

 

5.4           Manner of Indemnification.

 

(a)           Escrow Fund.  To provide a fund against which a Parent Indemnified
Party may assert claims of indemnification under this Article V (a “Parent
Indemnification Claim”), the Escrow Amount shall be deposited into escrow
pursuant to the Escrow Agreement in accordance with Section 1.9.  The Escrow
Fund shall be held and distributed in accordance with this Article V and the
Escrow Agreement.  Each Parent Indemnification Claim shall be made only in
accordance with this Article V and the Escrow Agreement.  A Parent Indemnified
Party shall seek recourse for Parent Indemnification Claims by offset against
the Escrow Fund first.  Any interest or other income paid on the Escrow Amount
shall be added to the Escrow Fund and become a part thereof and available for
satisfaction of claims.    Subject to the terms and conditions of this
Agreement, the entire amount of the Escrow Fund shall be available to the Parent
Indemnified Parties on a joint and several basis for satisfaction of any Losses
they may suffer that are subject to indemnification pursuant to this Article V,
regardless of whether or not such Losses were caused by any of the Company, a
Securityholder or any of their Affiliates and irrespective of whether
indemnification claims under this Article V were first asserted by the Parent
Indemnified Parties against one or more of such persons.  No Covered
Securityholder may recover from the Parent Indemnified Parties, and none of the
Parent Indemnified Parties has any Liability for, any amount by which the Escrow
Fund is properly reduced thereby in accordance with this Agreement and the
Escrow Agreement.  Notwithstanding anything to the contrary contained in this
Agreement, none of the limitations set forth in this Article V shall apply to
any action for specific performance, injunctive relief or other equitable remedy
or with regard to any claim or action with respect to fraud (other than
negligent misrepresentation).

 

(b)           Release From Escrow.  On the date that is twelve months after the
Closing Date (the “Escrow Termination Date”), the Escrow Agent shall, subject to
the terms set forth in the Escrow Agreement, disburse any portion of the Escrow
Fund which exceeds any amounts on that date reserved against pending claims of
the Parent Indemnified Parties for indemnifiable Losses.  Such disbursement
shall be made to the Securityholders (other than holders of any Dissenting
Shares) by the Payment Agent in accordance with the Escrow Agreement and the
Payment Agent Agreement.

 

(c)           Claims for Indemnification.  For the purposes hereof, an
“Officer’s Certificate” means a certificate signed by an officer of Parent and
delivered to the Escrow Agent and the Stockholder Representatives:  (i) stating
that Parent has paid, incurred, sustained or accrued Losses, (ii) specifying in
reasonable detail the individual items of Loss included in the amount so stated,
the date insofar as practicable each such item was paid, incurred or sustained,
and the nature of the misrepresentation, breach of warranty or covenant to which
such item is related or the indemnification obligation to which such Losses are
related, and (iii) the amount of the Escrow Fund sought to be delivered to
Parent (for the benefit of the pertinent Parent Indemnified Party) in
compensation for such Losses.  Upon receipt by the Escrow Agent of an Officer’s
Certificate at any time on or before the Escrow Termination Date, the Escrow
Agent shall comply with the provisions of Section 5.5(d), and following such
compliance, shall

 

36

--------------------------------------------------------------------------------


 

deliver to Parent, as promptly as practicable, an amount of cash from the Escrow
Fund equal to the amount of Losses, if any, required to be paid after following
the procedure in Section 5.5(d).

 

(d)           Resolution of Conflicts.

 

(i)            At the time of delivery of any Officer’s Certificate to the
Escrow Agent, a duplicate copy of such certificate shall be delivered
simultaneously to the Stockholder Representatives.  If either Stockholder
Representative shall object in writing to any claim or claims made in any
Officer’s Certificate within thirty (30) days after receipt thereof, then the
Stockholder Representatives and Parent shall attempt in good faith to agree upon
the rights of the respective parties with respect to each of such claims.  If
the Stockholder Representatives and Parent should so agree, a memorandum setting
forth such agreement shall be prepared and signed by a Stockholder
Representative and Parent and shall be furnished to the Escrow Agent.  The
Escrow Agent shall be entitled to rely on any such memorandum and make
distributions from the Escrow Fund in accordance with the terms thereof.

 

(ii)           If no such agreement can be reached after good faith negotiation
within sixty (60) days after delivery of an Officer’s Certificate (and following
an objection made by a Stockholder Representative in accordance with
Section 5.4(d)(i) above), either Parent or the Stockholder Representatives may
pursue any legal remedy available to him or it with respect to the portion of
the Escrow Fund in dispute.

 

(e)           Offset Against Earn-out Consideration and Earn-out Bonuses.  The
Parent Indemnified Parties will have the option of recouping all or part of any
Losses they may suffer to which they are entitled to indemnification under this
Article V from the Earn-out Consideration and the Earn-out Bonuses (to the
extent the Earn-out Consideration and Earn-out Bonuses are payable in accordance
with Section 1.13 and the Earn-out Conditions have been satisfied) by notifying
the Stockholder Representatives in writing that Parent is proportionately
reducing the amount of the Earn-out Consideration and the amount Earn-out
Bonuses, by an amount equal to such Losses, which will include such information
as would be required for purposes of a claim submitted under this Article V (an
“Earn-out Offset Notice”).  If either Stockholder Representative shall object in
writing to any claim or claims made in any Earn-out Offset Notice within thirty
(30) days after receipt thereof, then the Stockholder Representatives and Parent
shall attempt in good faith to agree upon the rights of the respective parties
with respect to each of such claims.  If no such agreement can be reached after
good faith negotiation within sixty (60) days after delivery of an Earn-out
Offset Notice, either Parent or the Stockholder Representatives may pursue any
legal remedy available to him or it with respect to the portion of the Earn-out
Offset Notice in dispute.

 

(f)            Interest and Earnings on Escrow Fund and Cash True-Up Escrow
Fund.  Parent and the Stockholder Representatives agree that all investment
earnings and income with respect to the Escrow Fund and the Cash True-Up Escrow
Fund shall be allocated to Parent for tax purposes.  Parent, Sub and the Company
(and after the Closing, the Surviving Corporation) agree that if and to the
extent any portion of the Escrow Fund or the Cash True-Up Escrow Fund is
actually distributed to the Covered Securityholders, interest may be imputed on
such amount for tax purposes, as required by Section 483 or 1274 of the Code. 
Parent, Sub and the Company (and after the Closing, the Surviving Corporation)
shall file all Tax Returns consistently with the foregoing.  Any investment
earnings and income on the Escrow Fund and the Cash True-Up Escrow Fund shall be
divided and paid to Parent and the Payment Agent for distribution to the Covered
Securityholders in accordance with the following:  (i) 60% of such earnings and
income shall become part of the Escrow Fund and the Cash True-Up Escrow Fund, as
the case may be, and shall be distributed to the Covered Securityholders in
accordance with this Agreement, the Escrow Agreement and the Cash True-Up Escrow
Agreement, as applicable, and (ii) 40% of such earnings and income shall not
become part of the Escrow Fund and the Cash True-Up Escrow Fund, as

 

37

--------------------------------------------------------------------------------


 

the case may be, and shall be disbursed quarterly during the terms of the Escrow
Agreement and the Cash True-Up Escrow Agreement to the Parent, as directed in
writing by Parent (each such transfer, an “Escrow Tax Distribution”).  By
March 31, 2012, Parent shall remit to the Stockholder Representatives an amount
equal to the lesser of the following: (i) the aggregate Escrow Tax
Distributions; or (ii) Parent’s imputed interest deduction determined pursuant
to Sections 483 and 1275 of the Code and Section 1.1275-4(c) of the Treasury
Regulations multiplied by 40%. Notwithstanding the foregoing, in no event will
the investment earnings and income that is added to the Escrow Fund or the Cash
True-Up Escrow Fund exceed in the aggregate 12% per year of the Escrow Fund and
the Cash True-Up Escrow Fund, and any investment earnings and income in excess
thereof will be disbursed to Parent.

 

5.5           Limits on Indemnification; Calculation of Losses. Notwithstanding
anything to the contrary contained in this Agreement:

 

(a)           An Indemnifying Party shall not be liable for any claim for
indemnification pursuant to Section 5.2(a) or 5.2(b), as the case may be, unless
and until the aggregate amount of indemnifiable Losses which may be recovered
pursuant to Section 5.2(a) or 5.2(b) as the case may be exceeds $300,000, at
which point the Indemnified Party will be entitled to indemnification under this
Article V from and against all Losses relating back to the first dollar (the
“Basket”); provided, however, that the Basket will not apply to Losses arising
from any claim for indemnification by the Parent Indemnified Parties arising
under the Excluded Claims or under Sections 5.2(a)(iii), (vi) and (vii) (the
“Fundamental Claims”); provided further that the Basket will apply to an
Excluded Claim based on the representation contained in Section 2.11 (Tax
Matters).

 

(b)           Except as otherwise set forth in this Section 5.5(b), the
aggregate Losses (other than Losses primarily resulting from or relating to
Fundamental Claims), for which the Company Indemnifying Parties shall be
required to provide indemnification hereunder shall not exceed an amount equal
to the sum of the Escrow Amount and, to the extent earned, the Earn-out
Consideration and the Earn-out Bonuses (the “Cap”).  The aggregate Losses
primarily resulting from or relating to Fundamental Claims for which any
particular Company Indemnifying Party shall be required to provide
indemnification under this Article V shall in no event exceed the dollar amount
of the consideration received by such Company Indemnifying Party hereunder (on
an after tax basis and after giving effect to any payment or setoff against the
Earn-out Consideration and the Earn-out Bonuses under this Article V).

 

(c)           No Indemnified Party may make a claim for indemnification under
Section 5.2(a) or 5.2(b), as the case may be, for breach by the Indemnifying
Party of a particular representation, warranty or covenant after the expiration
of the survival period thereof specified in Section 5.1.

 

(d)           For purposes of calculating the amount of Losses incurred by an
Indemnified Party for purposes of this Agreement, such amount shall be: 
(i) reduced by the amount of any insurance benefits and proceeds actually paid
to such Indemnified Party, or any Affiliate of any such party, in respect of
such Losses net of any deductible amounts and any increase in premiums directly
related thereto; (ii) reduced by the amount of any indemnification, contribution
or other similar payment actually recovered by the Indemnified Party from any
third party with respect to such Losses; (iii) reduced by any net Tax Benefit
realized by the applicable Indemnified Party as a result of such Losses where
the “Tax Benefit” equals the actual reduction in Taxes realized by such
Indemnified Party as a result of the payment or accrual of any loss, expense,
deduction or Taxes resulting from the event or circumstance giving rise to such
Losses; and (iv) increased to take into account any net Tax Cost incurred by the
Indemnified Party arising from (x) the receipt of indemnity payments hereunder,
or (y) the indemnification, contribution or other similar payments actually
recovered by the Indemnified Party from any third party with respect to such
Losses (in the case of either (x) or (y) grossed up for any income Tax incurred
based on such increase), where the “Tax Cost” equals the actual increase in
Taxes realized by

 

38

--------------------------------------------------------------------------------


 

such Indemnified Party as a result of the receipt or accrual of such indemnity
payments or indemnification, contribution or other similar payments from a third
party.

 

(e)           If any claim is made against any Securityholder by a Parent
Indemnified Party pursuant to this Article V, no Securityholder (nor any of
their respective Affiliates, Representatives successors and assigns) shall have
any rights against Parent or the Surviving Corporation, by reason of
contribution or subrogation.

 

(f)            Notwithstanding anything in this Agreement to the contrary, for
purposes of the parties’ indemnification obligations under Article V, all of the
representations and warranties set forth in this Agreement that are qualified as
to “material,” “materiality,” “material respects,” “Material Adverse Effect” or
words of similar import or effect or exception related thereto shall be deemed
to have been made without any such qualification or exception for purposes of
determining the amount of Losses resulting from, arising out of or relating to
any breach of representation or warranty (but not whether a breach of such
representation or warranty has occurred).

 

(g)           The Indemnified Party’s right to indemnification under this
Article V will not be affected or deemed waived by reason of any investigation
made by or on behalf of the Indemnified Party (including by any of its
Representatives) or by reason of the fact that the Indemnified Party or any of
its Representatives knew or should have known at any time that any such
representation or warranty is, was or might be inaccurate or by reason of the
Indemnified Party’s waiver of any condition set forth in Article IV of this
Agreement.

 

5.6           Exclusion of Other Remedies.  This Article V constitutes the sole
and exclusive remedies from and after the Closing for recovery of Losses arising
out of or relating to this Agreement and the Merger, except (i) with respect to
fraud and intentional misrepresentation (but specifically excluding negligent
misrepresentation) and (ii) nothing herein shall restrict the ability of any
party to seek specific performance, injunctive relief or other equitable relief.

 

5.7           No Circular Recovery.  No Securityholder will be entitled to make
any claim for indemnification against the Parent Indemnified Parties (including,
after the Effective Time, the Surviving Corporation) by reason of the fact that
such person was a controlling person, director, employee or representative of
the Company or any of its Affiliates or was serving as such for another person
at the request of Parent or the Company or any of their Affiliates (whether such
claim is for Losses of any kind or otherwise and whether such claim is pursuant
to any statute, governing documents, contractual obligation or otherwise) with
respect to any claim brought by the Parent Indemnified Parties against any
Securityholder relating to this Agreement or any of the transactions
contemplated hereby that is determined to be an indemnifiable Loss in accordance
with the terms and conditions of this Article V.  With respect to any claim
brought by the Parent Indemnified Parties against any person relating to this
Agreement and any of transactions contemplated hereby, each Securityholder, by
virtue of receiving the Merger Consideration and pursuant to the execution and
delivery of his, her or its Letter of Transmittal, will be deemed to waive any
right of subrogation, contribution, advancement, indemnification or other claim
against the Surviving Corporation with respect to any amounts owed by such
person pursuant to this Article V as of such date.

 

ARTICLE VI

 

COVENANTS

 

6.1           Conduct of Business Prior to the Closing.  Between the date of
this Agreement and the earlier of the date of termination of this Agreement or
the Closing Date (the “Interim Period”), unless

 

39

--------------------------------------------------------------------------------


 

Parent shall otherwise consent in writing (which consent shall not be
unreasonably withheld or delayed), the business of the Company shall be
conducted only in the ordinary course of business consistent with past practice;
and the Company shall use commercially reasonable efforts to preserve
substantially intact the business organization and assets of the Company, keep
available the services of the current officers, employees and consultants of the
Company and preserve the current relationships of the Company with customers,
suppliers and other persons with which the Company has business relations.  By
way of amplification and not limitation, during the Interim Period, the Company
shall not, except as set forth in Schedule 6.1, do, or propose to do, directly
or indirectly, any of the following without the prior written consent of Parent
(which consent shall not be unreasonably withheld or delayed):

 

(a)           amend the Certificate of Incorporation or its bylaws and any other
organizational documents;

 

(b)           issue, sell, pledge, dispose of or otherwise subject to any Lien
(other than any Permitted Lien) (i) any shares of capital stock of the Company,
or any options, warrants, convertible securities or other rights of any kind to
acquire any such shares, or any other ownership interest in the Company, except
for the issuance of shares upon the exercise of options or warrants outstanding
as of the date of this Agreement, or (ii) any properties or assets of the
Company other than in the ordinary course of business consistent with past
practice;

 

(c)           declare, set aside, make or pay any dividend or other
distribution, payable in stock, property or otherwise, or make any other payment
on or with respect to any of its capital stock,  other than the payment in stock
of the accrued dividends on the Company Preferred Stock;

 

(d)           reclassify, combine, split, subdivide or redeem, or purchase or
otherwise acquire, directly or indirectly, any of its capital stock;

 

(e)           acquire any corporation, partnership, limited liability company or
other business organization or any assets other than in the ordinary course of
business, or enter into any joint venture, strategic alliance, exclusive
dealing, noncompetition or similar contract or arrangement;

 

(f)            except for the Merger, adopt a plan of complete or partial
liquidation, dissolution, merger, consolidation, restructuring, recapitalization
or other reorganization of the Company;

 

(g)           incur any indebtedness for borrowed money or issue any debt
securities or assume, guarantee or endorse, or otherwise become responsible for,
the indebtedness of any person, or make any loans or advances (other than in the
ordinary course of business consistent with past practice), other than advances
to its employees for business expenses;

 

(h)           amend in any respect any Material Contract or enter into any
contract or agreement that would be a Material Contract (other than entering
into or amending a customer contract in the ordinary course of business);

 

(i)            authorize, or make any commitment with respect to, any single
capital expenditure that is in excess of $25,000;

 

(j)            increase the compensation payable or to become payable or the
benefits (including equity or equity based grants) provided to, grant any
severance or termination pay to, establish, adopt, enter into or amend any
indemnification arrangement, or pay any bonus to its directors, officers or
employees, or establish, adopt, enter into or amend any Employee Benefit Plan,
other than as may be

 

40

--------------------------------------------------------------------------------


 

required by any Governmental Entity or to comply with any applicable Laws or the
terms of an Employee Benefit Plan, in each case other than in the ordinary
course of business consistent with past practice;

 

(k)           make or change any election, change an annual account period,
adopt or change any accounting policy (including with respect to the Company’s
revenue recognition policies under U.S. GAAP or otherwise), material accounting
method or material accounting practice, file any amended Tax Return, enter into
any closing agreement, settle any Tax claim or assessment relating to the
Company, surrender any right to claim a refund of Taxes or consent to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment relating to the Company;

 

(l)            permit the lapse of any material right relating to material
Intellectual Property or any other material intangible asset used in the
business of the Company;

 

(m)          commence or settle any action, suit or proceeding;

 

(n)           accelerate the collection of accounts receivable, sell or factor
accounts receivables, defer or delay the purchase of materials or the
requisition of services, or otherwise conduct any aspect of the Business related
to pricing, sales, receivables and payables, other than in the ordinary course
of business consistent with past practice; or

 

(o)           announce an intention or enter into any agreement to do any of the
foregoing.

 

6.2           Exclusivity.  The Company agrees that between the date of this
Agreement and the earlier of the Closing and the termination of this Agreement,
the Company shall not, and shall use its reasonable best efforts to ensure that
none of its Affiliates or Representatives (a) solicit, initiate, encourage or
accept any proposal or offer that constitutes an Acquisition Proposal, or
(b) participate in any discussions, conversations, negotiations or other
communications regarding, or furnish to any other person information with
respect to, or otherwise cooperate, assist or participate in, facilitate or
encourage the submission of, any proposal that constitutes an Acquisition
Proposal.  The Company immediately shall cease and cause to be terminated all
existing discussions, conversations, negotiations and other communications with
any persons conducted heretofore by the Company or any of their respective
Affiliates and Representatives with respect to any of the foregoing.  The
Company shall not release any person from, or waive any provision of, any
confidentiality or standstill agreement with respect to any of the foregoing to
which the Company is a party, without the prior written consent of Parent.  For
purposes of this Agreement, “Acquisition Proposal” means any offer or proposal
for, or any indication of interest in, any of the following (other than the
Merger):  (i) any direct or indirect acquisition or purchase of the capital
stock of the Company or all or substantially all of assets of the Company,
(ii) any merger, consolidation or other business combination relating to the
Company, or (iii) any recapitalization, reorganization or any other
extraordinary business transaction (however structured) involving or otherwise
relating to the Company.  The Company will notify Parent immediately if any
person makes any proposal, offer inquiry or contact in this regard.

 

6.3           Confidentiality.  Each of Parent, Sub and the Company shall hold,
and shall cause its Representatives to hold, in confidence all documents and
information furnished to it by or on behalf of any other party to this Agreement
in connection with the transactions contemplated hereby pursuant to the terms of
the Agreement, dated March 19, 2010 between Parent and the Company (the
“Confidentiality Agreement”), which shall continue in full force and effect
until the Closing Date. If for any reason this Agreement is terminated prior to
the Closing Date, the Confidentiality Agreement shall nonetheless continue in
full force and effect in accordance with its terms.

 

41

--------------------------------------------------------------------------------


 

6.4          Stockholder Approval.  The Company shall, through its Board of
Directors, recommend to the stockholders the adoption of this Agreement and the
approval of the transactions contemplated hereby, including the approval of the
Merger, and shall not withdraw, modify or change such recommendation unless this
Agreement is terminated in accordance with Article VII.

 

6.5          HSR Approval.

 

(a)           Each of Parent, Sub and the Company shall, in order to consummate
the transactions contemplated hereby, file any notification and report forms and
related material as may be required to file with the Federal Trade Commission
and the Antitrust Division of the United States Department of Justice (the
“Antitrust Authorities”) under the HSR Act and will make any further filings
that may be necessary, proper or advisable under the HSR Act.  Parent and the
Company shall cooperate in good faith with the Antitrust Authorities with
respect to the foregoing and undertake promptly any and all commercially
reasonable action required to complete lawfully the transactions contemplated by
this Agreement as soon as practicable and any and all commercially reasonable
actions necessary or advisable to avoid, prevent, eliminate or remove the actual
or threatened commencement of any proceeding in any forum by or on behalf of the
Antitrust Authorities or the issuance of any order that would delay, enjoin,
prevent, restrain or otherwise prohibit the consummation of the Merger. 
Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 6.5 will require, or be construed to require, Parent or any of its
Affiliates to agree to any of the following: (i) sell, hold, divest, discontinue
or limit, before or after the Closing Date, any assets, businesses or interests
of Parent or any of its Affiliates and the Company, or (ii) accept any
restrictions or limitations on the operation of assets, business or interests of
Parent or any of its Affiliates and the Company.

 

(b)           Each of Parent, Sub and the Company shall promptly furnish each
other with copies of any notices, correspondence or other written communication
from the Antitrust Authorities relating to the filings made by Parent and the
Company pursuant to the HSR Act in connection with the transactions contemplated
hereby (the “HSR Filings”), shall promptly make any appropriate or necessary
subsequent or supplemental filings and shall cooperate in the preparation of
such filings as is reasonably necessary and appropriate.  Each party shall have
the right to review in advance all information related to the Securityholders,
the Company or Parent, as applicable, and the transactions contemplated by this
Agreement with respect to the HSR Filings.

 

(c)           Subject to the other provisions of this Section 6.5, Parent and
the Company shall promptly respond to and comply with any additional requests
for information relating to or arising in connection with the HSR Filings,
including requests for production of documents and production of persons for
interviews related thereto.  Parent and the Company shall cooperate in good
faith with the Antitrust Authorities related to the foregoing and shall
undertake promptly any and all action required to complete lawfully the
transactions contemplated by this Agreement.

 

6.6          Indemnification of Directors and Officers.  From and after the
Effective Time, Parent will cause the Surviving Corporation to indemnify, defend
and hold harmless each individual person who is now, or has been at any time
prior to the Closing Date, an officer or director of the Company, against any
and all Losses in accordance with all rights to indemnification, advancement of
expenses and exculpation by the Company now existing in favor of each such
individual person provided in the Certificate of Incorporation, bylaws of the
Company, any indemnification agreement between such officer or director of the
Company and the Company in effect immediately prior to the Effective Time and
set forth on Section 2.27 of the Company Disclosure Schedule and under Delaware
Law as of the date of this Agreement.

 

6.7          Employee Matters.  Parent will cause the Surviving Corporation to
continue to employ each of the employees of the Company at a level of wages,
overall compensation and benefits

 

42

--------------------------------------------------------------------------------


 

substantially similar to similarly situated employees of Parent as of the
Closing Date at the location of each employee’s place of employment with the
Company as of the Closing Date.  Subject to any written agreements to the
contrary and the other requirements of this Section 6.7, nothing contained in
this Section 6.7, however, will prohibit Parent from terminating at will any
such employees for any reason or no reason following the Closing.  All service
of the employees of the Surviving Corporation completed prior to the Closing
Date will be recognized for vesting, accrual and eligibility purposes under the
Employee Benefit Plans available to such employees after the Closing Date,
provided, however, that for certain insured Employee Benefit Plans, Employee
shall be subject to the terms and conditions of such insured programs including
any work requirement, physical examination requirements or exclusions, on the
same basis as existing and similarly situated employees of Parent. Any vacation
or paid time off accrued but unused by such employees as of the Closing Date
shall be credited to such Continuing Employee following the Closing Date up to a
maximum accrual amount as defined by the Parent.  Any vacation accrual in excess
of the accrual limit set by Parent shall be paid by Parent or Surviving
Corporation.  Following the Closing, such employees will be subject to Parent’s
FTO policy.  Except as set forth in any offer letter or employment agreement,
nothing in this Agreement creates or may be construed to create any rights,
including any rights as a third-party beneficiary, in favor of any person
(including the employees of the Company) other than the parties, or constitute
an employment agreement or condition of employment for any employee of the
Company, including any stockholder, optionholder or warrantholder.

 

6.8          Tax Matters. The following provisions will govern the allocation of
responsibility for certain Tax matters following the Closing Date:

 

(a)           Tax Periods Ending on or Before the Closing Date. Parent will
prepare or cause to be prepared and file or cause to be filed all Tax Returns
for the Company for all periods ending on or prior to the Closing Date that are
filed after the Closing Date.  To the extent permitted by applicable Law with
respect to any particular Tax regarding the Company, the Company shall elect to
treat the Closing Date as the last day of the taxable period.  All such Tax
Returns for the Company shall be prepared and filed on a basis consistent with
prior Tax Returns filed for the Company (except to the extent not permitted by
applicable Laws or to the extent counsel for Parent determines that a Tax Return
cannot be so prepared and filed or an item so reported without being subject to
penalties).  Parent shall permit the Stockholder Representatives to review and
comment on each such Tax Return described in the preceding sentence prior to
filing and shall make such revisions to such Tax Returns as are reasonably
requested by a Stockholder Representative.  Parent shall be entitled to receive
from the Escrow Fund an amount equal to such Taxes of the Company with respect
to such periods within 15 days after payment by Parent or the Company of such
Taxes to the extent Parent is entitled to indemnification for such Taxes
pursuant to Section 5.2(a).

 

(b)           Tax Periods Beginning Before and Ending After the Closing Date. 
Parent will prepare or cause to be prepared and file or cause to be filed any
Tax Returns of the Company for Tax periods that begin before the Closing Date
and end after the Closing Date.  All such Tax Returns for the Company shall be
prepared and filed on a basis consistent with prior Tax Returns filed for the
Company (except to the extent not permitted by applicable Laws or to the extent
counsel for Parent determines that a Tax Return cannot be so prepared and filed
or an item so reported without being subject to penalties).  Parent shall permit
the Stockholder Representatives to review and comment on each such Tax Return
described in the preceding sentence prior to filing and shall make such
revisions to such Tax Returns as are reasonably requested by a Stockholder
Representative.  Parent shall be entitled to receive from the Escrow Fund,
within 15 days after the date on which Taxes are paid with respect to such
periods, an amount equal to the portion of such Taxes that relates to the
portion of such taxable period ending on the Closing Date to the extent Parent
is entitled to indemnification for such Taxes pursuant to Section 5.2(a).  For
purposes of this Section 6.8(b), in the case of any Taxes that are imposed on a
periodic basis and are

 

43

--------------------------------------------------------------------------------


 

payable for a Tax period that includes (but does not end on) the Closing Date,
the portion of such Tax that relates to the portion of such Tax period ending on
the Closing Date will (i) in the case of any Taxes other than Taxes based upon
or related to income, receipts, wages or expenditures, be deemed to be the
amount of such Tax for the entire Tax period (excluding any increase in Taxes
for the period as a result of the Merger) multiplied by a fraction the numerator
of which is the number of days in the Tax period ending on the Closing Date and
the denominator of which is the number of days in the entire Tax period, and
(ii) in the case of any Tax based upon or related to income, receipts, wages or
expenditures, be deemed equal to the amount that would be payable if the
relevant Tax period ended on the Closing Date.  Any credits relating to a Tax
period that begins before and ends after the Closing Date will be taken into
account as though the relevant Tax period ended on the Closing Date.

 

(c)           Cooperation on Tax Matters.  The parties will cooperate fully, as
and to the extent reasonably requested by the other party, in connection with
the filing of Tax Returns pursuant to this Section 6.8 and any audit, litigation
or other proceeding with respect to Taxes.  Such cooperation will include the
retention and (upon a party’s request) the provision of records and information
that are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. 
Parent and the Stockholder Representatives agree to retain all books and records
with respect to Tax matters pertinent to the Company relating to any taxable
period beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Parent or the Stockholder
Representatives, any extensions thereof) of the respective Tax periods, and to
abide by all record retention agreements entered into with any taxing
authority.  The parties further agree, upon request, to use their best efforts
to obtain any certificate or other document from any Governmental Entity or any
other person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including with respect to the transactions contemplated by
this Agreement).

 

(d)           Certain Taxes.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with this Agreement and the contemplated transactions will be paid by
the Stockholder Representatives when due unless being contested in good faith,
and the Stockholder Representatives will, at their own expense, file all
necessary Tax Returns and other documentation with respect to all such Taxes,
fees and charges, with such amounts paid or payable from the Expense Escrow
Fund.

 

6.9          Full Access.  During the Interim Period, the Company will permit
Representatives of Parent to have full access, at all reasonable times and on
reasonable notice, and in a manner so as not to interfere with the normal
business operations of the Company, to all premises, properties, personnel,
books, records (including Tax records), contracts and documents of or pertaining
to the Company.

 

ARTICLE VII

 

TERMINATION

 

7.1          Termination.  This Agreement may be terminated at any time prior to
the Closing:

 

(a)           by mutual written consent of Parent and the Company;

 

(b)           (i) by the Company, if Parent or Sub breaches or fails to perform
any of its representations, warranties or covenants contained in this Agreement
or any Transaction Documents and such breach or failure to perform (A) would
give rise to the failure of a condition set forth in Section 4.4, (B) cannot be
or has not been cured within thirty (30) days following delivery of written
notice of such

 

44

--------------------------------------------------------------------------------


 

breach or failure to perform and (C) has not been waived by the Company or
(ii) by Parent, if the Company breaches or fails to perform in any respect any
of its representations, warranties or covenants contained in this Agreement or
any Transaction Documents and such breach or failure to perform (A) would give
rise to the failure of a condition set forth in Section 4.3, (B) cannot be or
has not been cured within thirty (30) days following delivery of written notice
of such breach or failure to perform and (C) has not been waived by Parent; and

 

(c)           by either the Company or Parent, if the Merger shall not have been
consummated on or before December 31, 2010 (the “Outside Date”); provided that
if the Merger shall not have been consummated by such date, the Outside Date may
be extended in one month increments upon the written agreement of Parent and the
Company, provided, further, that the right to terminate this Agreement under
this Section 7.1(c) shall not be available if the failure of the party
requesting termination to fulfill any obligation under this Agreement prior to
such date shall have been the cause of the failure of the Merger to be
consummated on or prior to such date.

 

The party seeking to terminate this Agreement pursuant to this Section 7.1
(other than Section 7.1(a)) shall give prompt written notice of such termination
to the other parties.

 

7.2          Termination Fee.

 

(a)           If the Company has received a Superior Proposal and this Agreement
is terminated pursuant to Section 7.1(b)(ii) due to failure to satisfy the
condition set forth in Section 4.3(g), then the parties agree that Parent will
have suffered a Loss of an incalculable nature and amount, unrecoverable in Law,
and the Company shall pay to Parent a fee of $2,000,000 (the “Company
Termination Fee”). The Company Termination Fee will be payable in immediately
available funds by wire transfer no later than five (5) business days after such
termination.

 

(b)           Notwithstanding anything to the contrary in this Agreement, if
Parent terminates this Agreement pursuant to Section 7.1(b)(ii) due to failure
to satisfy the condition set forth in Section 4.3(g) after the Company has
received a Superior Proposal, then Parent’s right to receive payment of the
Company Termination Fee pursuant to this Section 7.2 will be the sole and
exclusive remedy of Parent or any of its Affiliates against the Company or any
of its Affiliates or any of their respective stockholders, employees, officers,
directors or Representatives for any and all Losses that may be suffered based
upon, resulting from or arising out of the circumstances giving rise to the
termination described in Section 7.2(a), and upon payment of the Company
Termination Fee in accordance with this Section 7.2, none of Parent or any of
its Affiliates or any of their respective stockholders, employees, officers,
directors or Representatives will have any further rights, Liability or
obligation relating to or arising out of this Agreement or the transactions
contemplated by this Agreement.

 

7.3          Effect of Termination.  In the event of termination of this
Agreement as provided in Section 7.1, this Agreement shall forthwith become void
and there shall be no liability on the part of either party except
(a) Section 6.3 relating to confidentiality, Section 7.2 relating to the Company
Termination Fee, this Section 7.3 relating to the effect of termination,
Section 8.1 relating to notices, Section 8.8 relating to governing law,
Section 8.11 relating to public announcements, Section 8.15 relating to third
party beneficiaries and Section 8.19 relating to fees and expenses, and (b) that
nothing herein shall relieve any party from liability for any willful material
breach of this Agreement or any agreement made as of the date hereof or
subsequent thereto pursuant to this Agreement.

 

45

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

GENERAL PROVISIONS

 

8.1          Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by email or
facsimile or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 8.1):

 

if to Parent or Parent Acquisition Sub:

 

Lawson Software, Inc.

380 St. Peter Street

St. Paul, Minnesota 55102

Attention: General Counsel

Facsimile No.: (651) 767-5827

 

with a copy to (which shall not constitute notice):

 

Gray, Plant, Mooty, Mooty & Bennett, P.A.

500 IDS Center

80 South Eighth Street

Minneapolis, Minnesota 55402

Facsimile No.: (612) 632-4379

Attention: Mark D. Williamson

 

if to the Company:

 

Enwisen, Inc.

7250 Redwood Boulevard

Suite 109

Novato, CA 94945

Facsimile No.: (415) 897-3863

Attention: Chief Executive Officer

 

with a copy to (which shall not constitute notice):

 

Orrick, Herrington & Sutcliffe LLP

The Orrick Building

405 Howard Street

San Francisco, CA 94105

Facsimile No.: (415) 773-5759

Attention: John Cook

 

if to the Stockholder Representatives:

 

Karl Matthies

300 Tamal Plaza, Suite 280

Corte Madera, CA 94925

Facsimile No.: 415-927-5772

 

Joe Ueberroth

201 Shipyard Way, Suide D

Newport Beach, CA 92663

 

46

--------------------------------------------------------------------------------


 

Facsimile No.: 949-723-7788

 

8.2          Certain Definitions.  As used in this Agreement, the following
terms shall have the following meanings:

 

(a)           “affiliate” or “Affiliate” of a specified person means a person
who directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such specified person.

 

(b)           “Ancillary Software” means any software licensed from a third
party that is used in the Software, whether Publicly Available Software or
otherwise licensed from a third party.

 

(c)           “Business” means the business of the Company as currently
conducted.

 

(d)           “business day” means any day on which banks are not required or
authorized to close in St. Paul, Minnesota.

 

(e)           “Cash” means, as of any date, the cash, cash equivalents and
restricted cash of the Company as of such date, calculated in accordance with
U.S. GAAP, applied in a manner consistent with the principles applied in
connection with the preparation of the Most Recent Financial Statements.

 

(f)            “Cash True-Up Escrow Agent” means Wells Fargo Bank, National
Association, or its successor under the Cash True-Up Escrow Agreement.

 

(g)           “Cash True-Up Escrow Agreement” means the Cash True-Up Escrow
Agreement to be entered into by Parent, the Stockholder Representatives and the
Cash True-Up Escrow Agent, substantially in the form of Exhibit C.

 

(h)           “Cash True-Up Escrow Amount” means $1,000,000 of the Merger
Consideration.

 

(i)            “Cash True-Up Escrow Fund” means the Cash True-Up Escrow Amount
deposited with the Cash True-Up Escrow Agent plus certain earnings based on
investment of the Cash True-Up Escrow Amount, as described in the Cash True-Up
Escrow Agreement.

 

(j)            “Certificate of Incorporation” means the second amended and
restated certificate of incorporation of the Company filed with the Secretary of
the State of Delaware on February 17, 2010.

 

(k)           “Closing Cash” means the Cash as of the end of business on the
Closing Date.

 

(l)            “Closing Indebtedness” means the Indebtedness as of the end of
business on the Closing Date.

 

(m)          “COBRA” means the requirements of Part 6 of Subtitle B of Title I
of ERISA and Code Section 4980B and any similar state Law.

 

(n)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(o)           “Company Common Stock” means the common stock, $0.001 par value,
of the Company.

 

47

--------------------------------------------------------------------------------


 

(p)           “Company Permits” means all franchises, grants, authorizations,
licenses, permits, easements, variances, exceptions, consents, certificates,
approvals and orders of any Governmental Entity necessary for the Company to
own, lease and otherwise hold and operate its properties and other assets and to
carry on its business as it is now being conducted.

 

(q)           “Company Preferred Stock” means each of (i) the Series A Preferred
Stock, $0.001 par value, and (ii) the Series A-1 Preferred Stock, $0.001 par
value, of the Company.

 

(r)            “control” (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly or as trustee or
executor, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting securities, as
trustee or executor, by contract or credit arrangement or otherwise.

 

(s)            “Employee Benefit Plan” means any of the following: 
(i) “employee benefit plan” as such term is defined in Section 3(3) of ERISA;
(ii) nonqualified deferred compensation or retirement plan or arrangement;
(iii) qualified defined contribution retirement plan or arrangement that is an
Employee Pension Benefit Plan; (iv) qualified defined benefit retirement plan or
arrangement that is an Employee Pension Benefit Plan (including any
Multiemployer Plan); (v) Employee Welfare Benefit Plan or any other fringe
benefit, bonus, executive compensation or incentive plan, bonus plan, deferred
compensation arrangement, stock purchase or other equity plan or arrangement,
any plan governed by Section 125 of the Code, severance, life, disability,
medical, dental or other similar plan, program or arrangement; or (vi) any plan
or arrangement comparable or equivalent to any of those described in (i) through
(v), however defined, arising under the Laws or subject to the jurisdiction of
any Governmental Entity in any jurisdiction applicable to the Company.  Employee
Benefit Plan includes any of the foregoing, however documented or communicated,
whether as part of an employment or other agreement, an employment-related
handbook or as a stand-alone document.

 

(t)            “Employee Pension Benefit Plan” has the meaning set forth in
ERISA Section 3(2).

 

(u)           “Employee Welfare Benefit Plan” has the meaning set forth in ERISA
Section 3(1).

 

(v)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

(w)          “ERISA Affiliate” means each entity that is treated as a single
employer with the Company for purposes of Code Section 414(b), (c), (m) and (o).

 

(x)           “Escrow Agent” means Wells Fargo Bank, National Association, or
its successor under the Escrow Agreement.

 

(y)           “Escrow Agreement” means the Escrow Agreement to be entered into
by Parent, the Stockholder Representatives and the Escrow Agent, substantially
in the form of Exhibit A.

 

(z)           “Escrow Amount” means $5,000,000 of the Merger Consideration.

 

(aa)         “Escrow Fund” means the Escrow Amount deposited with the Escrow
Agent plus certain earnings based on investment of the Escrow Amount, as
described in the Escrow Agreement.

 

48

--------------------------------------------------------------------------------


 

(bb)         “Expense Escrow Agent” means Wells Fargo Bank, National
Association, or its successor under the Expense Escrow Agreement.

 

(cc)         “Expense Escrow Agreement” means the Expense Escrow Agreement to be
entered into by the Stockholder Representatives and the Expense Escrow Agent,
substantially in the form of Exhibit B.

 

(dd)         “Expense Escrow Amount” means $200,000 of the Merger Consideration.

 

(ee)         “Expense Escrow Fund” means the Expense Escrow Amount deposited
with the Expense Escrow Agent plus any earnings based on investment of the
Expense Escrow Amount.

 

(ff)          “Executives” means each of Walter Smith, Deepjot Chhabra, John
McLaughlin, Roger Woehl, Barry Maxon and Barbara Levin.

 

(gg)         “Fiduciary” has the meaning set forth in ERISA Section 3(21).

 

(hh)         “Governmental Entity” means any government or quasi-governmental
entity, authority or municipality or political or other subdivision thereof,
whether federal, state, city, county, regional, local, provincial, foreign or
multinational, or any agency, department, board, self-regulating authority,
bureau, branch, commission, authority, official, instrumentality or other
private body exercising any regulatory, taxing, importing or other governmental
authority, or any court, tribunal or arbitrator.

 

(ii)           “Indebtedness” means, without duplication, all obligations
(including all obligations for principal, interest, premiums, penalties, fees,
and breakage costs) of the Company (i) in respect of indebtedness for money
borrowed and indebtedness evidenced by notes, debentures, bonds or other similar
instruments; (ii) issued or assumed as the deferred purchase price of property,
or services, all conditional sale obligations and all obligations under any
title retention agreement (but excluding trade accounts payable and other
accrued current liabilities); (iii) under leases required to be capitalized in
accordance with U.S. GAAP; (iv) secured by a Lien against any of its property or
assets; (v) for bankers’ acceptances or similar credit transactions issued for
the account of the Company; (vi) under any currency or interest rate swap, hedge
or similar protection device; (vii) under any letters of credit, performance
bonds or surety obligations; (viii) in respect of all obligations of other
persons of the type referred to in clauses (i) through (iv) the payment of which
the Company is responsible or liable, directly or indirectly, as obligor,
guarantor, surety or otherwise, including guarantees of such obligations; and
(ix) any unpaid Selling Expenses (except for those paid out of the Expense
Escrow Fund in accordance with this Agreement and the Expense Escrow Agreement
following the Closing Date).

 

(jj)           “Intellectual Property” means all of the following in any
jurisdiction throughout the world:  (i) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements, and all
patents, patent applications and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations; (ii) all trademarks, service marks, trade dress, logos, trade
names, slogans, Internet domain names, Internet addresses, corporate names,
together with all translations, adaptations, derivations and combinations and
including all associated goodwill, and all applications, registrations and
renewals; (iii) all copyrightable works, all copyrights, and all applications,
registrations and renewals; (iv) all mask works and all applications,
registrations and renewals; (v) all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals); (vi) all
computer software including all source code, object code, executable code,
firmware, development tools, files, records, databases, data

 

49

--------------------------------------------------------------------------------


 

and related documentation, regardless of the media on which it is recorded,
including the Software and all Internet sites (and all contents on the sites);
and (vii) all other proprietary rights.

 

(kk)         “knowledge” means, with respect to the Company, the actual
knowledge of any Executive, after such Executive has made reasonable inquiry of
documents in the Company’s possession and of the persons generally responsible
for the subject matter to which knowledge is pertinent, or receipt of actual
notice by such Executive that clearly conveys the specific matters in respect of
which knowledge is pertinent.

 

(ll)           “Law” means any Federal, state, local or foreign constitution,
law, code, statute, ordinance, franchise, permit, concession, license, writ,
rule, regulation, order, determination, writ, injunction, ruling, judgment,
decree, charge or restriction of any Governmental Entity.

 

(mm)      “Liabilities” means liabilities or obligations of any nature, whether
or not accrued, absolute, contingent, mature or unmatured, asserted, unasserted
or otherwise.

 

(nn)         “Lien” means a lien, mortgage, pledge, security interest, deed of
trust, ground lease, lease, sublease, assessment, tenancy, claim, easement,
judgment or other encumbrance of any kind.

 

(oo)         “Loss” or “Losses” means any and all actions, suits, proceedings,
hearings, investigations, charges, complaints, demands, injunctions, judgments,
orders, decrees, rulings, dues, amounts paid in settlement, Taxes, Liens,
damages, Liabilities, losses, claims, obligations, assessments, judgments,
fines, penalties, costs and expenses (including reasonable fees and expenses of
counsel, accountants and other applicable professionals), whether direct or
indirect, and whether or not arising out of Third Party Claims, and including
all amounts paid in investigation, defense, settlement or enforcement of the
foregoing.  Losses shall not include direct consequential damages, provided,
however, that consequential damages paid or payable to any third party in
respect to any Third Party Claim in which indemnification under Article V is
otherwise available shall constitute Losses.  The parties acknowledge and agree
that, after the Closing Date, Losses of the Company shall constitute Losses of
Parent.

 

(pp)         “Material Adverse Effect” means any event, change, violation,
circumstance or effect (“Effect”) that, individually or in the aggregate, has
had or is reasonably likely to have a material adverse effect on the assets,
properties, liabilities, condition (financial or other), business or results of
operations of the Company; provided, however, that any adverse Effect
attributable to the following shall not be deemed to constitute a Material
Adverse Effect unless and only to the extent they have a disproportionate effect
on the Company as compared to any of the other persons in the industry in which
the Company operates (in which case only the incremental disproportionate effect
or effects may be deemed either alone or in combination to constitute, or be
taken into account in determining whether there has been, a Material Adverse
Effect): (i) changes after the date of this Agreement in general economic
conditions affecting the industry in which the Company  operates; (ii) changes
after the date of this Agreement generally affecting the industry in which the
Company  operates; (iii) any attack on, or by, outbreak or escalation of
hostilities or acts of terrorism involving, the United States, or any
declaration of war by the United States Congress or any hurricane or other
natural disaster; (iv) any change in Law or U.S. GAAP after the date of this
Agreement; (v) the announcement, pendency or consummation of the transactions
contemplated by this Agreement (including, as a result therefrom, any decrease
in customer demand, any reduction in revenues, any disruption in supplier,
partner or similar relationships, or any loss of employees); (vi) any material
change or development in any financial, banking or securities market (including
any increased interest rates or other costs for, or reduction in the
availability of, financing or suspension of trading in, or limitation on prices
for, securities on a securities market (including an over-the-counter market),
exchange or trading platform); or (vii) the failure, in and of itself, of the
Company to meet or achieve the results set forth in any internal projection or
forecast of the Company; provided,

 

50

--------------------------------------------------------------------------------


 

however, that any loss or claim relating to any Effect that is cured prior to
the Closing Date (or, if earlier, the applicable cure period specified in
Section 7.1(b)) shall not be considered a Material Adverse Effect.

 

(qq)         “Most Recent Balance Sheet” means the balance sheet contained
within the Most Recent Financial Statements.

 

(rr)           “Multiemployer Plan” has the meaning set forth in ERISA
Section 3(37).

 

(ss)          “Net Working Capital” means, for purposes of calculating the
Estimated Net Working Capital and the Final Net Working Capital, an amount equal
to Specified Current Assets minus Specified Current Liabilities calculated in
accordance with U.S. GAAP except as otherwise set forth in the sample statement
on Schedule 1.14.

 

(tt)           “Net Working Capital Target” means $3,000,000.

 

(uu)         “Payment Agent Agreement” means the Payment Agent Agreement to be
executed by the Stockholder Representatives, Parent and the Payment Agent,
substantially in the form of Exhibit F.

 

(vv)         “Permitted Lien” means (i) Liens for Taxes and other governmental
charges and assessments which are not yet due and payable, or which are being
contested in good faith and for which the Company has provided adequate reserves
in accordance with U.S. GAAP, (ii) Liens of landlords and liens of carriers,
warehousemen, mechanics and materialmen and other like Liens arising in the
ordinary course of business for sums not yet due and payable, or which are being
contested in good faith and for which the Company has provided adequate reserves
in accordance with U.S. GAAP, (iii) purchase money liens or Liens incurred under
equipment leases, (iv) pledges or deposits made in the ordinary course of
business not incurred in connection with borrowed money, (v) other Liens or
imperfections on property which are not material in amount or do not materially
detract from the value or the property affected by such lien or imperfection,
(vi) zoning, planning, and other similar limitations and restrictions, and all
rights of any Governmental Entity to regulate any property, (vii) all matters of
record, that would not, in the aggregate, reasonably be expected to materially
detract from the value of the affected property, and (viii) any Lien that is
released on or prior to the Closing.

 

(ww)       “person” means an individual, corporation, partnership, limited
liability company, limited partnership, syndicate, person (including a “person”
as defined in Section 13(d)(3) of the Securities and Exchange Act of 1934, as
amended), trust, association or entity or government, political subdivision,
agency or instrumentality of a government.

 

(xx)         “Personally Identifiable Information” means any information that,
alone or in combination with other information, relates to a specific,
identifiable individual person, including individual names, social security
numbers (or similar numbers issued by any Governmental Entity), birth dates,
telephone numbers, home addresses, driver’s license numbers, account numbers,
email addresses and vehicle registration numbers.  Any information that can be
associated with Personally Identifiable Information will also be Personally
Identifiable Information.

 

(yy)         “Products” means products, computer programs and/or services
licensed, sold, distributed and/or otherwise made commercially available by the
Company.

 

(zz)         “Prohibited Transaction” means a transaction prohibited under ERISA
Section 406 and Code Section 4975, and with regard to which no exemption
applies.

 

51

--------------------------------------------------------------------------------

 

 


 

(aaa)       “Pro Rata Share” means with respect to any Covered Securityholder,
the percentage obtained by dividing (i) the number of Shares held by such holder
plus the number of Shares issuable upon the exercise of any Covered Option or
Covered Warrant held by such holder, by (ii) the total number of outstanding
Shares of the Company plus the number of Shares issuable upon the exercise of
all Covered Options and Covered Warrants, in each case, immediately prior to the
Effective Time and after giving effect to the payment of stock dividends paid to
the holders of Company Preferred Stock effective as of the Closing Date.

 

(bbb)      “Publicly Available Software” means any software that contains, or is
derived in any manner (in whole or in part) from any software that is
distributed as free software, open source software (e.g., Linux), or similar
licensing and distribution models, that requires as a condition of use,
modification or distribution of such software that such software or other
software incorporated into, derived from, or distributed with such software (i)
be disclosed or distributed in source code form, (ii) be licensed for the
purpose of making derivative works, or (iii) be redistributable at no or minimal
charge.  Publicly Available Software includes software licensed or distributed
under any of the following licenses, or distribution models similar to any of
the following: (A) GNU General Public License (GPL) or Lesser/Library GPL
(LGPL); (B) the Artistic License (e.g., PERL); (C) the Mozilla Public License;
(D) the Netscape Public License; (E) the Sun Community Source License (SCSL);
(F) the Sun Industry Source Licenses (SISL); and (G) the Apache Server License.

 

(ccc)       “Representatives” means the officers, directors, managers,
employees, accountants, consultants, legal counsel, advisors, affiliates,
partners, members, equity holders, agents and other representatives of the
applicable party.

 

(ddd)      “Requisite Stockholder Consent” means the affirmative votes of (i)
the holders of a majority of the outstanding Shares (voting together on an as
converted to Company Common Stock basis), (ii) the holders of a majority of the
outstanding Series A Preferred Stock (voting separately as a single class),
(iii) the holders of a majority of the outstanding Series A-1 Preferred Stock
(voting separately as a single class), and (iv) the holders of a majority of the
outstanding Company Common Stock (voting separately as a single class).

 

(eee)       “Selling Expenses” means the aggregate amount of all third party
fees, costs and expenses that are or may be incurred by the Company, the
Stockholder Representatives on behalf of the Company and if applicable any
Securityholders in connection with the preparation, negotiation and execution of
this Agreement and the consummation of the transactions contemplated hereby,
including: (i) the fees and disbursements of the financial advisor (including
those to be paid to JMP Technology Banking Group as set forth on Section 2.4 of
the Company Disclosure Schedule) and outside counsel to the Company and/or the
Stockholder Representatives incurred in connection with the transactions
contemplated hereby, (ii) the out-of-pocket fees and expenses of any other
agents, advisors, consultants and experts employed by the Company and/or the
Stockholder Representatives in connection with the Merger, including the fees
and expenses payable to Orrick, Herrington & Sutcliffe LLP and the Expense
Escrow Agent, (iii) any transaction fee payable to one or more affiliates of
either Stockholder Representative in connection with the Merger, including any
management or similar fees payable to any of Securityholders (other than the
payment of the Merger Consideration in connection with this Agreement), and (iv)
the expenses of the Stockholder Representatives incurred, or that may be
incurred, in such capacity, in each case to the extent that payment is sought
from Parent, the Company or the Surviving Corporation.

 

(fff)         “Software” means the Company’s proprietary software technology
described on Schedule A.

 

52

--------------------------------------------------------------------------------


 

(ggg)      “Specified Current Assets” means, for purposes of calculating Net
Working Capital, the amount of the categories of current assets of the Company
described on Schedule 1.14 calculated in accordance with U.S. GAAP except as
provided in Schedule 1.14.  For the avoidance of doubt, “Specified Current
Assets” shall not include any Cash.

 

(hhh)      “Specified Current Liabilities” means, for purposes of calculating
Net Working Capital, the amount of categories of current liabilities of the
Company described on Schedule 1.14 calculated in accordance with U.S. GAAP
except as provided in Schedule 1.14. For the avoidance of doubt, “Specified
Current Liabilities” shall not include Indebtedness, including Selling Expenses,
and will exclude any and all effects on the Specified Current Liabilities
directly related to the consummation of the Merger. Notwithstanding anything to
the contrary herein, “Specified Current Liabilities” shall not include the
employer portion of any payroll Taxes incurred by the Company or the Surviving
Corporation in respect of the payment of the Initial Cash Consideration.

 

(iii)          “Superior Proposal” means a bona fide offer, obtained after the
date hereof to acquire, directly or indirectly, for consideration consisting of
cash and/or securities, 50% or more of the equity securities of the Company or
50% of more of the assets of the Company, made by a third party, and which is
otherwise on terms and conditions which are more favorable to the Company’s
stockholders from a financial point of view than the Merger.

 

(jjj)          “Surviving Corporation’s Gross Revenue” means, for any period of
determination, revenue that has been received and recognized by Parent in
accordance with U.S. GAAP (and Parent’s revenue recognition policies and
procedures under U.S. GAAP) resulting from the operation of the Business.  For
the avoidance of doubt, the parties acknowledge and agree that the Company’s
revenue recognition policies and procedures as in effect prior to the Effective
Time may materially differ from Parent’s revenue recognition policies and
procedures in accordance with U.S. GAAP for purposes of the determination of the
Surviving Corporation’s Gross Revenue, and Parent’s revenue recognition policies
and procedures will control and be used to determine the Surviving Corporation’s
Gross Revenue.

 

(kkk)       “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means
any and all taxes including, any net income, alternative or add-on minimum tax,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, value added, net worth, license, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental or
windfall profit tax, custom, duty or other tax of any kind whatsoever, together
with any interest or any penalty, addition to tax or additional amount,
including any such amounts attributable to any other person with respect to
which the Company may be held liable as a successor, by operation of Law, by
contract or otherwise.

 

(lll)          “Tax Return” (and, with correlative meaning, “Tax Returns”) means
any return, declaration, report, claim for refund, or information return or
statement relating to Taxes, including any schedule or attachment thereto, and
including any amendment thereof

 

(mmm)    “Transaction Documents” means this Agreement, the Escrow Agreement, the
Cash True-Up Escrow Agreement, the Expense Escrow Agreement and the Payment
Agent Agreement.

 

8.3           Entire Agreement.  This Agreement (including the Exhibits,
Schedules and the Company Disclosure Schedule), and the other Transaction
Documents, constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings among the parties with respect hereto and thereto.  No addition
to or modification of any provision of this Agreement shall be binding upon any
party hereto unless made in writing and signed by all parties hereto.

 

53

--------------------------------------------------------------------------------


 

8.4           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.

 

8.5           Assignment; Binding Effect.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of Law or otherwise) without the prior
written consent of the other parties.  Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.  Notwithstanding the
foregoing, Parent may, without the consent of the Stockholder Representatives
and the Company, (a) assign any or all of its rights and interests hereunder to
one or more of its Affiliates, provided that Parent remains liable for all
obligations of Parent hereunder, (b) designate one or more of its Affiliates to
perform its obligations under this Agreement, provided that Parent remains
liable for all obligations of Parent hereunder, or (c) sell, lease, transfer or
otherwise dispose of substantially all of its assets, merger with or into any
other entity, or engage in any reorganization or other similar transaction. 
Such successor or assign will have all rights of Parent under this Agreement,
including the right to enforce the covenants contained in Article VI.

 

8.6           Incorporation of Exhibits.  The Company Disclosure Schedule and
all other Schedules and the Exhibits attached hereto and referred to herein are
hereby incorporated herein and made a part hereof for all purposes as if fully
set forth herein.

 

8.7           Disclosure on Company Disclosure Schedule; Supplemental
Disclosure.

 

(a)           The disclosures set forth on the Company Disclosure Schedule shall
be arranged in a manner that corresponds to the relevant section, subpart or
subdivision of this Agreement.  An item disclosed in any section, subpart or
subdivision of the Company Disclosure Schedule shall not be deemed disclosed in
any other section, subpart or subdivision of the Company Disclosure Schedule (i)
unless such item is expressly cross-referenced in such other section, subpart or
subdivision of the Company Disclosure Schedule or in such section, subpart or
subdivision, or (ii) unless and only to the extent it is reasonably apparent
that such disclosure is relevant to such other section, subpart or subdivision.

 

(b)           Prior to the Closing Date, each party will give prompt written
notice to the other party of any known development that would constitute a
breach of any of its own representations and warranties in Article II and
Article III as if such party’s representations and warranties were given as of
the date of such development.  No disclosure by any party pursuant to this
Section 8.7, however, will be deemed to amend or supplement the Company
Disclosure Schedule, or to prevent or cure any misrepresentation, breach of
warranty or breach of covenant.

 

8.8           Governing Law; Forum.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware applicable to
contracts executed in and to be performed in that state and without regard to
any applicable conflicts of law.  Except as otherwise permitted under Section
8.20, in any action between the parties hereto arising out of or relating to
this Agreement or any of the transactions contemplated by this Agreement: (a)
each of the parties irrevocably and unconditionally consents and submits to the
exclusive jurisdiction and venue of any federal or state court sitting in
Delaware (provided, however, that if the Delaware Court of Chancery has
jurisdiction over

 

54

--------------------------------------------------------------------------------


 

such claim it will be venued exclusively in such court), and (b) each of the
parties irrevocably consents to service of process by first class certified
mail, return receipt requested, postage prepaid.

 

8.9           Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF, OR RELATING TO, THIS AGREEMENT.

 

8.10         Time of the Essence.  For purposes of this Agreement and the
transactions contemplated by this Agreement, time is of the essence.

 

8.11         No Public Announcement.  No party hereto will issue any press
release, announcement or disclosure relating to this Agreement unless required
by Law (such determination based upon the advice of external counsel) or with
the prior written consent of the other parties hereto.  Any party, however, may
make any public disclosure it believes in good faith is required by applicable
Law or any listing or trading agreement concerning its publicly-traded
securities (in which case the disclosing party will use its reasonable best
efforts to advise the other parties, and allow them reasonable opportunity to
review and comment upon such disclosure prior to making such disclosure).

 

8.12         Amendment.  This Agreement may be amended at any time, before or
after the Closing, by an instrument in writing signed by each party hereto.

 

8.13         Waiver.  At any time prior to the Closing, any party hereto may (a)
extend the time for the performance of any obligation or other act of any other
party hereto, (b) waive any inaccuracy in the representations and warranties
contained herein or in any document delivered pursuant hereto, and (c) waive
compliance with any agreement or condition contained herein.  Any such extension
or waiver shall be valid if set forth in an instrument in writing signed by the
party or parties to be bound thereby.

 

8.14         Construction and Interpretation.

 

(a)           For purposes of this Agreement, whenever the context requires, the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.

 

(b)           Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against any party, whether under any rule of
construction or otherwise.  No party to this Agreement shall be considered the
draftsman.  The parties acknowledge and agree that this Agreement has been
reviewed, negotiated, and accepted by all parties and their attorneys and shall
be construed and interpreted according to the ordinary meaning of the words used
so as fairly to accomplish the purposes and intentions of all parties hereto.

 

(c)           Whenever a provision requires a party’s consent, satisfaction or
approval of any matter, such party may withhold, delay or condition its consent,
satisfaction or approval in its sole and absolute discretion, except as
otherwise expressly provided herein.

 

(d)           As used in this Agreement, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

 

55

--------------------------------------------------------------------------------


 

(e)           Except as otherwise indicated, all references in this Agreement to
“Articles,” “Sections,” “Schedules” and “Exhibits” are intended to refer to an
Article or Section of, or Schedule or Exhibit to, this Agreement.

 

(f)            Except as otherwise indicated, all references to any (i)
agreement (including this Agreement) or Law are to such agreement or Law as
amended, modified, supplemented or replaced from time to time, and (ii)
Governmental Entity includes any successor to that Governmental Entity.

 

8.15         Third Party Beneficiaries.  Purchaser Indemnified Parties are
express third party beneficiaries of this Agreement and the related Transaction
Documents, and each former officer and director of the Company and his or her
heirs, executors and Representatives are express third party beneficiaries of
Section 6.6 and, in each case, may enforce the same as if they are parties
hereto or thereto.  Except as set forth in the immediately preceding sentence,
there shall be no third party beneficiaries of this Agreement.

 

8.16         Further Assurances.  Each party hereto shall execute and cause to
be delivered to each other party hereto such instruments and other documents,
and shall take such other actions, as such other party may reasonably request
(prior to, at or after the Closing) for the purpose of carrying out or
evidencing any of the transactions contemplated by this Agreement.

 

8.17         Headings.  The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

8.18         Counterparts.  This Agreement may be executed and delivered
(including by facsimile or PDF transmission) in two or more counterparts, each
of which when executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement.

 

8.19         Fees and Expenses.  All fees and expenses incurred in connection
with or related to this Agreement and the Transaction Documents and the
transactions contemplated hereby and thereby shall be paid by the party
incurring such fees or expenses, whether or not such transactions are
consummated.  The expenses and fees associated with the Cash True-Up Escrow
Agent, Escrow Agent and Payment Agent and filings required under the HSR Act
shall be paid 50% by Parent and 50% by the Company.  After the Closing Date, the
Company’s portion of such fees and expenses shall be paid from the Escrow Fund.

 

8.20         Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof or were otherwise breached and that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof in any federal court located in the State of Delaware or any Delaware
state court, in addition to any other remedy to which they are entitled at law
or in equity.  Each party to the extent permitted by applicable Law, hereby
waives any defenses it may have to the remedy of specific performance provided
for herein.

 

Remainder of page intentionally left blank

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent, Sub, Stockholder Representatives and the Company
have executed or have caused this Agreement to be executed by its duly
authorized officer as of the date first written above.

 

 

LAWSON SOFTWARE AMERICAS, INC.

 

 

 

 

 

 

 

By: 

/s/ Harry Debes

 

 

Name:

Harry Debes

 

 

Title:  

President and Chief Executive Officer

 

 

 

 

LAWSON HCM, INC.

 

 

 

 

 

 

 

By:

/s/ Harry Debes

 

 

Name:

Harry Debes

 

 

Title: 

President and Chief Executive Officer

 

 

 

 

ENWISEN, INC.

 

 

 

 

 

 

 

By:

/s/ Walter Smith

 

 

Name:

Walter Smith

 

 

Title:

Chief Executive Officer

 

 

 

 

KARL MATTHIES, as a Stockholder Representative

 

 

 

 

 

 

 

By:  

/s/ Karl Matthies

 

 

Karl Matthies

 

 

 

 

JOE UEBERROTH, as a Stockholder Representative

 

 

 

 

 

 

 

By:   

/s/ Joe Ueberroth

 

 

Joe Ueberroth

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ESCROW AGREEMENT

 

                                                This Escrow Agreement dated this
       day of December, 2010 (this “Escrow Agreement”), is entered into by and
among Lawson Software Americas, Inc., a Delaware corporation (the “Parent”),
Karl Matthies and Joe Ueberroth, each in his capacity as a Stockholder
Representative under the Merger Agreement referenced below (each a
“Representative”) (Parent and Representative are collectively referred to as,
the “Parties,” and individually, a “Party”), and Wells Fargo Bank, National
Association, a national banking association, as escrow agent (“Escrow Agent”).

 

RECITALS

 

A.                                   The Parent, Lawson HCM, Inc., a Delaware
corporation (“Merger Sub”), Enwisen, Inc. a Delaware corporation (the
“Company”), and the Representatives have entered into an Agreement and Plan of
Merger dated as of December       , 2010 (the “Merger Agreement”).

 

B.                                     Section 1.9 of the Merger Agreement
provides that, at Closing, a cash amount equal to $5,000,000 (the “Escrow
Amount”) shall be deposited into escrow to be held in accordance with the terms
of this Escrow Agreement for the purpose of establishing a source of funds to
partially secure the merger consideration adjustment and indemnification
obligations of the stockholders of the Company to the Parent under the Merger
Agreement.

 

C.                                     In connection with the closing of the
transactions contemplated by the Merger Agreement, the Parent agrees to place in
escrow certain funds and the Escrow Agent agrees to hold and distribute such
funds in accordance with the terms of this Escrow Agreement.

 

D.                                    Pursuant to the Merger Agreement, the
stockholders, optionholders and warrantholders of the Company appointed the
Representative as agent and attorney-in-fact for each such stockholder,
optionholder and warrantholder, with full power and authority to represent each
stockholder, optionholder and warrantholder and its successors and assigns with
respect to all matters arising under this Escrow Agreement, and all actions
taken by the Representative under this Escrow Agreement will be binding upon
each such stockholder, optionholder and warrantholder and its successors and
assigns as if expressly ratified and confirmed in writing by each of them.

 

AGREEMENT

 

In consideration of the promises and agreements of the Parties and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties and the Escrow Agent agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Escrow Deposit.

 

1.1                                 Receipt of Escrow Property.  Upon execution
hereof, the Parent shall deliver to the Escrow Agent the amount of $5,000,000
(the “Escrow Property”) in immediately available funds.

 

1.2                                 Investments.

 

(a)                                  The Escrow Agent is authorized and directed
to deposit, transfer, hold and invest the Escrow Property and any investment
income thereon as set forth in Exhibit A hereto, or as set forth in any
subsequent written instruction signed by the Parent and the Representative.  Any
investment earnings and income on the Escrow Property shall become part of the
Escrow Property, and shall be disbursed in accordance with Section 1.4(a) of
this Escrow Agreement.  Notwithstanding the foregoing, in no event will the
investment earnings and income that is added to the Escrow Property exceed in
the aggregate 12% per year of the initial Escrow Property, and any investment
earnings and income in excess thereof will be disbursed to the Parent, as
directed in writing by the Parent.

 

(b)                                 The Escrow Agent is hereby authorized and
directed to sell or redeem any such investments as it deems necessary to make
any payments or distributions required under this Escrow Agreement.  The Escrow
Agent shall have no responsibility or liability for any loss which may result
from any investment or sale of investments made pursuant to this Escrow
Agreement.  The Escrow Agent is hereby authorized, in making or disposing of any
investment permitted by this Escrow Agreement, to deal with itself (in its
individual capacity) or with any one or more of its affiliates, whether it or
any such affiliate is acting as agent of the Escrow Agent or for any third
person or dealing as principal for its own account.  The Parties acknowledge
that the Escrow Agent is not providing investment supervision, recommendations,
or advice.

 

1.3                                 Procedures with Respect to Indemnification
Claims.

 

(a)                                  Claim.  If, at any time and from time to
time from the date hereof until December 31, 2011 (the “Claims Period”), the
Parent desires to make a claim against the Escrow Property pursuant to its
rights under Article V of the Merger Agreement (each, a “Claim”), the Parent, on
its own behalf or on behalf of another indemnified party under the Merger
Agreement (such claiming party, the “Claimant”), shall deliver a written notice
of the Claim (a “Claims Notice”) to the Escrow Agent, with a copy to the
Representative, substantially in the form attached hereto as Annex I specifying
the nature of the Claim, the estimated amount of damages to which the Claimant
believes it is or may be entitled to under the Merger

 

2

--------------------------------------------------------------------------------


 

Agreement (the “Claimed Amount”) and Claimant payment delivery instructions.

 

(b)                                 Response by the Representative.  Within 30
calendar days after receipt by the Escrow Agent of any Claims Notice (“Response
Period”), the Representative shall, with respect to such Claims Notice, by
written notice to the Parent and the Escrow Agent (a “Response Notice”)
substantially in the form attached hereto as Annex II, either (a) concede
liability for the Claimed Amount in whole, or (b) deny liability for the Claimed
Amount in whole or in part (it being understood that any portion of the Claimed
Amount for which the Representative has not denied liability within the Response
Period shall be deemed to have been conceded).  If the Representative denies
liability in whole or in part, such Response Notice shall be accompanied by a
reasonably detailed description of the basis for such denial.  The portion of
the Claimed Amount for which the Representative has conceded liability is
referred to herein as the “Conceded Amount.”  If the Representative has conceded
liability for any portion of the Claimed Amount, the Parent and the
Representative, by joint written notice substantially in the form attached
hereto as Annex III, shall instruct the Escrow Agent to promptly pay to the
applicable Claimant the Conceded Amount (such joint notice, the “Conceded Amount
Notice”); provided, however, that if the Representative fails to deliver a
Response Notice within the 30 calendar day period, the Representative shall be
deemed to have conceded the Claimed Amount in full (and the Claimed Amount shall
constitute the Conceded Amount) and the Escrow Agent shall promptly pay to the
applicable Claimant such Conceded Amount.

 

(c)                                  Resolutions of Disputes.

 

(i)                                     If, in a Response Notice, the
Representative has denied liability for, or otherwise disputes, the Claimed
Amount, in whole or in part, the Representative and the Parent, on behalf of the
applicable Claimant, shall attempt to resolve such dispute as promptly as
possible.  If the Parent and the Representative resolve such dispute, they shall
deliver to the Escrow Agent a Conceded Amount Notice signed by each of them. 
Such Conceded Amount Notice shall instruct the Escrow Agent to pay to the
applicable Claimant the amount, if any, agreed to by both the Parent and the
Representative in settlement of such dispute.

 

(ii)                                  If the Parent and the Representative fail
to resolve such dispute within 60 calendar days after receipt by Escrow Agent of
the Response Notice corresponding to such dispute, the issue of liability for
any such dispute with respect to Claims made pursuant to Article V of the Merger
Agreement may be submitted by any party to a state or federal court located and
sitting in the State of

 

3

--------------------------------------------------------------------------------


 

Delaware that has appropriate subject matter jurisdiction chosen by either the
Parent or the Representative (such court, the “Chosen Court”) for the purposes
of obtaining a final, non-appealable order of such Chosen Court (an “Order”). 
Such Order Decision shall contain the amount, if any, of the Party’s liability
for the Claimed Amount as finally determined by such Chosen Court (the “Ordered
Amount”).

 

(d)                                 Payment of Claims.  The Escrow Agent
promptly shall pay, no later than the fifth business day following the
determination of a Payment Event (as such term is defined below), to the
applicable Claimant from the Escrow Property: (i) following any concession (or
deemed concession) of liability by the Representative, in whole or in part, the
Conceded Amount as set forth in the Conceded Amount Notice; (ii) following
expiration of the Response Period (pursuant to receipt by the Escrow Agent of
any Claims Notice) in which the Escrow Agent did not receive a Response Notice
from the Representative, the Claimed Amount; or (iii) following receipt by the
Escrow Agent of any Order, the Ordered Amount (collectively, clauses (i), (ii),
(iii), the “Payment Events”).

 

1.4                                 Disbursements.

 

(a)                                  The Parties understand that (i) any
investment earnings included in such Escrow Property shall have been or shall be
reported for tax reporting purposes by the Escrow Agent as provided in
Section 1.5 below and (ii) such Escrow Property (A) if disbursed to the Parent,
shall be disbursed in accordance with the Parent’s written instructions, or
(B) if disbursed as a portion of the Escrow Property, shall be disbursed to
Wells Fargo Bank, National Association, as payment agent (the “Payment Agent”)
pursuant to the terms of the Payment Agent Agreement entered into by the Payment
Agent, the Parent and the Representatives.

 

(b)                                 Upon receipt of a Conceded Notice with
respect to a particular outstanding Claim, the Escrow Agent shall promptly pay
to the applicable Claimant, as the case may be, the Conceded Amount.

 

(c)                                  Upon receipt of an Order with respect to a
particular outstanding Claim, the Escrow Agent shall promptly pay to the
applicable Claimant, as the case may be, the Ordered Amount, if any.

 

(d)                                 In the event that the Parties jointly
instruct the Escrow Agent to disburse the Escrow Property to any party, the
Escrow Agent shall comply with such instructions, any provision herein to the
contrary notwithstanding.

 

(e)                                  On January 1, 2012, the Escrow Agent shall
release any remaining Escrow Property that is not the subject of a good faith
outstanding Claim to the Payment Agent.

 

4

--------------------------------------------------------------------------------


 

(f)                                    The Parties agree that the residual
interest, if the final release of the Escrow Property is mid-month, shall be
wired to the Representatives.

 

1.5                                 Income Tax Allocation and Reporting.

 

(a)                                  The Parties agree that all investment
earnings and income with respect to the Escrow Property shall be allocated to
the Parent for tax purposes. The Parties agree that if and to the extent that
any portion of the Escrow Property is actually distributed to the stockholders,
optionholders and warrantholders of the Company, interest may be imputed on such
amount for tax purposes, as required by Section 483 or 1274 of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder
(the “Code”).  The Parent and either or both of the Representatives will provide
the calculation for imputed interest amounts, if applicable, to the Escrow
Agent.  The Parties will file all tax returns consistently with the foregoing. 
Subject to Section 1.2(a), any investment earnings and income on the Escrow
Property shall be divided and paid to the Parent and the Payment Agent for
distribution to the stockholders, optionholders and warrantholders of the
Company in accordance with the following: (i) 60% of such earnings and income
shall become part of the Escrow Property and shall be distributed in accordance
with the terms of this Agreement, and (ii) 40% of such earnings and income shall
not become part of the Escrow Property and shall be disbursed quarterly during
the term of this Agreement to the Parent, as directed in writing by the Parent.

 

(b)                                 Prior to the date hereof, the Parent shall
provide the Escrow Agent with certified tax identification numbers by furnishing
appropriate form W-9 or W-8 and such other forms and documents that the Escrow
Agent may request. The Parent understands that if such tax reporting
documentation is not provided and certified to the Escrow Agent, the Escrow
Agent may be required by the Code to withhold a portion of any interest or other
income earned on the investment of the Escrow Property.

 

(c)                                  To the extent that the Escrow Agent becomes
liable for the payment of any taxes in respect of income derived from the
investment of the Escrow Property, the Escrow Agent shall satisfy such liability
to the extent possible from the Escrow Property.  The Parties, jointly and
severally, shall indemnify, defend and hold the Escrow Agent harmless from and
against any tax, late payment, interest, penalty or other cost or expense that
may be assessed against the Escrow Agent on or with respect to the Escrow
Property and the investment thereof unless such tax, late payment, interest,
penalty or other expense was directly caused by the gross negligence or willful
misconduct of the Escrow Agent.  The indemnification provided by this
Section 1.5(c) is in addition to the

 

5

--------------------------------------------------------------------------------


 

indemnification provided in Section 3.1 and shall survive the resignation or
removal of the Escrow Agent and the termination of this Escrow Agreement.

 

1.6                                 Termination.  This Escrow Agreement shall
terminate on the later of (i) January 1, 2012, or (ii) final resolution of all
outstanding Claims (at which time the Escrow Agent is authorized and directed to
disburse the Escrow Property in accordance with Section 1.4 and this Escrow
Agreement shall be of no further force and effect except that the provisions of
Sections 1.5(c), 3.1 and 3.2 hereof shall survive termination.

 

2.                                       Duties of the Escrow Agent.

 

2.1                                 Scope of Responsibility.  Notwithstanding
any provision to the contrary, the Escrow Agent is obligated only to perform the
duties specifically set forth in this Escrow Agreement, which shall be deemed
purely ministerial in nature.  Under no circumstances will the Escrow Agent be
deemed to be a fiduciary to any Party or any other person under this Escrow
Agreement.  The Escrow Agent will not be responsible or liable for the failure
of any Party to perform in accordance with this Escrow Agreement. The Escrow
Agent shall neither be responsible for, nor chargeable with, knowledge of the
terms and conditions of any other agreement, instrument, or document other than
this Escrow Agreement, whether or not an original or a copy of such agreement
has been provided to the Escrow Agent; and the Escrow Agent shall have no duty
to know or inquire as to the performance or nonperformance of any provision of
any such agreement, instrument, or document.  References in this Escrow
Agreement to any other agreement, instrument, or document are for the
convenience of the Parties, and the Escrow Agent has no duties or obligations
with respect thereto.  This Escrow Agreement sets forth all matters pertinent to
the escrow contemplated hereunder, and no additional obligations of the Escrow
Agent shall be inferred or implied from the terms of this Escrow Agreement or
any other agreement.

 

2.2                                 Attorneys and Agents.  The Escrow Agent
shall be entitled to rely on and shall not be liable for any action taken or
omitted to be taken by the Escrow Agent in accordance with the advice of counsel
or other professionals retained or consulted by the Escrow Agent.  The Escrow
Agent shall be reimbursed as set forth in Section 3.1 for any and all
compensation (fees, expenses and other costs) paid and/or reimbursed to such
counsel and/or professionals.  The Escrow Agent may perform any and all of its
duties through its agents, representatives, attorneys, custodians, and/or
nominees.

 

2.3                                 Reliance.  The Escrow Agent shall not be
liable for any action taken or not taken by it in accordance with the direction
or consent of the Parties or their respective agents, representatives,
successors, or assigns.  The Escrow Agent shall not be liable for acting or
refraining from acting upon any notice, request, consent, direction,
requisition, certificate, order, affidavit, letter, or other paper or

 

6

--------------------------------------------------------------------------------


 

document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, without further inquiry into the person’s
or persons’ authority.  Concurrent with the execution of this Escrow Agreement,
the Parties shall deliver to the Escrow Agent authorized signers’ forms in the
form of Exhibit B-1 and Exhibit B-2 to this Escrow Agreement.

 

2.4                                 Right Not Duty Undertaken.  The permissive
rights of the Escrow Agent to do things enumerated in this Escrow Agreement
shall not be construed as duties.

 

2.5                                 No Financial Obligation.  No provision of
this Escrow Agreement shall require the Escrow Agent to risk or advance its own
funds or otherwise incur any financial liability or potential financial
liability in the performance of its duties or the exercise of its rights under
this Escrow Agreement.

 

3.                                       Provisions Concerning the Escrow Agent.

 

3.1                                 Indemnification.  The Parties, jointly and
severally, shall indemnify, defend and hold harmless the Escrow Agent from and
against any and all loss, liability, cost, damage and expense, including,
without limitation, reasonable attorneys’ fees and expenses or other
professional fees and expenses which the Escrow Agent may suffer or incur by
reason of any action, claim or proceeding brought against the Escrow Agent,
arising out of or relating in any way to this Escrow Agreement or any
transaction to which this Escrow Agreement relates, unless such loss, liability,
cost, damage or expense shall have been finally adjudicated to have been
directly caused by the willful misconduct or gross negligence of the Escrow
Agent. The provisions of this Section 3.1 shall survive the resignation or
removal of the Escrow Agent and the termination of this Escrow Agreement.

 

3.2                                 Limitation of Liability.  THE ESCROW AGENT
SHALL NOT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR
EXPENSES ARISING OUT OF THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES,
LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED
FROM THE ESCROW AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR
(II) SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER
(INCLUDING WITHOUT LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE
FORM OF ACTION.

 

3.3                                 Resignation or Removal.  The Escrow Agent
may resign by furnishing written notice of its resignation to the Parties, and
the Parties may remove the Escrow Agent by furnishing to the Escrow Agent a
joint written notice of its removal along with payment of all fees and expenses
to which it is entitled through the date of termination.  Such resignation or
removal, as the case may be, shall be effective 30 days after the delivery of
such notice or upon the earlier appointment

 

7

--------------------------------------------------------------------------------


 

of a successor, and the Escrow Agent’s sole responsibility thereafter shall be
to safely keep the Escrow Property and to deliver the same to a successor escrow
agent as shall be appointed by the Parties, as evidenced by a joint written
notice filed with the Escrow Agent or in accordance with a court order.  If the
Parties have failed to appoint a successor escrow agent prior to the expiration
of 30 days following the delivery of such notice of resignation or removal, the
Escrow Agent may petition any court of competent jurisdiction for the
appointment of a successor escrow agent or for other appropriate relief, and any
such resulting appointment shall be binding upon the Parties.

 

3.4                                 Compensation.  The Escrow Agent shall be
entitled to compensation for its services as stated in the fee schedule attached
hereto as Exhibit C, which compensation shall be paid 50% by the Representatives
from the Escrow Fund and 50% by the Parent.  The fee agreed upon for the
services rendered hereunder is intended as full compensation for the Escrow
Agent’s services as contemplated by this Escrow Agreement; provided, however,
that in the event that the conditions for the disbursement of funds under this
Escrow Agreement are not fulfilled, or the Escrow Agent renders any service not
contemplated in this Escrow Agreement, or there is any assignment of interest in
the subject matter of this Escrow Agreement, or any material modification
hereof, or if any material controversy arises hereunder, or the Escrow Agent is
made a party to any litigation pertaining to this Escrow Agreement or the
subject matter hereof, then the Escrow Agent shall be entitled to reasonable
compensation for such extraordinary services and reimbursed for all costs and
expenses, including reasonable attorneys’ fees and expenses, occasioned by any
such delay, controversy, litigation or event.  If any amount due to the Escrow
Agent hereunder is not paid within 30 days of the date due, the Escrow Agent in
its sole discretion may charge interest on such amount up to the highest rate
permitted by applicable law.   The Escrow Agent shall have, and is hereby
granted, a prior lien upon the Escrow Property with respect to its unpaid fees,
non-reimbursed expenses and unsatisfied indemnification rights, superior to the
interests of any other persons or entities and is hereby granted the right to
set off and deduct any unpaid fees, non-reimbursed expenses and unsatisfied
indemnification rights from the Escrow Property.

 

3.5                                 Disagreements.  If any conflict,
disagreement or dispute arises between, among, or involving any of the parties
hereto concerning the meaning or validity of any provision hereunder or
concerning any other matter relating to this Escrow Agreement, or the Escrow
Agent is in doubt as to the action to be taken hereunder, the Escrow Agent is
authorized to retain the Escrow Property until the Escrow Agent (i) receives a
final order of a court of competent jurisdiction or a final arbitration decision
directing delivery of the Escrow Property, (ii) receives a written agreement
executed by each of the parties involved in such disagreement or dispute
directing delivery of the Escrow Property, in which event the Escrow Agent shall
be authorized to disburse the Escrow Property in accordance with such final
court order, arbitration decision, or agreement, or (iii) files an

 

8

--------------------------------------------------------------------------------


 

interpleader action in any court of competent jurisdiction, and upon the filing
thereof, the Escrow Agent shall be relieved of all liability as to the Escrow
Property and shall be entitled to recover reasonable attorneys’ fees, expenses
and other costs incurred in commencing and maintaining any such interpleader
action.  The Escrow Agent shall be entitled to act on any such agreement, court
order, or arbitration decision without further question, inquiry, or consent.

 

3.6                                 Merger or Consolidation.  Any corporation or
association into which the Escrow Agent may be converted or merged, or with
which it may be consolidated, or to which it may sell or transfer all or
substantially all of its corporate trust business and assets as a whole or
substantially as a whole, or any corporation or association resulting from any
such conversion, sale, merger, consolidation or transfer to which the Escrow
Agent is a party, shall be and become the successor escrow agent under this
Escrow Agreement and shall have and succeed to the rights, powers, duties,
immunities and privileges as its predecessor, without the execution or filing of
any instrument or paper or the performance of any further act.

 

3.7                                 Attachment of Escrow Property; Compliance
with Legal Orders.  In the event that any Escrow Property shall be attached,
garnished or levied upon by any court order, or the delivery thereof shall be
stayed or enjoined by an order of a court, or any order, judgment or decree
shall be made or entered by any court order affecting the Escrow Property, the
Escrow Agent is hereby expressly authorized, in its sole discretion, to respond
as it deems appropriate or to comply with all writs, orders or decrees so
entered or issued, or which it is advised by legal counsel of its own choosing
is binding upon it, whether with or without jurisdiction.  In the event that the
Escrow Agent obeys or complies with any such writ, order or decree it shall not
be liable to any of the Parties or to any other person, firm or corporation,
should, by reason of such compliance notwithstanding, such writ, order or decree
be subsequently reversed, modified, annulled, set aside or vacated.

 

3.8                                 Force Majeure.  The Escrow Agent shall not
be responsible or liable for any failure or delay in the performance of its
obligation under this Escrow Agreement arising out of or caused, directly or
indirectly, by circumstances beyond its reasonable control, including, without
limitation, acts of God; earthquakes; fire; flood; wars; acts of terrorism;
civil or military disturbances; sabotage; epidemic; riots; interruptions, loss
or malfunctions of utilities, computer (hardware or software) or communications
services; accidents; labor disputes; acts of civil or military authority or
governmental action; it being understood that the Escrow Agent shall use
commercially reasonable efforts which are consistent with accepted practices in
the banking industry to resume performance as soon as reasonably practicable
under the circumstances.

 

9

--------------------------------------------------------------------------------


 

4.                                       Miscellaneous.

 

4.1                                 Successors and Assigns.  This Escrow
Agreement shall be binding on and inure to the benefit of the Parties and the
Escrow Agent and their respective successors and permitted assigns.  No other
persons shall have any rights under this Escrow Agreement.  No assignment of the
interest of any of the Parties shall be binding unless and until written notice
of such assignment shall be delivered to the other Party and the Escrow Agent
and shall require the prior written consent of the other Party and the Escrow
Agent (such consent not to be unreasonably withheld); provided that no such
consent will be required for a successor Representative in accordance with the
terms and conditions of the Merger Agreement.

 

4.2                                 Escheat.  The Parties are aware that under
applicable state law, property which is presumed abandoned may under certain
circumstances escheat to the applicable state.  The Escrow Agent shall have no
liability to the Parties, their respective heirs, legal representatives,
successors and assigns, or any other party, should any or all of the Escrow
Property escheat by operation of law.

 

4.3                                 Notices.  All notices, requests, demands,
and other communications required under this Escrow Agreement shall be in
writing, in English, and shall be deemed to have been duly given if delivered
(i) personally, (ii) by facsimile transmission with written confirmation of
receipt, (iii) by overnight delivery with a reputable national overnight
delivery service, or (iv) by mail or by certified mail, return receipt
requested, and postage prepaid.  If any notice is mailed, it shall be deemed
given five business days after the date such notice is deposited in the United
States mail.  Any notice given shall be deemed given upon the actual date of
such delivery.  If notice is given to a party, it shall be given at the address
for such party set forth below.  It shall be the responsibility of the Parties
to notify the Escrow Agent and the other Party in writing of any name or address
changes.  In the case of communications delivered to the Escrow Agent, such
communications shall be deemed to have been given on the date received by the
Escrow Agent.

 

If to the Parent:

 

Lawson Software Americas, Inc.

380 St. Peter Street

St. Paul, MN  55102

Attention:  General Counsel

Facsimile:  (651) 767-5827

 

10

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Gray, Plant, Mooty, Mooty & Bennett, P.A.

500 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Attention: Mark D. Williamson

Facsimile: (612) 632-4379

 

If to the Representatives:

 

Karl Matthies

300 Tamal Plaza, Suite 280

Corte Madera, CA  94925

Telephone:                 (415) 927-5770

Facsimile:                        (415) 927-5772

 

and

 

Joseph Ueberroth

201 Shipyard Way, Suite D

Newport Beach, CA  92663

Telephone:                 (949) 723-7788

Facsimile:                        (949) 723-7786

 

with a copy (which shall not constitute notice) to:

 

Orrick, Herrington & Sutcliffe LLP

The Orrick Building

405 Howard Street

San Francisco, CA 94105

Attention: John Cook

Facsimile: (415) 773-5759

 

If to the Escrow Agent:

 

Wells Fargo Bank, National Association

625 Marquette Avenue, 11th Fl. MAC N9311-115

Minneapolis, MN 55479

Attention: Aaron R. Soper, Corporate, Municipal and Escrow Solutions

Telephone: (612) 667-5628

Facsimile: (612) 667-2149

 

4.4                                 Governing Law.  This Escrow Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware.

 

11

--------------------------------------------------------------------------------


 

4.5                                 Entire Agreement.  This Escrow Agreement
sets forth the entire agreement and understanding of the parties related to the
Escrow Property.

 

4.6                                 Amendment.  This Escrow Agreement may be
amended, modified, superseded, rescinded, or canceled only by a written
instrument executed by the Parties and the Escrow Agent.

 

4.7                                 Waivers.  The failure of any party to this
Escrow Agreement at any time or times to require performance of any provision
under this Escrow Agreement shall in no manner affect the right at a later time
to enforce the same performance.  A waiver by any party to this Escrow Agreement
of any such condition or breach of any term, covenant, representation, or
warranty contained in this Escrow Agreement, in any one or more instances, shall
neither be construed as a further or continuing waiver of any such condition or
breach nor a waiver of any other condition or breach of any other term,
covenant, representation, or warranty contained in this Escrow Agreement.

 

4.8                                 Headings.  Section headings of this Escrow
Agreement have been inserted for convenience of reference only and shall in no
way restrict or otherwise modify any of the terms or provisions of this Escrow
Agreement.

 

4.9                                 Counterparts.  This Escrow Agreement may be
executed in one or more counterparts, each of which when executed shall be
deemed to be an original, and such counterparts shall together constitute one
and the same instrument.

 

[The remainder of this page left intentionally blank.]

 

12

--------------------------------------------------------------------------------


 

The Parties have executed this Escrow Agreement as of the date first written
above.

 

 

PARENT:

 

 

 

Lawson Software Americas, Inc.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

REPRESENTATIVE:

 

 

 

 

 

By:

 

 

Name: Karl Matthies

 

 

 

 

 

By:

 

 

Name: Joe Ueberroth

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Escrow Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Agency and Custody Account Direction

For Cash Balances

Wells Fargo Money Market Deposit Accounts

 

Direction to use the following Wells Fargo Money Market Deposit Accounts for
Cash Balances for the escrow account or accounts (the “Account”) established
under the Escrow Agreement to which this Exhibit A is attached.

 

You are hereby directed to deposit, as indicated below, or as I shall direct
further in writing from time to time, all cash in the Account in the following
money market deposit account of Wells Fargo Bank, National Association:

 

Wells Fargo Money Market Deposit Account (IMMA)

 

I understand that amounts on deposit in the IMMA are insured, subject to the
applicable rules and regulations of the Federal Deposit Insurance Corporation
(FDIC), in the basic FDIC insurance amount of $250,000 per depositor, per
insured bank. This includes principal and accrued interest up to a total of
$250,000.

 

I acknowledge that I have full power to direct investments of the Account.

 

I understand that I may change this direction at any time and that it shall
continue in effect until revoked or modified by me by written notice to you.

 

LAWSON SOFTWARE AMERICAS, INC.

 

 

 

 

 

 

 

 

 

 

Dated: December         , 2010

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

REPRESENTATIVE

 

 

 

 

 

 

 

 

 

 

Dated: December       , 2010

Karl Matthies

 

 

 

 

 

 

 

 

 

 

Dated: December       , 2010

Joe Ueberroth

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the Parent
and are authorized to initiate and approve transactions of all types for the
escrow account or accounts established under the Escrow Agreement to which this
Exhibit B-1 is attached, on behalf of the Parent.

 

Name / Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

Stefan Schulz,

 Senior Vice President and

Chief Financial Officer

 

Signature

 

 

 

 

 

 

 

 

 

Bruce McPheeters,

Senior Vice President, Secretary and

General Counsel

 

Signature

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

The specimen signature shown below is the specimen signature of each individual
who has been designated as the authorized representative of the stockholders of
the Company and is authorized to initiate and approve transactions of all types
for the escrow account or accounts established under the Escrow Agreement to
which this Exhibit B-2 is attached, on behalf of the stockholders of the Company

 

Name / Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FEES OF ESCROW AGENT

 

Escrow Agent Acceptance Fee

 

$

2,000

 

 

The Acceptance Fee includes review of all related documents and accepting the
appointment of Escrow Agent on behalf of Wells Fargo Bank, National
Association.  The fee also includes setting up the required account(s) and
accounting records, document filing, and coordinating the receipt of
funds/assets for deposit to the Escrow Account.  The Acceptance Fee is due at
the time of closing and covers the life of the Escrow.

 

Wells Fargo’s bid is based on the following assumptions:

 

·                  Number of accounts to be established (1) One

·                  Term: Anticipated 12 months

·                  Investment in Wells Fargo Money Market Deposit Accts

 

Out of Pocket Expenses:

At Cost

 

This fee schedule is based upon the assumptions listed above which pertain to
the responsibilities and risks involved in Wells Fargo undertaking the role as
Escrow Agent.  The assumptions are based on information provided to us as of the
date of this fee proposal.  Our fee proposal is subject to review and acceptance
of the final documents.  Should any of the assumptions, duties or
responsibilities change, we reserve the right to affirm, modify or rescind our
fee schedule.

 

Submitted on: December 1, 2010

 

--------------------------------------------------------------------------------


 

Annex I

 

CLAIMS NOTICE

 

Wells Fargo Bank, National Association

625 Marquette Avenue, 11th Fl. MAC N9311-115

Minneapolis, MN 55479

Attention: Aaron R. Soper

 

Ladies and Gentlemen:

 

The undersigned, pursuant to Section 1.3(a) of the Escrow Agreement, dated as of
December 31, 2010, by and among Lawson Software Americas, Inc., a Delaware
corporation (the “Parent”), Karl Matthies and Joe Ueberroth, in their capacity
as Stockholder Representative under the Merger Agreement (the “Representative”)
and Wells Fargo Bank, National Association, as escrow agent (the “Escrow Agent”)
(the “Escrow Agreement”) (terms defined in the Escrow Agreement have the same
meanings when used herein), hereby certifies that the Parent [if applicable, on
behalf of                 ] is or may be entitled to indemnification pursuant to
Section      of the Merger Agreement in an amount equal to (a) $              
(the “Claimed Amount”) plus (b) interest accrued thereon.  The Parent further
certifies that the nature of the Claim is as follows: [                    ].

 

Unless you receive a timely Response Notice (as defined in the Escrow Agreement)
from the Representative in accordance with the Escrow Agreement, you are hereby
instructed to release and pay, in accordance with the Escrow Agreement, the
Claimed Amount and the interest accrued thereon from the Escrow Account to
[                    ] (for payment by such parties to               ) by method
of [include wire instructions / check].

 

Dated:     , 20    .

 

Lawson Software Americas, Inc.

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

cc:                                 Representative

 

--------------------------------------------------------------------------------


 

Annex II

 

RESPONSE NOTICE

 

Wells Fargo Bank, National Association

625 Marquette Avenue, 11th Fl. MAC N9311-115

Minneapolis, MN 55479

Attention: Aaron R. Soper

 

Ladies and Gentlemen:

 

The undersigned, in its capacity as Stockholder Representative under the Merger
Agreement (the “Representative”), pursuant to Section 1.3(b) of the Escrow
Agreement, dated as of December 31, 2010, by and among the Representative,
Lawson Software Americas, Inc., a Delaware corporation (the “Parent”), and Wells
Fargo Bank, National Association, as escrow agent (the “Escrow Agent”) (the
“Escrow Agreement”) (terms defined in the Escrow Agreement have the same
meanings when used herein), hereby:

 

(a)                                  concedes liability [in whole for] [in part
in respect of $         of] the Claimed Amount (the “Conceded Amount”), plus
Interest accrued thereon, referred to in the Claims Notice dated
                , 20     pursuant to Section      of the Merger Agreement; [and]
[or]

 

(b)                                 denies liability [in whole for] [in part in
respect of $         of] the Claimed Amount referred to in the Claims Notice
dated                   , 20     pursuant to Section      of the Merger
Agreement.

 

Attached hereto is a description of the basis for the foregoing.

 

Dated:             , 20    .

 

[Insert name of Representative], as Representative

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

cc:                                 The Parent

 

--------------------------------------------------------------------------------


 

Annex III

 

CONCEDED AMOUNT NOTICE

 

Wells Fargo Bank, National Association

625 Marquette Avenue, 11th Fl. MAC 9311-115

Minneapolis, MN 55479

Attention: Aaron R. Soper

 

Ladies and Gentlemen:

 

The undersigned, pursuant to Section 1.3[(b) or (c)] of the Escrow Agreement,
dated as of December 31, 2010, by and among Lawson Software Americas, Inc., a
Delaware corporation (the “Parent”), [Representative], in its capacity as
Stockholder Representative under the Merger Agreement (the “Representative”) and
Wells Fargo Bank, National Association, as escrow agent (the “Escrow Agent”)
(the “Escrow Agreement”) (terms defined in the Escrow Agreement have the same
meanings when used herein), hereby jointly:

 

(a)                                  certify that [a portion of] the Claimed
Amount with respect to the matter described in the attached in the amount of
$[                ] (the “Conceded Amount”), plus Interest accrued thereon, is
owed to [                ]; and

 

(b)                                 instruct you to promptly pay to
[                ] from the Escrow Property $               [insert amount
pursuant to paragraph (a)] as soon as practicable following your receipt of this
notice and, in any event, no later than five (5) business days following the
date hereof.

 

Dated:             , 20    .

 

Lawson Software Americas, Inc.

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

                                                    , as Representative

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ESCROW AGREEMENT

 

This Escrow Agreement dated this    day of December, 2010 (this “Escrow
Agreement”), is entered into by and among Karl Matthies and Joe Ueberroth (each
a “Stockholder Representative” and collectively, the “Stockholder
Representatives”), and Wells Fargo Bank, National Association, a national
banking association as escrow agent (“Escrow Agent”).

 

RECITALS

 

A.                                 Enwisen, Inc., a Delaware corporation (the
“Company”), Lawson Software Americas, Inc., a Delaware corporation (“Lawson”),
Lawson HCM, Inc., a Delaware corporation and wholly owned subsidiary of Lawson
(“Merger Sub”), and the Stockholder Representatives are parties to that certain
Agreement and Plan of Merger, dated as of December   , 2010 (the “Merger
Agreement”).

 

B.                                     The Merger Agreement provides for the
establishment of an expense escrow fund in the amount of $200,000 which may be
used at the discretion of each Stockholder Representative solely for (i)
reasonable and documented expenses incurred in the administration of his, duties
under Section 1.11 of the Merger Agreement and (ii) compensation payable to each
Stockholder Representative or his agents for the services rendered in the
administration of the duties of such Stockholder Representative under Section
1.11 of the Merger Agreement.

 

C.                                     In accordance with the Merger Agreement,
Lawson shall place in escrow certain funds and the Escrow Agent agrees to hold
and distribute such funds in accordance with the terms of this Escrow Agreement.

 

In consideration of the promises and agreements of the parties hereto and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Stockholder Representatives and the Escrow Agent agree
as follows:

 

ARTICLE 1

ESCROW DEPOSIT

 

Section 1.1.                                   Receipt of Escrow Property.  Upon
execution hereof, Lawson shall deliver to the Escrow Agent the amount of
$200,000 (the “Escrow Property”) in immediately available funds, which may be
used at the discretion of each Stockholder Representative solely for (i)
reasonable and documented expenses incurred in the administration of his duties
under Section 1.11 of the Merger Agreement and (ii) compensation payable to each
Stockholder Representative or his agents for the services rendered in the
administration of the duties of such Stockholder Representative under Section
1.11 of the Merger Agreement.

 

Section 1.2.                                   Investments.

 

(a)                                  The Escrow Agent is authorized and directed
to deposit, transfer, hold and invest the Escrow Property and any investment
income thereon as set forth in Exhibit A hereto, or as set forth in any
subsequent written instruction signed either Stockholder Representative. Any
investment earnings and income on the Escrow Property shall become part of the
Escrow Property, and shall be disbursed in accordance with Section 1.3 of this
Escrow Agreement.

 

1

--------------------------------------------------------------------------------


 

(b)                                 The Escrow Agent is hereby authorized and
directed to sell or redeem any such investments as it deems necessary to make
any payments or distributions required under this Escrow Agreement.  The Escrow
Agent shall have no responsibility or liability for any loss which may result
from any investment or sale of investment made pursuant to this Escrow
Agreement.  The Escrow Agent is hereby authorized, in making or disposing of any
investment permitted by this Escrow Agreement, to deal with itself (in its
individual capacity) or with any one or more of its affiliates, whether it or
any such affiliate is acting as agent of the Escrow Agent or for any third
person or dealing as principal for its own account.  The Stockholder
Representatives acknowledge that the Escrow Agent is not providing investment
supervision, recommendations, or advice.

 

Section 1.3.                                   Disbursements.  The Escrow Agent
shall disburse the Escrow Property upon the Escrow Agent’s receipt of (a)
written instructions from either Stockholder Representative or (b) a final
non-appealable order of a court of competent jurisdiction, in each case, in
accordance with the terms therein.  The Escrow Agent shall be entitled to act on
any such instructions or court order without further question, inquiry, or
consent.

 

Section 1.4.                                   Income Tax Allocation and
Reporting.

 

(a)                                  The parties agree that, for tax reporting
purposes, all interest and other income from investment of the Escrow Property
shall, as of the end of each calendar year and to the extent required by the
Internal Revenue Service, be reported as having been earned by the holders of
shares of common stock and preferred stock of the Company (collectively, the
“Shares”), holders of options to acquire Shares and holders of warrants to
acquire Shares (collectively, such holders, “Securityholders”) on a pro rata
basis based on the ownership percentages set forth on the Schedule of Stock
Ownership attached hereto as Schedule 1, whether or not such income was
disbursed during such calendar year.

 

(b)                                 Prior to closing, the Stockholder
Representatives shall provide the Escrow Agent with certified tax identification
numbers for the Securityholders by furnishing appropriate forms W-9 or W-8 and
such other forms and documents that the Escrow Agent may request.  The
Stockholder Representatives understands that if such tax reporting documentation
is not provided and certified to the Escrow Agent, the Escrow Agent may be
required by the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, to withhold a portion of any interest or other income
earned on the investment of the Escrow Property.

 

(c)                                  To the extent that the Escrow Agent becomes
liable for the payment of any taxes in respect of income derived from the
investment of the Escrow Property, the Escrow Agent shall satisfy such liability
to the extent possible from the Escrow Property. The Stockholder Representatives
shall indemnify, defend and hold the Escrow Agent harmless from and against any
tax, late payment, interest, penalty or other cost or expense that may be
assessed against the Escrow Agent on or with respect to the Escrow Property and
the investment thereof unless such tax, late payment, interest, penalty or other
expense was directly caused by the gross negligence or willful misconduct of the
Escrow Agent.  The indemnification provided by this Section 1.4(c) is in
addition to the indemnification provided in Section 3.1 and shall survive the
resignation or removal of the Escrow Agent and the termination of this Escrow
Agreement.

 

Section 1.5.                                   Termination.  Upon the
disbursement of all of the Escrow Property, including any interest and
investment earnings thereon, this Escrow Agreement shall terminate and be of no
further force and effect except that the provisions of Sections 1.4(c), 3.1 and
3.2 hereof shall survive termination.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2

DUTIES OF THE ESCROW AGENT

 

Section 2.1.                                   Scope of Responsibility.
Notwithstanding any provision to the contrary, the Escrow Agent is obligated
only to perform the duties specifically set forth in this Escrow Agreement,
which shall be deemed purely ministerial in nature.  Under no circumstances will
the Escrow Agent be deemed to be a fiduciary to the Stockholder Representatives
or any other person under this Escrow Agreement.  The Escrow Agent will not be
responsible or liable for the failure of the Stockholder Representatives to
perform in accordance with this Escrow Agreement. The Escrow Agent shall neither
be responsible for, nor chargeable with, knowledge of the terms and conditions
of any other agreement, instrument, or document other than this Escrow
Agreement, whether or not an original or a copy of such agreement has been
provided to the Escrow Agent; and the Escrow Agent shall have no duty to know or
inquire as to the performance or nonperformance of any provision of any such
agreement, instrument, or document. References in this Escrow Agreement to any
other agreement, instrument, or document are for the convenience of the
Stockholder Representatives, and the Escrow Agent has no duties or obligations
with respect thereto.  This Escrow Agreement sets forth all matters pertinent to
the escrow contemplated hereunder, and no additional obligations of the Escrow
Agent shall be inferred or implied from the terms of this Escrow Agreement or
any other agreement.

 

Section 2.2.                                   Attorneys and Agents.  The Escrow
Agent shall be entitled to rely on and shall not be liable for any action taken
or omitted to be taken by the Escrow Agent in accordance with the advice of
counsel or other professionals retained or consulted by the Escrow Agent.  The
Escrow Agent shall be reimbursed as set forth in Section 3.1 for any and all
compensation (fees, expenses and other costs) paid and/or reimbursed to such
counsel and/or professionals.  The Escrow Agent may perform any and all of its
duties through its agents, representatives, attorneys, custodians, and/or
nominees.

 

Section 2.3.                                   Reliance.  The Escrow Agent shall
not be liable for any action taken or not taken by it in accordance with the
direction or consent of either Stockholder Representative or its agents,
representatives, successors, or assigns.  The Escrow Agent shall not be liable
for acting or refraining from acting upon any notice, request, consent,
direction, requisition, certificate, order, affidavit, letter, or other paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, without further inquiry into the person’s
or persons’ authority.  Concurrent with the execution of this Escrow Agreement,
each Stockholder Representative shall deliver to the Escrow Agent an authorized
signer’s form in the form of Exhibit B to this Escrow Agreement.

 

Section 2.4.                                   Right Not Duty Undertaken.  The
permissive rights of the Escrow Agent to do things enumerated in this Escrow
Agreement shall not be construed as duties.

 

Section 2.5.                                   No Financial Obligation.  No
provision of this Escrow Agreement shall require the Escrow Agent to risk or
advance its own funds or otherwise incur any financial liability or potential
financial liability in the performance of its duties or the exercise of its
rights under this Escrow Agreement.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 3

PROVISIONS CONCERNING THE ESCROW AGENT

 

Section 3.1.                                   Indemnification.  The Stockholder
Representatives shall indemnify, defend and hold harmless the Escrow Agent from
and against any and all loss, liability, cost, damage and expense, including,
without limitation, attorneys’ fees and expenses or other professional fees and
expenses which the Escrow Agent may suffer or incur by reason of any action,
claim or proceeding brought against the Escrow Agent, arising out of or relating
in any way to this Escrow Agreement or any transaction to which this Escrow
Agreement relates, unless such loss, liability, cost, damage or expense shall
have been finally adjudicated to have been directly caused by the willful
misconduct or gross negligence of the Escrow Agent.  Such liability shall, to
the extent possible, be satisfied from the Escrow Property.  The provisions of
this Section 3.1 shall survive the resignation or removal of the Escrow Agent
and the termination of this Escrow Agreement.

 

Section 3.2.                                   Limitation of Liability.  THE
ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES,
LOSSES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED HEREUNDER, OTHER THAN
DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY
RESULTED FROM THE ESCROW AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II)
SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER
(INCLUDING WITHOUT LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM
OF ACTION.

 

Section 3.3.                                   Resignation or Removal.  The
Escrow Agent may resign by furnishing written notice of its resignation to the
Stockholder Representatives, and either Stockholder Representative may remove
the Escrow Agent by furnishing to the Escrow Agent a written notice of its
removal along with payment of all fees and expenses to which it is entitled
through the date of termination.  Such resignation or removal, as the case may
be, shall be effective thirty (30) days after the delivery of such notice or
upon the earlier appointment of a successor, and the Escrow Agent’s sole
responsibility thereafter shall be to safely keep the Escrow Property and to
deliver the same to a successor escrow agent as shall be appointed by either
Stockholder Representative, as evidenced by a written notice filed with the
Escrow Agent or in accordance with a court order.  If the Stockholder
Representatives have failed to appoint a successor escrow agent prior to the
expiration of thirty (30) days following the delivery of such notice of
resignation or removal, the Escrow Agent may petition any court of competent
jurisdiction for the appointment of a successor escrow agent or for other
appropriate relief, and any such resulting appointment shall be binding upon the
Stockholder Representatives.

 

Section 3.4.                                   Compensation.  The Escrow Agent
shall be entitled to compensation for its services as stated in the fee schedule
attached hereto as Exhibit C, which compensation shall be paid from the Escrow
Property. The fee agreed upon for the services rendered hereunder is intended as
full compensation for the Escrow Agent’s services as contemplated by this Escrow
Agreement; provided, however, that in the event that the conditions for the
disbursement of funds under this Escrow Agreement are not fulfilled, or the
Escrow Agent renders any service not contemplated in this Escrow Agreement, or
there is any assignment of interest in the subject matter of this Escrow
Agreement, or any material modification hereof, or if any material controversy
arises hereunder, or the Escrow Agent is made a party to any litigation
pertaining to this Escrow Agreement or the subject matter hereof, then the
Escrow Agent shall be compensated for such extraordinary services and reimbursed
for all costs and expenses, including reasonable attorneys’ fees and expenses,
occasioned by any such delay, controversy, litigation or event.  If any amount
due to the Escrow Agent hereunder is not paid within thirty

 

4

--------------------------------------------------------------------------------


 

(30) days of the date due, the Escrow Agent in its sole discretion may charge
interest on such amount up to the highest rate permitted by applicable law.  
The Escrow Agent shall have, and is hereby granted, a prior lien upon the Escrow
Property with respect to its unpaid fees, non-reimbursed expenses and
unsatisfied indemnification rights, superior to the interests of any other
persons or entities and is hereby granted the right to set off and deduct any
unpaid fees, non-reimbursed expenses and unsatisfied indemnification rights from
the Escrow Property.

 

Section 3.5.                                   Disagreements.  If any conflict,
disagreement or dispute arises concerning the meaning or validity of any
provision hereunder or concerning any other matter relating to this Escrow
Agreement, or the Escrow Agent is in doubt as to the action to be taken
hereunder, the Escrow Agent may, at its option, retain the Escrow Property until
the Escrow Agent (i) receives a final non-appealable order of a court of
competent jurisdiction or a final non-appealable arbitration decision directing
delivery of the Escrow Property, (ii) receives a written agreement executed by
each of the parties involved in such disagreement or dispute directing delivery
of the Escrow Property, in which event the Escrow Agent shall be authorized to
disburse the Escrow Property in accordance with such final court order,
arbitration decision, or agreement, or (iii) files an interpleader action in any
court of competent jurisdiction, and upon the filing thereof, the Escrow Agent
shall be relieved of all liability as to the Escrow Property and shall be
entitled to recover attorneys’ fees, expenses and other costs incurred in
commencing and maintaining any such interpleader action.  The Escrow Agent shall
be entitled to act on any such agreement, court order, or arbitration decision
without further question, inquiry, or consent.

 

Section 3.6.                                   Merger or Consolidation.  Any
corporation or association into which the Escrow Agent may be converted or
merged, or with which it may be consolidated, or to which it may sell or
transfer all or substantially all of its corporate trust business and assets as
a whole or substantially as a whole, or any corporation or association resulting
from any such conversion, sale, merger, consolidation or transfer to which the
Escrow Agent is a party, shall be and become the successor escrow agent under
this Escrow Agreement and shall have and succeed to the rights, powers, duties,
immunities and privileges as its predecessor, without the execution or filing of
any instrument or paper or the performance of any further act.

 

Section 3.7.                                   Attachment of Escrow Property;
Compliance with Legal Orders.  In the event that any Escrow Property shall be
attached, garnished or levied upon by any court order, or the delivery thereof
shall be stayed or enjoined by an order of a court, or any order, judgment or
decree shall be made or entered by any court order affecting the Escrow
Property, the Escrow Agent is hereby expressly authorized, in its sole
discretion, to respond as it deems appropriate or to comply with all writs,
orders or decrees so entered or issued, or which it is advised by legal counsel
of its own choosing is binding upon it, whether with or without jurisdiction. 
In the event that the Escrow Agent obeys or complies with any such writ, order
or decree it shall not be liable to the Stockholder Representatives or to any
other person, firm or corporation, should, by reason of such compliance
notwithstanding, such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

 

Section 3.8                                      Force Majeure.  The Escrow
Agent shall not be responsible or liable for any failure or delay in the
performance of its obligation under this Escrow Agreement arising out of or
caused, directly or indirectly, by circumstances beyond its reasonable control,
including, without limitation, acts of God; earthquakes; fire; flood; wars; acts
of terrorism; civil or military disturbances; sabotage; epidemic; riots;
interruptions, loss or malfunctions of utilities, computer (hardware or
software) or communications services; accidents; labor disputes; acts of civil
or military authority or governmental action; it being understood that the
Escrow Agent shall use commercially reasonable efforts which are consistent with
accepted practices in the

 

5

--------------------------------------------------------------------------------


 

banking industry to resume performance as soon as reasonably practicable under
the circumstances.

 

ARTICLE 4

MISCELLANEOUS

 

Section 4.1.                                   Successors and Assigns.  This
Escrow Agreement shall be binding on and inure to the benefit of the Stockholder
Representatives and the Escrow Agent and their respective successors and
permitted assigns. No other persons shall have any rights under this Escrow
Agreement.  No assignment of the interest of a Stockholder Representative shall
be binding unless and until written notice of such assignment shall be delivered
to the Escrow Agent and shall require the prior written consent of the Escrow
Agent (such consent not to be unreasonably withheld).

 

Section 4.2.                                   Escheat.  The Stockholder
Representatives are aware that under applicable state law, property which is
presumed abandoned may under certain circumstances escheat to the applicable
state.  The Escrow Agent shall have no liability to the Stockholder
Representatives, their respective heirs, legal representatives, successors and
assigns, or any other party, should any or all of the Escrow Property escheat by
operation of law.

 

Section 4.3.                                   Notices.  All notices, requests,
demands, and other communications required under this Escrow Agreement shall be
in writing, in English, and shall be deemed to have been duly given if delivered
(i) personally, (ii) by facsimile transmission with written confirmation of
receipt, (iii) by overnight delivery with a reputable national overnight
delivery service, or (iv) by mail or by certified mail, return receipt
requested, and postage prepaid. If any notice is mailed, it shall be deemed
given five business days after the date such notice is deposited in the United
States mail.  If notice is given to a party, it shall be given at the address
for such party set forth below.  It shall be the responsibility of the
Stockholder Representative to notify the Escrow Agent in writing of any name or
address changes.  In the case of communications delivered to the Escrow Agent,
such communications shall be deemed to have been given on the date received by
the Escrow Agent.

 

If to Stockholder Representative:

 

Karl Matthies

300 Tamal Plaza, Suite 280

Corte Madera, CA 94925

Fax 415-927-5772

 

Joseph Ueberroth

201 Shipyard Way, Suite D

Newport Beach, CA 92663

Fax   949 723 7786

 

6

--------------------------------------------------------------------------------


 

with a copy to (which shall not constitute notice):

 

Orrick, Herrington & Sutcliffe LLP

The Orrick Building

405 Howard Street

San Francisco, CA  94105

Facsimile No.:  (415) 773-5759

Attention:  John Cook

 

If to the Escrow Agent:

 

Wells Fargo Bank, National Association

625 Marquette Avenue, 11th floor MAC N9311-115

Minneapolis, MN 55479

Attention:  Aaron R. Soper Corporate, Municipal and Escrow Solutions

Telephone: (612) 667-5628

Facsimile:  (612) 667-2149

 

Section 4.4.                                   Governing Law.  This Escrow
Agreement shall be governed by and construed in accordance with the laws of the
State of New York.

 

Section 4.5.                                   Entire Agreement. This Escrow
Agreement sets forth the entire agreement and understanding of the parties
related to the Escrow Property.

 

Section 4.6.                                   Amendment.  This Escrow Agreement
may be amended, modified, superseded, rescinded, or canceled only by a written
instrument executed by a Stockholder Representative and the Escrow Agent.

 

Section 4.7.                                   Waivers.  The failure of any
party to this Escrow Agreement at any time or times to require performance of
any provision under this Escrow Agreement shall in no manner affect the right at
a later time to enforce the same performance.  A waiver by any party to this
Escrow Agreement of any such condition or breach of any term, covenant,
representation, or warranty contained in this Escrow Agreement, in any one or
more instances, shall neither be construed as a further or continuing waiver of
any such condition or breach nor a waiver of any other condition or breach of
any other term, covenant, representation, or warranty contained in this Escrow
Agreement.

 

Section 4.8.                                   Headings.  Section headings of
this Escrow Agreement have been inserted for convenience of reference only and
shall in no way restrict or otherwise modify any of the terms or provisions of
this Escrow Agreement.

 

Section 4.9.                                   Counterparts.  This Escrow
Agreement may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original, and such counterparts shall together
constitute one and the same instrument.

 

 

[The remainder of this page left intentionally blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.

 

 

KARL MATTHIES

 

 

 

By:

 

 

Karl Matthies

 

 

 

 

 

JOE UEBERROTH

 

 

 

By:

 

 

Joe Ueberroth

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Escrow Agent

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

[Signature Page to Expense Escrow Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Agency and Custody Account Direction

For Cash Balances

Wells Fargo Money Market Deposit Accounts

 

Direction to use the following Wells Fargo Money Market Deposit Accounts for
Cash Balances for the escrow account or accounts (the “Account”) established
under the Escrow Agreement to which this Exhibit A is attached.

 

You are hereby directed to deposit, as indicated below, or as I shall direct
further in writing from time to time, all cash in the Account in the following
money market deposit account of Wells Fargo Bank, National Association:

 

 

Wells Fargo Money Market Deposit Account (MMDA)

 

 

I understand that amounts on deposit in the MMDA are insured, subject to the
applicable rules and regulations of the Federal Deposit Insurance Corporation
(FDIC), in the basic FDIC insurance amount of $250,000 per depositor, per
insured bank. This includes principal and accrued interest up to a total of
$250,000.  I acknowledge that I have full power to direct investments of the
Account.

 

I understand that I may change this direction at any time and that it shall
continue in effect until revoked or modified by me by written notice to you.

 

 

 

 

Karl Matthies

 

 

 

 

 

 

 

Joe Ueberroth

 

 

[Expense Escrow Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Certificate as to Authorized Signature

 

Below is the specimen signature of Walter Smith, as Stockholder Representative,
and are authorized to initiate and approve transactions of all types for the
escrow account or accounts established under the Escrow Agreement to which this
Exhibit B is attached, on behalf of Karl Matthies and Joe Ueberroth, each as a
Stockholder Representative.

 

Name / Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

Karl Matthies

 

Signature

 

 

 

 

 

 

 

 

 

Joe Ueberroth

 

Signature

 

[Expense Escrow Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FEES OF ESCROW AGENT

 

Acceptance One Time Fee:

 

$

1,500

 

 

The Acceptance Fee includes review of all related documents and accepting the
appointment of Escrow Agent on behalf of Wells Fargo Bank, National Association.
The fee also includes setting up the required account(s) and accounting records,
document filing, and coordinating the receipt of funds/assets for deposit to the
Escrow Account. The Acceptance Fee is due at the time of closing and covers the
life of the Escrow.

 

Wells Fargo’s bid is based on the following assumptions:

 

·                  Number of escrow accounts to be established:  One (1);

·                  Term: Anticipate twelve months;

·                  Investment in the Wells Fargo Money Market Deposit Account

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SCHEDULE OF STOCK OWNERSHIP

 

(See Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CASH TRUE-UP ESCROW AGREEMENT

 

                                                This Cash True-Up Escrow
Agreement dated this     day of December, 2010 (this “Escrow Agreement”), is
entered into by and among Lawson Software Americas, Inc., a Delaware corporation
(the “Parent”), Karl Matthies and Joe Ueberroth, each in his capacity as a
Stockholder Representative under the Merger Agreement referenced below (each a
“Representative”) (the Parent and the Representatives are collectively referred
to as, the “Parties,” and individually, a “Party”), and Wells Fargo Bank,
National Association, a national banking association, as escrow agent (“Escrow
Agent”).

 

RECITALS

 

A.                                   The Parent, Lawson HCM, Inc., a Delaware
corporation (“Merger Sub”), Enwisen, Inc. a Delaware corporation (the
“Company”), and the Representatives have entered into an Agreement and Plan of
Merger dated as of December    , 2010 (the “Merger Agreement”).

 

B.                                     Section 1.15 of the Merger Agreement
provides that, at Closing, a cash amount equal to $1,000,000 (the “Escrow
Amount”) shall be deposited into escrow to be held in accordance with the terms
of this Escrow Agreement for the purpose of establishing a source of funds to
secure the cash adjustment obligations of the stockholders of the Company to the
Parent under the Merger Agreement.

 

C.                                     In connection with the closing of the
transactions contemplated by the Merger Agreement, the Parent agrees to place in
escrow certain funds and the Escrow Agent agrees to hold and distribute such
funds in accordance with the terms of this Escrow Agreement.

 

D.                                    Pursuant to the Merger Agreement, the
stockholders, optionholders and warrantholders of the Company appointed the
Representative as agent and attorney-in-fact for each such stockholder,
optionholder and warrantholder, with full power and authority to represent each
stockholder, optionholder and warrantholder and its successors and assigns with
respect to all matters arising under this Escrow Agreement, and all actions
taken by the Representative under this Escrow Agreement will be binding upon
each such stockholder, optionholder and warrantholder and its successors and
assigns as if expressly ratified and confirmed in writing by each of them.

 

AGREEMENT

 

In consideration of the promises and agreements of the Parties and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties and the Escrow Agent agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Escrow Deposit.

 

1.1                                 Receipt of Escrow Property.  Upon execution
hereof, the Parent shall deliver to the Escrow Agent the amount of $1,000,000
(the “Escrow Property”) in immediately available funds.

 

1.2                                 Investments.

 

(a)                                  The Escrow Agent is authorized and directed
to deposit, transfer, hold and invest the Escrow Property and any investment
income thereon as set forth in Exhibit A hereto, or as set forth in any
subsequent written instruction signed by the Parent and the Representative.  Any
investment earnings and income on the Escrow Property shall become part of the
Escrow Property, and shall be disbursed in accordance with Section 1.4(a) of
this Escrow Agreement.  Notwithstanding the foregoing, in no event will the
investment earnings and income that is added to the Escrow Property exceed in
the aggregate 12% per year of the initial Escrow Property, and any investment
earnings and income in excess thereof will be disbursed to the Parent, as
directed in writing by the Parent.

 

(b)                                 The Escrow Agent is hereby authorized and
directed to sell or redeem any such investments as it deems necessary to make
any payments or distributions required under this Escrow Agreement.  The Escrow
Agent shall have no responsibility or liability for any loss which may result
from any investment or sale of investments made pursuant to this Escrow
Agreement.  The Escrow Agent is hereby authorized, in making or disposing of any
investment permitted by this Escrow Agreement, to deal with itself (in its
individual capacity) or with any one or more of its affiliates, whether it or
any such affiliate is acting as agent of the Escrow Agent or for any third
person or dealing as principal for its own account.  The Parties acknowledge
that the Escrow Agent is not providing investment supervision, recommendations,
or advice.

 

1.3                                 Payment of Adjustment Claims.  Upon receipt
of joint written instructions from the Parent and either Representative
substantially in the form of Annex I, the Escrow Agent shall promptly disburse
the Escrow Property to the parties specified in the joint written instructions.

 

1.4                                 Disbursements.

 

(a)                                  The Parties understand that (i) any
investment earnings included in such Escrow Property shall have been or shall be
reported for tax reporting purposes by the Escrow Agent as provided in
Section 1.5 below and (ii) such Escrow Property (A) if disbursed to the Parent,
shall be disbursed in accordance with the Parent’s written instructions, or
(B) if disbursed as a portion of the Escrow Property, shall be disbursed to
Wells Fargo Bank,

 

2

--------------------------------------------------------------------------------


 

National Association, as payment agent (the “Payment Agent”) pursuant to the
terms of the Payment Agent Agreement entered into by the Payment Agent, the
Parent and the Representatives.

 

(b)                                 The Parties agree that the residual
interest, if the final release of the Escrow Property is mid-month, shall be
wired to the Representatives.

 

1.5                                 Income Tax Allocation and Reporting.

 

(a)                                  The Parties agree that all investment
earnings and income with respect to the Escrow Property shall be allocated to
the Parent for tax purposes. The Parties agree that if and to the extent that
any portion of the Escrow Property is actually distributed to the stockholders,
optionholders and warrantholders of the Company, interest may be imputed on such
amount for tax purposes, as required by Section 483 or 1274 of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder
(the “Code”).  The Parent and either or both of the Representatives will provide
the calculation for imputed interest amounts, if applicable, to the Escrow
Agent.  The Parties will file all tax returns consistently with the foregoing. 
Subject to Section 1.2(a), any investment earnings and income on the Escrow
Property shall be divided and paid to the Parent and the Payment Agent for
distribution to the stockholders, optionholders and warrantholders of the
Company in accordance with the following: (i) 60% of such earnings and income
shall become part of the Escrow Property and shall be distributed in accordance
with the terms of this Agreement, and (ii) 40% of such earnings and income shall
not become part of the Escrow Property and shall be disbursed quarterly during
the term of this Agreement to the Parent, as directed in writing by the Parent.

 

(b)                                 Prior to the date hereof, the Parent shall
provide the Escrow Agent with certified tax identification numbers by furnishing
appropriate form W-9 or W-8 and such other forms and documents that the Escrow
Agent may request. The Parent understands that if such tax reporting
documentation is not provided and certified to the Escrow Agent, the Escrow
Agent may be required by the Code to withhold a portion of any interest or other
income earned on the investment of the Escrow Property.

 

(c)                                  To the extent that the Escrow Agent becomes
liable for the payment of any taxes in respect of income derived from the
investment of the Escrow Property, the Escrow Agent shall satisfy such liability
to the extent possible from the Escrow Property.  The Parties, jointly and
severally, shall indemnify, defend and hold the Escrow Agent harmless from and
against any tax, late payment, interest, penalty or other cost or expense that
may be assessed against the Escrow Agent on or with respect to the Escrow
Property and the investment thereof unless such tax, late payment,

 

3

--------------------------------------------------------------------------------


 

interest, penalty or other expense was directly caused by the gross negligence
or willful misconduct of the Escrow Agent.  The indemnification provided by this
Section 1.5(c) is in addition to the indemnification provided in Section 3.1 and
shall survive the resignation or removal of the Escrow Agent and the termination
of this Escrow Agreement.

 

1.6                                 Termination.  This Escrow Agreement shall
terminate upon disbursement of the Escrow Property in its entirety in accordance
with Sections 1.3 and 1.4, and this Escrow Agreement shall be of no further
force and effect except that the provisions of Sections 1.5(c), 3.1 and 3.2
hereof shall survive termination.

 

2.                                       Duties of the Escrow Agent.

 

2.1                                 Scope of Responsibility.  Notwithstanding
any provision to the contrary, the Escrow Agent is obligated only to perform the
duties specifically set forth in this Escrow Agreement, which shall be deemed
purely ministerial in nature.  Under no circumstances will the Escrow Agent be
deemed to be a fiduciary to any Party or any other person under this Escrow
Agreement.  The Escrow Agent will not be responsible or liable for the failure
of any Party to perform in accordance with this Escrow Agreement. The Escrow
Agent shall neither be responsible for, nor chargeable with, knowledge of the
terms and conditions of any other agreement, instrument, or document other than
this Escrow Agreement, whether or not an original or a copy of such agreement
has been provided to the Escrow Agent; and the Escrow Agent shall have no duty
to know or inquire as to the performance or nonperformance of any provision of
any such agreement, instrument, or document.  References in this Escrow
Agreement to any other agreement, instrument, or document are for the
convenience of the Parties, and the Escrow Agent has no duties or obligations
with respect thereto.  This Escrow Agreement sets forth all matters pertinent to
the escrow contemplated hereunder, and no additional obligations of the Escrow
Agent shall be inferred or implied from the terms of this Escrow Agreement or
any other agreement.

 

2.2                                 Attorneys and Agents.  The Escrow Agent
shall be entitled to rely on and shall not be liable for any action taken or
omitted to be taken by the Escrow Agent in accordance with the advice of counsel
or other professionals retained or consulted by the Escrow Agent.  The Escrow
Agent shall be reimbursed as set forth in Section 3.1 for any and all
compensation (fees, expenses and other costs) paid and/or reimbursed to such
counsel and/or professionals.  The Escrow Agent may perform any and all of its
duties through its agents, representatives, attorneys, custodians, and/or
nominees.

 

2.3                                 Reliance.  The Escrow Agent shall not be
liable for any action taken or not taken by it in accordance with the direction
or consent of the Parties or their respective agents, representatives,
successors, or assigns.  The Escrow Agent shall not be liable for acting or
refraining from acting upon any notice, request, consent,

 

4

--------------------------------------------------------------------------------


 

direction, requisition, certificate, order, affidavit, letter, or other paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, without further inquiry into the person’s
or persons’ authority.  Concurrent with the execution of this Escrow Agreement,
the Parties shall deliver to the Escrow Agent authorized signers’ forms in the
form of Exhibit B-1 and Exhibit B-2 to this Escrow Agreement.

 

2.4                                 Right Not Duty Undertaken.  The permissive
rights of the Escrow Agent to do things enumerated in this Escrow Agreement
shall not be construed as duties.

 

2.5                                 No Financial Obligation.  No provision of
this Escrow Agreement shall require the Escrow Agent to risk or advance its own
funds or otherwise incur any financial liability or potential financial
liability in the performance of its duties or the exercise of its rights under
this Escrow Agreement.

 

3.                                       Provisions Concerning the Escrow Agent.

 

3.1                                 Indemnification.  The Parties, jointly and
severally, shall indemnify, defend and hold harmless the Escrow Agent from and
against any and all loss, liability, cost, damage and expense, including,
without limitation, reasonable attorneys’ fees and expenses or other
professional fees and expenses which the Escrow Agent may suffer or incur by
reason of any action, claim or proceeding brought against the Escrow Agent,
arising out of or relating in any way to this Escrow Agreement or any
transaction to which this Escrow Agreement relates, unless such loss, liability,
cost, damage or expense shall have been finally adjudicated to have been
directly caused by the willful misconduct or gross negligence of the Escrow
Agent. The provisions of this Section 3.1 shall survive the resignation or
removal of the Escrow Agent and the termination of this Escrow Agreement.

 

3.2                                 Limitation of Liability.  THE ESCROW AGENT
SHALL NOT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR
EXPENSES ARISING OUT OF THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES,
LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED
FROM THE ESCROW AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR
(II) SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER
(INCLUDING WITHOUT LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE
FORM OF ACTION.

 

3.3                                 Resignation or Removal.  The Escrow Agent
may resign by furnishing written notice of its resignation to the Parties, and
the Parties may remove the Escrow Agent by furnishing to the Escrow Agent a
joint written notice of its removal along with payment of all fees and expenses
to which it is entitled through the date of termination.  Such resignation or
removal, as the case may be, shall be

 

5

--------------------------------------------------------------------------------


 

effective 30 days after the delivery of such notice or upon the earlier
appointment of a successor, and the Escrow Agent’s sole responsibility
thereafter shall be to safely keep the Escrow Property and to deliver the same
to a successor escrow agent as shall be appointed by the Parties, as evidenced
by a joint written notice filed with the Escrow Agent or in accordance with a
court order.  If the Parties have failed to appoint a successor escrow agent
prior to the expiration of 30 days following the delivery of such notice of
resignation or removal, the Escrow Agent may petition any court of competent
jurisdiction for the appointment of a successor escrow agent or for other
appropriate relief, and any such resulting appointment shall be binding upon the
Parties.

 

3.4                                 Compensation.  The Escrow Agent shall be
entitled to compensation for its services as stated in the fee schedule attached
hereto as Exhibit C, which compensation shall be paid 50% by the Representatives
from the Escrow Fund and 50% by the Parent.  The fee agreed upon for the
services rendered hereunder is intended as full compensation for the Escrow
Agent’s services as contemplated by this Escrow Agreement; provided, however,
that in the event that the conditions for the disbursement of funds under this
Escrow Agreement are not fulfilled, or the Escrow Agent renders any service not
contemplated in this Escrow Agreement, or there is any assignment of interest in
the subject matter of this Escrow Agreement, or any material modification
hereof, or if any material controversy arises hereunder, or the Escrow Agent is
made a party to any litigation pertaining to this Escrow Agreement or the
subject matter hereof, then the Escrow Agent shall be entitled to reasonable
compensation for such extraordinary services and reimbursed for all costs and
expenses, including reasonable attorneys’ fees and expenses, occasioned by any
such delay, controversy, litigation or event. If any amount due to the Escrow
Agent hereunder is not paid within 30 days of the date due, the Escrow Agent in
its sole discretion may charge interest on such amount up to the highest rate
permitted by applicable law.   The Escrow Agent shall have, and is hereby
granted, a prior lien upon the Escrow Property with respect to its unpaid fees,
non-reimbursed expenses and unsatisfied indemnification rights, superior to the
interests of any other persons or entities and is hereby granted the right to
set off and deduct any unpaid fees, non-reimbursed expenses and unsatisfied
indemnification rights from the Escrow Property.

 

3.5                                 Disagreements.  If any conflict,
disagreement or dispute arises between, among, or involving any of the parties
hereto concerning the meaning or validity of any provision hereunder or
concerning any other matter relating to this Escrow Agreement, or the Escrow
Agent is in doubt as to the action to be taken hereunder, the Escrow Agent is
authorized to retain the Escrow Property until the Escrow Agent (i) receives a
final order of a court of competent jurisdiction or a final arbitration decision
directing delivery of the Escrow Property, (ii) receives a written agreement
executed by each of the parties involved in such disagreement or dispute
directing delivery of the Escrow Property, in which event the Escrow Agent shall
be authorized to disburse the Escrow Property in accordance with

 

6

--------------------------------------------------------------------------------


 

such final court order, arbitration decision, or agreement, or (iii) files an
interpleader action in any court of competent jurisdiction, and upon the filing
thereof, the Escrow Agent shall be relieved of all liability as to the Escrow
Property and shall be entitled to recover reasonable attorneys’ fees, expenses
and other costs incurred in commencing and maintaining any such interpleader
action.  The Escrow Agent shall be entitled to act on any such agreement, court
order, or arbitration decision without further question, inquiry, or consent.

 

3.6                                 Merger or Consolidation.  Any corporation or
association into which the Escrow Agent may be converted or merged, or with
which it may be consolidated, or to which it may sell or transfer all or
substantially all of its corporate trust business and assets as a whole or
substantially as a whole, or any corporation or association resulting from any
such conversion, sale, merger, consolidation or transfer to which the Escrow
Agent is a party, shall be and become the successor escrow agent under this
Escrow Agreement and shall have and succeed to the rights, powers, duties,
immunities and privileges as its predecessor, without the execution or filing of
any instrument or paper or the performance of any further act.

 

3.7                                 Attachment of Escrow Property; Compliance
with Legal Orders.  In the event that any Escrow Property shall be attached,
garnished or levied upon by any court order, or the delivery thereof shall be
stayed or enjoined by an order of a court, or any order, judgment or decree
shall be made or entered by any court order affecting the Escrow Property, the
Escrow Agent is hereby expressly authorized, in its sole discretion, to respond
as it deems appropriate or to comply with all writs, orders or decrees so
entered or issued, or which it is advised by legal counsel of its own choosing
is binding upon it, whether with or without jurisdiction.  In the event that the
Escrow Agent obeys or complies with any such writ, order or decree it shall not
be liable to any of the Parties or to any other person, firm or corporation,
should, by reason of such compliance notwithstanding, such writ, order or decree
be subsequently reversed, modified, annulled, set aside or vacated.

 

3.8                                 Force Majeure.  The Escrow Agent shall not
be responsible or liable for any failure or delay in the performance of its
obligation under this Escrow Agreement arising out of or caused, directly or
indirectly, by circumstances beyond its reasonable control, including, without
limitation, acts of God; earthquakes; fire; flood; wars; acts of terrorism;
civil or military disturbances; sabotage; epidemic; riots; interruptions, loss
or malfunctions of utilities, computer (hardware or software) or communications
services; accidents; labor disputes; acts of civil or military authority or
governmental action; it being understood that the Escrow Agent shall use
commercially reasonable efforts which are consistent with accepted practices in
the banking industry to resume performance as soon as reasonably practicable
under the circumstances.

 

7

--------------------------------------------------------------------------------


 

4.                                       Miscellaneous.

 

4.1                                 Successors and Assigns.  This Escrow
Agreement shall be binding on and inure to the benefit of the Parties and the
Escrow Agent and their respective successors and permitted assigns.  No other
persons shall have any rights under this Escrow Agreement.  No assignment of the
interest of any of the Parties shall be binding unless and until written notice
of such assignment shall be delivered to the other Party and the Escrow Agent
and shall require the prior written consent of the other Party and the Escrow
Agent (such consent not to be unreasonably withheld); provided that no such
consent will be required for a successor Representative in accordance with the
terms and conditions of the Merger Agreement.

 

4.2                                 Escheat.  The Parties are aware that under
applicable state law, property which is presumed abandoned may under certain
circumstances escheat to the applicable state.  The Escrow Agent shall have no
liability to the Parties, their respective heirs, legal representatives,
successors and assigns, or any other party, should any or all of the Escrow
Property escheat by operation of law.

 

4.3                                 Notices.  All notices, requests, demands,
and other communications required under this Escrow Agreement shall be in
writing, in English, and shall be deemed to have been duly given if delivered
(i) personally, (ii) by facsimile transmission with written confirmation of
receipt, (iii) by overnight delivery with a reputable national overnight
delivery service, or (iv) by mail or by certified mail, return receipt
requested, and postage prepaid.  If any notice is mailed, it shall be deemed
given five business days after the date such notice is deposited in the United
States mail.  Any notice given shall be deemed given upon the actual date of
such delivery.  If notice is given to a party, it shall be given at the address
for such party set forth below.  It shall be the responsibility of the Parties
to notify the Escrow Agent and the other Party in writing of any name or address
changes.  In the case of communications delivered to the Escrow Agent, such
communications shall be deemed to have been given on the date received by the
Escrow Agent.

 

If to the Parent:

 

Lawson Software Americas, Inc.

380 St. Peter Street

St. Paul, MN  55102

Attention:  General Counsel

Facsimile:  (651) 767-5827

 

8

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Gray, Plant, Mooty, Mooty & Bennett, P.A.

500 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Attention: Mark D. Williamson

Facsimile: (612) 632-4379

 

If to the Representatives:

 

Karl Matthies

300 Tamal Plaza, Suite 280

Corte Madera, CA  94925

Telephone:               (415) 927-5770

Facsimile:                        (415) 927-5772

 

Joe Ueberroth

201 Shipyard Way, Suite D

Newport Beach, CA  92663

Telephone:               (949) 723-7788

Facsimile:                        (949) 723-7786

 

with a copy (which shall not constitute notice) to:

 

Orrick, Herrington & Sutcliffe LLP

The Orrick Building

405 Howard Street

San Francisco, CA 94105

Attention: John Cook

Facsimile: (415) 773-5759

 

If to the Escrow Agent:

 

Wells Fargo Bank, National Association

625 Marquette Avenue, 11th Fl. MAC N9311-115

Minneapolis, MN 55479

Attention: Aaron R. Soper, Corporate, Municipal and Escrow Solutions

Telephone: (612) 667-5628

Facsimile: (612) 667-2149

 

4.4                                 Governing Law.  This Escrow Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware.

 

4.5                                 Entire Agreement.  This Escrow Agreement
sets forth the entire agreement and understanding of the parties related to the
Escrow Property.

 

9

--------------------------------------------------------------------------------


 

4.6                                 Amendment.  This Escrow Agreement may be
amended, modified, superseded, rescinded, or canceled only by a written
instrument executed by the Parties and the Escrow Agent.

 

4.7                                 Waivers.  The failure of any party to this
Escrow Agreement at any time or times to require performance of any provision
under this Escrow Agreement shall in no manner affect the right at a later time
to enforce the same performance.  A waiver by any party to this Escrow Agreement
of any such condition or breach of any term, covenant, representation, or
warranty contained in this Escrow Agreement, in any one or more instances, shall
neither be construed as a further or continuing waiver of any such condition or
breach nor a waiver of any other condition or breach of any other term,
covenant, representation, or warranty contained in this Escrow Agreement.

 

4.8                                 Headings.  Section headings of this Escrow
Agreement have been inserted for convenience of reference only and shall in no
way restrict or otherwise modify any of the terms or provisions of this Escrow
Agreement.

 

4.9                                 Counterparts.  This Escrow Agreement may be
executed in one or more counterparts, each of which when executed shall be
deemed to be an original, and such counterparts shall together constitute one
and the same instrument.

 

[The remainder of this page left intentionally blank.]

 

10

--------------------------------------------------------------------------------


 

The Parties have executed this Escrow Agreement as of the date first written
above.

 

 

PARENT:

 

 

 

Lawson Software Americas, Inc.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

REPRESENTATIVE:

 

 

 

 

 

By:

 

 

Name: Karl Matthies

 

 

 

 

 

By:

 

 

Name: Joe Ueberroth

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Escrow Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Agency and Custody Account Direction

For Cash Balances

Wells Fargo Money Market Deposit Accounts

 

Direction to use the following Wells Fargo Money Market Deposit Accounts for
Cash Balances for the escrow account or accounts (the “Account”) established
under the Escrow Agreement to which this Exhibit A is attached.

 

You are hereby directed to deposit, as indicated below, or as I shall direct
further in writing from time to time, all cash in the Account in the following
money market deposit account of Wells Fargo Bank, National Association:

 

Wells Fargo Money Market Deposit Account (IMMA)

 

I understand that amounts on deposit in the IMMA are insured, subject to the
applicable rules and regulations of the Federal Deposit Insurance Corporation
(FDIC), in the basic FDIC insurance amount of $250,000 per depositor, per
insured bank. This includes principal and accrued interest up to a total of
$250,000.

 

I acknowledge that I have full power to direct investments of the Account.

 

I understand that I may change this direction at any time and that it shall
continue in effect until revoked or modified by me by written notice to you.

 

 

LAWSON SOFTWARE AMERICAS, INC.

 

 

 

 

Dated: December      , 2010

By:

 

 

 

Its:

 

 

 

 

 

 

REPRESENTATIVE

 

 

 

 

 

 

 

Dated: December      , 2010

Karl Matthies

 

 

 

 

 

 

 

Dated: December      , 2010

Joe Ueberroth

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the Parent
and are authorized to initiate and approve transactions of all types for the
escrow account or accounts established under the Escrow Agreement to which this
Exhibit B-1 is attached, on behalf of the Parent.

 

Name / Title

 

Specimen Signature

 

 

 

 

 

 

Stefan Schulz,

 

Signature

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

Bruce McPheeters,

 

Signature

Senior Vice President, Secretary and

 

 

General Counsel

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

The specimen signature shown below is the specimen signature of each individual
who has been designated as the authorized representative of the stockholders of
the Company and is authorized to initiate and approve transactions of all types
for the escrow account or accounts established under the Escrow Agreement to
which this Exhibit B-2 is attached, on behalf of the stockholders of the Company

 

Name / Title

 

Specimen Signature

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FEES OF ESCROW AGENT

 

Escrow Agent Acceptance Fee

 

$

2,000

 

The Acceptance Fee includes review of all related documents and accepting the
appointment of Escrow Agent on behalf of Wells Fargo Bank, National
Association.  The fee also includes setting up the required account(s) and
accounting records, document filing, and coordinating the receipt of
funds/assets for deposit to the Escrow Account.  The Acceptance Fee is due at
the time of closing and covers the life of the Escrow.

 

Wells Fargo’s bid is based on the following assumptions:

·                  Number of accounts to be established (1) One

·                  Term: Anticipated 12 months

·                  Investment in Wells Fargo Money Market Deposit Accts

 

Out of Pocket Expenses:

 

At Cost

 

This fee schedule is based upon the assumptions listed above which pertain to
the responsibilities and risks involved in Wells Fargo undertaking the role as
Escrow Agent.  The assumptions are based on information provided to us as of the
date of this fee proposal.  Our fee proposal is subject to review and acceptance
of the final documents.  Should any of the assumptions, duties or
responsibilities change, we reserve the right to affirm, modify or rescind our
fee schedule.

 

Submitted on: December 1, 2010

 

--------------------------------------------------------------------------------


 

Annex I

 

JOINT NOTICE

 

Wells Fargo Bank, National Association

625 Marquette Avenue, 11th Fl. MAC 9311-115

Minneapolis, MN 55479

Attention: Aaron R. Soper

 

Ladies and Gentlemen:

 

The undersigned, pursuant to Section 1.3 of the Cash True-Up Escrow Agreement,
dated as of December 31, 2010, by and among Lawson Software Americas, Inc., a
Delaware corporation (the “Parent”), [Representative], in its capacity as
Stockholder Representative under the Merger Agreement (the “Representative”) and
Wells Fargo Bank, National Association, as escrow agent (the “Escrow Agent”)
(the “Escrow Agreement”) (terms defined in the Escrow Agreement have the same
meanings when used herein), hereby jointly:

 

(a)           certify that $                  of the Escrow Property, plus
Interest accrued thereon, is owed to [              ]; and

 

(b)           instruct you to promptly pay to [               ] from the Escrow
Property $                [insert amount pursuant to paragraph (a)] as soon as
practicable following your receipt of this notice and, in any event, no later
than five (5) business days following the date hereof.

 

Dated:               , 20    .

 

Lawson Software Americas, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

                                    , as Representative

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

STATE OF DELAWARE

 

CERTIFICATE OF MERGER

 

OF

 

DOMESTIC CORPORATION

 

INTO

 

DOMESTIC CORPORATION

 

Pursuant to Title 8, Section 251 of the Delaware General Corporation Law, the
undersigned corporation executed the following Certificate of Merger:

 

FIRST:  The name of the surviving corporation before the merger is
Enwisen, Inc., a Delaware corporation, and the name of the corporation being
merged into the surviving corporation before the merger is Lawson HCM, Inc., a
Delaware corporation.

 

SECOND:  The Agreement and Plan of Merger dated December      , 2010 (the
“Merger Agreement”), has been approved, adopted, certified, executed and
acknowledged by each of the constituent corporations in accordance with Title 8,
Section 251 of the Delaware General Corporation Law.

 

THIRD:  The name of the surviving corporation is Enwisen, Inc., changing its
name to Lawson HCM, Inc.

 

FOURTH:  That certain amendments to the certificate of incorporation of the
surviving corporation are desired to be effected by the merger and, as such, the
amended and restated certificate of incorporation of the surviving corporation
is attached hereto as Attachment A.

 

FIFTH:  The executed Merger Agreement is on file at 380 St. Peter Street, St.
Paul, Minnesota 55102, a place of business of the surviving corporation.

 

SIXTH:  A copy of the Merger Agreement will be furnished by the surviving
corporation, on request and without cost, to any stockholder of any constituent
corporation.

 

IN WITNESS WHEREOF, said surviving corporation has caused this certificate to be
signed by an authorized officer, the      day of December, 2010.

 

 

 

By:

 

 

 

Walter Smith

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

AMENDED AND RESTATED

 

CERTIFICATE OF INCORPORATION

 

OF

 

LAWSON HCM, INC.

 

ARTICLE 1

Name

 

The name of this corporation is Lawson HCM, Inc.

 

ARTICLE 2

Registered Office and Agent

 

The address of the corporation’s registered office in the State of Delaware is
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801, County
of New Castle.  The name of its registered agent at such address is The
Corporation Trust Company.

 

ARTICLE 3

Purpose

 

The purpose of the corporation is to engage in any lawful activity for which
corporations may be organized under the General Corporation Law of the State of
Delaware.

 

ARTICLE 4

Authorized Capital

 

The total number of shares which the corporation shall have authority to issue
is 1,000 shares of common stock, $0.00001 par value.

 

ARTICLE 5

Amendment of Bylaws

 

The Board of Directors of the corporation is expressly authorized to make, alter
or repeal bylaws of the corporation, but the stockholders may make additional
bylaws and may alter or repeal any bylaw whether adopted by them or otherwise.

 

ARTICLE 6

Election of Directors

 

Election of directors need not be by written ballot except and to the extent
provided in the bylaws of the corporation.

 

--------------------------------------------------------------------------------


 

ARTICLE 7

Indemnification of Directors and Officers

 

The corporation shall indemnify to the fullest extent permitted by law any
person made or threatened to be made a party to any action or proceeding,
whether criminal, civil, administrative or investigative, by reason of the fact
that he or she is or was a director, officer or employee of the corporation or
any predecessor of the corporation or serves or served any other enterprise as a
director, officer or employee at the request of the corporation or any
predecessor of the corporation.

 

ARTICLE 8

Elimination of Monetary Liability

 

To the fullest extent permitted by the General Corporation Law of the State of
Delaware as the same now exists or may hereafter be amended in a manner more
favorable to directors, a director of the Corporation shall not be personally
liable to the corporation or its stockholders for monetary damages for breach of
fiduciary duty as a director.

 

--------------------------------------------------------------------------------


 

EXHIBIT E - LETTER OF TRANSMITTAL

 

To be used with respect to receiving Merger Consideration for

Certificate(s) Formerly Representing Shares of

Common Stock, Series A Preferred Stock or Series A-1 Preferred Stock of, or
Document(s) Representing Converted Option(s) or Converted Warrant(s) to purchase
Shares of Common Stock of

ENWISEN, INC. in connection with the merger of
LAWSON HCM, INC., a wholly owned subsidiary of LAWSON SOFTWARE AMERICAS, INC.,

 

WITH AND INTO ENWISEN, INC.

 

This Letter of Transmittal is being delivered to you in connection with the
merger (the “Merger”) of Lawson HCM, Inc., a Delaware corporation (“Sub”), a
wholly owned subsidiary of Lawson Software Americas, Inc., a Delaware
corporation (“Parent”), with and into Enwisen, Inc., a Delaware corporation (the
“Company”), pursuant to the Agreement and Plan of Merger, dated as of
December     , 2010 among Parent, Sub, the Company and Karl Matthies and Joe
Ueberroth each solely in his capacity as a Stockholder Representative (the
“Merger Agreement”).  A copy of the Merger Agreement is enclosed herewith for
your reference.  Capitalized terms used but not defined in this Letter of
Transmittal have the meanings ascribed to them in the Merger Agreement.

 

Please submit original warrants and stock certificates for any “Warrant”  or
“Share Amount” listed under Box F below.  You do not need to submit original
Option Agreements for payment of any Company Options.  Please read instructions
on page [   ] below.

 

BOX A — Signature of Registered Shareholders

 

BOX B — Stock Certificate(s) Enclosed

 

 

 

 

 

 

 

(Must be signed by all registered shareholders; include legal capacity if
signing on behalf of an entity)

 

Certificate Number(s)
(Attach additional signed list, if
necessary)

 

Number of Shares Represented by
Each Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone Number

 

Total Shares Surrendered:

 

 

 

 

o Lost Certificates. I have lost my certificate(s) for                   shares
and require assistance in replacing the shares.

 

BOX C — New Registration Instructions

 

BOX D — One Time Delivery Instructions

 

 

 

 

 

To be completed ONLY if the check is to be issued in the name(s) of someone
other than the registered holder(s) in Box E. ISSUE TO:

 

To be completed ONLY if the check is to delivered to an address other than that
listed in Box E. MAIL TO:

 

 

 

 

 

 

 

 

 

Name

 

Name

 

 

 

 

 

 

 

 

 

Street Address

 

Street Address

 

 

 

 

 

 

 

 

 

City, State and Zip Code

 

City, State and Zip Code

 

 

 

BOX E — Name and Address of Registered Holder(s)

 

BOX F — Medallion Guarantee

 

 

 

 

 

Please make any address corrections below

 

If you have completed Box C or all registered holders are not listed on the bank
account provided in Box G (if you elected a wire payment), your signature must
be Medallion Guaranteed by an eligible financial institution.

 

 

 

 

 

o indicates permanent address change

 

 

 

 

 

 

 

 

 

Note: A notarization by a notary public is not acceptable

 

 

 

 

 

 

 

Total Shares:

 

 

 

Total Converted Options:

 

 

 

Total Converted Warrants:

 

 

--------------------------------------------------------------------------------


 

At the time the Merger becomes effective and without any further action on the
part of Parent, Sub, the Company or any holder of any Shares or any option,
warrant or other right to acquire Shares, each of the following will occur,
pursuant to the terms of the Merger Agreement:

 

1.                                       Shares.  Each Share of Company
Preferred Stock and Company Common Stock will be cancelled and converted into
the right to receive a portion of the Merger Consideration, as calculated in the
manner and described in Section 1.7(a) of the Merger Agreement.  The “Total
Shares” under Box F above represent the Shares converted into the right to
receive a portion of Merger Consideration.

 

2.                                       Options.  In respect of each Share
issuable pursuant to each outstanding option to purchase Company Common Stock,
each such option will be cancelled.  Each such option with a per Share exercise
price of less than the Per Share Total Amount (a “Converted Option”) will be
converted into the right to receive a portion of the Merger Consideration as
calculated in the manner and described in Section 1.7(d) of the Merger
Agreement.  Each Converted Option is represented by the total listed under Box F
as “Total Options”.

 

3.                                       Warrants.  In respect of each Share
issuable pursuant to each outstanding warrant to purchase Company Common Stock,
each such warrant will be cancelled.  Each such warrant with a per Share
exercise price of less than the Per Share Total Amount (a “Converted Warrant”)
will be converted into the right to receive a portion of the Merger
Consideration as calculated in the manner and described in Section 1.7(e) of the
Merger Agreement.  Each Converted Warrant is represented by the total listed
under Box F as “Total Options”.

 

All holders of Shares, Converted Options and Converted Warrants wishing to
receive their portion of the Merger Consideration in accordance with the Merger
Agreement must deliver to the Payment Agent, via Registered/Certified Mail or
Overnight Courier, a properly completed Letter of Transmittal at the following
address:

 

Wells Fargo Shareowner Services

Attention: PASS TEAM

161 North Concord Exchange Street

South Saint Paul, Minnesota 55075

 

Box B (if you own Shares) of this Letter of Transmittal must be completed and
all registered holders must sign in Box A above and on the Form W-9 attached
with instructions as Exhibit A to this Letter of Transmittal.  Delivery of this
Letter of Transmittal to an address other than as set forth above will not
constitute a valid delivery to the Payment Agent.

 

--------------------------------------------------------------------------------


 

Ladies and Gentlemen:

 

In connection with the Merger, and pursuant to the Merger Agreement, the
abovesigned hereby submits and surrenders to you for cancellation and exchange
certificate(s) representing each Share of the abovesigned’s Company Common Stock
and Company Preferred Stock, and/or document(s) representing Converted Options
or Converted Warrants, each listed below Box F above in exchange for his, her or
its portion of the Merger Consideration.

 

The abovesigned has reviewed and understands the Merger Agreement, including
without limitation the provisions of Article V and the abovesigned’s
indemnification obligations described therein.  By signing this Letter of
Transmittal and if applicable tender of certificates representing Shares or
documents representing Converted Options or Converted Warrants, the abovesigned
has agreed to each of the following:

 

(a)                                  to be bound by each of the terms and
conditions of the Merger Agreement, including without limitation the
abovesigned’s indemnification obligations under Article V of the Merger
Agreement; and

 

(b)                                  the appointment of Karl Matthies and Joe
Ueberroth as agent and attorney-in-fact for and on behalf of the holders of
Shares, Converted Options and Converted Warrants to act as the Stockholder
Representative in all respects as contemplated in the Merger Agreement, and that
such authority will be binding on successors, assigns, heirs, executors,
administrators and representatives (including Representatives) of the
abovesigned and will survive the death or incapacity of the abovesigned.

 

Without limiting the foregoing, the abovesigned understands that, pursuant to
the Merger Agreement, at the Effective Time and pursuant to the Merger, (i) an
aggregate amount of $5,000,000 will be withheld from the holders of Shares,
Converted Options, and Converted Warrants on a pro rata basis and will be
deposited into escrow to secure in part the indemnification obligations of the
holders of Shares, Converted Options and Converted Warrants (the “Escrow
Amount”), (ii) an aggregate amount of $1,000,000 will be withheld from the
holders of Shares, Converted Options and Converted Warrants on a pro rata basis
and will be deposited into escrow to secure in part the obligations of the
holders of Shares, Converted Options and Converted Warrants with respect to any
Parent Cash True-Up Claim or Discretionary Bonus as described in Section 1.15 of
the Merger Agreement, (iii) an aggregate amount of $200,000 will be withheld
from the holders of Shares, Converted Options and Converted Warrants on a pro
rata basis and will be deposited into escrow to pay fees and expenses of the
Stockholder Representative and his agents, and (iv) if the Earn-Out Conditions
are satisfied following the Effective Time and subject to certain rights of
Parent under Article V of the Merger Agreement, an aggregate amount equal to
$5,000,000 may become available to pay to the holders of Shares, Converted
Options and Converted Warrants on a pro rata basis.  The abovesigned further
agrees that any rights he, she or it may have to any portion of the Merger
Consideration represented by the abovesigned’s Per Share Escrow Amount and Per
Share Earn-Out Amount may not be transferred or otherwise assigned to any
person, other than to the abovesigned’s ancestors, descendants or spouse or to a
trust for any of their benefit.

 

--------------------------------------------------------------------------------


 

The abovesigned hereby represents and warrants that the abovesigned, to
whichever is applicable, is (i) the registered holder of the Shares represented
by the enclosed certificate(s), with good title to, and full power and authority
to deliver this Letter of Transmittal and to sell, assign and transfer, such
Shares, free and clear of all liens, claims and encumbrances, and such Shares
are not subject to any adverse claims, (ii) the holder of Converted Options,
with good title to, and full power and authority to deliver this Letter of
Transmittal and cancel such Converted Options, free and clear of all liens,
claims and encumbrances, and such Converted Options are not subject to any
adverse claims, and (iii) the holder of Converted Warrants represented by the
enclosed document(s), with good title to, and full power and authority to
deliver this Letter of Transmittal and to sell, assign and cancel, such
Converted Warrants, free and clear of all liens, claims and encumbrances, and
such Converted Warrants are not subject to any adverse claims.  The abovesigned
further represents and warrants that except as otherwise set forth in this
Letter of Transmittal, he, she or it holds no additional Shares, Converted
Options, Converted Warrants or other equity securities or rights to purchase
equity securities of the Company, of any kind or nature, other than accrued
dividend shares if the abovesigned holds Company Preferred Stock.

 

The Merger Agreement contemplates that after the Effective Time, Wells Fargo
Bank, N.A. will make the necessary payments of the Merger Consideration in
accordance with Section 1.7 of the Merger Agreement and if applicable the
surrender of the abovesigned’s certificates of Shares, or agreements,
instruments or other documents that represent his, her or its Converted Options
and Converted Warrants.

 

The abovesigned acknowledges that all holders of Shares, Converted Options and
Converted Warrants wishing to receive his, her or its portion of the Merger
Consideration must deliver to Wells Fargo Bank, N.A. a properly completed Letter
of Transmittal.  The abovesigned acknowledges that in order to receive his, her
or its portion of the Merger Consideration, this Letter of Transmittal must be
(i) completed and signed in Box A above, (ii) accompanied by a completed
Form W-9, attached as Exhibit A to this Letter of Transmittal and
(iii) delivered with the abovesigned’s certificate(s) representing Shares, or
document(s) representing the abovesigned’s Converted Options or Converted
Warrants to Wells Fargo Bank, N.A. Additionally, if the abovesigned holds
Shares, concurrently with the delivery of this Letter of Transmittal he, she or
it must execute and deliver the Stockholder Written Consent set forth on
Exhibit B to this Letter of Transmittal unless previously executed by the
abovesigned.

 

IN CONSIDERATION OF HIS, HER OR ITS RECEIPT OF AND RIGHTS TO A PORTION OF THE
MERGER CONSIDERATION, THE ABOVESIGNED HEREBY RELEASES AND DISCHARGES THE
COMPANY, PARENT, SUB, THE STOCKHOLDER REPRESENTATIVE AND EACH OF THEIR
SUBSIDIARIES OR AFFILIATES, OFFICERS, DIRECTORS, AGENTS, ATTORNEYS AND EMPLOYEES
FROM AND IN RESPECT OF ALL LOSSES (AS DEFINED IN THE MERGER AGREEMENT), WHETHER
KNOWN OR UNKNOWN AND WHETHER OR NOT ASSERTED OR ACCRUED IN ANY WAY RELATING TO,
BASED UPON OR ARISING OUT OF (A) THIS LETTER OF TRANSMITTAL, THE MERGER
AGREEMENT, ANY CERTIFICATES, AGREEMENTS, INSTRUMENTS OR OTHER DOCUMENTS THAT
REPRESENT THE ABOVESIGNED’S SHARES, CONVERTED OPTIONS OR CONVERTED WARRANTS, AS
APPLICABLE, AND ALL RIGHTS OF THE ABOVESIGNED ARISING THEREUNDER OR WITH RESPECT
THERETO, (B) THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT AND (C)

 

--------------------------------------------------------------------------------


 

ANY EVENTS, MATTERS, CAUSES, THINGS, ACTS, OMISSIONS OR CONDUCT, OCCURRING OR
EXISTING AT ANY TIME UP TO THE EFFECTIVE TIME, INCLUDING, WITHOUT LIMITATION,
ANY CLAIM: (1) TO THE EFFECT THAT THE ABOVESIGNED IS OR MAY BE ENTITLED TO ANY
COMPENSATION, BENEFITS OR PERQUISITES FROM THE COMPANY; OR (2) OTHERWISE ARISING
(DIRECTLY OR INDIRECTLY) OUT OF OR IN ANY WAY CONNECTED WITH THE ABOVESIGNED’S
EMPLOYMENT OR OTHER RELATIONSHIP WITH THE COMPANY, EXCEPT, IN EACH CASE, FOR
HIS, HER OR ITS RIGHTS TO A PORTION OF THE MERGER CONSIDERATION AS DESCRIBED IN
THE MERGER AGREEMENT AND HIS, HER OR ITS RIGHTS UNDER THE MERGER AGREEMENT.

 

In connection with the foregoing release, the abovesigned (i) represents,
warrants and acknowledges that the abovesigned has been fully advised of the
contents of Section 1542 of the Civil Code of the State of California; and
(ii) hereby expressly waives the benefits thereof and any rights that the
abovesigned may have thereunder.  Section 1542 of the Civil Code of the State of
California provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

No authority herein conferred or agreed to be conferred will be affected by, and
all such authority will survive, the death or incapacity of the abovesigned. 
All obligations of the abovesigned hereunder will be binding upon the heirs,
Representatives, successors and assigns and trustees in bankruptcy or other
legal representatives of the abovesigned. The surrender of the Shares, Converted
Options or Converted Warrants surrendered hereby is irrevocable.  The materials
included in this mailing have been provided to you in your capacity as a holder
of Shares, Converted Options and Converted Warrants, as applicable, and are to
be kept confidential and are not to be used for any purpose other than those
stated herein.  The abovesigned will not issue any press release or make any
public announcement relating to the subject matter of this Letter of
Transmittal, the Merger Agreement or the Merger without the prior written
approval of Parent.

 

Please transmit the initial portion of the Merger Consideration that the
abovesigned is entitled to by check to the address provided in Box E of this
Letter of Transmittal unless otherwise specified in Box D “One Time Delivery
Instructions” or  by wire transfer to the bank account provided in Box G below. 
Any amounts additional amounts of  merger consideration will be sent by check to
the address provided in Box E unless otherwise changed by contacting the Payment
Agent to notify it of the abovesigned’s new address of record.

 

--------------------------------------------------------------------------------


 

BOX G — Optional Bank Wire Instructions

 

NOTE: This wire request is optional. A wire fee of $50.00 per account will be
deducted from the proceeds. If you prefer not to pay this fee, do not complete
the information below.  A check for the proceeds will be delivered to you at the
address as it appears on the front of this Letter of transmittal. If the name on
the bank account does not include all registered holders, a medallion guarantee
is required in Box F. If you complete Box G and any of the information is
incomplete, illegible or otherwise deficient, you will receive a check for your
proceeds. In connection to the above referenced merger, please wire the entitled
funds as follows:

 

ABA Routing Number

 

Bank Name

 

Bank Address

 

Name on Bank Account

 

Account Number (DDA)

 

SWIFT / IBAN (if applicable)

 

For Further Credit Acct #

 

For Further Credit Acct Name

 

 

By completion of Box G, the registered stockholder, warrantholder or
optionholder hereby agrees that the above wire instructions are true and correct
and by endorsing this Letter of Transmittal the person authorized to act on
behalf of this account is directing Wells Fargo as payment agent to make payment
of the merger consideration represented by this Letter of Transmittal to the
bank account listed above.

 

--------------------------------------------------------------------------------


 

General Instructions

 

Please read this information carefully.

 

·                  BOX A-Signatures: All registered holders must sign as
indicated in Box A. If you are signing on behalf of a registered shareholder or
entity your signature must include your legal capacity and enclose evidence
satisfactory to Wells Fargo Bank, N.A. and Parent, of your authority to sign on
behalf of the registered holder.  All signatures must correspond with the name
written on the face of the certificate(s) representing the Shares or document(s)
representing Converted Options or Converted Warrants.  If the certificate(s) of
Shares surrendered is (are) held of record by two or more joint owners, all such
owners must sign this Letter of Transmittal.  If any surrendered Shares are
registered in different names on several certificates, it will be necessary to
complete, sign and submit as many separate copies of this Letter of Transmittal
as there are different registrations of such certificates.

 

YOUR GUARANTOR (BANK/BROKER) WILL REQUIRE PROOF OF YOUR AUTHORITY TO ACT.
CONSULT YOUR GUARANTOR FOR THEIR SPECIFIC REQUIREMENTS. YOU OR YOUR GUARANTOR
MAY ACCESS THE SECURITIES TRANSFER ASSOCIATION (STA) RECOMMENDED REQUIREMENTS
ON-LINE AT www.stai.org.

 

·                  BOX B-Certificate Detail: List all certificate numbers and
shares submitted in Box B. Any book-entry shares held by you will be
automatically exchanged upon receipt of this properly completed Letter of
Transmittal. If your certificate(s) are lost, please check the appropriate box
below Box A, complete the Letter of Transmittal and return the Letter of
Transmittal to Wells Fargo Shareowner Services. You will be contacted if a fee
and/or additional documents are required to replace lost certificates.

 

·                  BOX C-New Registration: Provide the new registration
instructions (name and address) in Box C. Complete Box G to certify tax
identification number for new registration of U.S. citizen, resident or entity. 
Signature must be that of the new registration indicated.  See notice to
non-resident aliens above.  All changes in registration require a Medallion
Signature Guarantee. Joint registrations must include the form of tenancy.
Custodial registrations must include the name of the Custodian (only one). Trust
account registrations must include the names of all current acting trustees and
the date of the trust agreement. If this transaction results in proceeds at or
above $14,000,000.00 in value please contact Wells Fargo Shareowner Services at
the number listed below.

 

·                  BOX D-One Time Delivery: Any address shown in Box D will be
treated as a one-time only mailing instruction.

 

·                  BOX E-Current Name and Address of Registered holder: If your
permanent address should be changed on Wells Fargo Shareowner Services records,
please make the necessary changes in Box E.

 

·                  BOX F-Signature Guarantee: Box F (Medallion Guarantee) only
needs to be completed if the name on the check or bank account names are or will
be different from the current registration shown in Box E. This guarantee is a
form of signature verification which can be obtained through an eligible
financial institution such as a commercial bank, trust company, securities
broker/dealer, credit union or savings institution participating in a Medallion
program approved by the Securities Transfer Association.

 

·                  BOX G — Wire Instructions: To elect a bank wire transfer
please complete Box G in its entirety. A medallion guarantee is required in Box
F if all registered shareholders are not listed on the bank account provided in
Box G.  Please contact your bank for questions regarding the appropriate bank
routing number and account number to be used.

 

·                  Deficient Presentments: If you request a registration change
that is not in proper form, the required documentation will be requested from
you. Parent and Wells Fargo Bank, N.A. are not under any duty to give any holder
of Shares, Converted Options or Converted Warrants notice of defects in any
Letter of Transmittal.  Parent and Wells Fargo Bank, N.A. will not incur any
Liability for failure to give such notification, and Wells Fargo Bank, N.A. has
the absolute right to reject any and all Letters of Transmittal not properly
completed or to waive any defects or irregularities in any Letter of
Transmittal.

 

·                  Transfer Taxes: In the event that any transfer or other Taxes
become payable by reason of the issuance of any portion of the Merger
Consideration in any name other than that of the record holder of any
certificate of Shares, such transferee or assignee must pay an amount equal to
such Tax Liability to Parent or must establish to the satisfaction of Parent
that such Tax has been paid.

 

·                  Returning Certificates: Return this Letter of Transmittal
with the certificate(s) to be exchanged only to Wells Fargo Shareowner Services
at the address below. The method of delivery is at your option and your risk,
but it is recommended that documents be delivered via a registered method,
insured for 2% of the value of your shares.

 

By Mail to:

 

By Overnight Courier or Hand-Delivery to:

Wells Fargo Shareowner Services

 

Wells Fargo Shareowner Services

Attention: P.A.S.S. Team

 

Attention: P.A.S.S. Team

P.O. Box 64854

 

161 North Concord Exchange

St. Paul, MN 55164-0854

 

South St. Paul, MN 55075

 

For additional information please contact our Private Acquisition Team at
1-866-927-3919

 

--------------------------------------------------------------------------------


 

IMPORTANT TAX INFORMATION

 

Under federal income tax law, each registered holder of Shares, Converted
Options, or Converted Warrants, who tenders this Letter of Transmittal and if
applicable such documents or shares in exchange for a portion of the Merger
Consideration pursuant to the Merger may be subject to backup withholding for
all reportable payments made to the holder pursuant to the Merger.  To prevent
backup withholding on such payments, the holder is required to notify Wells
Fargo Bank, N.A. of his or her correct TIN by completing the enclosed Form W-9,
certifying that the TIN provided on Form W-9 is correct and that (1) the holder
has not been notified by the IRS that he, she or it is subject to backup
withholding as a result of the failure to report all interest or dividends, or
(2) after being so notified, the IRS has notified the holder that he, she or it
is no longer subject to backup withholding.  Failure to provide the correct
information on the Form W-9 may subject the holder to various penalties,
including a penalty imposed by the IRS for each such failure (unless such
failure is due to reasonable cause and not to willful neglect) and reportable
payments that are made to such holder pursuant to the Merger may be subject to
federal income tax backup withholding.

 

Each holder of Shares, Converted Options, or Converted Warrants is required to
give Wells Fargo Bank, N.A. the TIN of the record holder of the Shares, or
holders of Converted Options or Converted Warrants.

 

Certain holders (including, among others, all corporations) are not subject to
these backup withholding requirements.  To avoid possible erroneous backup
withholding, a stockholder, optionholder or warrantholder who is exempt from
backup withholding should complete the Form W-9 by checking the box next to
“Exempt Payee,” providing his or her correct TIN, and signing and dating the
form.  If you are not a U.S. person, you should provide the appropriate Form W-8
to avoid backup withholding.

 

If backup withholding applies, Wells Fargo Bank, N.A. is required to withhold a
portion of all reportable payments made to the holder at the maximum domestic
rate. Backup withholding is not an additional tax.  Rather, any amount of tax
withheld will be credited against the tax liability of the person subject to the
withholding.  If withholding results in an overpayment of taxes, a refund may be
obtained from the IRS.

 

For information as to the federal, state, local and foreign tax consequences of
the receipt of any portion of the Merger Consideration, as well as regarding
their eligibility to claim an exemption from backup withholding, holders of
Shares, Converted Options or Converted Warrants should consult their own Tax
advisors.  Backup withholding is separate from employment Tax withholding on
compensation paid to employees.  There will be withholding of applicable
employment Taxes (income Tax withholding, Social Security and Medicaid) to the
extent any payment pursuant to this letter of transmittal constitutes
compensation to an employee of the Company. For example, payments of the Merger
Consideration on Converted Options to employees or former employees will be
treated as compensation to such employees and the applicable withholdings will
be withheld from such persons’ payments of Merger Consideration pursuant to this
Letter of Transmittal.

 

To ensure compliance with requirements imposed by the IRS, we inform you that
any tax advice contained in this Letter of Transmittal is not intended or
written to be used by any taxpayer, and cannot be used by any taxpayer, for the
purpose of avoiding tax-

 

--------------------------------------------------------------------------------


 

related penalties that otherwise may be imposed under the Internal Revenue Code
on the taxpayer. Such advice was written to support the promotion or marketing
of the transactions or matters addressed herein.

 

FOR ADDITIONAL INFORMATION CONTACT YOUR TAX CONSULTANT OR THE INTERNAL REVENUE
SERVICE.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM W-9 AND INSTRUCTIONS

 

See attached

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STOCKHOLDER WRITTEN CONSENT

 

See attached

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PAYMENT AGENT AGREEMENT

 

This Payment Agent Agreement dated as of December       , 2010 (this
“Agreement”) is by and among Lawson Software Americas, Inc., a Delaware
corporation (the “Parent”), Karl Matthies and Joe Ueberroth, each in his
capacity as a Stockholder Representative under the Merger Agreement referenced
below (the “Representative”), and Wells Fargo Bank, National Association, a
national banking association, as payment agent (the “Payment Agent”).

 

RECITALS

 

A.                                    The Parent, Lawson HCM, Inc., a Delaware
corporation (“Merger Sub”), Enwisen, Inc., a Delaware corporation (the
“Company”), and the Representative have entered into an Agreement and Plan of
Merger, dated as of December        , 2010 (the “Merger Agreement”), pursuant to
which Merger Sub will merge with and into the Company and the Company will
become a wholly-owned subsidiary of the Parent (the “Merger”).

 

B.                                    By virtue of the Merger, at the Effective
Time (as such term is defined in the Merger Agreement) of the Merger, among
other things, the capital stock of the Company and its outstanding options and
warrants (other than any shares of capital stock of the Company with respect to
which “dissenters’ rights” have been properly exercised) have been cancelled and
converted into the right of the Company stockholders, optionholders and
warrantholders to receive cash in the manner set forth in the Merger Agreement
(the “Merger Consideration”).

 

C.                                    Pursuant to the Merger Agreement, the
Parent is required to pay the Merger Consideration to the Company stockholders,
optionholders and warrantholders in accordance with the terms and conditions set
forth therein.

 

D.                                    The Parent desires that the Payment Agent
act as its special agent for the purpose of distributing cash to entitled
parties in accordance with the foregoing.

 

E.                                     The contents of this Agreement shall be
treated as Confidential Data as defined herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

1.                                      The Merger.

 

1.1                               Securityholder Information.  The
Representative will deliver or cause to be delivered to the Payment Agent a
complete and correct list of the stockholders, optionholders and warrantholders
of the Company (“Securityholders”) as of the

 

--------------------------------------------------------------------------------


 

Effective Time identifying each Securityholder by name, address, the number of
shares owned (or shares issuable under the options or warrants held by such
Securityholder), in the case of optionholders whether or not each optionholder
is an employee or non-employee optionholder, and including any share ownership
information necessary for the Payment Agent to perform its duties pursuant to
this Agreement.  Such share ownership information shall include, but shall not
be limited to, subsequent distribution allocations (expressed in percentages) if
applicable, certificate numbers, the number of whole shares represented by each
certificate, the date of issuance for each certificate, book-entry share amounts
and book-entry share issuance dates, plan share balances, if applicable, whether
any stop transfer instructions or adverse claims are outstanding against such
shares of capital stock, options or warrants, the gross payment and net payment
amounts for all optionholders subject to W-2 reporting requirements, and the
payment amount for each Securityholder expressed in dollar amounts set forth on
the closing date payment schedule substantially in the form attached hereto as
Schedule A.

 

1.2                               Merger Agreement.  The Parent and the
Representative acknowledge that the Payment Agent is not a party to the Merger
Agreement and as such is assumed to be wholly unfamiliar with, and not bound by,
the terms contained therein. The Parent and the Representative, however, shall
provide the Payment Agent with:

 

(a)                                 a copy of the Merger Agreement; and

 

(b)                                 resolutions of the Board of Directors of the
Company and the Parent approving the Merger and the disbursement of cash in
connection therewith.

 

1.3                               Dissenters.  The Parent will deliver or cause
to be delivered to the Payment Agent a complete and correct list of dissenters
(“Dissenters”) along with instructions as to the disposition of such Dissenters’
shares of capital stock of the Company should they be presented to the Payment
Agent for exchange. If there are no Dissenters, the Parent will deliver or cause
to be delivered to the Payment Agent written confirmation that there are none.

 

1.4                               Notification of Dissenters.  The Parent will
notify the Dissenters of the effectiveness of the Merger.  At the request of the
Parent, the Payment Agent will supply copies of the Letter of Transmittal and
return envelopes to be enclosed in any mailings made by the Parent to
Dissenters.

 

1.5                               Notification to the Payment Agent Regarding
Dissenters.  If the Parent takes in Dissenters’ shares and in turn pays cash
directly to the Dissenter(s) for those shares, the Parent will promptly deliver
the shares with an explanatory instruction letter to the Payment Agent,
instructing that the shares are to be cancelled, and further clarifying whether
the Parent or the Payment Agent will be responsible for any tax reporting for
the disbursement of funds to Dissenters.

 

2

--------------------------------------------------------------------------------


 

1.6                               Excluded Shares.  At or before the Effective
Time, the Representative shall provide or cause to be provided to the Payment
Agent a list of all shares that are excluded from payment entitlement in
accordance with the Merger Agreement (“Excluded Shares”).  Such list will
include whether the shares are in certificate form or in book-entry form and if
in book-entry form will provide the locations of such shares, and such list
shall be delivered to the Payment Agent along with the certificated shares (if
any).

 

1.7                               Payment Fund.  At or before the Effective
Time, the Parent shall deposit with the Payment Agent, in trust for the benefit
of Securityholders, cash in immediately available funds (such cash being
hereinafter referred to as the “Payment Fund”) sufficient to pay the Merger
Consideration payable at the Effective Time in respect of each share of capital
stock of the Company issued and outstanding and each share of capital stock
issuable under the options and warrants of the Company outstanding immediately
prior to the Effective Time, less (a) the Escrow Amount, (b) the Cash True-Up
Escrow Amount, (c) the Expense Escrow Amount, and (d) Excluded Shares and
Dissenters’ shares (if any).  The Payment Fund shall not be used for any other
purpose except for additional deposits pursuant to the three escrow agreements
described in Sections 1.8, 1.9 and 1.10 of this Agreement and deposit of
Deferred Merger Consideration. Additional deposits to the Payment Fund pursuant
to such escrow agreements (“Escrow Deposits”) and any Deferred Merger
Consideration shall be disbursed based on the percent allocation expressed
within Schedule A and as directed in writing by the Representative.

 

1.8                               Escrow Fund.  At or before the Effective Time,
the Parent shall deposit $5,000,000 (the “Escrow Amount”) into a separate escrow
account (the “Escrow Fund”) to be governed by the terms of the Escrow Agreement
entered into by the Parent, the Representative and Wells Fargo Bank, National
Association, as escrow agent.

 

1.9                               Cash True-Up Fund.  At or before the Effective
Time, the Parent shall deposit $1,000,000  (the “Cash True-Up Amount”) into a
separate escrow account (the “Cash True-Up Fund”) to be governed by the terms of
the Cash True-Up Escrow Agreement entered into by the Parent, the Representative
and Wells Fargo Bank, National Association, as the cash true-up escrow agent.

 

1.10                        Stockholder Representative Fund.  At or before the
Effective Time, the Parent shall deposit $200,000 (the “Expense Escrow Amount”)
into a separate escrow account (the “Expense Escrow Fund”) to be governed by the
terms of the Expense Escrow Agreement entered into by the Representative and the
Expense Escrow Agent.  The Expense Escrow Fund is controlled by the
Representative and the Payment Agent is entitled to rely upon, and act in
accordance with, any certificate, notice, consent or instrument signed by the
Representative.

 

1.11                        Deferred Merger Consideration.  In accordance with
the terms and conditions of the Merger Agreement, the Parent may make additional
payments of Merger

 

3

--------------------------------------------------------------------------------


 

Consideration to the Payment Agent in trust for the benefit of the
Securityholders at one or more times following the Closing (“Deferred Merger
Consideration”).  Deferred Merger Consideration will include, if any, any
positive adjustment to the Merger Consideration described in Section 1.14 of the
Merger Agreement, any positive adjustment to the Merger Consideration based on
cash of the Company described in Section 1.15 of the Merger Agreement and any
earnout consideration to which the Securityholders may be entitled.

 

2.                                      The Payment Agent covenants and agrees
that:

 

2.1                               Letter of Transmittal Mailing.  As soon as
practicable after the Effective Time of the Merger, the Payment Agent shall send
a Letter of Transmittal, in substantially the form attached as Exhibit A, which
contains the option to have funds remitted via bank wire transfer (“Optional
Wire Instructions”) by election of each record holder (a “Record Holder”) of a
Company warrant, a Company option, or an outstanding certificate or certificates
or book-entry shares which immediately prior to the Effective Time evidenced
capital stock of the Company which shall have been converted into the right to
be exchanged for a cash payment pursuant to the provisions of the Merger
Agreement, and a return envelope addressed to the Payment Agent, to each Record
Holder.  Such Letter of Transmittal will advise such Record Holder of the terms
of such conversion and the procedure for surrendering to the Payment Agent such
warrant, option, certificate or certificates and/or book-entry shares in
exchange for cash.

 

2.2                               Request for Information by Securityholders. 
The Payment Agent will promptly respond to any telephone, email or mail requests
for information relating to the surrender of warrants, options, stock
certificates and/or book-entry shares and the payment of cash therefor.

 

2.3                               Proper Form.  The Payment Agent will examine
the Letters of Transmittal and warrants, options, certificates and/or book-entry
positions for shares of capital stock of the Company delivered or mailed to the
Payment Agent by Securityholders to ascertain that (i) the Letters of
Transmittal are properly completed and duly executed in accordance with the
instructions set forth therein, (ii) no stop transfer instructions are
outstanding against such warrants, options, certificates or book-entry positions
(which determination shall be based solely on the information provided to the
Payment Agent under Section 1.1 above), (iii) the certificates or shares held in
book-entry form have been duly endorsed or assigned for transfer or have been
delivered to the Payment Agent, where required, and are otherwise in proper form
for surrender, (iv) any other documents contemplated by a Letter of Transmittal
are properly completed and duly executed in accordance with the Letter of
Transmittal, (v) such shares of capital stock of the Company do not constitute
Dissenters’ shares or Excluded Shares, and (vi) no payment pursuant to the
Merger Agreement was previously made with respect to such shares of capital
stock, warrants or options of the Company.  In cases where the Letter of
Transmittal has been improperly completed or executed or where the

 

4

--------------------------------------------------------------------------------


 

shares, warrants or options presented are not in proper form for transfer, or if
some other irregularity exists in connection with their surrender, including any
irregularity relating to stop transfer instructions, the Payment Agent will
consult with the Parent and the Representative on taking such actions as are
necessary to cause such irregularity to be corrected.  In this regard, the
Payment Agent is authorized to waive an irregularity in connection with the
surrender of shares of capital stock, warrants or options of the Company after
review of the irregularity with the Parent and the Representative and after
approval in writing of any of the officers or agents of the Parent and the
Representative listed in Section 4.4 herein, provided that the Payment Agent
agrees that waiving such irregularity shall not cause the Payment Agent to be
subjected to any potential liability related thereto.

 

2.4                               Submission of Stock Certificates and/or Shares
Held in Book-entry and Payment of Exchange Price.

 

(a)                                 The Parent hereby directs the Payment Agent,
consistent with this Agreement and the Letter of Transmittal and Schedule A, to
promptly mail by first class mail to each Securityholder who has surrendered
exchangeable shares of capital stock, warrants or options of the Company or at
the request of such Securityholder make available for pick-up upon reasonable
advance notice to allow for processing time, a check drawn, or remit a bank wire
transfer (if applicable) in an amount set forth on Schedule A directly across
from such Securityholder’s registration.  Wire transfer instructions will be
provided for each Securityholder electing a bank wire transfer.  The Parent
hereby directs the Payment Agent to make payment by wire transfer in accordance
with the Securityholder’s completion of the Optional Wire Instructions without
any further documentation, authentication or verification from the
Securityholder or other party.  Such check shall be made payable to the holder
of record of the shares of capital stock, warrants or options of the Company
represented by such certificates, warrants, options or book-entry shares or to
the person whose name has been specified in the Letter of Transmittal received
by the Payment Agent with respect to payment of initial Merger Consideration for
such shares, warrants or options.

 

(b)                                 Any Escrow Deposits or Deferred Merger
Consideration payments will be paid to holders who have surrendered exchangeable
shares of capital stock, warrants or options of the Company upon delivery of the
funds from the Parent or the Escrow Fund, the Cash True-Up Fund and the Expense
Escrow Fund to the Payment Agent for purpose of payment to Securityholders.  The
Payment Agent will forward all such payments by first-class mail, postage
prepaid.  No interest will be paid or accrued on any amount(s) for the benefit
of the Securityholder.  Any Escrow Deposits or Deferred Merger Consideration
payments will be made in accordance with written direction from the
Representative.  If any Escrow Deposit or Deferred Merger Consideration is to be
characterized as interest, the

 

5

--------------------------------------------------------------------------------


 

Representative will provide a breakdown of the dollar amount of principal and
the dollar amount to be characterized as interest prior to the payment by the
Payment Agent to any payee under this Agreement.

 

2.5                               Lost, Stolen or Destroyed Certificates.  If
any Securityholder shall report that his, her or its failure to surrender any
certificate or certificates representing shares of capital stock of the Company
registered in his, her or its name is due to the loss, theft, misplacement or
destruction of such certificate or certificates, and such Securityholder would,
if such lost, stolen or destroyed certificates were in his, her or its
possession, be entitled to any payment from the Payment Agent under this
Agreement of more than $5,000, the Payment Agent may require such Securityholder
to pay a replacement fee, and to furnish a bond of indemnity in form
satisfactory to the Payment Agent and the Parent before delivering to such
Securityholder or his, her or its transferee the Merger Consideration to which
he, she or it is entitled.  The value of the bond of indemnity shall be
calculated by the Payment Agent, based on the value of lost or misplaced shares
of capital stock of the Company.

 

2.6                               Tax Reporting.

 

(a)                                 Payments to Securityholders.  The Payment
Agent will prepare and file on behalf of the Parent, if required in connection
with payments made by the Payment Agent to former Securityholders under this
Agreement, the appropriate Internal Revenue Service (“IRS”) Form 1099B unless
the Parent and Representative provide a revised Schedule A providing for the
amount of the payment characterized as interest.  The Payment Agent will report
any amount characterized as interest on Form 1099INT or Form 1042S for foreign
holders.

 

(b)                                 Payments to Non-Employee Holders of
Options.  The Payment Agent will prepare and file on behalf of the Parent, if
required in connection with payments made by the Payment Agent to former
non-employee holders of options IRS Form 1099 MISC (specified as non-employee
compensation). The Parent acknowledges the work preformed in lieu of options as
income was performed domestically and is not considered foreign sourced income. 
All Escrow Deposits or Deferred Merger Consideration will be reported in the
same manner using IRS Form 1099MISC (specified as non-employee compensation).

 

(c)                                  Payments to Employee Optionholders.  The
Parent will handle or cause to be handled any tax reporting that must be done on
W-2s.  The Payment Agent will remit to the Parent (or other payroll
administrator, as directed by the Parent) out of the Payment Fund the aggregate
amount of all employee and employer payroll taxes related to any disbursements
to an optionholder subject to W-2 reporting requirements.  The Parent or such

 

6

--------------------------------------------------------------------------------


 

payroll administrator will remit such funds to the appropriate taxing authority.

 

(d)                                 IRS Tax Identification Forms.  The Payment
Agent shall be considered the payor with respect to payments made on behalf of
the Parent pursuant to the terms of this Agreement (except for payments of
amounts characterized as interest or any payments made to employee
optionholders).  Accordingly, the Payment Agent is considered the “withholding
agent” for all payments for which it is the payor of the payments as that term
is defined under the regulations of the IRS.  The Payment Agent will solicit
Securityholders with IRS Form W-8 (foreign) as part of the Letter of Transmittal
mailing.  The Payment Agent will also either: (i) solicit Securityholders with
IRS Form W-9 (domestic) as part of the Letter of Transmittal mailing; or
(ii) receive from the Parent written certification that it has obtained or will
obtain a certified Form W-9 from all Securityholders prior to delivery of the
files with Securityholder information.  The Parent hereby agrees that it shall
retain any such W-9 forms and make them available to the Payment Agent upon the
Payment Agent’s request.  If such tax reporting documentation is not provided by
the Securityholder or by the Parent and certified to the Payment Agent, the
Payment Agent may be required by the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder, to withhold a portion of any payment
made to the Securityholder pursuant to this Agreement.

 

(e)                                  Indemnification.  The Parent shall
indemnify, defend and hold the Payment Agent harmless from and against any tax,
late payment, interest, penalty or other cost or expense that may be assessed
against the Payment Agent arising out of or in connection with the performance
of the Payment Agent’s obligations under the terms of this Section 2.6 unless
such tax, late payment, interest, penalty or other expense was directly caused
by the gross negligence or willful misconduct of the Payment Agent.  The
indemnification provided by this Section 2.6(d) is in addition to the
indemnification provided in Section 4.6 and shall survive the resignation or
removal of the Payment Agent and the termination of this Agreement.

 

(f)                                   Reporting of Income.  There will be no
Interest or other investment income earned on the Payment Fund.  Pursuant to the
escrow agreements described in Sections 1.8, 1.9 and 1.10 of this Agreement, the
escrow agents administering the Escrow Fund, the Cash True-Up Fund and the
Expense Escrow Fund are responsible for reporting income earned in each fund; as
between such escrow agents and the Payment Agent, the Payment Agent will have no
duty to report any such income.

 

7

--------------------------------------------------------------------------------


 

2.7                               Submission by Securityholders Not of Record
but Who Have Acquired Their Shares, Warrants or Options in Due Course. Certain
stock certificates, book-entry shares, warrants or options may be tendered by
Securityholders who are holders in due course but are not registered holders. 
Upon submission of such a certificate, book-entry shares, warrant document or
option document duly endorsed or with assignments duly executed by the
registered holder (or his duly appointed agent, attorney, executor,
administrator, guardian or other fiduciary), together with the requisite
medallion guarantee of signature (and evidence of authority if appropriate) if
such certificate, book-entry share(s), warrant document or option document is
accompanied by a duly completed and executed Letter of Transmittal, the Payment
Agent will be entitled to treat such certificate, book-entry share(s), warrant
document or option document as if surrendered by the registered holder thereof.

 

2.8                               Cancellation of Surrendered Stock
Certificates, Book-entry Shares, Warrants and Options; Securityholders Lists.
 At the time of the Payment Agent’s issuance of a check or wire transfer as
described in Section 2.4 above, the Payment Agent will cancel each stock
certificate, book-entry share(s), warrant or option surrendered in exchange for
such check. For the term of this Agreement, the Payment Agent will maintain on a
continuing basis a list of those Securityholders who have surrendered their
stock certificates, book-entry shares, warrants or options, and at the request
of the Parent or the Representative, the Payment Agent will inform the party
making such request as to whether certain Securityholders have surrendered their
shares, warrants or options.  The Payment Agent will also make available to the
Parent and the Representative such other information as it may have in its
possession and as they may reasonably request from time to time.

 

2.9                               Cancelled Stock.  Subject to applicable law
and regulation, the Payment Agent shall maintain (i) in a retrievable database
electronic records or (ii) in hard copy form physical records of all cancelled
or destroyed stock certificates, which have been cancelled or destroyed by the
Payment Agent.  The Payment Agent shall maintain such electronic records or
physical records for the time period required by applicable law and regulation. 
Upon written request of the Parent and at the expense of the Parent, the Payment
Agent shall provide to the Parent or its designee copies of such electronic
records or physical records relating to stock certificates cancelled or
destroyed by the Payment Agent.

 

2.10                        Mailing of Second Letter of Transmittal and
Unexchanged Securityholder Program.  The Payment Agent shall send a second
Letter of Transmittal to all Securityholders that have failed to send in their
capital stock, warrants or options of the Company for exchange at a time deemed
appropriate by the Payment Agent, which will typically be not earlier than four
and not later than eight months after the Effective Time of the Merger.  At the
time deemed appropriate by the Payment Agent, which will typically be 10 or more
months after the Effective Time of the Merger, the Payment Agent may utilize the
services of an unexchanged

 

8

--------------------------------------------------------------------------------


 

stockholder search company (a “Search Company”) for the purpose of locating
unexchanged Securityholders and assisting them in exchanging their shares,
warrants or options. An additional agreement may need to be signed at that time,
and the Payment Agent is hereby authorized and directed by the Parent and the
Representative to enter into such an agreement. Such Search Company may charge
any Securityholder it locates a fee which shall not exceed 10% of the total
value of the Merger Consideration to which such Securityholder is entitled; it
will not charge the Parent a fee; it may compensate the Payment Agent for
processing exchanges and for other work it does to enable the Search Company to
implement its search program.  If the Parent or the Representative requires the
Payment Agent to work with an unexchanged stockholder search company other than
the one it has selected, additional fees may apply.

 

3.                                      Unclaimed Property.

 

3.1                               Unclaimed Property Administration. Subject to
applicable unclaimed property laws, the Payment Agent will initiate unclaimed
property reporting services for unclaimed shares and related cash distributions,
which may be deemed abandoned or otherwise subject to applicable unclaimed
property law or regulation.  Such services may include preparation of unclaimed
property reports, delivery of abandoned property to various states, completion
of required due diligence notifications, responses to inquiries from owners, and
such other services as may reasonably be necessary to comply with applicable
unclaimed property laws or regulations.

 

3.2                               Information about Unclaimed Property.  The
Parent and the Representative shall assist the Payment Agent and provide such
cooperation as may reasonably be necessary in the performance of the services
hereunder including delivery to the Payment Agent of any and all such unclaimed
property related to the Securityholders’ transaction which may not otherwise be
in the Payment Agent’s possession.

 

3.3                               Inquiries about Unclaimed Property.  The
Payment Agent shall assist the Parent or the Representative in responding to
inquiries from administrators of state unclaimed property law or regulation
regarding reports filed on the Company’s behalf or in response to requests to
confirm the name of a reclaiming owner. The Payment Agent shall exercise
reasonable efforts to obtain release agreements from the various states offering
such release agreements with respect to reports and abandoned property delivered
to them and indemnification agreements from those states willing to provide
them.

 

3.4                               Remittance of Unclaimed Property.  The Payment
Agent or its duly appointed agent shall timely remit unclaimed funds to the
appropriate state or jurisdiction, as provided for under applicable unclaimed
property law or regulation. The Payment Agent shall provide such reports
regarding unclaimed property services hereunder as the Parent or the
Representative may reasonably request from time to time.

 

9

--------------------------------------------------------------------------------


 

3.5                                 Lost Security Holder Search Services. 
Pursuant to Securities and Exchange Commission (“SEC”) rules (See SEC
Rule 240.17Ad-17, as amended), the Payment Agent is required to provide the
following services regarding lost security holder accounts, which together
constitute Standard Search Services:  (a) conduct a national database search
between three and 12 months after a lost security holder account is identified;
(b) if the first national database search is not successful in locating the
holder, conduct a second search between six and 12 months later; and (c) report
to the SEC in required filings, information about the age of lost security
holder accounts and amounts escheated to the various states.

 

3.6                                 Exceptions to SEC Lost Security Holder
Search Requirements.  Exceptions to the SEC search requirements include deceased
security holders, security holders that are not natural persons (e.g.,
corporations, partnerships), and cases where the value of all amounts due to the
security holder are less than $25.

 

4.                                       Miscellaneous.

 

4.1                                 Advice of Counsel.

 

(a)                                  Advice in Case of Defective Submission. 
The Payment Agent is authorized to cooperate with and furnish information to the
Parent and shall seek and follow, and may rely upon, advice of the Parent,
Representative or their respective counsel with respect to any action to be
taken by the Payment Agent if the Payment Agent receives any of the following:

 

(i)                                     any request for payment with respect to
certificates or documents evidencing warrants or options claimed to be lost or
stolen;

 

(ii)                                  any submission of stock certificates or
documents evidencing warrants or options not accompanied by a duly completed and
executed Letter of Transmittal;

 

(iii)                               any request that payment be made with
respect to any shares of capital stock, warrants or options of the Company to
any person other than the registered holder thereof (except as provided for in
Section 2.7 above); or

 

(iv)                              any request by a Securityholder that the
Payment Agent take any action other than that specified in this Agreement with
respect to the exchange of his, her or its shares of capital stock of the
Company for cash, payments to former holders of options, warrants, and other
types of securities entitled to exchange or payment, or payments of Escrow
Deposits or Deferred Merger Consideration.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Advice in Other Cases. Notwithstanding the
provisions of Section 4.1(a) above, the Payment Agent may, when the Payment
Agent deems it desirable and after prior consultation with the Parent or the
Representative, seek advice of the Payment Agent’s own counsel in connection
with the Payment Agent’s services as Payment Agent hereunder and the Payment
Agent shall be entitled in to rely in good faith upon any such advice received
in writing and to be compensated for the fees and expenses of such counsel as
provided in Section 4.2 below.

 

4.2                                 Fees and Expenses.  The Parent and the
Representative will each pay or cause to be paid to the Payment Agent 50% of the
fees for the Payment Agent’s services hereunder as set forth in Exhibit B
attached hereto, payable upon the Payment Agent’s invoice to the Parent.  All
out-of-pocket costs will be reimbursed to the Payment Agent 50% by the Parent
and 50% by the Representative.  Such costs may include, but are not limited to,
postage, mail insurance, stationery and supplies, checks, envelopes, paper stock
and fees and expenses of counsel.  Payment Agent agrees that it will endeavor to
obtain competitive rates for out-of-pocket costs; however, these costs as passed
on to the Parent and the Representative may include charges to cover the cost of
receipt and handling of invoices.

 

4.3                                 Timeliness and Accuracy of Records.  The
Payment Agent’s agreement to the terms and conditions of this Agreement and the
fee schedule attached assumes that the records of the Company or its transfer
agent are accurate, received in a timely fashion and in good order so that
conversion of the records may be completed efficiently and additional balancing
and/or correcting of the records shall not be required.  If the records are
received late, or are inaccurate, incomplete and/or otherwise not in good order,
the mailing of materials to stockholders may need to be delayed and additional
fees may apply as appropriate for time spent correcting and/or balancing the
records.

 

4.4                                 Authorized Parent Representatives.  Each of
the following is authorized by the Parent to give the Payment Agent any further
instructions in connection with the Payment Agent acting as Payment Agent
hereunder:

 

Name

 

Title

 

Phone Number

 

 

 

 

 

Stefan Schulz

 

Senior Vice President

 

651-767-6230

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

Bruce McPheeters

 

Senior Vice President,

 

651-767-4827

 

 

Secretary and General

 

 

 

 

Counsel

 

 

 

 

 

 

 

Heidi Weiler

 

Vice President Global

 

651-767-4694

 

 

Tax & Treasury

 

 

 

11

--------------------------------------------------------------------------------


 

4.5                                 Reliance upon Certificates, Instructions. 
The Payment Agent shall be protected in relying and acting, or refusing to act,
without further investigation upon any certificate or certification,
instruction, direction, statement, request, consent, agreement, or other
instrument (collectively “Certificates and Instructions”) whatsoever furnished
to the Payment Agent by an authorized representative of the Parent or the
Representative, not only as to its due execution and validity and the
effectiveness of its provisions, but also as to the truth and accuracy of any
information therein contained, which the Payment Agent shall in good faith
believe to be genuine or to have been signed or presented by a proper person or
persons.  The Payment Agent shall have no responsibility or liability for the
accuracy or inaccuracy of such Certificates and Instructions.

 

4.6                                 Indemnification.  The Parent and the
Representative will, jointly and severally, indemnify, defend, protect and hold
harmless the Payment Agent from and against any and all losses, liabilities,
costs, damages or expenses, including, without limitation, reasonable attorneys’
fees and expenses, incurred or made, arising out of or in connection with the
performance of the Payment Agent’s obligations under the provisions of this
Agreement, including but not limited to, acting, or refusing to act, in reliance
upon any signature, endorsement, assignment, certificate, order, request,
notice, report, record, instructions or other instrument or document believed by
the Payment Agent in good faith to be valid, genuine and sufficient; provided,
however, such indemnification shall not apply to any such act or omission
finally adjudicated to have been directly caused by the willful misconduct or
gross negligence of the Payment Agent.  The Payment Agent shall be under no
obligation to institute or defend any action, suit, or legal proceeding in
connection herewith or to take any other action likely to involve the Payment
Agent in expense, unless first indemnified to the Payment Agent’s satisfaction. 
The indemnities provided by this paragraph shall survive the resignation or
discharge of the Payment Agent or the termination of this Agreement. Anything in
this Agreement to the contrary notwithstanding, in no event shall the Payment
Agent, the Parent or the Representative be liable under or in connection with
this Agreement for indirect, special, incidental, punitive or consequential
losses or damages of any kind whatsoever, including but not limited to lost
profits, whether or not foreseeable, even if the Payment Agent, the Parent or
the Representative has been advised of the possibility thereof and regardless of
the form of action in which such damages are sought.

 

4.7                                 Term.  The Parent, the Representative and
the Payment Agent agree that, unless terminated in writing by any party with 30
days notice, this Agreement shall terminate either upon completion of the
exchange of all shares of capital stock of the Company and other payments
subject to this Agreement and all Escrow Deposits and Deferred Merger
Consideration payments have been made or upon completion of all unclaimed
property reporting and escheatment obligations arising in connection with the
Merger and the duties of the Payment Agent pursuant to this Agreement.  If after
twelve months any shares of capital stock, warrants or options of the Company
remain unexchanged or other payments

 

12

--------------------------------------------------------------------------------


 

remain unpaid and moneys and/or securities on deposit hereunder are not
escheatable in accordance with unclaimed property laws and regulations, then the
Payment Agent may terminate this Agreement and any remaining property may be
delivered to the Parent.  Thereafter, the Parent shall be responsible for
compliance with unclaimed property obligations.

 

4.8                                 Amendments, etc.  No provision of this
Agreement may be changed, waived, discharged or terminated except by an
instrument in writing signed by each party hereto.  Any inconsistency between
this Agreement on the one hand and the Merger Agreement and the Letter of
Transmittal on the other shall be resolved in favor of the Merger Agreement and
the Letter of Transmittal, with the qualification that (a) the Payment Agent is
not a party to the Merger Agreement and as such is not subject to its terms, as
noted in Section 1.2 above, and (b) the rights and obligations of the Payment
Agent shall be governed solely by the provisions of this Agreement.  In the
absence of written notice from the Parent or the Representative to the effect
that an inconsistency exists between the Merger Agreement or Letter of
Transmittal and this Agreement, the Payment Agent shall be entitled to assume
that no such inconsistency exists.

 

4.9                                 Notices.  All notices to be given by one
party to the other under this Agreement shall be in writing and shall be
sufficient if made to such party at their respective address set forth below by:

 

(a)                                  personal delivery (including delivery by
any commercial delivery service);

 

(b)                                 registered or certified mail, postage
prepaid, return receipt requested; or

 

(c)                                  facsimile transmission (“Fax”) followed by
mail delivery pursuant to subsection (b).

 

If to the Parent:

 

Lawson Software Americas, Inc.

380 St. Peter Street

St. Paul, MN  55102

Attention:  General Counsel

Facsimile:  (651) 767-5827

 

with a copy (which shall not constitute notice) to:

 

Gray, Plant, Mooty, Mooty & Bennett, P.A.

500 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Attention: Mark D. Williamson

Facsimile: (612) 632-4379

 

13

--------------------------------------------------------------------------------


 

If to the Representative:

 

Karl Matthies

300 Tamal Plaza, Suite 280

Corte Madera, CA 94925

Facsimile: (415) 927-5772

 

Joseph Ueberroth

201 Shipyard Way, Suite D

Newport Beach, CA 92663

Facsimile: (949) 723-7786

 

with a copy (which shall not constitute notice) to:

 

Orrick, Herrington & Sutcliffe LLP

The Orrick Building

405 Howard Street

San Francisco, CA 94105

Attention: John Cook

Facsimile: (415) 773-5759

 

If to the Payment Agent:

 

Wells Fargo Bank, National Association

Wells Fargo Shareowner Services

161 N. Concord Exchange St.

South St. Paul, MN 55075

Attention: Heather C. Kelly

Telephone: (651) 453-2136

Facsimile: (651) 552-6942

 

These addresses may be changed by giving written notice to the other parties.

 

All notices and communications hereunder shall be in writing and shall be deemed
to have been duly given if mailed, by registered or certified mail, return
receipt requested, or, if by other means, including facsimile capable of
transmitting or creating a written record directly to the office of the
recipient, when received by the recipient party at the address shown above, or
at such other addresses as may hereafter be furnished to the parties by like
notice.  Any such demand, notice or communication hereunder shall be deemed to
have been received on the date received at the premises of the addressee (as
evidenced, in the case of registered or certified mail, by the date noted on the
return receipt, or in the case of facsimile, the date noted on the confirmation
of such transmission).

 

14

--------------------------------------------------------------------------------


 

4.10                           Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one instrument.

 

4.11                           Law.  This Agreement shall be governed in all
respects, including validity, interpretation and effect, by the laws of the
State of Delaware.

 

4.12                           Representative Authority.  For the avoidance of
doubt, any writing signed or action taken by either Karl Matthies or Joe
Ueberroth shall be sufficient to constitute a writing signed or action taken by
the Representative, whether or not the other has also signed such writing or
taken such action.

 

5.                                       Confidentiality.

 

5.1                                 Confidential Data.  The Payment Agent, the
Parent and the Representative acknowledge that during the course of this
Agreement, the parties hereto may make confidential data available to each other
or may otherwise obtain proprietary or confidential information regarding the
Company, its stockholders or other rights owners, or the Payment Agent
(collectively, hereinafter “Confidential Data”).  Confidential Data includes all
information not generally known or used by others and which gives, or may give
the possessor of such information an advantage over its competitors or which
could cause the Parent or the Payment Agent injury, loss of reputation or loss
of goodwill if disclosed.  Such information includes, but is not limited to,
data or information which identifies past, current or potential customers,
stockholders, business practices, financial results, research, development,
systems and plans; and/or certain information and material identified by the
Company or the Payment Agent as “Proprietary” or “Confidential”; and/or data the
Payment Agent furnishes to the Parent from the Payment Agent’s database; and/or
data received from the Company or the Parent and enhanced by the Payment Agent.
Confidential Data may be written, oral, recorded, or maintained on other forms
of electronic media.  Because of the sensitive nature of the information that
the Parent, the Representative or the Payment Agent and its employees or agents
may obtain as a result of this Agreement, the intent of the parties is that
these provisions be interpreted as broadly as possible to protect Confidential
Data.

 

5.2                                 Relief.  The Payment Agent acknowledges that
all Confidential Data furnished by the Parent or the Representative is
considered proprietary and strictly confidential. The Payment Agent also
acknowledges that the unauthorized use or disclosure of any Confidential Data
may cause irreparable harm to the Parent or the Representative.  Accordingly,
the Payment Agent agrees that the Representative shall be entitled to equitable
relief, including injunctive relief, in addition to all other remedies available
at law for any threatened or actual breach of this agreement or any threatened
or actual unauthorized use or disclosure of Confidential Data.  The Parent and
the Representative agree that the provisions

 

15

--------------------------------------------------------------------------------


 

and remedies of this section shall also apply to Confidential Data received by
the Parent or the Representative relating to the Payment Agent.

 

5.3                                 Security Measures.  The Payment Agent will
employ the same security measures to protect Confidential Data received from the
Parent or the Representative that it would employ for its own comparable
confidential information (but in no event less than a reasonable degree of care
in handling Confidential Data). Without limiting the foregoing, the Payment
Agent further agrees, subject to applicable law and regulations, that:
(i) Confidential Data shall not be distributed, disclosed, or conveyed to any
third party except by prior written approval of the party to whom such
Confidential Data relates; (ii) no copies or reproductions shall be made of any
Confidential Data, except as needed to provide the services described in this
Agreement; and (iii) the Payment Agent shall not use any Confidential Data for
its own benefit or for the benefit of any third party.

 

5.4                                 Subpoena, Summons or Legal Process. Except
as prohibited by applicable law or regulation, the Payment Agent shall promptly
notify the Parent and the Representative in writing of any subpoena, summons or
other legal process served on the Payment Agent for the purpose of obtaining
Confidential Data (i) consisting of a stockholder list, such as an identified
class of stockholders, or (ii) relating to significant regulatory action or
litigation that would have a material effect on the performance of the Payment
Agent or corporate status of the Company or the Parent.  In such cases, the
Parent and the Representative shall have a reasonable opportunity to seek
appropriate protective measures; provided, however, that this subsection shall
not require the Payment Agent to notify the Parent or the Representative of its
receipt of any subpoena, summons or other legal process seeking Confidential
Data for a single Securityholder or group of related stockholders in connection
with routine tax levies or other routine third party litigation involving a
Securityholder or if the Payment Agent is prohibited by law or regulation from
making such disclosure.  The Parent will indemnify the Payment Agent for all
reasonable expenses incurred by the Payment Agent in connection with determining
the lawful release of the Confidential Data.

 

5.5                                 Exceptions.  The obligations set forth in
Sections 5.1 through 5.4 above shall not apply to:

 

(a)                                  any disclosure specifically authorized in
writing by the Parent, the Representative or the Payment Agent;

 

(b)                                 any disclosure required by applicable law or
regulation, including pursuant to a court order; or

 

(c)                                  Confidential Data which:

 

(i)                                     has become public without violation of
this Agreement; or

 

16

--------------------------------------------------------------------------------


 

(ii)                                  was disclosed to the receiving party by a
third party not under an obligation of confidentiality to any party; or

 

(iii)                               was independently developed by the
disclosing party not otherwise in violation or breach of this Agreement or any
other obligation of the parties to each other; or

 

(iv)                              was rightfully known to the receiving party
prior to entering into this Agreement.

 

5.6                                 Obligations Beyond Termination or
Assignment.  The obligations of each party set forth in Sections 5.5(a), (b) and
(c) above shall survive termination or assignment of this Agreement.

 

5.7                                 Compliance.  The Payment Agent’s appointment
and acceptance of its duties under this Agreement is contingent upon
verification of all regulatory requirements applicable to the Company and the
Parent, including successful completion of a final background check.  These
conditions include, without limitation, requirements under the USA Patriot Act
Customer Identification Program (CIP), the Bank Secrecy Act (BSA), and the U.S.
Department of the Treasury Office of Foreign Assets Control (OFAC), each as may
be amended from time to time.  If these conditions are not met, the Payment
Agent may at its option promptly terminate this Agreement in whole or in part,
and without the Payment Agent having any liability or incurring any additional
costs.

 

[The remainder of this page is blank. Signature page follows.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent, the Representative and the Payment Agent have
caused their names to be signed hereto by their duly authorized officers, all as
of the date first written above.

 

 

 

PARENT:

 

 

 

LAWSON SOFTWARE AMERICAS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

REPRESENTATIVE:

 

 

 

 

 

 

 

Karl Matthies

 

 

 

 

 

 

 

Joe Ueberroth

 

 

 

 

 

PAYMENT AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

18

--------------------------------------------------------------------------------


 

SCHEDULE A

 

STOCKHOLDERS, WARRANTHOLDERS AND OPTIONHOLDERS

 

See attached.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LETTER OF TRANSMITTAL

 

See attached

 

20

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PAYMENT AGENT FEES

 

SCHEDULE OF FEES

For Services as Paying Agent for

Project Explorer

 

Paying Agent Fee

 

$

13,500.00

 

 

This is a one-time fee payable upon the effective date of appointment, including
all account set-up services, the review, negotiation and execution of the paying
agent agreement, OFAC and USA Patriot Act due diligence, receipt of funds,
coordination of records conversion, Letter of Transmittal production, mailing,
collection, and processing, on-going account maintenance for subsequent
distributions or additional merger consideration payments, tax reporting for
initial and subsequent merger consideration payments, shareholder calls,
compliance review, record retention, escheatment services for un-exchanged
holders, and ongoing account management.

 

Wells Fargo’s bid is based on the following assumptions:

 

·                  Number of subsequent distributions to equity holders: Up to 3

·                  Number of equityholders:  Up to 400

·                  Use of Wells Fargo Letter of Transmittal  and Paying Agent
Agreement

·                  Paying Agent appointment in conjunction with Wells Fargo
Escrow Agent appointment

·                  ALL FUNDS WILL BE  RECEIVED FROM OR DISTRIBUTED TO A DOMESTIC
OR AN APPROVED FOREIGN ENTITY

 

Out-of Pocket Expenses:

 

At Cost

 

We only charge for out-of-pocket expenses in response to specific tasks assigned
by the client and not contemplated in the above Therefore, we cannot anticipate
what specific out-of-pocket items will be needed or what corresponding expenses
will be incurred. Possible expenses would be, but are not limited to, express
mail and messenger charges, travel expenses to attend closing or other
meetings.  There are no charges for indirect out-of- pocket expenses.

 

This fee schedule is based upon the assumptions listed above which pertain to
the responsibilities and risks involved in Wells Fargo undertaking the role as
Paying Agent.  These assumptions are based on information provided to us as of
the date of this fee proposal.  Our fee proposal is subject to review and
acceptance of the final documents. Should any of the assumptions, duties or
responsibilities change, we reserve the right to affirm, modify or rescind our
fee schedule.

 

Submitted on: December 1, 2010

 

21

--------------------------------------------------------------------------------


 

EXHIBIT G

 

NON-SOLICITATION AGREEMENT

 

This Non-Solicitation Agreement (this “Agreement”) between Lawson Software
Americas, Inc., a Delaware corporation (the “Parent”), and                   
      (the “Stockholder”), takes effect on December     , 2010.  The Parent and
the Stockholder are each sometimes referred to in this Agreement as a “Party”
and collectively as the “Parties.”

 

RECITALS

 

A.                                   The Stockholder owns shares of the issued
and outstanding capital stock of Enwisen, Inc., a Delaware corporation (the
“Company”).

 

B.                                     The Parent, the Company, Lawson
HCM, Inc., a Delaware corporation and wholly-owned subsidiary of the Parent
(“Merger Sub”), and each of Karl Matthies and Joe Ueberroth in their capacities
as the Stockholder Representatives, have entered into an Agreement and Plan of
Merger, dated as of December     , 2010, regarding the merger of Merger Sub with
and into the Company (the “Merger Agreement”).

 

C.                                     The Parent has required the Stockholder
to enter into this Agreement as a condition to the Parent’s obligation to
participate in the Closing pursuant to Section 4.3 of the Merger Agreement.

 

D.                                    The Stockholder will receive a portion of
the Merger Consideration paid by the Parent in connection with the transactions
contemplated by the Merger Agreement.  Accordingly, the Stockholder will receive
substantial benefits from the closing of the transactions contemplated by the
Merger Agreement and desires to execute and deliver this Agreement as a
condition to the closing of such transactions.

 

E.                                      Capitalized terms used but not defined
in this Agreement will have the meanings ascribed to them in the Merger
Agreement.

 

AGREEMENT

 

In consideration of the above recitals and the promises set forth in this
Agreement, the Parties hereby agree as follows:

 

1.                                       Nonsolicitation.  For a period of one
year from and after the Closing Date, neither the Stockholder nor any of his
Affiliates will directly or indirectly (a) induce or attempt to induce any
employee, officer, director, independent contractor, consultant, agent or other
personnel of the Parent or its Subsidiaries (including the Company) to leave the
employ of the Parent and its Subsidiaries (including the Company), (b) induce or
attempt to induce any employee, officer, director, independent contractor,
consultant, agent or other personnel of the Parent or its Subsidiaries
(including the Company) to work for, render services or provide advice to or
supply confidential business information or trade secrets

 

--------------------------------------------------------------------------------


 

of the Parent and its Subsidiaries (including the Company) to any person, or
(c) induce or attempt to induce any customer, supplier, licensee, licensor or
other person having a business relationship with the Company to cease doing
business with the Parent and its Subsidiaries (including the Company).

 

2.                                       Non-Disparagement.  The Stockholder
will not make any disparaging statements, whether oral or written, about the
Parent and its Subsidiaries (including the Company) and their products,
services, directors, officers, or employees.

 

3.                                       Severability.  If the final judgment of
a court of competent jurisdiction declares that any term or provision of this
Agreement is invalid or unenforceable, the Parties agree that the court making
the determination of invalidity or unenforceability will have the power to
reduce the scope, duration or area of the term or provision, to delete specific
words or phrases, or to replace any invalid or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

 

4.                                       Injunctive Relief.  If the Stockholder
commits a breach of any of the provisions of this Agreement, then the Parent
will have the right and remedy to have the provisions of this Agreement
specifically enforced by way of a preliminary or permanent injunction by any
court having jurisdiction, it being acknowledged and agreed by the Stockholder
and the Parent that any such breach will cause irreparable injury to the Parent
and that money damages will not provide an adequate remedy to the Parent. In
light of these considerations, the Stockholder acknowledges and agrees that a
court of competent jurisdiction should immediately enjoin any breach or
threatened breach of Sections 1 and 2 of this Agreement upon the Parent’s
request, and the Parent is released from the requirement of posting any bond in
connection with temporary or preliminary injunctive relief.  Such right to
injunctive relief will be in addition to, and not in lieu of, any other rights
and remedies available to the Parent under law or in equity.

 

5.                                       Obligations Reasonable.  The
Stockholder acknowledges and agrees that the obligations described in this
Agreement are reasonable and necessary (a) to protect the Parent’s legitimate
business interests, including without limitation the confidential and
professional information and trade secrets of the Parent and its Subsidiaries
(including the Company), and (b) in order to induce the Parent to participate in
the closing of the transactions contemplated by the Merger Agreement.

 

6.                                       Enforcement by Affiliates.  The
Parent’s rights under this Agreement may be enforced by the Parent, its
Affiliates (including the Company) or any successor or assign of any of the
Parent or its Affiliates.

 

2

--------------------------------------------------------------------------------


 

7.                                       Miscellaneous.

 

7.1                                 Governing Law.  This Agreement will be
governed by and construed and enforced in accordance with the laws of the State
of California, without regard to its conflict of law rules.

 

7.2                                 Headings; Recitals.  The headings contained
in this Agreement are for reference purposes only and will not in any way affect
the meaning or interpretation of this Agreement.  The recitals are a part of
this Agreement and are hereby incorporated by reference.

 

7.3                                 Entire Agreement.  This Agreement sets forth
the entire agreement and understanding of the Parties relating to the subject
matter hereof, and supersedes all prior agreements, arrangements and
understandings, written or oral, relating to the subject matter hereof.

 

7.4                                 Assignment.  The Parent may assign its
rights and obligations under this Agreement to any successor to all or
substantially all the assets of the Parent, by merger, stock or asset transfer
or otherwise.  Neither this Agreement nor any rights, interests or obligations
under this Agreement may be assigned by the Stockholder.

 

7.5                                 Notice.  All notices, requests, demands,
claims and other communications under this Agreement will be in writing.  Any
notice, request, demand, claim or other communication under this Agreement will
be deemed duly given two business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid and addressed to the
intended recipient as set forth below:

 

If to the Stockholder:

 

                       

                       

                       

Facsimile:               

 

with a copy, which does not constitute notice, to:

 

Orrick, Herrington & Sutcliffe LLP

The Orrick Building

405 Howard Street

San Francisco, CA 94105

Attn:       John Cook

Fax:         (415) 773-5759

 

If to the Buyer:

 

Lawson Software, Inc.

 

3

--------------------------------------------------------------------------------


 

380 Saint Peter Street

Saint Paul, MN  55102-1302

Attn:       General Counsel

Fax:         (651) 767-4940

 

with a copy, which does not constitute notice, to:

 

Gray, Plant, Mooty, Mooty & Bennett, P.A.

500 IDS Center

80 South Eighth Street

Minneapolis, MN  55402

Attn:       Mark D. Williamson, Esq.

Fax:         (612) 632-4379

 

Any Party may send any notice, request, demand, claim or other communication to
the intended recipient at the address set forth above using any other means
(including personal delivery, expedited courier, messenger service, telecopy,
telex, ordinary mail or electronic mail), but no such notice, request, demand,
claim or other communication will be deemed to have been duly given unless and
until it actually is received by the intended recipient.  Any Party may change
the address to which notices, requests, demands, claims and other communications
are to be delivered by giving the other Parties notice in the manner set forth
in this Agreement.

 

7.6                                 Amendments and Waivers.  This Agreement may
not be amended, modified, superseded or waived, except by a written instrument
executed by the Parties, or, in the case of a waiver, by the Party waiving
compliance.  The failure of either Party at any time or times to require
performance of any provision of this Agreement will in no manner affect the
right at a later time to enforce the same.  No waiver by either Party of the
breach of any term or covenant contained in this Agreement whether by conduct or
otherwise, in any one or more instances, will be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

 

7.7                                 Survival.  The respective rights and
obligations of the Parties under this Agreement will survive any termination of
this Agreement to the extent necessary to the intended preservation of such
rights and obligations.

 

7.8                                 Opportunity to Evaluate.  The Stockholder
acknowledges that before signing this Agreement, the Stockholder was given the
opportunity to read it, evaluate it and discuss it with his advisors, attorneys
and with representatives of the Parent.  The Stockholder further acknowledges
that the Parent has not provided the Stockholder with any legal advice regarding
this Agreement.

 

4

--------------------------------------------------------------------------------


 

7.9                                 Counterparts and Facsimile Signatures.  This
Agreement may be executed in one or more counterparts, each of which will be
deemed an original but all of which together will constitute one and the same
instrument, and by facsimile.

 

7.10                           Submission to Jurisdiction.  Each of the Parties
submits to the jurisdiction of any state or federal court sitting in Saint Paul,
Minnesota, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding will
be heard and determined there.  Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought. 
Each Party agrees that a final judgment in any action or proceeding so brought
will be conclusive and may be enforced by suit on the judgment or in any other
manner provided by law or in equity.

 

7.11                           Costs and Expenses of Enforcement.  If a Parent
Indemnified Party prevails in action to enforce the provisions of this Agreement
the Stockholder agrees to pay such Parent Indemnified Party’s fees, costs and
other expenses, including reasonable attorney fees, incurred in connection
therewith, whether or not said fees, costs or expenses are incurred by the
Parent Indemnified Parties after the expiration of this Agreement.

 

7.12                           Construction.  The Parties have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement must be
construed as if drafted jointly by the Parties, and no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Agreement.

 

[REMAINDER OF THIS PAGE BLANK. SIGNATURE PAGE FOLLOWS.]

 

5

--------------------------------------------------------------------------------


 

The Parties have executed this Non-Solicitation Agreement to be made effective
as of the date set forth below.

 

 

 

PARENT:

 

 

 

 

 

LAWSON SOFTWARE AMERICAS, INC.

 

 

 

 

 

 

Dated:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

STOCKHOLDER:

 

 

 

 

 

 

Dated:

 

 

 

 

 

Name:

 

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 1.7(f)

 

1.     Promissory Note, dated August 31, 2004, by ****** for the benefit of the
Company, in the original principal amount of $20,000, which is a Stockholder
Loan for purposes of the Agreement.

 

2.     Promissory Note, dated January 31, 2006, by ****** for the benefit of the
Company, in the original principal amount of $180,000, which is a Stockholder
Loan for purposes of the Agreement

 

3.     Promissory Note, dated August 14, 2008, by ****** for the benefit of the
Company, in the original principal amount of $120,000, which is a Stockholder
Loan for purposes of the Agreement

 

Prior to the Effective Time, the Company intends to forgive the above Promissory
Notes.

 

--------------------------------------------------------------------------------


 

Schedule 1.14

 

Balance Sheet As of 12/7/10

 

Adjustments for Sample Calculation
of Working Capital

 

Notes

 

Sample Calculation of Working 
Capital as of 12/07/10

 

Assets

 

 

 

 

 

 

 

 

 

Current Assets

 

 

 

 

 

 

 

 

 

Cash and Cash Equivalents

 

$

2,799,561

 

$

(2,799,561

)

(a)

 

$

—

 

Accounts Receivable, net (excluding EPEO)

 

5,241,792

 

 

 

 

 

$

5,241,792

 

Accounts Receivable - EPEO

 

327,000

 

(327,000

)

(b)

 

$

—

 

Notes Receivable

 

315,200

 

(315,200

)

(c)

 

$

—

 

Interest Receivable

 

101,855

 

(101,855

)

(c)

 

$

—

 

Employee Advances

 

750

 

 

 

 

 

$

750

 

Prepaid Expenses and Other

 

213,662

 

 

 

 

 

213,662

 

Total Current Assets

 

8,999,821

 

 

 

 

 

$

5,456,205

 

 

 

 

 

 

 

 

 

 

 

Fixed Assets

 

2,382,910

 

 

 

 

 

 

 

Deferred Tax Assets

 

5,361,000

 

 

 

 

 

 

 

Total Assets

 

$

16,743,731

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liabilities & Stockholders Equity

 

 

 

 

 

 

 

 

 

Current Liabilities

 

 

 

 

 

 

 

 

 

Accounts Payable

 

$

238,131

 

 

 

 

 

$

238,131

 

Accrued Expenses and Other

 

257,985

 

 

 

 

 

$

257,985

 

Deferred Revenue

 

3,634,136

 

(3,634,136

)

(a)

 

$

—

 

Total Current Liabilities

 

4,130,252

 

 

 

 

 

$

496,116

 

 

 

 

 

 

 

 

 

 

 

Long Term Liabilities

 

 

 

 

 

 

 

 

 

Deferred Tax Liabilities

 

—

 

Sample Working Capital as if the merger occurred on 12/07/10

 

 

 

$

4,960,089

 

Term Debt

 

—

 

 

 

 

 

 

 

Fair Value of Interest Rate Swap

 

—

 

Working Capital Floor

 

 

 

$

3,000,000

 

Total Long Term Liabilities

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retained Earnings and Stockholders Equity

 

12,613,479

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Liabilities & Stockholders Equity

 

$

16,743,731

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

NOTES:

(a)

Excluded from the definition of working capital

 

 

(b)

Excluded from calculation of working capital due to known likelihood of
write-off (in disclosure schedules)

 

 

(c)

Excluded from calculation of working capital - employee related items that
should be settled out of proceeds

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1

 

Prior to the Effective Time, the Company may, without further consent from
Parent:

 

1.                                       enter into and file with the Delaware
Secretary of State that certain amendment to the Certificate of Incorporation
approved by the Company’s Board of Directors on December 13, 2010;

 

2.                                       forgive the Promissory Notes described
in disclosures 1, 2 and 3 of Section 2.6 to the Disclosure Schedule;

 

3.                                       pay accrued and unpaid dividends earned
on the Company Preferred Stock through the issuance of Company Preferred Stock
in accordance with the Certificate of Incorporation immediately prior to
Effective Time; and

 

4.                                       pay to certain directors, officers and
employees of the Company bonuses totaling in the aggregate between $1.2 million
and $1.5 million in connection with the Merger (all of which will be paid out of
Cash prior to or concurrently with the Closing).

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PDA” Content Management Toolset

 

First Generation Content Management  built in using Microsoft Classic ASP and
Com Components, with extensive use of XML and XSLT. Uses SQL 2005 DB

 

PDA Benefits Templates

 

A defined set of Templates created in PDA for delivery of HR benefits
information and related decision support.

 

“ERC” Portal Platform

 

First Generation Portal Platform build using Microsoft Classic Asp and Com
Components.  Uses SQL 2005 DB.  Used for AnswerSource versions, 6, 7, and 8

 

Smartware 1.0 Application Framework

 

First Generation Application Framework for dynamic applications built using ASP,
and Com Components with extensive use of XML and XSLT

 

BNA Content Platform

 

Content Management Platform for distribution of Bureau of National Affairs
content.  Built using Microsoft .Net and SQL 2005.  (Platform created by First
Door Acquired by Enwisen)

 

Total Rewards Platform

 

Platform for managing and displaying employee consolidated employee compensation
data. Built using Microsoft .Net and SQL 2005

 

--------------------------------------------------------------------------------


 

Medical Benefits cost Estimator

 

Tool for modeling medical costs based on anticipated usage and Benefit Plan
features.  Built using Flash.

 

AnswerSource Portal Platform

 

Second Generation Portal Platform built around the Enwisen Pattern Processor
Architecture.  Incorporates User Sessions, Search, Intuitive Interlinking,
compare, Postings, Admin Tools, and other foundational portal features.   Uses
Asp .Net components for server side functions and XML and XSLT for content
display. SQL 2005 for backend data.  Used for AnswerSource Version 9 , 10 and
future releases.

 

SmartWare 2.0 Application Framework

 

Second Generation Application framework for the AnswerSource Portal Platform. 
Extends the platform with additional .Net Components for dynamic application
functionality including forms, reports, and consoles, notifications and
automated tasks.

 

AnswerTools

 

Second Generation Content and pattern management system that enables inheritance
for XML documents and configurable patterns for both content and  Applications.
Build using SmartWare 2.0 with a .Net Component Business Layer.

 

AnswerSource Globalization Framework

 

Set of features integrated with the portal and application frameworks, and
supported by AnswerTools for delivery of content and functionality in multiple
locations and languages around the world.

 

AnswerTools HR Knowledge Base

 

Comprehensive content structure and templates for delivery of an HR
knowledgebase, built in the AnswerTools Content Management System.

 

--------------------------------------------------------------------------------


 

Onboarding and Process Orchestration Framework.

 

Application for walking uses through a step-by-step tour process, and tracking
and managing the process along the way. Build using the SmartWare application
Framework.

 

Case Management

 

Application for tracking tickets associated with user questions from multiple
sources. Build using the SmartWare application Framework.

 

AnswerSource Version 9

 

Portal Knowledge base Version 9 build on the AnswerSource Portal Framework and
combining specific features with a set of XSLT UI templates, CSS style sheets
and JavaScript files for creating the User interface.   Leverages XML patterns
created by the PDA CMS

 

AnswerSource Version 10

 

Knowledge base Version 10 build on the AnswerSource Portal Framework and
combining specific features with a set of XSLT UI templates, CSS style sheets
and JavaScript files for creating the User interface. Leverages XML patterns
created by the AnswerTools CMS

 

--------------------------------------------------------------------------------


 

ENWISEN, INC.

 

COMPANY DISCLOSURE SCHEDULE

 

December 17, 2010

 

All exceptions noted in this Company Disclosure Schedule are numbered to
correspond to the applicable sections to which such exception refers in the
Agreement and Plan of Merger dated December 17, 2010 (the “Agreement”) by and
among (i) Lawson Software Americas, Inc., a Delaware corporation (“Parent”),
(ii) Lawson HCM, Inc., a Delaware corporation and wholly owned subsidiary of the
Parent (“Sub”), (iii) Enwisen, Inc., a Delaware corporation (the “Company”), and
(iv) Karl Matthies and Joe Ueberroth, each solely in his capacity as a
Stockholder Representatives.  An item disclosed in any section, subpart or
subdivision of this Company Disclosure Schedule shall not be deemed disclosed in
any other section, subpart or subdivision of this Company Disclosure Schedule
(i) unless such item is expressly cross-referenced in such other section,
subpart or subdivision of the Company Disclosure Schedule or in such section,
subpart or subdivision, or (ii) unless and only to the extent it is reasonably
apparent that such disclosure is relevant to such other section, subpart or
subdivision.  This Company Disclosure Schedule is being delivered pursuant to
the Agreement, and forms a part of the Agreement.  Capitalized terms used with
not otherwise defined herewith shall have the meaning set forth in the
Agreement.

 

No reference to or disclosure of any item or other matter in the Company
Disclosure Schedule shall be construed as an admission or indication that such
item or other matter is material or that such item or other matter is required
to be referred to or disclosed in the Company Disclosure Schedule. No disclosure
in the Company Disclosure Schedule relating to any possible breach or violation
of any agreement, law or regulation by the Company shall be construed as an
admission or indication that any such breach or violation exists or has actually
occurred.

 

This Company Disclosure Schedule and the information and disclosures contained
in this Company Disclosure Schedule are intended only to qualify and limit the
representations and warranties of the Company contained in the Agreement and
shall not be deemed to expand in any way the scope or effect of any of such
representations and warranties.

 

The bold-faced headings contained in this Company Disclosure Schedule are
included for convenience only, and are not intended to limit the effect of the
disclosures contained in this Company Disclosure Schedule or to expand the scope
of the information required to be disclosed in this Company Disclosure Schedule.

 

--------------------------------------------------------------------------------


 

SECTION 2.1

 

Organization, Qualification and Power

 

Entity

 

Jurisdiction of Qualification

 

 

 

Enwisen, Inc.

 

California

 

 

 

Enwisen, Inc.

 

Delaware

 

 

 

Enwisen, Inc.

 

Georgia (application pending)

 

2

--------------------------------------------------------------------------------


 

SECTION 2.2

 

Capitalization

 

Stockholders of Record

 

Company Common Stock

 

NUMBER
OF
SHARES

 

LAST_NAME

 

FIRST_NAME

32217

 

******

 

******

4000

 

******

 

 

22875

 

******

 

******

1100

 

******

 

******

100

 

******

 

******

100

 

******

 

******

500

 

******

 

******

1698100

 

******

 

 

2500

 

******

 

******

313376

 

******

 

******

13453

 

******

 

******

21842

 

******

 

 

385931

 

******

 

******

154372

 

******

 

******

308745

 

******

 

******

200000

 

******

 

******

1543727

 

******

 

******

10000

 

******

 

******

99735

 

******

 

******

19152

 

******

 

******

4372

 

******

 

******

50000

 

******

 

 

50000

 

******

 

******

495988

 

******

 

******

15250

 

******

 

******

15250

 

******

 

******

3660

 

******

 

******

35000

 

******

 

******

91317

 

******

 

******

347338

 

******

 

 

152611

 

******

 

******

36466

 

******

 

******

9413

 

******

 

******

9992

 

******

 

******

218048

 

******

 

******

156376

 

******

 

******

 

3

--------------------------------------------------------------------------------


 

NUMBER
OF
SHARES

 

LAST_NAME

 

FIRST_NAME

500

 

******

 

******

1029151

 

******

 

******

80

 

******

 

 

10980

 

******

 

******

56199

 

******

 

******

50000

 

******

 

******

30000

 

******

 

******

3135555

 

******

 

 

1000

 

******

 

******

154372

 

******

 

 

24699

 

******

 

******

1600

 

******

 

******

1600

 

******

 

******

750552

 

******

 

******

162751

 

******

 

******

375101

 

******

 

******

1200

 

******

 

******

8000

 

******

 

******

125000

 

******

 

******

45455

 

******

 

******

123497

 

******

 

******

174000

 

******

 

 

8

 

******

 

******

35000

 

******

 

******

15000

 

******

 

******

35000

 

******

 

******

10620

 

******

 

******

80000

 

******

 

******

15437

 

******

 

******

150000

 

******

 

 

495988

 

******

 

******

2000

 

******

 

******

20000

 

******

 

******

38593

 

******

 

******

41365

 

******

 

******

41365

 

******

 

******

308745

 

******

 

******

170551

 

******

 

******

80000

 

******

 

******

64000

 

******

 

******

10000

 

******

 

******

45912

 

******

 

******

10000

 

******

 

******

2002

 

******

 

******

 

4

--------------------------------------------------------------------------------


 

NUMBER
OF
SHARES

 

LAST_NAME

 

FIRST_NAME

618

 

******

 

******

4000

 

******

 

******

67376

 

******

 

******

200000

 

******

 

******

2167

 

******

 

******

15437

 

******

 

******

7719

 

******

 

******

212934

 

******

 

******

2000

 

******

 

******

200

 

******

 

******

15250

 

******

 

******

50000

 

******

 

******

10291

 

******

 

******

30000

 

******

 

******

187959

 

******

 

 

25000

 

******

 

******

15000

 

******

 

******

385931

 

******

 

******

463118

 

******

 

******

257287

 

******

 

******

12000

 

******

 

******

100000

 

******

 

******

22875

 

******

 

******

8785

 

******

 

******

10000

 

******

 

******

20816

 

******

 

******

26246

 

******

 

******

45750

 

******

 

******

308745

 

******

 

******

144898

 

******

 

******

128100

 

******

 

 

850135

 

******

 

******

20000

 

******

 

******

102914

 

******

 

 

205830

 

******

 

******

228918

 

******

 

******

100000

 

******

 

******

34382

 

******

 

******

161040

 

******

 

******

2500

 

******

 

******

255000

 

******

 

******

51456

 

******

 

******

257287

 

******

 

******

18752

 

******

 

******

 

5

--------------------------------------------------------------------------------


 

NUMBER
OF
SHARES

 

LAST_NAME

 

FIRST_NAME

45000

 

******

 

******

1743194

 

******

 

******

143299

 

******

 

******

30000

 

******

 

******

308745

 

******

 

******

162090

 

******

 

******

105496

 

******

 

******

150000

 

******

 

******

41165

 

******

 

******

100

 

******

 

******

10806

 

******

 

******

1700

 

******

 

******

3660

 

******

 

******

440000

 

******

 

******

1600000

 

******

 

******

100000

 

******

 

******

90664

 

******

 

******

10000

 

******

 

******

152611

 

******

 

******

1319887

 

******

 

 

51456

 

******

 

******

400

 

******

 

******

231559

 

******

 

******

514576

 

******

 

******

50000

 

******

 

******

100000

 

******

 

 

6600

 

******

 

******

15000

 

******

 

 

40000

 

******

 

******

177407

 

******

 

******

158307

 

******

 

******

8750

 

******

 

******

1000000

 

******

 

******

9150

 

******

 

******

33646

 

******

 

******

11295

 

******

 

******

35000

 

******

 

******

484181

 

******

 

******

51456

 

******

 

******

20816

 

******

 

******

430

 

******

 

******

10000

 

******

 

******

71000

 

******

 

******

170290

 

******

 

******

 

6

--------------------------------------------------------------------------------


 

NUMBER
OF
SHARES

 

LAST_NAME

 

FIRST_NAME

47450

 

******

 

******

47450

 

******

 

******

47450

 

******

 

******

148100

 

******

 

******

1500

 

******

 

******

1500

 

******

 

******

1600

 

******

 

******

8

 

******

 

******

319551

 

******

 

 

50000

 

******

 

******

154372

 

******

 

******

771863

 

******

 

******

171464

 

******

 

 

116663

 

******

 

******

10000

 

******

 

******

38000

 

******

 

******

5620

 

******

 

******

4000

 

******

 

******

570000

 

******

 

******

475000

 

******

 

******

85000

 

******

 

******

4071032

 

******

 

******

21693

 

******

 

******

23750

 

******

 

******

60000

 

******

 

******

60000

 

******

 

******

60000

 

******

 

******

62500

 

******

 

******

1372455

 

******

 

******

4536171

 

******

 

******

30000

 

******

 

******

230000

 

******

 

******

29155

 

******

 

******

53151

 

******

 

******

2467723

 

******

 

******

631568

 

******

 

******

416018

 

******

 

******

4

 

******

 

******

100000

 

******

 

******

160000

 

******

 

******

160000

 

******

 

******

160000

 

******

 

******

44353

 

******

 

 

87365

 

******

 

******

 

7

--------------------------------------------------------------------------------


 

NUMBER
OF
SHARES

 

LAST_NAME

 

FIRST_NAME

42875

 

******

 

******

945532

 

******

 

 

514576

 

******

 

******

100000

 

******

 

******

77186

 

******

 

******

3765

 

******

 

******

26042

 

******

 

******

800

 

******

 

******

100000

 

******

 

******

20000

 

******

 

 

1600

 

******

 

******

500000

 

******

 

******

10000

 

******

 

******

7320

 

******

 

******

617491

 

******

 

******

10000

 

******

 

******

10000

 

******

 

******

514576

 

******

 

******

82641

 

******

 

******

68814

 

******

 

******

22950

 

******

 

******

69550

 

******

 

******

100000

 

******

 

******

3000

 

******

 

******

154372

 

******

 

 

20000

 

******

 

******

5000

 

******

 

******

99735

 

******

 

******

76414

 

******

 

******

385931

 

******

 

******

187575

 

******

 

******

8000

 

******

 

******

45750

 

******

 

******

3000

 

******

 

******

126000

 

******

 

 

58500

 

******

 

******

10000

 

******

 

******

200000

 

******

 

******

27500

 

******

 

******

27500

 

******

 

******

133729

 

******

 

******

100000

 

******

 

******

7500

 

******

 

******

27778

 

******

 

******

 

8

--------------------------------------------------------------------------------


 

NUMBER
OF
SHARES

 

LAST_NAME

 

FIRST_NAME

20000

 

******

 

******

500

 

******

 

******

250000

 

******

 

******

350000

 

******

 

******

16000

 

******

 

******

3500

 

******

 

******

40000

 

******

 

******

40000

 

******

 

******

30874

 

******

 

******

102914

 

******

 

 

8

 

******

 

******

3441886

 

******

 

******

951903

 

******

 

******

915

 

******

 

******

152674

 

******

 

******

200000

 

******

 

******

514576

 

******

 

******

10000

 

******

 

******

14978

 

******

 

 

9412

 

******

 

******

4

 

******

 

******

8

 

******

 

******

2708

 

******

 

******

10000

 

******

 

******

15040000

 

******

 

******

100900

 

******

 

******

100000

 

******

 

******

23438

 

******

 

******

5000

 

******

 

******

148950

 

******

 

******

1029151

 

******

 

******

2408

 

******

 

******

1236999

 

******

 

******

5413

 

******

 

******

578897

 

******

 

 

540304

 

******

 

 

42875

 

******

 

******

1000

 

******

 

******

555000

 

******

 

******

31500

 

******

 

******

5000

 

******

 

******

8198400

 

******

 

 

100000

 

******

 

******

120000

 

******

 

******

 

9

--------------------------------------------------------------------------------


 

NUMBER
OF
SHARES

 

LAST_NAME

 

FIRST_NAME

1700000

 

******

 

 

100000

 

******

 

 

120000

 

******

 

******

1600000

 

******

 

 

100000

 

******

 

******

120000

 

******

 

******

30000

 

******

 

******

30000

 

******

 

******

8542

 

******

 

******

25000

 

******

 

******

7000

 

******

 

******

25000

 

******

 

******

465433

 

******

 

******

308745

 

******

 

******

4

 

******

 

******

28

 

******

 

******

5000

 

******

 

******

104310

 

******

 

******

12550

 

******

 

 

287500

 

******

 

******

40000

 

******

 

******

22875

 

******

 

******

915

 

******

 

******

915

 

******

 

******

510000

 

******

 

******

1200

 

******

 

******

64321

 

******

 

******

64321

 

******

 

******

257287

 

******

 

 

40000

 

******

 

******

50000

 

******

 

 

1165970

 

******

 

******

46750

 

******

 

******

62000

 

******

 

******

37450

 

******

 

******

493991

 

******

 

 

15000

 

******

 

******

650

 

******

 

******

8

 

******

 

******

91317

 

******

 

******

91317

 

******

 

******

182634

 

******

 

******

372574

 

******

 

******

372573

 

******

 

******

 

10

--------------------------------------------------------------------------------


 

NUMBER
OF
SHARES

 

LAST_NAME

 

FIRST_NAME

 

 

 

 

 

3373

 

Enwisen, Inc.(COM)

 

DATED 12-10-2010

EXCEL

 

 

 

Shareholders List - TOTALS ONLY Alphabetical Order

 

 

TOTAL NUMBER OF DIRECT SHAREHOLDERS

 

344

 

 

TOTAL FREE TRADING SHARES

 

13,336,065

 

 

TOTAL RESTRICTED SHARES

 

82,415,977

 

 

TOTAL SHARES ISSUED

 

95,752,042

EXCEL

 

 

 

Shareholders List - TOTALS ONLY Alphabetical Order

 

11

--------------------------------------------------------------------------------


 

Series A Preferred Stock

 

NUMBER
OF
SHARES

 

LAST_NAME

 

FIRST_NAME

21336187

 

******

 

 

533404

 

******

 

******

1066810

 

******

 

******

2133619

 

******

 

******

3200428

 

******

 

******

2133619

 

******

 

******

1280171

 

******

 

******

1280171

 

******

 

******

1280171

 

******

 

******

266703

 

******

 

******

533405

 

******

 

******

533405

 

******

 

******

1600213

 

******

 

 

2560342

 

******

 

******

2133619

 

******

 

******

 

 

 

 

 

3374

 

Enwisen, Inc.(A PFD.)

 

DATED 12-10-2010

EXCEL

 

 

 

Shareholders List - TOTALS ONLY Alphabetical Order

 

 

TOTAL NUMBER OF DIRECT SHAREHOLDERS

 

15

 

 

TOTAL FREE TRADING SHARES

 

—

 

 

TOTAL RESTRICTED SHARES

 

41,872,267

 

 

TOTAL SHARES ISSUED

 

41,872,267

 

12

--------------------------------------------------------------------------------


 

Series A-1 Preferred Stock

 

NUMBER
OF
SHARES

 

LAST_NAME

 

FIRST_NAME

339245

 

******

 

 

28305

 

******

 

******

7142857

 

******

 

 

10268

 

******

 

******

11155

 

******

 

******

1405714

 

******

 

 

12558

 

******

 

******

930

 

******

 

******

41830

 

******

 

******

37866

 

******

 

******

192857

 

******

 

******

1651429

 

******

 

******

364286

 

******

 

******

714286

 

******

 

******

1645714

 

******

 

******

548704

 

******

 

 

64175

 

******

 

******

609143

 

******

 

******

1696572

 

******

 

******

1071429

 

******

 

******

42857

 

******

 

******

25116

 

******

 

******

78400

 

******

 

******

232964

 

******

 

******

232965

 

******

 

******

16869

 

******

 

 

49680

 

******

 

******

111730

 

******

 

******

2142857

 

******

 

******

937143

 

******

 

******

708571

 

******

 

 

937143

 

******

 

******

22720

 

******

 

******

940000

 

******

 

******

144000

 

******

 

 

 

 

 

 

 

3375

 

Enwisen, Inc.(A-1 PFD.)

 

DATED 12-10-2010

EXCEL

 

 

 

Shareholders List - TOTALS ONLY Alphabetical Order

 

 

TOTAL NUMBER OF DIRECT SHAREHOLDERS

 

35

 

 

TOTAL FREE TRADING SHARES

 

—

 

 

TOTAL RESTRICTED SHARES

 

24,212,338

 

 

TOTAL SHARES ISSUED

 

24,212,338

 

13

--------------------------------------------------------------------------------


 

Options and Warrants

 

Enwisen ISOs
As of Dec 15, 2010

 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

1999 Option Grants

1

 

******

 

10/06/99

 

04/26/01

 

50,000

 

12/28/99

 

$

0.02

 

12/27/09

 

2

 

30,252

 

19,748

 

Exercised

 

0

 

2

 

******

 

06/14/99

 

07/10/00

 

60,000

 

02/07/99

 

$

0.28

 

02/06/99

 

2

 

3,660

 

56,340

 

Exercised

 

0

 

3

 

******

 

06/15/99

 

 

 

250,000

 

12/28/99

 

$

0.26

 

12/28/09

 

2

 

 

 

250,000

 

Reissued

 

0

 

4

 

******

 

10/04/99

 

04/05/02

 

50,000

 

12/28/99

 

$

0.02

 

12/27/09

 

2

 

33,646

 

16,354

 

Exercised

 

0

 

5

 

******

 

07/01/99

 

 

 

50,000

 

12/28/99

 

$

0.02

 

12/27/09

 

2

 

50,000

 

—

 

Exercised

 

0

 

6

 

******

 

10/15/99

 

 

 

150,000

 

12/28/99

 

$

0.02

 

12/27/09

 

2

 

150,000

 

—

 

Exercised

 

0

 

7

 

******

 

06/09/99

 

 

 

50,000

 

12/28/99

 

$

0.02

 

12/27/09

 

2

 

 

 

50,000

 

Cancelled

 

0

 

 

 

SubTotal 1999

 

 

 

 

 

660,000

 

 

 

 

 

 

 

 

 

267,558

 

392,442

 

 

 

0

 

2000 Option Grants

8

 

******

 

12/14/00

 

12/10/01

 

12,000

 

12/14/00

 

$

0.02

 

02/13/10

 

2

 

 

 

12,000

 

Cancelled

 

0

 

9

 

******

 

05/08/00

 

06/05/01

 

150,000

 

05/16/00

 

$

0.02

 

05/15/10

 

2

 

 

 

150,000

 

Cancelled

 

0

 

10

 

******

 

09/05/00

 

02/21/03

 

210,000

 

09/05/00

 

$

0.02

 

09/04/10

 

2

 

200,000

 

10,000

 

Exercised

 

0

 

11

 

******

 

02/07/00

 

05/31/03

 

165,000

 

02/07/00

 

$

0.02

 

02/06/10

 

2

 

16,167

 

148,833

 

Ex/Cancel

 

0

 

 

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

12

 

******

 

02/07/00

 

05/31/03

 

5,000

 

05/15/00

 

$

0.02

 

05/14/10

 

2

 

3,746

 

1,254

 

Exercised

 

0

 

13

 

******

 

11/28/00

 

04/09/02

 

15,000

 

11/28/00

 

$

0.02

 

11/27/10

 

2

 

 

 

15,000

 

Cancelled

 

0

 

14

 

******

 

10/06/99

 

04/26/01

 

10,000

 

10/06/00

 

$

0.02

 

10/05/10

 

2

 

 

 

10,000

 

Cancelled

 

0

 

15

 

******

 

05/11/00

 

02/08/01

 

10,000

 

05/11/00

 

$

0.02

 

05/10/10

 

2

 

 

 

10,000

 

Cancelled

 

0

 

16

 

******

 

02/01/00

 

07/31/00

 

225,000

 

02/07/00

 

$

0.02

 

02/06/10

 

2

 

2,725

 

222,275

 

Ex/Cancel

 

0

 

17

 

******

 

06/15/99

 

 

 

250,000

 

01/26/00

 

$

0.02

 

01/26/10

 

2

 

 

 

250,000

 

Reissued

 

0

 

18

 

******

 

06/15/99

 

 

 

250,000

 

05/11/00

 

$

0.02

 

05/11/10

 

2

 

 

 

250,000

 

Reissued

 

0

 

19

 

******

 

10/04/99

 

04/05/02

 

5,000

 

05/15/00

 

$

0.02

 

05/14/10

 

2

 

 

 

5,000

 

Cancelled

 

0

 

20

 

******

 

07/24/00

 

06/06/01

 

40,000

 

07/24/00

 

$

0.02

 

07/23/10

 

2

 

 

 

40,000

 

Cancelled

 

0

 

21

 

******

 

08/10/98

 

 

 

150,000

 

05/15/00

 

$

0.02

 

05/14/10

 

2

 

150,000

 

 

 

Exercised

 

0

 

22

 

******

 

07/01/99

 

 

 

50,000

 

05/15/00

 

$

0.02

 

05/14/10

 

2

 

50,000

 

 

 

Exercised

 

0

 

23

 

******

 

10/15/99

 

 

 

150,000

 

05/15/00

 

$

0.02

 

05/14/10

 

2

 

150,000

 

 

 

Exercised

 

0

 

24

 

******

 

06/05/00

 

09/21/01

 

85,000

 

06/05/00

 

$

0.02

 

06/04/10

 

2

 

 

 

85,000

 

Cancelled

 

0

 

25

 

******

 

07/01/00

 

 

 

2,262,000

 

07/01/00

 

$

0.02

 

07/01/10

 

2

 

 

 

2,262,000

 

Reissued

 

0

 

26

 

******

 

05/15/00

 

11/09/01

 

60,000

 

05/15/00

 

$

0.02

 

05/14/10

 

2

 

23,438

 

36,562

 

Exercised

 

0

 

27

 

******

 

05/15/00

 

11/09/01

 

7,500

 

08/21/00

 

$

0.02

 

08/20/10

 

2

 

 

 

7,500

 

Cancelled

 

0

 

 

15

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

28

 

******

 

10/09/00

 

03/31/04

 

10,000

 

10/09/00

 

$

0.02

 

10/08/10

 

2

 

8,542

 

1,458

 

Cancelled

 

0

 

29

 

******

 

06/09/99

 

 

 

10,000

 

05/15/00

 

$

0.02

 

05/14/10

 

2

 

 

 

10,000

 

Cancelled

 

0

 

30

 

******

 

08/24/00

 

 

 

15,000

 

08/24/00

 

$

0.02

 

08/24/10

 

2

 

15,000

 

—

 

Exercised

 

0

 

31

 

******

 

11/17/00

 

 

 

8,000

 

11/17/00

 

$

0.02

 

11/17/10

 

2

 

8,000

 

—

 

Exercised

 

0

 

 

 

SubTotal 2000

 

 

 

 

 

4,154,500

 

 

 

 

 

 

 

 

 

627,618

 

3,526,882

 

 

 

0

 

2001 Option Grants

32

 

******

 

01/03/01

 

08/15/01

 

50,000

 

01/03/01

 

$

0.02

 

01/02/11

 

2

 

 

 

50,000

 

Cancelled

 

0

 

33

 

******

 

03/26/01

 

08/20/01

 

8,000

 

03/26/01

 

$

0.02

 

03/25/11

 

2

 

 

 

8,000

 

Cancelled

 

0

 

34

 

******

 

02/08/00

 

 

 

1,000

 

04/01/01

 

$

0.02

 

03/31/11

 

2

 

 

 

1,000

 

Cancelled

 

0

 

35

 

******

 

02/07/01

 

05/31/03

 

16,000

 

05/15/01

 

$

0.02

 

05/14/10

 

2

 

16,000

 

—

 

Exercised

 

0

 

36

 

******

 

02/07/01

 

05/31/03

 

225,000

 

07/21/01

 

$

0.02

 

07/21/11

 

2

 

 

 

225,000

 

Cancelled

 

0

 

37

 

******

 

06/15/99

 

 

 

2,500,000

 

04/03/01

 

$

0.02

 

04/03/11

 

2

 

2,500,000

 

—

 

Exercised

 

0

 

38

 

******

 

04/23/01

 

05/31/02

 

85,000

 

04/23/01

 

$

0.02

 

04/22/11

 

2

 

21,693

 

63,307

 

Exercised

 

0

 

39

 

******

 

04/02/01

 

03/31/03

 

50,000

 

04/02/01

 

$

0.02

 

04/01/11

 

2

 

26,042

 

23,958

 

Exercised

 

0

 

40

 

******

 

05/29/01

 

08/24/01

 

30,000

 

05/29/01

 

$

0.02

 

05/28/11

 

2

 

 

 

30,000

 

Cancelled

 

0

 

41

 

******

 

07/01/99

 

 

 

10,000

 

08/16/01

 

$

0.02

 

08/16/11

 

1

 

 

 

—

 

 

 

10,000

 

42

 

******

 

11/12/01

 

02/07/03

 

85,000

 

11/12/01

 

$

0.02

 

11/11/11

 

2

 

7,500

 

77,500

 

Exercised

 

0

 

 

16

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

43

 

******

 

08/10/98

 

 

 

250,000

 

11/15/01

 

$

0.02

 

11/15/11

 

1

 

104,167

 

 

 

 

 

145,833

 

44

 

******

 

06/11/01

 

12/14/01

 

50,000

 

06/11/01

 

$

0.02

 

06/10/01

 

2

 

 

 

50,000

 

Cancelled

 

0

 

45

 

******

 

07/11/00

 

 

 

9,000,000

 

04/03/01

 

$

0.02

 

04/03/11

 

1

 

9,000,000

 

 

 

Exercised

 

0

 

46

 

******

 

02/08/00

 

 

 

4,000

 

11/15/01

 

$

0.02

 

11/14/11

 

2

 

 

 

4,000

 

Cancelled

 

0

 

47

 

******

 

11/17/00

 

 

 

4,000

 

11/15/01

 

$

0.02

 

11/15/11

 

1

 

 

 

—

 

 

 

4,000

 

48

 

******

 

12/19/01

 

 

 

25,000

 

12/19/01

 

$

0.02

 

12/19/11

 

1

 

 

 

—

 

 

 

25,000

 

 

 

SubTotal 2001

 

 

 

 

 

12,393,000

 

 

 

 

 

 

 

 

 

11,675,402

 

532,765

 

 

 

184,833

 

2002 Option Grants

49

 

******

 

04/08/02

 

08/23/02

 

20,000

 

04/08/02

 

$

0.02

 

04/08/12

 

2

 

 

 

20,000

 

Cancelled

 

0

 

50

 

******

 

04/11/02

 

06/27/02

 

20,000

 

04/11/02

 

$

0.02

 

04/11/12

 

2

 

 

 

20,000

 

Cancelled

 

0

 

51

 

******

 

10/15/99

 

 

 

350,000

 

06/01/02

 

$

0.02

 

06/01/12

 

1

 

 

 

—

 

 

 

350,000

 

52

 

******

 

08/10/98

 

 

 

150,000

 

06/01/02

 

$

0.02

 

06/01/12

 

1

 

43,750

 

 

 

 

 

106,250

 

53

 

******

 

06/01/02

 

 

 

250,000

 

06/01/02

 

$

0.02

 

06/01/12

 

2

 

67,708

 

182,292

 

Exercised

 

0

 

54

 

******

 

07/01/02

 

 

 

20,000

 

07/01/02

 

$

0.02

 

07/01/12

 

2

 

20,000

 

—

 

Exercised

 

0

 

 

 

SubTotal 2002

 

 

 

 

 

810,000

 

 

 

 

 

 

 

 

 

$

131,458.00

 

222,292

 

 

 

456,250

 

2003 Option Grants

55

 

******

 

01/14/03

 

03/03/04

 

8,000

 

01/14/03

 

$

0.02

 

01/14/13

 

2

 

2,167

 

5,833

 

Cancelled

 

0

 

 

17

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

56

 

******

 

07/01/02

 

 

 

30,000

 

02/01/03

 

$

0.15

 

02/01/13

 

2

 

3,750

 

26,250

 

Cancelled

 

0

 

57

 

******

 

02/17/03

 

01/31/04

 

50,000

 

02/17/03

 

$

0.15

 

02/17/13

 

2

 

 

 

50,000

 

Cancelled

 

0

 

58

 

******

 

03/03/03

 

11/30/04

 

250,000

 

03/03/03

 

$

0.15

 

03/03/13

 

2

 

 

 

250,000

 

Cancelled

 

0

 

59

 

******

 

03/03/03

 

04/16/03

 

150,000

 

03/03/03

 

$

0.15

 

03/03/13

 

2

 

 

 

150,000

 

Cancelled

 

0

 

60

 

******

 

03/14/03

 

 

 

700,000

 

03/14/03

 

$

0.15

 

03/14/13

 

2

 

700,000

 

—

 

 

 

0

 

61

 

******

 

04/04/03

 

11/15/03

 

7,000

 

04/04/03

 

$

0.15

 

04/04/13

 

2

 

 

 

7,000

 

Cancelled

 

0

 

62

 

******

 

04/21/03

 

 

 

20,000

 

04/21/03

 

$

0.15

 

04/21/13

 

1

 

 

 

—

 

 

 

20,000

 

63

 

******

 

06/01/02

 

 

 

30,000

 

05/30/03

 

$

0.15

 

06/01/13

 

2

 

 

 

30,000

 

Cancelled

 

0

 

64

 

******

 

01/14/03

 

03/03/04

 

50,000

 

04/14/03

 

$

0.15

 

03/03/14

 

2

 

 

 

50,000

 

Cancelled

 

0

 

65

 

******

 

06/16/03

 

02/29/04

 

50,000

 

06/16/03

 

$

0.15

 

06/16/13

 

2

 

 

 

50,000

 

Cancelled

 

0

 

66

 

******

 

06/16/03

 

 

 

100,000

 

06/16/03

 

$

0.15

 

06/16/13

 

2

 

 

 

100,000

 

Cancelled

 

0

 

67

 

******

 

06/16/03

 

08/26/03

 

50,000

 

06/16/03

 

$

0.15

 

06/16/13

 

2

 

 

 

50,000

 

Cancelled

 

0

 

68

 

******

 

06/01/03

 

 

 

50,000

 

06/16/03

 

$

0.15

 

06/16/13

 

2

 

 

 

50,000

 

Cancelled

 

0

 

69

 

******

 

10/15/03

 

 

 

81,816

 

09/30/03

 

$

0.19

 

10/15/13

 

2

 

 

 

81,816

 

Cancelled

 

0

 

 

 

SubTotal 2003

 

 

 

 

 

1,626,816

 

 

 

 

 

 

 

 

 

705,917

 

900,899

 

 

 

20,000

 

2004 Option Grants

70

 

******

 

06/04/04

 

 

 

25,000

 

06/04/04

 

$

0.19

 

06/04/14

 

2

 

25,000

 

 

 

 

 

0

 

 

18

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

71

 

******

 

06/16/04

 

 

 

10,000

 

06/16/04

 

$

0.19

 

06/16/14

 

1

 

 

 

—

 

 

 

10,000

 

72

 

******

 

07/16/04

 

 

 

600,000

 

07/16/04

 

$

0.19

 

07/16/14

 

2

 

 

 

600,000

 

Cancelled

 

0

 

73

 

******

 

09/15/04

 

 

 

50,000

 

09/15/04

 

$

0.14

 

09/15/14

 

1

 

 

 

50,000

 

 

 

0

 

74

 

******

 

10/25/04

 

 

 

10,000

 

10/25/04

 

$

0.14

 

10/25/14

 

2

 

7,492

 

2,508

 

Exercised

 

0

 

75

 

******

 

10/25/04

 

05/13/08

 

15,000

 

10/25/04

 

$

0.14

 

10/25/14

 

2

 

13,453

 

1,547

 

Exercised

 

0

 

76

 

******

 

11/01/04

 

 

 

10,000

 

11/01/04

 

$

0.14

 

11/01/14

 

1

 

 

 

—

 

 

 

10,000

 

77

 

******

 

11/01/04

 

 

 

100,000

 

11/01/04

 

$

0.14

 

11/01/14

 

2

 

 

 

100,000

 

Cancelled

 

0

 

78

 

******

 

11/11/04

 

 

 

10,000

 

11/11/04

 

$

0.14

 

11/11/14

 

1

 

 

 

—

 

 

 

10,000

 

79

 

******

 

11/15/04

 

 

 

20,000

 

11/15/04

 

$

0.03

 

11/15/14

 

1

 

 

 

—

 

 

 

20,000

 

80

 

******

 

11/15/04

 

 

 

25,000

 

11/15/04

 

$

0.03

 

11/15/14

 

1

 

 

 

 

 

 

 

25,000

 

81

 

******

 

11/15/04

 

 

 

50,000

 

11/15/04

 

$

0.03

 

11/15/14

 

1

 

 

 

 

 

 

 

50,000

 

82

 

******

 

11/15/04

 

 

 

50,000

 

11/15/04

 

$

0.03

 

11/15/14

 

2

 

12,500

 

37,500

 

 

 

0

 

83

 

******

 

11/15/04

 

 

 

100,000

 

11/15/04

 

$

0.03

 

11/15/14

 

2

 

 

 

100,000

 

Cancelled

 

0

 

84

 

******

 

11/15/04

 

 

 

75,000

 

11/15/04

 

$

0.03

 

11/15/14

 

2

 

 

 

75,000

 

Cancelled

 

0

 

85

 

******

 

11/15/04

 

 

 

400,000

 

11/15/04

 

$

0.03

 

11/15/14

 

1

 

 

 

 

 

 

 

400,000

 

86

 

******

 

11/15/04

 

 

 

25,000

 

11/15/04

 

$

0.03

 

11/15/14

 

1

 

 

 

 

 

 

 

25,000

 

 

19

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

87

 

******

 

11/15/04

 

 

 

5,000

 

11/15/04

 

$

0.03

 

11/15/14

 

1

 

 

 

 

 

 

 

5,000

 

88

 

******

 

11/15/04

 

 

 

15,000

 

11/15/04

 

$

0.03

 

11/15/14

 

1

 

 

 

 

 

 

 

15,000

 

 

 

SubTotal 2004

 

 

 

 

 

1,595,000

 

 

 

 

 

 

 

 

 

58,445

 

966,555

 

 

 

570,000

 

2005 Option Grants

89

 

******

 

01/01/05

 

 

 

100,000

 

01/01/05

 

$

0.03

 

01/01/15

 

1

 

 

 

 

 

 

 

100,000

 

96

 

******

 

06/15/99

 

 

 

2,000,000

 

11/01/05

 

$

0.02

 

10/31/15

 

1

 

1,083,333

 

 

 

 

 

916,667

 

97

 

******

 

07/11/00

 

 

 

7,000,000

 

11/01/05

 

$

0.02

 

10/31/15

 

1

 

 

 

6,000,000

 

Exercised

 

1,000,000

 

 

 

SubTotal 2005

 

 

 

 

 

9,530,000

 

 

 

 

 

 

 

 

 

1,185,392

 

6,323,561

 

 

 

2,021,047

 

2006 Option Grants

96

 

******

 

01/10/06

 

 

 

150,000

 

01/10/06

 

$

0.03

 

01/10/16

 

1

 

 

 

 

 

 

 

150,000

 

97

 

******

 

01/01/05

 

 

 

50,000

 

01/20/06

 

$

0.03

 

01/20/16

 

1

 

 

 

 

 

 

 

50,000

 

99

 

******

 

02/06/06

 

 

 

100,000

 

02/06/06

 

$

0.03

 

02/06/16

 

1

 

 

 

 

 

 

 

100,000

 

100

 

******

 

03/14/03

 

 

 

100,000

 

02/16/06

 

$

0.02

 

02/16/16

 

2

 

29,167

 

 

 

 

 

70,833

 

101

 

******

 

10/15/99

 

 

 

100,000

 

02/16/06

 

$

0.02

 

02/16/16

 

1

 

 

 

 

 

 

 

100,000

 

103

 

******

 

08/10/98

 

 

 

100,000

 

02/16/06

 

$

0.02

 

02/16/16

 

1

 

 

 

 

 

 

 

100,000

 

104

 

******

 

04/01/06

 

 

 

1,000,000

 

04/01/06

 

$

0.02

 

04/01/16

 

1

 

 

 

 

 

 

 

1,000,000

 

105

 

******

 

04/26/06

 

 

 

100,000

 

04/26/06

 

$

0.02

 

04/26/16

 

1

 

 

 

 

 

 

 

100,000

 

 

20

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

107

 

******

 

11/01/04

 

 

 

10,000

 

08/01/06

 

$

0.02

 

08/01/06

 

1

 

 

 

 

 

 

 

10,000

 

108

 

******

 

08/24/00

 

 

 

35,000

 

08/24/06

 

$

0.02

 

08/24/16

 

1

 

 

 

 

 

 

 

35,000

 

109

 

******

 

09/05/06

 

 

 

25,000

 

09/05/06

 

$

0.02

 

09/05/16

 

1

 

 

 

 

 

 

 

25,000

 

110

 

******

 

09/07/06

 

 

 

20,000

 

09/07/06

 

$

0.02

 

09/07/16

 

1

 

 

 

 

 

 

 

20,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SubTotal 2006

 



 

 

 

2,005,000

 

 

 

 

 

 

 

 

 

65,423

 

178,744

 

—

 

1,760,833

 

2007 Option Grants

113

 

******

 

01/03/07

 

08/14/08

 

15,000

 

01/03/07

 

$

0.02

 

01/03/17

 

2

 

 

 

15,000

 

 

 

0

 

114

 

******

 

01/08/07

 

 

 

10,000

 

01/08/07

 

$

0.02

 

01/08/17

 

1

 

 

 

 

 

 

 

10,000

 

115

 

******

 

02/01/07

 

02/20/09

 

300,000

 

02/01/07

 

$

0.02

 

02/01/17

 

2

 

150,000

 

150,000

 

 

 

0

 

116

 

******

 

02/12/07

 

09/30/10

 

100,000

 

02/12/07

 

$

0.02

 

02/12/17

 

1

 

 

 

12,450

 

 

 

87,550

 

117

 

******

 

01/01/05

 

 

 

50,000

 

03/01/07

 

$

0.02

 

03/01/17

 

1

 

 

 

 

 

 

 

50,000

 

118

 

******

 

04/26/07

 

 

 

20,000

 

03/01/07

 

$

0.02

 

03/01/17

 

1

 

 

 

 

 

 

 

20,000

 

119

 

******

 

02/20/06

 

 

 

25,000

 

03/01/07

 

$

0.02

 

03/01/17

 

1

 

 

 

 

 

 

 

25,000

 

120

 

******

 

05/01/06

 

 

 

1,000,000

 

05/01/07

 

$

0.02

 

05/01/17

 

1

 

 

 

 

 

 

 

1,000,000

 

121

 

******

 

06/04/07

 

06/15/08

 

35,000

 

06/04/07

 

$

0.02

 

06/04/17

 

2

 

8,750

 

26,250

 

 

 

0

 

122

 

******

 

06/12/07

 

 

 

10,000

 

06/12/07

 

$

0.02

 

06/12/17

 

1

 

 

 

 

 

 

 

10,000

 

 

21

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

123

 

******

 

03/14/03

 

 

 

500,000

 

06/21/07

 

$

0.02

 

06/21/07

 

1

 

 

 

 

 

 

 

500,000

 

124

 

******

 

07/16/07

 

07/20/10

 

35,000

 

07/16/07

 

$

0.02

 

07/16/17

 

1

 

26,246

 

8,754

 

 

 

0

 

125

 

******

 

07/25/07

 

02/15/08

 

40,000

 

07/25/07

 

$

0.02

 

07/25/17

 

2

 

 

 

40,000

 

 

 

0

 

126

 

******

 

07/26/07

 

06/19/08

 

10,000

 

07/26/07

 

$

0.02

 

07/26/17

 

2

 

 

 

10,000

 

 

 

0

 

127

 

******

 

08/01/07

 

 

 

25,000

 

08/01/07

 

$

0.02

 

08/01/17

 

1

 

 

 

 

 

 

 

25,000

 

128

 

******

 

08/20/07

 

 

 

10,000

 

08/20/07

 

$

0.02

 

08/20/17

 

1

 

 

 

 

 

 

 

10,000

 

129

 

******

 

08/22/07

 

 

 

20,000

 

08/22/07

 

$

0.02

 

08/22/07

 

1

 

 

 

 

 

 

 

20,000

 

130

 

******

 

09/01/07

 

 

 

10,000

 

09/01/07

 

$

0.02

 

09/01/17

 

1

 

 

 

 

 

 

 

10,000

 

131

 

******

 

10/09/07

 

09/10/10

 

50,000

 

10/09/07

 

$

0.15

 

10/09/17

 

2

 

36,466

 

13,534

 

 

 

0

 

132

 

******

 

10/09/07

 

 

 

30,000

 

10/09/07

 

$

0.15

 

10/09/17

 

1

 

 

 

 

 

 

 

30,000

 

133

 

******

 

10/22/07

 

 

 

150,000

 

10/22/07

 

$

0.15

 

10/22/17

 

1

 

 

 

 

 

 

 

150,000

 

134

 

******

 

11/05/07

 

06/30/09

 

50,000

 

11/05/07

 

$

0.15

 

11/05/17

 

2

 

 

 

50,000

 

 

 

0

 

135

 

******

 

11/08/07

 

 

 

40,000

 

11/05/07

 

$

0.15

 

11/08/17

 

1

 

 

 

 

 

 

 

40,000

 

136

 

******

 

11/13/07

 

03/06/08

 

20,000

 

11/13/07

 

$

0.15

 

11/13/17

 

2

 

 

 

20,000

 

 

 

0

 

137

 

******

 

02/01/07

 

02/20/09

 

150,000

 

12/07/07

 

$

0.15

 

12/07/17

 

1

 

 

 

150,000

 

 

 

0

 

138

 

******

 

12/10/07

 

 

 

20,000

 

12/10/07

 

$

0.15

 

12/10/17

 

1

 

 

 

 

 

 

 

20,000

 

 

 

SubTotal 2007

 

 

 

 

 

2,725,000

 

 

 

 

 

 

 

 

 

221,462

 

495,988

 

—

 

2,007,550

 

 

22

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

2008 Option Grants

139

 

******

 

01/01/08

 

 

 

20,000

 

01/01/08

 

$

0.15

 

01/01/18

 

1

 

 

 

 

 

 

 

20,000

 

140

 

******

 

01/14/08

 

 

 

50,000

 

01/14/08

 

$

0.15

 

01/14/18

 

1

 

 

 

 

 

 

 

50,000

 

141

 

******

 

01/21/08

 

 

 

50,000

 

01/21/08

 

$

0.15

 

01/21/18

 

1

 

 

 

 

 

 

 

50,000

 

142

 

******

 

02/01/08

 

 

 

20,000

 

02/01/08

 

$

0.15

 

02/01/18

 

1

 

 

 

 

 

 

 

20,000

 

143

 

******

 

02/01/08

 

 

 

20,000

 

02/01/08

 

$

0.15

 

02/01/18

 

1

 

 

 

 

 

 

 

20,000

 

144

 

******

 

02/01/08

 

 

 

150,000

 

02/01/08

 

$

0.15

 

02/01/08

 

1

 

 

 

 

 

 

 

150,000

 

145

 

******

 

02/04/08

 

 

 

20,000

 

02/04/08

 

$

0.15

 

02/04/18

 

1

 

 

 

 

 

 

 

20,000

 

145

 

******

 

02/04/08

 

 

 

50,000

 

02/04/08

 

$

0.15

 

02/04/18

 

1

 

 

 

 

 

 

 

50,000

 

146

 

******

 

02/04/08

 

07/28/08

 

350,000

 

02/04/08

 

$

0.15

 

02/04/18

 

2

 

 

 

350,000

 

 

 

0

 

147

 

******

 

09/06/06

 

 

 

5,000

 

03/01/08

 

$

0.15

 

03/01/18

 

1

 

 

 

 

 

 

 

5,000

 

148

 

******

 

05/08/06

 

 

 

60,000

 

03/01/08

 

$

0.15

 

03/01/18

 

1

 

 

 

 

 

 

 

60,000

 

149

 

******

 

02/06/06

 

 

 

40,000

 

03/01/08

 

$

0.15

 

03/01/18

 

1

 

 

 

 

 

 

 

40,000

 

150

 

******

 

02/13/07

 

09/30/10

 

20,000

 

03/01/08

 

$

0.15

 

03/01/18

 

1

 

 

 

7,494

 

 

 

12,506

 

151

 

******

 

03/31/08

 

08/22/08

 

20,000

 

03/31/08

 

$

0.20

 

03/31/18

 

2

 

 

 

20,000

 

 

 

0

 

152

 

******

 

04/01/08

 

 

 

10,000

 

04/01/08

 

$

0.20

 

04/01/18

 

1

 

 

 

 

 

 

 

10,000

 

 

23

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

153

 

******

 

05/01/08

 

 

 

10,000

 

05/01/08

 

$

0.20

 

05/01/18

 

1

 

 

 

 

 

 

 

10,000

 

154

 

******

 

05/02/08

 

 

 

40,000

 

05/02/08

 

$

0.20

 

05/02/18

 

1

 

 

 

 

 

 

 

40,000

 

155

 

******

 

05/08/08

 

03/06/09

 

10,000

 

05/05/08

 

$

0.20

 

05/05/18

 

2

 

 

 

10,000

 

 

 

0

 

156

 

******

 

05/27/08

 

03/19/10

 

10,000

 

05/27/08

 

$

0.20

 

05/27/18

 

2

 

 

 

10,000

 

 

 

0

 

157

 

******

 

06/18/08

 

09/30/08

 

300,000

 

06/18/08

 

$

0.20

 

06/18/18

 

2

 

 

 

300,000

 

 

 

0

 

158

 

******

 

06/23/08

 

 

 

40,000

 

06/23/08

 

$

0.20

 

06/23/18

 

1

 

 

 

 

 

 

 

40,000

 

159

 

******

 

06/23/08

 

 

 

10,000

 

06/23/08

 

$

0.20

 

06/23/18

 

1

 

5,413

 

 

 

 

 

4,587

 

160

 

******

 

03/17/09

 

 

 

10,000

 

07/01/08

 

$

0.20

 

07/01/18

 

1

 

5,620

 

 

 

 

 

4,380

 

161

 

******

 

07/01/08

 

 

 

30,000

 

07/01/08

 

$

0.20

 

07/01/18

 

1

 

 

 

 

 

 

 

30,000

 

162

 

******

 

07/14/08

 

 

 

10,000

 

07/14/08

 

$

0.20

 

07/14/18

 

1

 

 

 

 

 

 

 

10,000

 

163

 

******

 

07/14/08

 

03/16/09

 

50,000

 

07/14/08

 

$

0.20

 

07/14/18

 

2

 

 

 

50,000

 

 

 

0

 

164

 

******

 

08/04/08

 

 

 

10,000

 

08/04/08

 

$

0.20

 

08/04/18

 

1

 

 

 

 

 

 

 

10,000

 

165

 

******

 

09/03/08

 

05/31/09

 

15,000

 

09/03/08

 

$

0.20

 

09/03/18

 

2

 

 

 

15,000

 

 

 

0

 

166

 

******

 

09/08/08

 

 

 

10,000

 

09/08/08

 

$

0.20

 

09/08/18

 

1

 

 

 

 

 

 

 

10,000

 

167

 

******

 

09/22/08

 

 

 

10,000

 

09/22/08

 

$

0.20

 

09/22/18

 

1

 

 

 

 

 

 

 

10,000

 

168

 

******

 

09/22/08

 

 

 

10,000

 

09/22/08

 

$

0.20

 

09/22/18

 

1

 

 

 

 

 

 

 

10,000

 

 

24

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of

Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

169

 

******

 

10/01/08

 

 

 

10,000

 

10/01/08

 

$

0.20

 

10/01/18

 

1

 

 

 

 

 

 

 

10,000

 

170

 

******

 

10/09/08

 

 

 

500,000

 

10/09/08

 

$

0.20

 

10/09/18

 

1

 

 

 

 

 

 

 

500,000

 

171

 

******

 

10/13/08

 

 

 

100,000

 

10/13/08

 

$

0.20

 

10/13/18

 

1

 

 

 

 

 

 

 

100,000

 

172

 

******

 

11/10/08

 

 

 

30,000

 

11/10/08

 

$

0.20

 

11/10/18

 

1

 

 

 

 

 

 

 

30,000

 

173

 

******

 

12/01/08

 

 

 

25,000

 

12/01/08

 

$

0.20

 

12/01/18

 

2

 

 

 

25,000

 

 

 

0

 

 

 

SubTotal 2008

 

 

 

 

 

2,125,000

 

 

 

 

 

 

 

 

 

11,033

 

787,494

 

—

 

1,326,473

 

2009 Option Grants

174

 

******

 

03/30/09

 

10/16/09

 

50,000

 

03/30/09

 

$

0.20

 

03/30/19

 

2

 

 

 

50,000

 

 

 

0

 

175

 

******

 

04/13/09

 

08/15/10

 

20,000

 

04/13/09

 

$

0.20

 

04/13/19

 

1

 

 

 

20,000

 

 

 

0

 

176

 

******

 

04/20/09

 

 

 

75,000

 

04/20/09

 

$

0.20

 

04/20/19

 

1

 

 

 

 

 

 

 

75,000

 

177

 

******

 

04/30/09

 

 

 

100,000

 

04/30/09

 

$

0.20

 

04/30/19

 

1

 

 

 

 

 

 

 

100,000

 

178

 

******

 

05/04/09

 

05/15/09

 

10,000

 

05/04/09

 

$

0.20

 

05/04/19

 

2

 

 

 

10,000

 

 

 

0

 

179

 

******

 

05/04/09

 

 

 

10,000

 

05/04/09

 

$

0.20

 

05/04/19

 

1

 

 

 

 

 

 

 

10,000

 

180

 

******

 

05/05/09

 

04/22/10

 

10,000

 

05/05/09

 

$

0.20

 

05/05/19

 

2

 

 

 

10,000

 

 

 

0

 

181

 

******

 

05/06/09

 

05/26/09

 

10,000

 

05/07/09

 

$

0.20

 

05/07/19

 

2

 

 

 

10,000

 

 

 

0

 

182

 

******

 

05/11/09

 

12/31/09

 

15,000

 

05/11/09

 

$

0.20

 

05/11/19

 

2

 

 

 

15,000

 

 

 

0

 

184

 

******

 

05/01/98

 

 

 

500,000

 

05/14/09

 

$

0.20

 

05/14/19

 

1

 

 

 

 

 

 

 

500,000

 

 

25

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

183

 

******

 

05/18/09

 

 

 

10,000

 

05/18/09

 

$

0.20

 

05/18/19

 

2

 

2,708

 

 

 

 

 

7,292

 

184

 

******

 

05/18/09

 

 

 

10,000

 

05/18/09

 

$

0.20

 

05/18/19

 

1

 

 

 

 

 

 

 

10,000

 

185

 

******

 

06/15/09

 

 

 

10,000

 

06/15/09

 

$

0.20

 

06/15/19

 

1

 

 

 

 

 

 

 

10,000

 

186

 

******

 

06/24/09

 

07/31/10

 

10,000

 

06/24/09

 

$

0.20

 

06/24/19

 

1

 

 

 

10,000

 

 

 

0

 

187

 

******

 

06/29/09

 

 

 

10,000

 

06/29/09

 

$

0.20

 

06/29/19

 

1

 

 

 

 

 

 

 

10,000

 

188

 

******

 

07/06/09

 

 

 

10,000

 

07/06/09

 

$

0.20

 

07/06/19

 

1

 

 

 

 

 

 

 

10,000

 

189

 

******

 

07/13/09

 

 

 

150,000

 

07/13/09

 

$

0.20

 

07/13/19

 

1

 

 

 

 

 

 

 

150,000

 

190

 

******

 

07/20/09

 

 

 

10,000

 

07/20/09

 

$

0.20

 

07/20/19

 

1

 

 

 

 

 

 

 

10,000

 

191

 

******

 

07/27/09

 

 

 

10,000

 

07/27/09

 

$

0.20

 

07/27/19

 

1

 

 

 

 

 

 

 

10,000

 

192

 

******

 

08/01/09

 

09/24/09

 

20,000

 

08/01/09

 

$

0.20

 

08/01/19

 

2

 

 

 

20,000

 

 

 

0

 

193

 

******

 

04/01/06

 

 

 

1,000,000

 

08/09/09

 

$

0.20

 

08/09/19

 

1

 

 

 

 

 

 

 

1,000,000

 

194

 

******

 

08/10/09

 

 

 

20,000

 

08/10/09

 

$

0.20

 

08/10/19

 

1

 

 

 

 

 

 

 

20,000

 

195

 

******

 

08/11/09

 

 

 

50,000

 

08/11/09

 

$

0.20

 

08/11/19

 

1

 

 

 

 

 

 

 

50,000

 

196

 

******

 

08/24/09

 

 

 

50,000

 

08/24/09

 

$

0.20

 

08/24/19

 

1

 

 

 

 

 

 

 

50,000

 

197

 

******

 

09/01/09

 

02/17/10

 

10,000

 

09/01/09

 

$

0.20

 

09/01/19

 

2

 

 

 

10,000

 

 

 

0

 

198

 

******

 

09/21/09

 

 

 

20,000

 

09/21/09

 

$

0.20

 

09/21/19

 

1

 

 

 

 

 

 

 

20,000

 

 

26

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

199

 

******

 

10/14/09

 

 

 

10,000

 

10/14/09

 

$

0.20

 

10/14/19

 

1

 

 

 

 

 

 

 

10,000

 

200-028

 

******

 

10/26/09

 

 

 

50,000

 

10/26/09

 

$

0.20

 

10/26/19

 

1

 

 

 

 

 

 

 

50,000

 

201-029

 

******

 

10/26/09

 

10/01/10

 

20,000

 

10/26/09

 

$

0.20

 

10/26/19

 

3

 

 

 

20,000

 

 

 

0

 

201-042

 

******

 

10/21/09

 

 

 

100,000

 

10/21/09

 

$

0.20

 

10/21/19

 

1

 

 

 

 

 

 

 

100,000

 

201-030

 

******

 

11/01/09

 

 

 

60,000

 

11/01/09

 

$

0.20

 

11/01/19

 

1

 

 

 

 

 

 

 

60,000

 

201-031

 

******

 

11/09/09

 

03/15/10

 

45,000

 

11/09/09

 

$

0.20

 

11/06/19

 

3

 

 

 

45,000

 

 

 

0

 

201-032

 

******

 

11/16/09

 

 

 

10,000

 

11/16/09

 

$

0.20

 

11/16/19

 

1

 

 

 

 

 

 

 

10,000

 

201-033

 

******

 

11/23/09

 

 

 

10,000

 

11/23/09

 

$

0.20

 

11/23/16

 

1

 

 

 

 

 

 

 

10,000

 

201-034

 

******

 

12/01/09

 

 

 

10,000

 

12/01/09

 

$

0.20

 

12/01/19

 

1

 

 

 

 

 

 

 

10,000

 

201-035

 

******

 

12/14/09

 

12/14/10

 

35,000

 

12/15/09

 

$

0.20

 

12/14/19

 

2

 

 

 

26,250

 

 

 

8,750

 

201-036

 

******

 

12/16/09

 

 

 

50,000

 

12/16/09

 

$

0.20

 

12/16/19

 

1

 

 

 

 

 

 

 

50,000

 

 

 

SubTotal 2009

 

 

 

 

 

2,600,000

 

 

 

 

 

 

 

 

 

2,708

 

246,250

 

—

 

2,351,042

 

2010 Option Grants

201-037

 

******

 

01/19/10

 

 

 

10,000

 

01/19/10

 

$

0.20

 

01/19/20

 

1

 

 

 

 

 

 

 

10,000

 

201-037B

 

******

 

01/04/10

 

 

 

10,000

 

01/19/10

 

$

0.20

 

01/19/20

 

1

 

 

 

 

 

 

 

10,000

 

201-038

 

******

 

01/25/10

 

 

 

30,000

 

01/25/10

 

$

0.20

 

01/25/10

 

1

 

 

 

 

 

 

 

30,000

 

201-039

 

******

 

01/25/10

 

 

 

20,000

 

01/25/10

 

$

0.20

 

01/25/10

 

1

 

 

 

 

 

 

 

20,000

 

 

27

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

201-040

 

******

 

01/25/10

 

 

 

20,000

 

01/25/10

 

$

0.20

 

01/25/20

 

1

 

 

 

 

 

 

 

20,000

 

201-041

 

******

 

01/25/10

 

 

 

10,000

 

01/25/10

 

$

0.20

 

01/25/20

 

1

 

 

 

 

 

 

 

10,000

 

201-043

 

******

 

01/27/10

 

04/15/10

 

10,000

 

01/27/10

 

$

0.20

 

01/27/20

 

3

 

 

 

10,000

 

 

 

0

 

201-044

 

******

 

02/16/10

 

 

 

10,000

 

02/16/10

 

$

0.20

 

02/16/20

 

1

 

 

 

 

 

 

 

10,000

 

201-045

 

******

 

03/01/10

 

 

 

10,000

 

03/01/10

 

$

0.20

 

03/01/20

 

1

 

 

 

 

 

 

 

10,000

 

201-046

 

******

 

03/01/10

 

 

 

30,000

 

03/01/10

 

$

0.20

 

03/01/20

 

1

 

 

 

 

 

 

 

30,000

 

201-047

 

******

 

03/16/10

 

 

 

30,000

 

03/16/10

 

$

0.20

 

03/16/20

 

1

 

 

 

 

 

 

 

30,000

 

201-048

 

******

 

03/29/10

 

 

 

10,000

 

03/29/10

 

$

0.20

 

03/29/20

 

1

 

 

 

 

 

 

 

10,000

 

201-049

 

******

 

03/29/10

 

 

 

10,000

 

03/29/10

 

$

0.20

 

03/29/20

 

1

 

 

 

 

 

 

 

10,000

 

201-050

 

******

 

04/05/10

 

 

 

10,000

 

04/05/10

 

$

0.20

 

04/05/20

 

1

 

 

 

 

 

 

 

10,000

 

201-051

 

******

 

04/05/10

 

 

 

50,000

 

04/05/10

 

$

0.20

 

04/05/20

 

1

 

 

 

 

 

 

 

50,000

 

201-052

 

******

 

04/05/10

 

 

 

30,000

 

04/05/10

 

$

0.20

 

04/05/20

 

1

 

 

 

 

 

 

 

30,000

 

201-053

 

******

 

04/05/10

 

 

 

10,000

 

04/05/10

 

$

0.20

 

04/05/20

 

1

 

 

 

 

 

 

 

10,000

 

201-054

 

******

 

04/07/10

 

07/31/10

 

10,000

 

04/07/10

 

$

0.20

 

04/07/20

 

3

 

 

 

10,000

 

 

 

0

 

201-055

 

******

 

04/12/10

 

09/08/10

 

30,000

 

04/12/10

 

$

0.20

 

04/12/20

 

3

 

 

 

30,000

 

 

 

0

 

201-056

 

******

 

04/19/10

 

 

 

10,000

 

04/19/10

 

$

0.20

 

04/19/20

 

1

 

 

 

 

 

 

 

10,000

 

 

28

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

201-057

 

******

 

05/10/10

 

 

 

10,000

 

05/10/10

 

$

0.20

 

05/10/20

 

1

 

 

 

 

 

 

 

10,000

 

201-058

 

******

 

05/11/10

 

 

 

10,000

 

05/11/10

 

$

0.20

 

05/11/20

 

1

 

 

 

 

 

 

 

10,000

 

201-059

 

******

 

05/17/10

 

 

 

10,000

 

05/17/10

 

$

0.20

 

05/11/20

 

1

 

 

 

 

 

 

 

10,000

 

201-060

 

******

 

06/14/10

 

 

 

10,000

 

06/14/10

 

$

0.20

 

06/14/20

 

1

 

 

 

 

 

 

 

10,000

 

201-061

 

******

 

06/16/10

 

 

 

10,000

 

06/16/10

 

$

0.20

 

06/16/20

 

1

 

 

 

 

 

 

 

10,000

 

201-062

 

******

 

06/23/10

 

07/23/10

 

10,000

 

06/23/10

 

$

0.20

 

06/23/20

 

3

 

 

 

10,000

 

 

 

0

 

201-063

 

******

 

07/12/10

 

 

 

10,000

 

07/12/10

 

$

0.20

 

07/12/20

 

1

 

 

 

 

 

 

 

10,000

 

201-064

 

******

 

07/19/10

 

 

 

20,000

 

07/19/10

 

$

0.20

 

07/19/20

 

1

 

 

 

 

 

 

 

20,000

 

201-065

 

******

 

08/02/10

 

 

 

10,000

 

08/02/10

 

$

0.20

 

08/02/20

 

1

 

 

 

 

 

 

 

10,000

 

201-066

 

******

 

08/10/10

 

 

 

10,000

 

08/10/10

 

$

0.20

 

08/10/20

 

1

 

 

 

 

 

 

 

10,000

 

201-067

 

******

 

08/23/10

 

 

 

10,000

 

08/23/10

 

$

0.20

 

08/23/20

 

1

 

 

 

 

 

 

 

10,000

 

201-068

 

******

 

09/01/10

 

 

 

10,000

 

09/01/10

 

$

0.20

 

09/01/20

 

1

 

 

 

 

 

 

 

10,000

 

201-069

 

******

 

09/01/10

 

 

 

10,000

 

09/01/10

 

$

0.20

 

09/01/20

 

1

 

 

 

 

 

 

 

10,000

 

201-070

 

******

 

09/07/10

 

 

 

10,000

 

09/07/10

 

$

0.20

 

09/07/20

 

1

 

 

 

 

 

 

 

10,000

 

201-071

 

******

 

09/16/10

 

 

 

10,000

 

09/16/10

 

$

0.20

 

09/16/20

 

1

 

 

 

 

 

 

 

10,000

 

201-072

 

******

 

09/13/10

 

 

 

10,000

 

09/13/10

 

$

0.20

 

09/13/20

 

1

 

 

 

 

 

 

 

10,000

 

 

29

--------------------------------------------------------------------------------


 

#

 

Employee
Name

 

Date
of
Hire

 

Date
of
Term

 

Options

 

Grant
Date

 

Ex.
Price

 

Expire
Date

 

A/I

 

Exercised

 

Cancelled

 

Status

 

Net O/S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

201-073

 

******

 

09/29/10

 

 

 

12,500

 

09/29/10

 

$

0.20

 

09/29/20

 

1

 

 

 

 

 

 

 

12,500

 

201-074

 

******

 

10/01/10

 

 

 

10,000

 

10/01/10

 

$

0.20

 

10/01/20

 

1

 

 

 

 

 

 

 

10,000

 

201-075

 

******

 

10/04/10

 

 

 

20,000

 

10/04/10

 

$

0.20

 

10/04/20

 

1

 

 

 

 

 

 

 

20,000

 

201-076

 

******

 

10/05/10

 

 

 

10,000

 

10/05/10

 

$

0.20

 

10/05/20

 

1

 

 

 

 

 

 

 

10,000

 

201-077

 

******

 

10/11/10

 

 

 

20,000

 

10/11/10

 

$

0.20

 

10/11/20

 

1

 

 

 

 

 

 

 

20,000

 

201-078

 

******

 

10/18/10

 

 

 

10,000

 

10/18/10

 

$

0.20

 

10/11/20

 

1

 

 

 

 

 

 

 

10,000

 

201-079

 

******

 

11/08/10

 

 

 

10,000

 

11/08/10

 

$

0.20

 

11/08/20

 

1

 

 

 

 

 

 

 

10,000

 

201-080

 

******

 

11/04/10

 

 

 

50,000

 

11/04/10

 

$

0.20

 

11/04/20

 

1

 

 

 

 

 

 

 

50,000

 

201-081

 

******

 

11/22/10

 

 

 

10,000

 

11/22/10

 

$

0.20

 

11/22/20

 

3

 

 

 

10,000

 

 

 

0

 

201-082

 

******

 

11/29/10

 

 

 

20,000

 

11/29/10

 

$

0.20

 

11/29/20

 

1

 

 

 

 

 

 

 

20,000

 

201-083

 

******

 

12/06/10

 

 

 

10,000

 

12/06/10

 

$

0.20

 

12/06/20

 

1

 

 

 

 

 

 

 

10,000

 

201-084

 

******

 

12/13/10

 

 

 

10,000

 

12/13/10

 

$

0.20

 

12/13/20

 

1

 

 

 

 

 

 

 

10,000

 

 

 

SubTotal 2010

 

 

 

 

 

722,500

 

 

 

 

 

 

 

 

 

27,482

 

70,000

 

—

 

652,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Options

 

 

 

 

 

40,946,816

 

 

 

 

 

 

 

 

 

14,979,898

 

14,643,872

 

 

 

11,350,528

 

 

 

Less Exercised

 

 

 

 

 

14,979,898

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Cancelled

 

 

 

 

 

14,643,872

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjusted Options

 

 

 

 

 

11,350,528

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------


 

Enwisen NSOs
As of Dec 15, 2010

 

#

 

Name

 

Options

 

Grant
Date

 

Price

 

Expiration
Date

 

A/I

 

Exercised

 

Cancelled

 

Notes

 

Net O/S

 

1999 NSO Grants

1

 

******

 

4,000

 

12/28/99

 

$

0.02

 

12/27/09

 

3

 

4,000

 

—

 

 

 

—

 

2

 

******

 

4,000

 

12/28/99

 

$

0.02

 

12/27/09

 

2

 

0

 

4,000

 

 

 

—

 

3

 

******

 

50,000

 

12/28/99

 

$

0.02

 

12/27/09

 

3

 

50,000

 

—

 

 

 

—

 

4

 

******

 

7,500

 

12/28/99

 

$

0.02

 

12/27/09

 

2

 

0

 

7,500

 

 

 

—

 

5

 

******

 

10,000

 

12/28/99

 

$

0.02

 

12/27/09

 

3

 

10,000

 

—

 

 

 

—

 

6

 

******

 

35,000

 

12/28/99

 

$

0.02

 

12/27/09

 

3

 

35,000

 

—

 

 

 

—

 

7

 

******

 

10,000

 

12/28/99

 

$

0.02

 

12/27/09

 

3

 

10,000

 

—

 

 

 

—

 

8

 

******

 

5,000

 

12/28/99

 

$

0.02

 

12/27/09

 

2

 

0

 

5,000

 

 

 

—

 

9

 

******

 

250,000

 

12/28/99

 

$

0.02

 

12/27/09

 

3

 

250,000

 

—

 

 

 

—

 

10

 

******

 

25,000

 

08/13/99

 

$

0.02

 

08/13/09

 

2

 

0

 

25,000

 

Change

 

—

 

11

 

******

 

26,000

 

12/28/99

 

$

0.02

 

12/27/09

 

2

 

0

 

26,000

 

Addition

 

—

 

12

 

******

 

7,500

 

12/28/99

 

$

0.02

 

12/27/09

 

2

 

0

 

7,500

 

 

 

—

 

13

 

******

 

7,500

 

12/28/99

 

$

0.02

 

12/27/09

 

2

 

0

 

7,500

 

 

 

—

 

14

 

******

 

26,000

 

12/28/99

 

$

0.02

 

12/27/09

 

3

 

26,000

 

—

 

 

 

—

 

15

 

******

 

7,500

 

12/28/99

 

$

0.02

 

12/27/09

 

2

 

0

 

7,500

 

 

 

—

 

 

31

--------------------------------------------------------------------------------


 

#

 

Name

 

Options

 

Grant
Date

 

Price

 

Expiration
Date

 

A/I

 

Exercised

 

Cancelled

 

Notes

 

Net O/S

 

16

 

******

 

12,000

 

12/28/99

 

$

0.02

 

12/27/09

 

2

 

0

 

12,000

 

 

 

—

 

 

 

SubTotal 1999

 

487,000

 

 

 

 

 

 

 

 

 

385,000

 

102,000

 

 

 

—

 

2000 NSO Grants

17

 

******

 

5,000

 

01/26/00

 

$

0.02

 

01/26/10

 

3

 

5,000

 

—

 

 

 

—

 

18

 

******

 

25,000

 

04/28/00

 

$

0.02

 

04/28/10

 

2

 

0

 

25,000

 

 

 

—

 

19

 

******

 

250,000

 

04/21/00

 

$

0.02

 

04/21/10

 

3

 

250,000

 

—

 

 

 

—

 

20

 

******

 

25,000

 

04/28/00

 

$

0.02

 

04/28/10

 

2

 

0

 

25,000

 

 

 

—

 

21

 

******

 

107,150

 

04/21/00

 

$

0.02

 

04/21/10

 

2

 

0

 

107,150

 

 

 

—

 

22

 

******

 

236,111

 

12/28/00

 

$

0.02

 

12/28/10

 

3

 

236,111

 

—

 

 

 

—

 

23

 

******

 

17,000

 

12/28/00

 

$

0.02

 

12/28/10

 

2

 

 

 

 

 

 

 

17,000

 

24

 

******

 

35,000

 

12/28/00

 

$

0.02

 

12/28/10

 

2

 

 

 

 

 

 

 

35,000

 

 

 

SubTotal 2000

 

700,261

 

 

 

 

 

 

 

 

 

491,111

 

157,150

 

 

 

52,000

 

2001 NSO Grants

25

 

******

 

5,000,000

 

04/01/01

 

$

0.02

 

03/30/11

 

2

 

5,000,000

 

—

 

 

 

—

 

26

 

******

 

50,000

 

05/10/01

 

$

0.02

 

05/09/11

 

1

 

0

 

—

 

 

 

50,000

 

27

 

******

 

40,000

 

05/25/01

 

$

0.02

 

05/25/11

 

1

 

0

 

—

 

 

 

40,000

 

28

 

******

 

5,000

 

05/31/01

 

$

0.02

 

05/30/11

 

1

 

0

 

—

 

 

 

5,000

 

 

 

SubTotal 2001

 

5,095,000

 

 

 

 

 

 

 

 

 

5,000,000

 

—

 

 

 

95,000

 

 

32

--------------------------------------------------------------------------------


 

#

 

Name

 

Options

 

Grant
Date

 

Price

 

Expiration
Date

 

A/I

 

Exercised

 

Cancelled

 

Notes

 

Net O/S

 

2002 NSO Grants

29

 

******

 

50,000

 

06/06/02

 

$

 

0.40

 

06/06/12

 

1

 

0

 

—

 

 

 

50,000

 

 

 

SubTotal 2002

 

50,000

 

 

 

 

 

 

 

 

 

—

 

—

 

 

 

50,000

 

2003 NSO Grants

30

 

******

 

50,000

 

05/28/03

 

$

 

0.40

 

06/06/13

 

1

 

0

 

—

 

 

 

50,000

 

31

 

******

 

5,000

 

06/10/03

 

$

 

0.40

 

06/10/13

 

1

 

0

 

—

 

 

 

5,000

 

 

 

SubTotal 2003

 

55,000

 

 

 

 

 

 

 

 

 

—

 

—

 

 

 

55,000

 

2004 NSO Grants

32

 

******

 

10,000

 

06/09/04

 

$

 

0.19

 

06/06/14

 

1

 

0

 

—

 

 

 

10,000

 

 

 

SubTotal 2004

 

10,000

 

 

 

 

 

 

 

 

 

—

 

—

 

 

 

10,000

 

2005-2010 NSO Grants

33

 

******

 

100,000

 

02/09/05

 

$

 

0.14

 

02/07/15

 

1

 

0

 

—

 

 

 

100,000

 

34

 

******

 

300,000

 

02/16/06

 

$

 

0.02

 

02/16/16

 

1

 

0

 

—

 

 

 

300,000

 

35

 

******

 

30,000

 

10/14/09

 

$

 

0.20

 

10/14/19

 

1

 

0

 

—

 

 

 

30,000

 

36

 

******

 

250,000

 

06/10/10

 

$

 

0.20

 

06/10/20

 

1

 

0

 

—

 

 

 

250,000

 

 

 

******

 

—

 

—

 

—

 

—

 

—

 

0

 

—

 

 

 

—

 

 

 

SubTotal 2004

 

680,000

 

 

 

 

 

 

 

 

 

—

 

—

 

 

 

680,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Options

 

7,077,261

 

 

 

 

 

 

 

 

 

5,876,111

 

259,150

 

 

 

942,000

 

 

 

Less Exercised

 

5,876,111

 

 

 

 

 

 

 

 

 

 

 

5,876,111

 

 

 

 

 

 

 

Less Cancelled

 

259,150

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjusted Options

 

942,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

--------------------------------------------------------------------------------


 

Enwisen Warrants
As of Dec 15, 2010

 

#

 

Name

 

Date

 

Price

 

Amount

 

Exp.
Date

 

Notes

 

Ck

 

A/I

 

Exercised

 

Expired

 

306-00

 

******

 

05/25/06

 

$

0.15

 

80,000

 

05/25/11

 

 

 

 

 

1

 

0

 

0

 

300-00

 

******

 

07/30/04

 

$

0.19

 

78,947

 

06/30/11

 

 

 

 

 

1

 

0

 

0

 

285-00

 

******

 

06/06/03

 

$

0.40

 

50,000

 

06/06/12

 

 

 

 

 

1

 

0

 

0

 

298-00

 

******

 

01/01/04

 

$

0.15

 

100,000

 

01/01/14

 

 

 

 

 

1

 

0

 

0

 

299-00

 

******

 

06/08/04

 

$

0.40

 

129,510

 

06/30/14

 

 

 

 

 

1

 

0

 

0

 

307-00

 

******

 

06/23/05

 

$

0.40

 

20,970

 

06/23/15

 

 

 

 

 

1

 

0

 

0

 

308-00

 

******

 

06/23/06

 

$

0.40

 

301,500

 

06/23/16

 

 

 

 

 

1

 

0

 

0

 

309-00

 

******

 

06/23/07

 

$

0.40

 

301,500

 

06/23/17

 

 

 

 

 

1

 

0

 

0

 

310-00

 

******

 

06/15/08

 

$

0.40

 

603,000

 

06/15/17

 

 

 

 

 

1

 

0

 

0

 

312-00

 

******

 

07/01/09

 

$

1.00

 

507,000

 

07/01/19

 

 

 

 

 

1

 

0

 

0

 

313-00

 

******

 

07/01/10

 

$

1.00

 

1,030,500

 

07/01/20

 

 

 

 

 

1

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

10,427,208

 

 

 

 

 

 

 

 

 

1,169,458

 

6,054,823

 

Less Exercised

 

 

 

 

 

 

 

1,169,458

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Expired

 

 

 

 

 

 

 

6,054,823

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjusted Warrants

 

 

 

 

 

 

 

3,202,927

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34

--------------------------------------------------------------------------------


 

As of the date of the Merger Agreement, there are options to purchase 12,292,528
shares of Company Common Stock and warrants to purchase 3,202,927 shares of
Company Common Stock outstanding.

 

--------------------------------------------------------------------------------


 

SECTION 2.3

 

Non-contravention; Consents and Approvals

 

Notice and Consent Requirements

 

1.                                       The Company is party to several
customer and supplier agreements and lease agreements that contain consent and
notice requirements for the Merger, including but not limited to the following:

 

******

 

36

--------------------------------------------------------------------------------


 

 

 

37

--------------------------------------------------------------------------------


 

 

2.                                       Requisite Stockholder Consent is
required in connection with the Merger.

 

3.                                       Insurance Coverage, effective
August 13, 2010 through August 13, 2011, by Beazley Insurance Company, Inc. for
the benefit of the Company

 

4.                                       Insurance Policy No: ******, effective
August 13, 2010 through August 13, 2011, by Travelers Casualty and Surety
Company of America for the benefit of the Company.

 

Acceleration of Rights

 

1.                                       All of the outstanding and unexercised
options and warrants to acquire shares of Company Common Stock shall become
fully exercisable and shall be cancelled, in each case as of the Effective Time.

 

38

--------------------------------------------------------------------------------


 

SECTION 2.4

 

Broker’s Fees

 

1.                                       Obligations equal to ****** owing to
JMP Securities LLC.

 

39

--------------------------------------------------------------------------------


 

SECTION 2.6

 

Subsidiaries

 

1.               Promissory Note, dated August 31, 2004, by ****** for the
benefit of the Company, in the original principal amount of $20,000, which is a
Stockholder Loan for purposes of the Agreement.

 

2.               Promissory Note, dated January 31, 2006, by ****** for the
benefit of the Company, in the original principal amount of $180,000, which is a
Stockholder Loan for purposes of the Agreement

 

3.               Promissory Note, dated August 14, 2008, by ****** for the
benefit of the Company, in the original principal amount of $120,000, which is a
Stockholder Loan for purposes of the Agreement

 

4.               Advances to salespersons of the Company made against future
commissions in an aggregate amount not in excess of $50,000, which is a
Stockholder Loan for purposes of the Agreement.

 

Prior to the Effective Time, the Company may forgive the Promissory Notes
described in disclosures 1, 2 and 3 above.

 

40

--------------------------------------------------------------------------------


 

SECTION 2.7

 

Financial Statements

 

As described in the footnotes to the Company’s audited financial statements for
the fiscal year ending March 31, 2010, the Company’s revenue recognition policy
may not be in accordance with U.S. GAAP. The Most Recent Financial Statements
have been prepared in accordance with such revenue recognition policy.

 

41

--------------------------------------------------------------------------------


 

SECTION 2.8

 

Subsequent Events

 

(b)                                 Non-Ordinary Course Agreements

 

1.                                       The Support Agreements.

 

2.                                       Indemnification Agreement, dated as of
October 21, 2010, by and between the Company and Barry Maxon.

 

3.                                       Indemnification Agreement, dated as of
October 21, 2010, by and between the Company and Deepjot Chhabra.

 

4.                                       Indemnification Agreement, dated as of
October 21, 2010, by and between the Company and Eugene Schutt.

 

5.                                       Indemnification Agreement, dated as of
October 21, 2010, by and between the Company and Joseph Ueberroth.

 

6.                                       Indemnification Agreement, dated as of
October 21, 2010, by and between the Company and John Hahn.

 

7.                                       Indemnification Agreement, dated as of
October 21, 2010, by and between the Company and John McLaughlin.

 

8.                                       Indemnification Agreement, dated as of
October 21, 2010, by and between the Company and Karl Matthies.

 

9.                                       Indemnification Agreement, dated as of
October 21, 2010, by and between the Company and Roger Woehl.

 

10.                                 Indemnification Agreement, dated as of
October 21, 2010, by and between the Company and Walter Smith.

 

11.                                 The disclosure in Section 2.4 is
incorporated herein by reference thereto.

 

(c)                                  Termination of agreements in excess of
$50,000

 

1.                                       The disclosure in Section 2.26(a) and
2.26(b) is incorporated herein by reference thereto.

 

2.                                       Termination of the arrangement with JMP
Securities LLC pursuant to the Cancellation Letter, dated as of July 21, 2010 by
the Company to JMP Securities LLC.

 

42

--------------------------------------------------------------------------------


 

(g)                               Release of claims

 

1.                                       The forgiveness of Promissory Notes
referenced in Section 2.6 is incorporated herein by reference thereto.

 

(h)                                 Certificate of Incorporation Changes

 

1.                                       An amendment to the Certificate of
Incorporation was approved by the Company’s Board of Directors on December 13,
2010.

 

(i)                                     Dividends

 

1.                                       The Company will pay accrued and unpaid
dividends earned on the Company Preferred Stock in Company Common Shares in
accordance with the Certificate of Incorporation immediately prior to the
Effective Time.

 

(j)                                     Loans to Affiliates or employees

 

1.                                       The advancement to salespersons
referenced in Section 2.6 is incorporated herein by reference thereto.

 

(k)                                  Employment Matter

 

1.                                       In 2010, the United States Department
of Labor (the “DOL”) conducted an audit as to whether certain positions at the
Company were properly classified as exempt from overtime under the Fair Labor
Standards Act.  During the course of this audit, the DOL reviewed job
descriptions and spoke with a number of Company employees.  Based on this
review, the DOL determined that various Company positions were properly
classified as exempt, and that some positions were misclassified as exempt. As
to the latter group, while the Company disputed the DOL’s findings, the Company
ultimately agreed to settle the matter with the DOL by paying out two years of
back pay to the affected employees in return for a standard release used by the
DOL.  All of the affected employees (29 in total) accepted payment and executed
a release.  These employees include several current employees.  Payment was
issued by the Company and the releases were signed by all of the affected
employees on or around October 7, 2010, in accordance with that certain Back
Wage Compliance and Payment Agreement, dated as of October 7, 2010, by and
between the Secretary of Labor, DOL and the Company.

 

(l)                                     Employee Benefit Plans

 

1.                                       Effective April 1, 2010, the Company
renewed its group health insurance policy with Anthem Blue Cross Life and Health
Insurance Company.

 

2.                                       Effective August 16, 2010, the Company
renewed its workers compensation and employers liability policy with The
Hartford.

 

3.                                       The Company intends to pay to certain
directors, officers and employees of the Company bonuses totaling in the
aggregate between $1.2 million and $1.5 million

 

43

--------------------------------------------------------------------------------


 

in connection with the Merger (all of which will be paid out of Cash prior to or
concurrently with the Closing).

 

(q)                                 Other Events

 

1.                                       The disclosure in Section 2.8(k) is
incorporated herein by reference thereto.

 

44

--------------------------------------------------------------------------------


 

SECTION 2.9

 

Undisclosed Liabilities

 

The Most Recent Financial Statements do not include earned and accrued
commissions owing to salespersons of the Company, which as of October 31, 2010
total approximately $350,000.

 

45

--------------------------------------------------------------------------------


 

SECTION 2.10

 

Legal Compliance

 

The disclosure in Section 2.8(k) is incorporated herein by reference thereto.

 

46

--------------------------------------------------------------------------------


 

SECTION 2.11

 

Tax Matters

 

(a)          Foreign Taxable Presence

 

None.

 

(f)

 

1.               The payment of special bonuses described in disclosure 4 to
Schedule 6.1 to certain directors of the Company prior to the Closing will
result in the payment of excess parachute payments within the meaning of Section
280G of the Code (or any corresponding provision of state, local or foreign Tax
Law).

 

47

--------------------------------------------------------------------------------


 

SECTION 2.12

 

Real Property

 

Addresses of Leased Property

 

1.     1425 Ellsworth Industrial drive #20, Atlanta, GA 30318

 

2.     7250 Redwood Blvd, Suite 109, Novato, CA 94945

 

3.     1811 Novato Blvd. #33, Novato, CA 94947

 

Listed Leases

 

1.               Lease Agreement, dated as of August 24, 2009, by and between
Epic XL, LLC, as successor and the Company

 

2.               Lease, dated November 20, 2003, by and between CA-Woodside
Office Center Limited Partnership (as successor in interest to Woodside Office
Center, LLC) and the Company, as previously amended by that certain First
Amendment dated November 6, 2008, that certain Second Amendment dated August 24,
2009 and that certain Third Amendment dated March 11, 2010

 

3.               Residential Rental Agreement and Deposit Receipt, dated as of
September 1, 2009, by and between the Company and SIRE Enterprises, LTD.  This
lease was entered into at the request of and for the benefit of Harbinger and
the cost of such lease is reimbursed by Harbinger.

 

48

--------------------------------------------------------------------------------


 

SECTION 2.13

 

Intellectual Property

 

2.13(c)(i) each patent or registration that has been issued to the Company for
any Intellectual Property

 

Jurisdiction

 

Patent No.

 

Date of Patent

 

Inventor

 

Assignee

 

 

 

 

 

 

 

 

 

United States

 

6,574,634 B2

 

Jun. 3, 2003

 

Roger Woehl

 

The Company

 

 

 

 

 

 

 

 

 

United States

 

Serial No: 11430811

 

Assignment: May 8, 2006

 

Luis M. Rivas, Jr. and Roger Woehl

 

The Company

 

2.13(c)(iii) each trade name, registered or unregistered trademark, or copyright
used by the Company in connection with its business

 

Serial
Number

 

Registration
No.

 

Registration
Date

 

Mark

 

Type

 

Entity

 

 

 

 

 

 

 

 

 

 

 

76373819

 

2695224

 

Mar 11, 2003

 

ANSWERSOURCE

 

Service Mark Principal Register

 

The Company

 

 

 

 

 

 

 

 

 

 

 

77679314

 

3,679,633

 

Sep. 8, 2009

 

Enwisen

 

Service Mark Principal Register

 

The Company

 

 

 

 

 

 

 

 

 

 

 

85040350*

 

N/A

 

N/A

 

HR Service Delivery

 

Service Mark Principal Register

 

The Company

 

 

 

 

 

 

 

 

 

 

 

85011179

 

3,879,700

 

Nov. 23, 2010

 

Enwisen Kicks SaaS!

 

Service Mark Principal Register

 

The Company

 

49

--------------------------------------------------------------------------------


 

Serial
Number

 

Registration
No.

 

Registration
Date

 

Mark

 

Type

 

Entity

 

 

 

 

 

 

 

 

 

 

 

85011182

 

3,879,701

 

Nov. 23, 2010

 

Kicks SaaS!

 

Service Mark Principal Register

 

The Company

 

--------------------------------------------------------------------------------

* Represents a trademark application that the Company may not pursue.

 

2.13(d)

 

The following agreements contain indemnification provisions.

 

1.                                       The disclosures in Section 2.13(m) are
incorporated herein by reference thereto.

 

2.13(e)

 

******

 

2.13(f)

 

1.                                       The disclosure in Section 2.26(b) is
incorporated herein by reference thereto.

 

2.13(h)

 

1.                                      ****** Escrow Agreement, dated as of
October 1, 2005, by and between ****** and the Company, in connection with the
customer and vendor agreements of ******

 

50

--------------------------------------------------------------------------------


 

2.13(i)

 

2.                                       The disclosure in Section 2.13(h) is
incorporated herein by reference thereto.

 

2.13(m) Reseller Agreements

 

.                                             ******

 

51

--------------------------------------------------------------------------------

 


 

SCHEDULE 2.15

 

Contracts

 

(a)          each Contract pursuant to which the Company has made payments
greater than $150,000  in the twelve (12) months ended October 31, 2010

 

                                                ******

 

(b)          each Contract with a customer that constitutes a top 50 customer of
the Company based on invoices issued in the twelve (12) months ended October 31,
2010

 

                                                ******

 

52

--------------------------------------------------------------------------------


 

 

 

53

--------------------------------------------------------------------------------


 

 

 

54

--------------------------------------------------------------------------------


 

 

 

55

--------------------------------------------------------------------------------


 

 

 

(d)          any agreement for the lease of real property

 

The disclosure in Section 2.12 is incorporated herein by reference thereto.

 

(h)          any alliance, co-marketing, system integration, reseller (upstream
or downstream) or similar agreements, in each case, that involves the sharing of
profits

 

The disclosures in Section 2.13(m) are incorporated herein by reference thereto.

 

(i)           any Contracts relating to the voting, information rights, right of
first refusal or co-sale rights or registration rights of a Securityholder

 

1.                                       Registration Rights Agreement, dated as
of April 3, 2001, as amended by that certain Amendment to Registration Rights
Agreement, dated as of July 31, 2004, and further amended by that certain Second
Amendment to Registration Rights Agreement, dated as of January 19, 2006, by and
among the Company, ****** certain holders of the Company’s Series A Preferred
Stock and certain holders of Series A-1 Preferred Stock.

 

2.                                       Right of First Refusal and Co-Sale
Agreement, dated as of April 3, 2001, as amended by that certain Amendment to
Right of First Refusal and Co-Sale Agreement, dated as of July 31, 2004, and
further amended by that certain Second Amendment to Right of First Refusal and
Co-Sale Agreement, dated as of January 19, 2006, by and among the Company,
****** certain holders of the Company’s Series A Preferred Stock and certain
holders of Series A-1 Preferred Stock.

 

56

--------------------------------------------------------------------------------


 

(l)           any agreement under which the Company has advanced or loaned any
amount to any of its directors, officers, governors, managers and employees
other than advances and loans in the ordinary course for business expenses

 

The disclosures in Section 2.6 are incorporated herein by reference thereto.

 

Additional Disclosures

 

                                                ******

 

57

--------------------------------------------------------------------------------

 


 

SECTION 2.19

 

Insurance

 

Policy Description

 

Carrier

 

Amount(1)

 

Expiration
Date

 

 

 

 

 

 

 

Anthem Blue Cross Group Insurance Policy for Enwisen Employer Group No. 449945
(Contract Code(s): X356, X357)

 

Anthem Blue Cross Life and Health Insurance Company

 

 

 

Month to Month from effective date of April 1, 2010

 

 

 

 

 

 

 

Anthem Blue Cross Group Insurance Policy for Enwisen Employer Group No. 449945
(Contract Code(s): QI4R)

 

Anthem Blue Cross Life and Health Insurance Company

 

 

 

Month to Month from effective date of April 1, 2010

 

 

 

 

 

 

 

Anthem Blue Cross Group Insurance Policy for Enwisen Employer Group No. 449945
(Contract Code(s): DY07)

 

Anthem Blue Cross Life and Health Insurance Company

 

 

 

Month to Month from effective date of April 1, 2010

 

 

 

 

 

 

 

Anthem Blue Cross Group Insurance Policy for Enwisen Employer Group No. 449945
(Contract Code(s): DY08, DY11, EF40, EF56, EU32, EU33, EU35)

 

Anthem Blue Cross Life and Health Insurance Company

 

 

 

Month to Month from effective date of April 1, 2010

 

 

 

 

 

 

 

Workers Compensation and Employers Liability Policy (Policy Number ******)

 

******

 

******

 

08/16/2011

 

 

 

 

 

 

 

******

 

******

 

******

 

8/31/2011

 

 

 

 

 

 

 

******

 

******

 

******

 

8/13/2011

 

--------------------------------------------------------------------------------

(1)  The foregoing is only a summary of the insurance policy terms. Other
sub-limits and restrictions may apply.

 

58

--------------------------------------------------------------------------------


 

Policy Description

 

Carrier

 

Amount(1)

 

Expiration
Date

 

 

 

 

 

 

 

******

 

******

 

******

 

8/13/2011

 

 

 

 

 

 

 

******

 

******

 

******

 

 

 

59

--------------------------------------------------------------------------------


 

SECTION 2.20

 

Litigation

 

The disclosure in Section 2.8(k) is incorporated herein by reference thereto.

 

60

--------------------------------------------------------------------------------


 

SECTION 2.21

 

Employment Matters

 

The disclosure in Section 2.8(k) is incorporated herein by reference thereto.

 

61

--------------------------------------------------------------------------------


 

SECTION 2.22

 

Employee Benefits

 

(a)           Employee Benefit Plans

 

1.                                       Enwisen Inc. 401(k) Plan.

 

2.                                       2010 Sales Compensation Plan.

 

3.                                       Group Health Insurance with Anthem Blue
Cross Life and Health Insurance.

 

4.                                       Group Health Insurance with Kaiser
Permanente.

 

5.                                       Group Health Insurance with Kaiser
Permanente Senior Advantage (MSP).

 

6.                                       Life Insurance and Accidental Death and
Disability Insurance with Lincoln National Life Insurance Company.

 

7.                                       Long-Term Disability Insurance with
Lincoln National Life Insurance Company.

 

8.                                       Workers Compensation Insurance with The
Hartford.

 

9.                                       Dental Insurance with Lincoln National
Life Insurance Company.

 

10.                                 Enwisen 2001 Stock Option and Incentive
Plan.

 

11.                                 Flexible Spending Plan.

 

12.                                 Unemployment Compensation through
contributions to the California Unemployment Insurance Fund.

 

13.                                 Short-Term Disability benefits through
California SDI.

 

14.                                 Vacation Leave — two weeks per year during
first five years of service and then three weeks per year thereafter with a
maximum accrual of 240 hours.

 

(c)           Title IV Plans

 

1.                                       The Company previously maintained the
Enwisen.com Defined Benefit Plan & Trust, which was terminated June 1, 2000.

 

62

--------------------------------------------------------------------------------


 

SECTION 2.24

 

Banking Arrangements

 

Accounts

 

Bank Name

 

Account Type

 

Account Number

 

Authorized Persons
on Account

 

 

 

 

 

 

 

Merrill Lynch

 

Accounts Payable

 

******

 

*******

 

 

 

 

 

 

 

Merrill Lynch

 

Payroll

 

******

 

*******

 

 

 

 

 

 

 

Merrill Lynch

 

Operating

 

******

 

*******

 

 

 

 

 

 

 

Merrill Lynch

 

Collateral (0 balance)

 

******

 

*******

 

 

 

 

 

 

 

Charles Schwab

 

Money Market (not in current use)

 

******

 

*******

 

Restricted Cash

 

None.

 

63

--------------------------------------------------------------------------------


 

SECTION 2.26

 

Customers and Suppliers

 

2.26(a)

 

1.                                       Termination of the Master Service
Agreement, dated as of January 29, 2010, by and between the Company and ******.

 

2.                                       In or around August 2010, ******
terminated its contract with the Company, which had a monthly fee of $******.

 

3.                                       In or around June 2010, ****** reduced
its monthly fee from $****** per month to $****** per month.

 

2.26(b)

 

                                                ******

 

2.26(f)

 

                                                ******

 

64

--------------------------------------------------------------------------------


 

 

 

65

--------------------------------------------------------------------------------


 

 

 

66

--------------------------------------------------------------------------------


 

SECTION 2.27

 

Transactions with Affiliates

 

1.                                       The indemnification agreements in
Section 2.8(b) are incorporated herein by reference thereto.

 

2.                                       The disclosure in Section 2.15(i) is
incorporated herein by reference thereto.

 

                                                ******

 

67

--------------------------------------------------------------------------------

 